Exhibit 10.1 - DIP Credit Agreement dated December 14, 2011
 
Execution Version
_________________________________________________________________________________
 
CREDIT AND GUARANTY AGREEMENT
 
among
 
LEE ENTERPRISES, INCORPORATED,
 
a Debtor and Debtor-in-Possession, as Borrower,
 
CERTAIN SUBSIDIARIES OF THE BORROWER,
 
each a Debtor and Debtor-in-Possession, as Subsidiary Guarantors,
 
VARIOUS LENDERS
 
and
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as ADMINISTRATIVE AGENT
 
________________________________
 


 
Dated as of December 14, 2011
 
________________________________
 
DEUTSCHE BANK SECURITIES INC.
and
 
GOLDMAN SACHS LENDING PARTNERS LLC
as JOINT LEAD ARRANGERS
and
 
as JOINT BOOK RUNNING MANAGERS,
 


 


 


 
______________________________________________________________________________
 
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 Page

 
SECTION 1.
Definitions and Accounting Terms
2
         
SECTION 2.
Amount and Terms of Credit
29

 

     
2.01
Loans
29
     
2.02
Minimum Amount of Each Borrowing
31
     
2.03
Notice of Borrowing
31
     
2.04
Disbursement of Funds
32
     
2.05
Notes
32
     
2.06
Conversions
33
     
2.07
Pro Rata Borrowings
34
     
2.08
Interest
34
     
2.09
Interest Periods
35
     
2.10
Increased Costs, Illegality, etc.
36
     
2.11
Compensation
38
     
2.12
Change of Lending Office
38
     
2.13
Replacement of Lenders
38
     
2.14
Priority and Liens
40
     
2.15
Payment of Obligations
42
     
2.16
No Discharge; Survival of Claims
42
     
2.17
Conversion to Exit Credit Facility
42
         
SECTION 3.
Letters of Credit
 
43
     
3.01
Letters of Credit
43
     
3.02
Maximum Letter of Credit Outstandings; Final Maturities
44
     
3.03
Letter of Credit Requests; Minimum Stated Amount
44
     
3.04
Letter of Credit Participations
45
     
3.05
Agreement to Repay Letter of Credit Drawings
47
     
3.06
Increased Costs
47
         
SECTION 4.
Commitment Commission; Fees; Reductions of Commitment
 
48
     
4.01
Fees
48
     
4.02
Voluntary Termination of Unutilized Revolving Loan Commitments
49
     
4.03
Mandatory Reduction of Commitments and Revolving Loan Repayments
 
50
 
SECTION 5.
Prepayments; Payments; Taxes
 
50
     
5.01
Voluntary Prepayments
50
     
5.02
Mandatory Repayments
51
     
5.03
Method and Place of Payment
53
     
5.04
Net Payments
53



 
(i)

 
 
 

--------------------------------------------------------------------------------

 




 
 Page

 
SECTION 6.
Conditions Precedent to the Closing Date
 
56
     
6.01
Execution of Agreement; Notes
56
     
6.02
Officer’s Certificate
56
     
6.03
Opinions of Counsel
56
     
6.04
Company Documents; Proceedings; etc.
56
     
6.05
Lien Searches
57
     
6.06
Budget
57
     
6.07
Adverse Change, Approvals
57
     
6.08
Litigation
57
     
6.09
Interim Order
57
     
6.10
First Day Motion; Orders
57
     
6.11
Historical Financial Statements
58
     
6.12
Insurance Certificates; etc.
58
     
6.13
Fees, etc.
58
     
6.14
Cash Management Arrangements
58
     
6.15
Pulitzer Cash Collateral
58
     
6.16
Support Agreements
 
58
 
SECTION 7.
Conditions Precedent to All Credit Events
 
58
     
7.01
No Default; Representations and Warranties
58
     
7.02
Notice of Borrowing; Letter of Credit Request
59
     
7.03
Bankruptcy Court Approval
59
     
7.04
No Excess Cash
 
59
 
SECTION 8.
Representations, Warranties and Agreements
 
60
     
8.01
Company Status
60
     
8.02
Power and Authority
60
     
8.03
No Violation
60
     
8.04
Approvals
61
     
8.05
Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections
61
     
8.06
Litigation
62
     
8.07
True and Complete Disclosure
62
     
8.08
Use of Proceeds; Margin Regulations
62
     
8.09
Tax Returns and Payments
62
     
8.10
Compliance with ERISA
63
     
8.11
[Intentionally Omitted]
64
     
.
64
       
8.12
Properties
64
     
8.13
Capitalization
64
     
8.14
Subsidiaries
65
     
8.15
Compliance with Statutes, etc.
65
     
8.16
Investment Company Act
65
     
8.17
[Intentionally Omitted]
65
     
8.18
Environmental Matters
65



 
(ii)




 
 

--------------------------------------------------------------------------------

 




 
 Page

     
8.19
Employment and Labor Relations
66
     
8.20
Intellectual Property, etc.
66
     
8.21
Indebtedness
67
     
8.22
Insurance
67
     
8.23
Foreign Assets Control Regulations, Etc.
67
     
8.24
Representations and Warranties in Other Documents
67
     
8.25
The Orders
 
68
 
SECTION 9.
Affirmative Covenants
 
68
     
9.01
Information Covenants
68
     
9.02
Books, Records and Inspections; Quarterly Meetings
72
     
9.03
Maintenance of Property; Insurance
72
     
9.04
Existence; Franchises
73
     
9.05
Compliance with Statutes, etc.
73
     
9.06
Compliance with Environmental Laws
74
     
9.07
ERISA
74
     
9.08
End of Fiscal Years
76
     
9.09
Performance of Obligations
76
     
9.10
Payment of Taxes
76
     
9.11
Use of Proceeds
76
     
9.12
Further Assurances; Excluded Domestic Subsidiaries
76
     
9.13
Ownership of Subsidiaries; etc.
77
     
9.14
Terrorism Sanctions Regulations
 
77
 
SECTION 10.
Negative Covenants
 
77
     
10.01
Liens
77
     
10.02
Consolidation, Merger, Purchase or Sale of Assets, etc.
80
     
10.03
Dividends
82
     
10.04
Indebtedness
83
     
10.05
Advances, Investments and Loans
84
     
10.06
Transactions with Affiliates
87
     
10.07
Minimum Lee EBITDA
87
     
10.08
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc.
 
88
     
10.09
Limitation on Certain Restrictions on Subsidiaries
89
     
10.10
Limitation on Issuance of Equity Interests
89
     
10.11
Business; etc.
90
     
10.12
Limitation on Creation of Subsidiaries
 
90
SECTION 11.
Events of Default
 
90
     
11.01
Payments
90
     
11.02
Representations, etc.
90
     
11.03
Covenants
90
     
11.04
Default Under Other Agreements
91
     
11.05
Bankruptcy, etc.
91
     
11.06
ERISA
92



 
 
(iii)



 
 

--------------------------------------------------------------------------------

 




 
 Page

     
11.07
Subsidiaries Guaranty
93
     
11.08
Judgments
93
     
11.09
Change of Control
 
93
 SECTION 12.
The Administrative Agent
 
94
   
12.01
Appointment
94
   
12.02
Nature of Duties
94
   
12.03
Lack of Reliance on the Administrative Agent
95
   
12.04
Certain Rights of the Administrative Agent
95
   
12.05
Reliance
96
   
12.06                      
Indemnification
96
   
12.07
The Administrative Agent in its Individual Capacity
96
   
12.08
Holders
96
                        
12.09
Resignation by the Administrative Agent
97
   
12.10
Collateral Matters
97
   
12.11
Delivery of Information
98

 
 SECTION 13.
Miscellaneous
 
99
   
13.01
Payment of Expenses, etc.
99
   
13.02
Right of Setoff
100
   
13.03
Notices
101
   
13.04
Benefit of Agreement; Assignments; Participations
101
   
13.05
No Waiver; Remedies Cumulative
103
   
13.06
Payments Pro Rata
103
    
13.07
Calculations; Computations
104
                    
13.08
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
104
   
13.09
Counterparts
105
   
13.10
Effectiveness
106
   
13.11
Headings Descriptive
106
   
13.12
Amendment or Waiver; etc.
106
   
13.13
Survival
107
   
13.14
Domicile of Loans
107
   
13.15
Register
108
   
13.16
Confidentiality
109
   
13.17
The Patriot Act
 
109
SECTION 14.
SUSIDIARY GUARANTY
 
109
   
14.01
Guaranty
109
   
14.02
Right of Contribution
110
   
14.03
No Subrogation
111
   
14.04
Amendments, etc. with respect to the Obligations
111
   
14.05
Guaranty Absolute and Unconditional
111
   
14.06
Reinstatement
112
   
14.07
Payments
112



 
 
(iv)



 
 

--------------------------------------------------------------------------------

 




 
 Page
SECTION 15.
REMEDIES; APPLICATION OF PROCEEDS
 
113
                      
15.01
Remedies; Obtaining the Collateral Upon Default
113
                         
15.02
Remedies; Disposition of the Collateral
114
    
15.03
Application of Proceeds
114
    
15.04
WAIVER OF CLAIMS
116
    
15.05
Remedies Cumulative
116
    
15.06
Discontinuance of Proceedings
117

 
 
 
 
 
 
 
(v)

 
 


 
 

--------------------------------------------------------------------------------

 


       
SCHEDULE I
Revolving Loan Commitments
 
SCHEDULE II
Lender Addresses
 
SCHEDULE III
Existing Litigation
 
SCHEDULE IV
Plans
 
SCHEDULE V
Subsidiaries
 
SCHEDULE VI
Existing Indebtedness
 
SCHEDULE VII
Insurance
 
SCHEDULE VIII
Existing Liens
 
SCHEDULE IX
Existing Investments
 
SCHEDULE X
Intercompany Activities
 
SCHEDULE XI
Asset Sales
 
SCHEDULE XII
Set-off and Netting Arrangements

 



 
EXHIBIT A-1
Form of Notice of Borrowing
 
EXHIBIT A-2
Form of Notice of Conversion/Continuation
 
EXHIBIT B-1
Form of Revolving Note
 
EXHIBIT B-2
Form of Swingline Note
 
EXHIBIT C
Form of Letter of Credit Request
 
EXHIBIT D
Form of Section 5.04(b)(ii) Certificate
 
EXHIBIT E
Form of Opinions of Lane & Waterman LLP and Sidley Austin
LLP, special counsel to the Credit Parties
 
EXHIBIT F
Form of Officers’ Certificate
 
EXHIBIT G
Form of Exit Credit Agreement
 
EXHIBIT H
[Intentionally Omitted]
 
EXHIBIT I
Form of Interim Order
 
EXHIBIT J
[Intentionally Omitted]
 
EXHIBIT K
Form of Compliance Certificate
 
EXHIBIT L
Form of Assignment and Assumption Agreement

 
 
 
(vi)



 
 

--------------------------------------------------------------------------------

 


        CREDIT AND GUARANTY AGREEMENT, dated as of December 14, 2011, among LEE
ENTERPRISES, INCORPORATED, a Delaware corporation (the “Borrower”), which is a
debtor and debtor-in-possession in a case pending in the United States
Bankruptcy Court for the District of Delaware (“the “Bankruptcy Court”) under
Chapter 11 of the Bankruptcy Code , certain subsidiaries of the Borrower party
hereto as Subsidiary Guarantors (such subsidiaries, collectively with the
Borrower, the “Credit Parties”; each of the Borrower and each such subsidiary, a
“Credit Party”), each of which, along with certain other subsidiaries of the
Borrower is a debtor and a debtor-in-possession (each a “Debtor” and
collectively the “Debtors”) in a case pending under Chapter 11 of the Bankruptcy
Code (the cases of the Debtors, each a “Case” and, collectively, the “Cases”),
the Lenders party hereto from time to time, DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent and DEUTSCHE BANK SECURITIES INC. and GOLDMAN
SACHS LENDING PARTNERS LLC, as Joint Lead Arrangers and Joint Book Running
Managers.  All capitalized terms used herein and defined in Section 1 are used
herein as therein defined.
 
 
INTRODUCTORY  STATEMENTS:
 
        On December 12, 2011 (the “Petition Date”), the Debtors filed voluntary
petitions with the Bankruptcy Court initiating the Cases and have continued in
the possession of their assets and in the management of their businesses
pursuant to Bankruptcy Code Sections 1107 and 1108.
 
        Pursuant to this Agreement and the Orders, as applicable, the Lenders
are willing to make available to the Borrower a $40,000,000 debtor-in-possession
revolving credit facility that is convertible to a secured superpriority exit
revolving credit facility upon the satisfaction (or waiver) of certain
conditions, including (i) a letter of credit sub-facility in an aggregate
principal amount not to exceed $20,000,000, less the aggregate face amount of
letters of credit outstanding under the Prepetition Credit Agreement and (ii) a
swingline sub-facility in an aggregate principal amount not to exceed
$10,000,000, all of the Borrower’s obligations with respect to which are
guaranteed by the Subsidiary Guarantors.
     
        The proceeds of the Loans and the Letters of Credit will be used for
working capital and other general corporate purposes of the Credit Parties, in
all cases subject to the terms of this Agreement, the Budget and the Orders, as
applicable.
 
        To provide guaranties for the repayment of the Loans, the reimbursement
of any draft drawn under the Letters of Credit and the payment of the other
Obligations of the Credit Parties hereunder and under the other Credit
Documents, the Credit Parties are providing to the Administrative Agent and the
Secured Creditors, pursuant to this Agreement and the Orders, the following
(each as more fully described herein):
 
        (a)          a guaranty from each of the Subsidiary Guarantors of the
due and punctual payment and performance of the Obligations of the Borrower
hereunder;
 
        (b)          joint and several allowed administrative expense claims
entitled to the benefits of Section 364(c)(1) of the Bankruptcy Code in the
Credit Parties’ Cases, having
 


 
 
 

--------------------------------------------------------------------------------

 


superpriority in such Cases over any and all administrative expenses of the kind
specified in Bankruptcy Code Sections 503(b) or 507(b) (“Superpriority Claims”);
 
        (c)          pursuant to Section 364(c)(2) of the Bankruptcy Code, a
perfected first priority Lien on all property of the Credit Parties’ respective
estates in the Cases that is not subject to valid, perfected and non-avoidable
Liens as of the commencement of the Cases (collectively, the “Unencumbered
Property”), provided, however, that such Lien shall not encumber the claims and
causes of action of the Credit Parties under Sections 544, 545, 547, 548, 549
and 550 of the Bankruptcy Code (collectively, “Avoidance Actions”), but, upon
entry of the Final Order, such Lien shall attach to any proceeds of any property
recovered in respect of successful Avoidance Actions;
 
        (d)          pursuant to Section 364(c)(3) of the Bankruptcy Code, a
perfected junior Lien on all property of the Credit Parties’ respective estates
in the Cases, that is subject to valid, perfected and non-avoidable Liens in
existence at the time of the commencement of the Cases or to valid Liens in
existence at the time of such commencement that are perfected subsequent to such
commencement as permitted by Section 546(b) of the Bankruptcy Code (other than
property that is subject to the existing Liens that secure obligations under the
Prepetition Credit Agreement, which Liens shall be primed by the Liens to be
granted to the Administrative Agent as described in clause (e) below)
(collectively, the “Non-Primed Liens”); and
 
        (e)          pursuant to Section 364(d)(1) of the Bankruptcy Code, a
perfected first priority, senior priming Lien on all of the property of the
Credit Parties’ respective estates in the Cases that is subject to the existing
Liens that secure the obligations of the Credit Parties under or in connection
with the Prepetition Credit Agreement (the “Primed Liens” and the property
subject of such Primed Liens, the “Prepetition Collateral”), which shall be
primed by and made subject and subordinate to the perfected first priority
senior Liens to be granted to the Administrative Agent, which senior priming
Liens in favor of the Administrative Agent shall also prime any Liens granted
after the commencement of the Cases to provide adequate protection in respect of
any of the Prepetition Obligations owed to the Prepetition Secured Parties but
junior to any Non-Primed Liens on the Prepetition Collateral, including as
permitted by Section 546(b) of the Bankruptcy Code.
 
        All of the claims and the Liens granted hereunder and pursuant to the
Orders, as applicable, in the Cases to the Administrative Agent and the Lenders
shall be subject to the Carve-Out, but in each case only to the extent provided
in Section 2.14 and the Orders, as applicable.
 
        Accordingly, the parties hereto hereby agree as follows:
 
        SECTION 1.   Definitions and Accounting Terms.
 
        As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
 
        “Additional Credit” shall have the meaning provided in Section 7.03.



 
 
 

 
 
-2-

--------------------------------------------------------------------------------

 




        “Adequate Protection Obligations” shall have the meaning provided in
Section 2.14(c).


        “Administrative Agent” shall mean DBTCA, in its capacity as
Administrative Agent for the Lenders hereunder and under the other Credit
Documents, and shall include any successor to the Administrative Agent appointed
pursuant to Section 12.09.
 
        “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including, but not limited to, all directors
and officers of such Person), controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if such Person possesses, directly or indirectly, the power (i) to vote 5% or
more of the securities having ordinary voting power for the election of
directors (or equivalent governing body) of such Person or (ii) to direct or
cause the direction of the manage­ment and policies of such other Person,
whether through the ownership of voting securities, by contract or otherwise;
provided, however, that neither any Agent (nor any Affiliate thereof) nor any
Lender (nor any Affiliate thereof) shall be considered an Affiliate of the
Borrower or any Subsidiary thereof.
 
        “Agent” shall mean and include each of the Administrative Agent, the
Joint Lead Arrangers and the Joint Book Running Managers.
 
        “Agreement” shall mean this Credit and Guaranty Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.
 
        “Anti-Money Laundering Laws” shall have the meaning provided in Section
8.23(c).
 
        “Applicable Commitment Commission Percentage” and “Applicable Margin”
shall mean (A) with respect to Commitment Commission, a percentage per annum
equal to 0.50%, and (B) with respect to Revolving Loans (including Swingline
Loans) maintained as (i) Base Rate Loans, a percentage per annum equal to 4.50%,
and (ii) Eurodollar Loans, a percentage per annum equal to 5.50%.
 
        “Asset Sale” shall mean any sale, transfer or other disposition by the
Borrower or any of its Subsidiaries to any Person (including by way of
redemption by such Person) other than to the Borrower or a Wholly-Owned
Subsidiary of the Borrower of any asset (including, without limitation, any
capital stock or other securities of, or Equity Interests in, another Person),
but excluding sales, transfers or other dispositions of assets pursuant to
Sections 10.02(ii), (iii), (vi), (vii), (viii), (ix), (x) and (xii).
 
 
        “Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit L (appropriately
completed).


        “Authorized Officer” shall mean, with respect to (i) delivering Notices
of Borrowing, Notices of Conversion/Continuation and similar notices, any person
or persons that
 



 
 
 

 
 
-3-

--------------------------------------------------------------------------------

 


has or have been authorized by the board of directors of the Borrower to deliver
such notices pursuant to this Agreement and that has or have appropriate
signature cards on file with the Administrative Agent, the Swingline Lender or
the respective Issuing Lender, as the case may be, (ii) delivering financial
informa­tion and officer’s certificates pursuant to this Agreement, the chief
financial officer, the treasurer or the principal accounting officer of the
Borrower, and (iii) any other matter in connection with this Agreement or any
other Credit Document, any officer (or a person or persons so designated by any
two officers) of the Borrower.
 
        “Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. §§101 et seq.
 
        “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware, or any other court having jurisdiction over the Cases from
time to time.
 
        “Base Rate” shall mean, at any time, the highest of (i) the Prime
Lending Rate at such time, (ii) 1/2 of 1% in excess of the overnight Federal
Funds Rate at such time and (iii) the Eurodollar Rate for a Eurodollar Loan with
a one-month Interest Period commencing at such time plus 1.0%.  For the purposes
of this definition, the Eurodollar Rate shall be determined using the Eurodollar
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of Eurodollar Rate, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the Eurodollar Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.
 
        “Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other
Loan designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.
 
        “Blocked Person” shall have the meaning provided in Section 8.23(a).
 
        “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
 
        “Borrowing” shall mean the borrowing of one Type of Loan from all the
Lenders (or from the Swingline Lender in the case of Swingline Loans) on a given
date (or resulting from a conversion or conver­sions on such date) having in the
case of Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 2.10(b) shall be considered part of the related
Borrowing of Eurodollar Loans.
 
        “Budget” means the cash flow forecast of the Debtors, setting forth cash
flows on a weekly basis for the period beginning with the Petition Date through
the succeeding thirteen weeks showing (x) beginning and ending liquidity on a
consolidated basis and (y) weekly receipts and disbursements for such period on
a consolidated basis and as such forecast is



 
 
 

 
 
-4-

--------------------------------------------------------------------------------

 


defined pursuant to Section 6.06 and may thereafter be delivered for subsequent
thirteen-week periods in accordance with Section 9.01(d), in each case, in form,
detail and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders.
 
        “Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close, and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the applicable interbank Eurodollar market.
 
        “Capital Expenditures” shall mean, with respect to any Person, all
expenditures by such Person which should be capitalized in accordance with GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person.
 
        “Capitalized Lease Obligations” shall mean, with respect to any Person,
all rental obligations of such Person which, under GAAP, are or will be required
to be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.
 
        “Carve-Out” shall have the meaning provided in Section 2.14.
 
        “Carve-Out Event” shall have the meaning provided in Section 2.14.
 
        “Carve-Out Notice” shall have the meaning provided in Section 2.14.
 
        “Cases” shall have the meaning provided in the preamble to this
Agreement.
 
        “Cash Collateral” shall have the meaning provided to that term in
Section 363(a) of the Bankruptcy Code.
 
        “Cash Equivalents” shall mean, as to any Person, (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
twelve months from the date of acquisition, (ii) marketable direct obliga­tions
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within twelve months
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either S&P or Moody’s, (iii) Dollar
denom­inated time deposits, certificates of deposit and bankers acceptances of
any Lender or any commercial bank having, or which is the principal banking
subsidiary of a bank holding company having, a long-term unsecured debt rating
of at least “A” or the equivalent thereof from S&P or “A2” or the equivalent
thereof from Moody’s with matur­ities of not more than twelve months from the
date of acquisition by such Person, (iv) repur­chase obliga­tions with a term of
not more than seven days for underlying securities of the types described in
clause (i) above entered into with any bank meeting the qualifications specified
in clause (iii) above, (v) commercial paper issued by any Person incorporated in
the



 
 
 

 
 
-5-

--------------------------------------------------------------------------------

 


United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent hereof by Moody’s and in each case maturing not more than
twelve months after the date of acquisition by such Person, (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above, and (vii) in the case
of any Foreign Subsidiary of the Borrower only, direct obligations of the
sovereign nation (or any agency thereof) in which such Foreign Subsidiary is
organized and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof) in each case having
maturities of not more than twelve months from the date of acquisition thereof.
 
        “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same has been amended and may
hereafter be amended from time to time, 42 U.S.C. § 9601 et seq.
 
        “Change in Law” shall have the meaning provided in Section 11.06.
 
        “Change of Control” shall mean (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act as in effect on
the Closing Date) (A) is or shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the Closing
Date), directly or indirectly, of 50% or more on a fully diluted basis of the
Voting Equity Interests of the Borrower or (B) shall have obtained the power
(whether or not exercised) to elect a majority of the Borrower’s directors, (ii)
the board of directors of the Borrower shall cease to consist of a majority of
Continuing Directors or (iii) a “change of control” or similar event shall occur
as provided in any Pulitzer Debt Document.
 
        “Claims” shall have the meaning provided in the definition of
“Environmental Claims” contained herein.
 
        “Closing Date” shall have the meaning provided in Section 13.10.
 
        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to the Code are to the Code, as in effect at the
date of this Agreement and any subsequent provisions of the Code, amendatory
thereof, supplemental thereto or substituted therefor.
 
        “Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to this Agreement and the Orders, as more particularly
described and referred to as “DIP Collateral” in the Orders.


        “Commitment Commission” shall have the meaning provided in Section
4.01(a).
 
        “Company” shall mean any corporation, limited liability company,
partnership or other business entity (or the adjectival form thereof, where
appropriate).
 
        “Company Affiliate” shall mean any Affiliate of the Borrower, except a
Subsidiary.
 



 
 
 

 
 
-6-

--------------------------------------------------------------------------------

 


        “Confirmation Order” shall mean the order of the Bankruptcy Court
confirming the Plan of Reorganization pursuant to section 1129 of the Bankruptcy
Code, which order shall be in form and substance reasonably satisfactory to the
Administrative Agent.
 
         “Consolidated EBITDA” shall mean, as to any Person, for any period,
Consolidated Net Income for such period of such Person and its Subsidiaries (1)
plus all amounts deducted in the computation of Consolidated Net Income on
account of (without duplication) (a) Consolidated Interest Expense, (b)
depreciation and amortization expense, (c) income and profits taxes, (d) any
curtailment losses relating to any Plan maintained by such Person and its
Subsidiaries and (e) in the case of the Borrower and its Subsidiaries only, in
the case of any fiscal period (beginning with the fiscal period ending June
2011) (i) all bankruptcy-related professional fees and expenses incurred by any
statutory committees appointed in the Cases and payable by the Borrower and its
Subsidiaries actually recorded or accrued during such period and (ii) all other
bankruptcy-related professional fees and expenses payable by the Borrower and
its Subsidiaries actually recorded or accrued during such period in an aggregate
amount for this clause (ii) not to exceed (I) $5,000,000 if the Conversion Date
occurs on or prior to the date that is 90 days after the Petition Date and (II)
$9,000,000 if the Conversion Date occurs after the date that is 90 days after
the Petition Date and (2) minus to the extent included in the statement of such
Consolidated Net Income for such period, any curtailment gains relating to any
Plan maintained by such Person and its Subsidiaries.
 
        “Consolidated Interest Expense” shall mean, as to any Person, for any
period, the sum for such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP, of all amounts which would be
deducted in computing Consolidated Net Income for such Person and its
Subsidiaries on account of interest on Indebtedness (including (whether or not
so deducted) (i) imputed interest in respect of Capitalized Lease Obligations,
(ii) the “deemed interest expense” (i.e., the interest expense which would have
been applicable if the respective obligations were structured as on-balance
sheet financing arrangements) with respect to all Indebtedness of such Person
and its Subsidiaries of the type described in clause (viii) of the definition of
“Indebtedness” contained herein (to the extent same does not arise from a
financing arrangement constituting an operating lease), (iii) amortization of
debt discount and expense, (iv) all commissions, discounts and other regularly
accruing commitment, letter of credit and other banking fees and charges
(including all Commitment Commissions, Letter of Credit Fees and Facing Fees),
(v) interest arising in connection with curtailment gains or losses relating to
any Plan maintained by such Person and its Subsidiaries and (vi) (x) all
bankruptcy-related professional fees and expenses incurred by any statutory
committee appointed in the Cases and payable by the Borrower and its
Subsidiaries actually recorded or accrued during such period and (y) all other
bankruptcy-related professional fees and expenses payable by the Borrower and
its Subsidiaries actually recorded or accrued during such period in an aggregate
amount for this clause (y) not to exceed (A) $5,000,000 if the Conversion Date
occurs on or prior to the date that is 90 days after the Petition Date and (B)
$9,000,000 if the Conversion Date occurs after the date that is 90 days after
the Petition Date.


        “Consolidated Net Income” shall mean, as to any Person (the “Reference
Person”), for any period, the net income (or loss) of such Reference Person and
its Subsidiaries



 
 
 

 
 
-7-

--------------------------------------------------------------------------------

 
 
for such period, determined on a consolidated basis in accordance with GAAP
(after deduction for minority interests), excluding:
 
        (a)          any gains arising from (i) the sale or other disposition of
any assets (other than current assets) to the extent that the aggregate amount
of the gains during such period exceeds the aggregate amount of the losses
during such period from the sale, abandonment or other disposition of assets
(other than current assets), (ii) any write-up of assets or (iii) the
acquisition of outstanding securities of the Reference Person or any of its
Subsidiaries;
 
        (b)          any losses arising from the sale or other disposition of
any assets (other than current assets) to the extent the aggregate amount of
losses during such period exceeds the aggregate amount of gains during such
period from such sale;
 
        (c)          any amount representing any interest in the undistributed
earnings of (i) any other Person that is not a Subsidiary of the Reference
Person, (ii) Madison Newspapers, Inc., (iii) Star Publishing Company and (iv)
any other Subsidiary of the Reference Person that is accounted for by the
Reference Person by the equity method of accounting;
 
        (d)          any earnings, prior to the date of acquisition, of any
Person acquired in any manner, and any earnings of any Subsidiary of the
Reference Person acquired prior to its becoming a Subsidiary of the Reference
Person;
 
        (e)          any earnings of a successor to or transferee of the assets
of the Reference Person prior to its becoming such successor or transferee;
 
        (f)          any deferred credit (or amortization of a deferred credit)
arising from the acquisition of any other Person;
 
        (g)          any extraordinary gains or extraordinary losses not covered
by clause (a) or (b) above;
 
        (h)          any non-cash charges related to goodwill and asset
write-offs and write-downs; and
 
        (i)          any non-cash income.
 
        “Contingent Obligation” shall mean, as to any Person, any obligation of
such Person as a result of such Person being a general partner of any other
Person, unless the under­lying obligation is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obli­gations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property consti­tut­ing direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or pay­ment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any



 
 
 

 
 
-8-

--------------------------------------------------------------------------------

 


such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
 
        “Continuing Directors” shall mean the directors of the Borrower on the
Closing Date and each other director if such director’s nomination for election
to the board of directors of the Borrower is recommended by a majority of the
then Continuing Directors.
 
        “Controlled Entity” shall mean any of the Subsidiaries of the Borrower
and any of their or the Borrower’s respective Controlled Company Affiliates.  As
used in this definition, “Controlled” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
        “Conversion Date” shall mean the date upon which the conditions to
effectiveness of the Exit Facility Agreement set forth therein shall have been
satisfied or waived.
 
        “Credit Documents” shall mean this Agreement, the Orders, the Exit
Facility Agreement (solely for purposes of Sections 12 (other than clause (i) of
Section 12.10(b)), 13.01. 13.08 and 13.12) and any other agreements entered into
by any Credit Party pursuant to Section 2.14 or 9.12 or the Orders, each as
amended, waived, supplemented or otherwise modified from time to time; provided
that upon the effectiveness of the Exit Facility Agreement in accordance with
Section 2.17, the terms and provisions of the Exit Facility Agreement shall
supersede in their entirety the terms and provisions of this Agreement to the
extent applicable to the Exit Facility Agreement.
 
        “Credit Event” shall mean the making of any Loan or the issuance of any
Letter of Credit.
 
        “Credit Party” shall mean the Borrower and each Subsidiary Guarantor.
 
        “DBSI” shall mean Deutsche Bank Securities Inc.
 
        “DBTCA” shall mean Deutsche Bank Trust Company Americas, in its
individual capacity, and any successor corporation thereto by merger,
consolidation or otherwise.
 
        “Debtors” shall have the meaning provided in the preamble hereto.
 
        “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
 



 
 
 

 
 
-9-

--------------------------------------------------------------------------------

 


 
        “Defaulting Lender” shall mean any Lender with respect to which a Lender
Default is in effect.
 
        “Dividend” shall mean, with respect to any Person, that such Person has
declared or paid a dividend or distribution or returned any equity capital to
its stockholders, partners or members or authorized or made any other
distribution, payment or delivery of property (other than common Equity
Interests of such Person) or cash to its stockholders, partners or members in
their capacity as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
capital stock or any other Equity Interests outstanding on or after the Closing
Date (or any options or warrants issued by such Person with respect to its
capital stock or other Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for a considera­tion any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests).  Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.
 
        “Dollars” and the sign “$” shall each mean freely transferable lawful
money of the United States.
 
        “Domestic Subsidiary” of any Person shall mean any Subsidiary of such
Person incorporated or organized in the United States or any State thereof or
the District of Columbia.
 
        “Drawing” shall have the meaning provided in Section 3.05(b).
 
        “Eligible Transferee” shall mean and include a commercial bank, an
insurance company, a finance company, a financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act), but in any event excluding the Borrower and its
Subsidiaries.
 
        “Environmental Claims” shall mean any and all administrative, regulatory
or judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of non­compli­ance or violation, investigations or proceedings relating
in any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory author­ities
for enforcement, cleanup, removal, response, remedial or other actions or
damages pursuant to any applicable Environmental Law, and (b) any and all Claims
by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief in connec­tion with alleged injury
or threat of injury to health, safety or the environment due to the presence of
Hazardous Materials.
 
        “Environmental Law” shall mean any Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, guideline, policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof,



 
 
 

 
 
-10-

--------------------------------------------------------------------------------

 


includ­ing any judicial or administrative order, consent decree or judgment,
relating to the environ­ment, employee health and safety or Hazardous Materials,
including, without limitation, CERCLA; the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.;
and any state and local or foreign counterparts or equiv­alents, in each case as
amended from time to time.
 
        “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, any preferred stock, any limited or general
partnership interest and any limited liability company membership interest.
 
        “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Sec­tion references to ERISA are to ERISA, as in effect at the date
of this Agreement and any sub­sequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 
        “ERISA Affiliate” shall mean each person (as defined in Section 3(9) of
ERISA) which together with the Borrower or a Subsidiary of the Borrower would be
deemed to be a “single employer” (i) within the meaning of Section 414(b), (c),
(m) or (o) of the Code or (ii) as a result of the Borrower or a Subsidiary of
the Borrower being or having been a general partner of such person.
 
        “Eurodollar Loan” shall mean each Loan (other than a Swingline Loan)
designated as such by the Borrower at the time of the incurrence thereof or
conversion thereto.
 
        “Eurodollar Rate” shall mean (a) with respect to each Interest Period
for a Eurodollar Loan, (i) the rate per annum determined on the basis of the
rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 (or any successor page) as of 11:00 A.M. (London time), on the
applicable Interest Determination Date, provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
clause (a), the rate above instead shall be the offered quotation to first-class
banks in the New York interbank Eurodollar market by the Administrative Agent
for Dollar deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Eurodollar Loan of the Administrative Agent
(in its capacity as a Lender (or, if the Administrative Agent is not a Lender
with respect thereto, taking the average principal amount of the Eurodollar Loan
then being made by the various Lenders pursuant thereto)) with maturi­ties
comparable to the Interest Period applicable to such Eurodollar Loan commencing
two Business Days thereafter as of 10:00 A.M. (New York time) on the applicable
Interest Determination Date, in either case divided (and rounded upward to the
nearest 1/100 of 1%) by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any



 
 
 

 
 
-11-

--------------------------------------------------------------------------------

 
 
member bank of the Federal Reserve System in respect of Eurocurrency funding or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D), provided that in no event shall the Eurodollar Rate be less
than 1.25%.
 
        “Event of Default” shall have the meaning provided in Section 11.
 
        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
        “Excluded Domestic Subsidiary” shall mean Pulitzer and each Domestic
Subsidiary of Pulitzer.
 
 
        “Existing Indebtedness” shall have the meaning provided in Section 8.21.
 
        “Exit Facility Agreement” shall mean the Credit Agreement, substantially
in the form of Exhibit G hereto, as amended, supplemented or otherwise modified
in accordance with the terms of this Agreement from time to time prior to the
Conversion Date.
 
        “Facing Fee” shall have the meaning provided in Section 4.01(c).
 
        “Fair Market Value” shall mean, with respect to any asset (including
Equity Interests of any Person), the price at which a willing buyer, not an
Affiliate of the seller, and a willing seller who does not have to sell, would
agree to purchase and sell such asset, as determined in good faith by the board
of directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the Borrower, or the Subsidiary of the Borrower selling
such asset.
 
        “Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
 
        “Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.
 
        “Final Order” shall mean an order of the Bankruptcy Court entered in the
Cases, in substantially the form of the Interim Order, with such modifications
thereto as are reasonably satisfactory to the Credit Parties and the
Administrative Agent.
 
        “Final Order Entry Date” shall mean the date the Final Order is entered
in the Cases.
 
        “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of



 
 
 

 
 
-12-

--------------------------------------------------------------------------------

 
employees of the Borrower or such Subsidiaries residing outside the United
States, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.
 
        “Foreign Subsidiary” of any Person shall mean any Subsidiary of such
Person that is not a Domestic Subsidiary.
 
        “GAAP” shall mean generally accepted accounting principles in the United
States as in effect from time to time; provided that determinations in
accordance with GAAP for purposes of Section 10, including defined terms as used
therein, are subject (to the extent provided therein) to Section 13.07(a).
 
        “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, dielectric fluid containing levels
of polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
governmental authority.
 
        “Herald” shall mean The Herald Publishing Company, LLC, a New York
limited liability company (and the successor to The Herald Company, Inc., a New
York corporation).
 
        “Indebtedness” shall mean, as to any Person, without duplication, (i)
all indebted­ness of such Person for borrowed money or for the deferred purchase
price of property acquired by such Person or services, (ii) the maximum amount
available to be drawn or paid under all letters of credit, bankers’ acceptances,
bank guaranties, surety and appeal bonds and similar obligations issued for the
account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations, (iii) all indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi), (vii) or (viii) of this
definition secured by any Lien on any property owned by such Person, whether or
not such indebtedness has been assumed by such Person (provided that, if the
Person has not assumed or otherwise become liable in respect of such
indebtedness, such indebtedness shall be deemed to be in an amount equal to the
lesser of the amount of such indebtedness and the Fair Market Value of the
property to which such Lien relates), (iv) all Capitalized Lease Obligations of
such Person, (v) all obligations of such Person to pay a specified purchase
price for goods or services, whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations, (vi) all Contingent Obligations of such
Person, (vii) all obliga­tions under any Interest Rate Protection Agreement, any
Other Hedging Agreement or under any similar type of agreement and (viii) all
Off-Balance Sheet Liabilities of such Person.  Notwithstanding the foregoing,
Indebtedness shall not include trade payables, accrued expenses and deferred tax
and other credits incurred by any Person in accordance with customary practices
and in the ordinary course of business of such Person.
 



 
 
 

 
 
-13-

--------------------------------------------------------------------------------

 
 
        “Intercompany Debt” shall mean any Indebtedness, payables or other
obligations, whether now existing or hereafter incurred, owed by the Borrower or
any Subsidiary Guarantor to the Borrower or any Subsidiary of the Borrower.
 
        “Intercompany Loans” shall have the meaning provided in Section
10.05(viii).
 
        “Intercompany Subordination Agreement” shall have the meaning provided
in Section 6.09(b).
 
        “Interest Determination Date” shall mean, with respect to any Eurodollar
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.
 
        “Interest Period” shall have the meaning provided in Section 2.09.
 
        “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
 
        “Interim Order” shall mean an order of the Bankruptcy Court entered in
the Cases granting interim approval of the transactions contemplated by this
Agreement and the other Credit Documents and granting the Liens and
Superpriority Claims described in the Introductory Statement in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit I
hereto, and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.
 
        “Investments” shall have the meaning provided in Section 10.05.
 
        “Issuing Lender” shall mean each of DBTCA (except as otherwise provided
in Section 12.09) and any other Lender reasonably acceptable to the
Administrative Agent which agrees to issue Letters of Credit hereunder.  Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender (and such
Affiliate shall be deemed to be an “Issuing Lender” for all purposes of the
Credit Documents).  To the extent that any Affiliate of the Administrative Agent
is an Issuing Lender hereunder, such Affiliate also shall cease to be an Issuing
Lender hereunder as provided in Section 12.09 to the same extent as the
Administrative Agent.
 
        “Joint Book Running Manager” shall mean DBSI and Goldman Sachs Lending
Partners LLC each in its capacity as joint book running manager in respect of
the credit facilities provided for herein.
 
        “Joint Lead Arranger” shall mean DBSI and Goldman Sachs Lending Partners
LLC each in its capacity as joint lead arranger in respect of the credit
facilities provided for herein on the Closing Date.
 
        “L/C Supportable Obligations” shall mean (i) obligations of the Borrower
or any of its Wholly-Owned Subsidiaries with respect to workers compensation,
surety bonds and other similar statutory obligations and (ii) such other
obligations of the Borrower or any of its Wholly-



 
 
 

 
 
-14-

--------------------------------------------------------------------------------

 
 
Owned Subsidiaries as are reason­ably acceptable to the respective Issuing
Lender and otherwise permitted to exist pursuant to the terms of this Agreement
(other than obligations in respect of (x) the Pulitzer Debt Documents, (y) any
Indebtedness or other obligations that are subordinated to the Obligations and
(z) any Equity Interests).
 
        “Leaseholds” of any Person shall mean all the right, title and interest
of such Person as lessee or licensee in, to and under leases or licenses of
land, improvements and/or fixtures.
 
        “Lee EBITDA” shall mean, for any period, the sum of (a) Consolidated
EBITDA of the Borrower and its Subsidiaries for such period less (b) the
Pulitzer EBITDA.
 
        “Lee Entities” shall mean the Borrower and its Subsidiaries, excluding
the Pulitzer Entities.
 
        “Lee Support Agreement” shall mean the Support Agreement, dated as of
August 11, 2011, by and among the Debtors and certain of the holders of claims
against the Debtors arising under the Prepetition Credit Agreement, as in effect
on the date hereof and as amended, supplemented or otherwise modified from time
to time with the prior consent of the Required Lenders.
 
        “Lender” shall mean each financial institution listed on Schedule I as
of the Closing Date, subject to any Person that ceases to be or becomes a
“Lender” hereunder pursuant to Section 2.13 or 13.04(b).
 
        “Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender (in either case) to make available its
portion of any Borrowing (including any Mandatory Borrowing) or to fund its
portion of any unreimbursed payment under Section 3.04(c), (ii) a Lender having
notified in writing the Borrower and/or the Administrative Agent that such
Lender does not intend to comply with its obligations under Section 2.01(a) or 3
or having made a public statement to the effect that it does not intend to
comply with its funding obligations under this Agreement or under other
agreements generally in which it commits to extend credit, (iii) a Lender
otherwise failing to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, or (iv) (x) a Lender becoming or being insolvent or having
a parent company that has become or is insolvent, in each case as adjudicated or
determined by any governmental authority having regulatory authority over such
Lender or its assets or (y) becoming the subject of a bankruptcy or insolvency
proceeding, or having a receiver, conservator, trustee or custodian appointed
for it, or having taken any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment or having
a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or having taken any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment, provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender, or any direct or indirect
parent company thereof, by a governmental authority so long as such ownership
interest does not result nor provide such Lender with immunity from the



 
 
 

 
 
-15-

--------------------------------------------------------------------------------

 
 
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
 
        “Letter of Credit” shall have the meaning provided in Section 3.01(a).


        “Letter of Credit Commitment” shall mean, at any time, the amount equal
to $20,000,000, less the aggregate face amount of letters of credit outstanding
under the Prepetition Credit Agreement at such time.
 
        “Letter of Credit Fee” shall have the meaning provided in Section
4.01(b).
 
        “Letter of Credit Outstandings” shall mean, at any time, the sum of (i)
the Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.
 
        “Letter of Credit Request” shall have the meaning provided in Section
3.03(a).
 
        “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrange­ment, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing) and any attachment or
judgment lien.
 
        “Loan” shall mean each Revolving Loan and each Swingline Loan.
 
        “Mandatory Borrowing” shall have the meaning provided in Section
2.01(c).
 
        “Margin Stock” shall have the meaning provided in Regulation U.
 
        “Material Adverse Effect” shall mean (x) a material adverse effect on
the business, operations, property, assets, liabilities or condition (financial
or otherwise) of the Borrower or of the Borrower and its Subsidiaries taken as a
whole (other than (a) any events and circumstances leading up to the filing of
the Cases disclosed to the Lenders and (b) those events and circumstances which
customarily occur during a proceeding under Chapter 11 of the Bankruptcy Code)
or (y) a material adverse effect (i) on the rights or remedies of the Lenders or
the Administrative Agent hereunder or under any other Credit Document or (ii) on
the ability of any Credit Party to perform its obligations to the Lenders or the
Administrative Agent hereunder or under any other Credit Document.
 
        “Maturity Date” shall mean the earlier to occur of (a) the later of (i)
the six (6) month anniversary of the Petition Date and (ii) March 31, 2012, and
(b) the effective date of the Plan of Reorganization confirmed by the Bankruptcy
Code pursuant to the Confirmation Order.
 
        “Maximum Commitment Amount” shall mean, (x) during the period commencing
on the Closing Date to but excluding the Final Order Entry Date, $20,000,000 or
if less, the aggregate amount of Loans permitted to be borrowed (and/or Letters
of Credit permitted to be

 

 
 
 

 
 
-16-

--------------------------------------------------------------------------------

 
 
issued) under the Interim Order and (y) during the period commencing on the
Final Order Entry Date to but excluding the Maturity Date, the difference
between the Total Revolving Loan Commitment, minus the aggregate face amount of
letters of credit outstanding under the Prepetition Credit Agreement, or if
less, the aggregate amount of Loans permitted to be borrowed (and/or Letters of
Credit to permitted to be issued) under the Final Order.

        “Maximum Swingline Amount” shall mean $10,000,000.


        “Minimum Borrowing Amount” shall mean ii) for Revolving Loans maintained
as (x) Eurodollar Loans, $2,000,000 and (y) Base Rate Loans, $1,000,000, and
(ii) for Swingline Loans, $300,000.
 
        “Monthly Payment Date” shall mean the last Business Day of each calendar
month occurring after the Closing Date.
 
        “Moody’s” shall mean Moody’s Investors Service, Inc.
 
        “Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or
similar security instrument.
 
        “Mortgage Policy” shall mean a Lender’s title insurance policy (Form
2006).
 
        “NAIC” shall mean the National Association of Insurance Commissioners.
 
        “Net Cash Proceeds” shall mean for any event requiring a repayment of
Revolving Loans pursuant to Section 5.02(d), the gross cash proceeds (including
any cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received) received from such
event, net of reasonable transaction costs paid in respect of any such event
(including, as applicable, any underwriting, brokerage or other customary
commissions and reasonable legal, advisory and other fees and expenses
associated therewith) but excluding such gross cash proceeds arising from any
Recovery Event relating to any assets of any Excluded Domestic Subsidiary.
 
        “Net Sale Proceeds” shall mean for any sale or other disposition of
assets pursuant to an Asset Sale, the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such Asset Sale, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reason­able
legal, advisory and other fees and expenses (including title and recording
expenses), associ­ated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such Asset Sale, (iii) the amount of such gross cash proceeds required to be
used in the case of any assets of the Borrower or any of its Subsidiaries (other
than any Excluded Domestic Subsidiary) so sold or disposed of, to permanently
repay any Indebtedness (other than Indebtedness of the Lenders pursuant to this
Agreement) which is secured by the respective assets which were sold or
otherwise disposed of, and (iv) the estimated net marginal increase in income
taxes which will be payable by the Borrower’s consolidated group or any
Subsidiary of



 
 
 

 
 
-17-

--------------------------------------------------------------------------------

 


the Borrower with respect to the fiscal year of the Borrower in which the sale
or other disposition occurs as a result of such sale or other disposition;
provided, however, that such gross proceeds shall not include (A) any such gross
cash proceeds arising from an Asset Sale by any Excluded Domestic Subsidiary and
(B) any portion of such gross cash proceeds which the Borrower determines in
good faith should be reserved for post-closing adjustments (to the extent the
Borrower delivers to the Administrative Agent a certificate signed by an
Authorized Officer of the Borrower as to such determin­ation), it being
understood and agreed that on the day that all such post-closing adjustments
have been deter­mined (which shall not be later than 180 days following the date
of the respective asset sale), the amount (if any) by which the reserved amount
in respect of such Asset Sale exceeds the actual post-closing adjust­ments
payable by the Borrower or any of its Subsidiaries shall consti­tute Net Sale
Proceeds on such date received by the Borrower and/or any of its Subsidiaries
from such Asset Sale.
 
        “Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
 
        “Non-Primed Liens” shall have the meaning provided in the Introductory
Statement.
 
        “Non-Wholly Owned Subsidiary” shall mean, as to any Person, each
Subsidiary of such Person which is not a Wholly-Owned Subsidiary of such Person.
 
        “Note” shall mean each Revolving Note and the Swingline Note.
 
        “Notice of Borrowing” shall have the meaning provided in Section
2.03(a).
 
        “Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.
 
        “Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: Stephen Cayer, Telephone No. (212) 250-3536, and Telecopier No.:
(212) 797-5904, and (ii) for operational notices, the office of the
Administrative Agent located at 90 Hudson Street, 5th Floor, Jersey City, New
Jersey 07302, Attention: John Quinn, Telephone No.: (201) 593-2177, and
Telecopier No.: (201) 593-2308/2309, or such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 
        “Obligations” shall mean all amounts owing to the Administrative Agent,
any Issuing Lender, the Swingline Lender or any Lender or any Affiliate thereof
pursuant to the terms of this Agreement, each other Credit Document and any
Secured Hedging Agreements or pursuant to any cash management arrangements,
including, without limitation, all amounts in respect of any principal, premium,
interest, penalties, fees, expenses, indemnifications, reimbursements (including
Unpaid Drawings with respect to Letters of Credit), damages and other
liabilities, and guarantees of the foregoing amounts.
 
        “OFAC” shall have the meaning provided in Section 8.23(a).



 
 
 

 
 
-18-

--------------------------------------------------------------------------------

 


 
        “OFAC Listed Person” shall have the meaning provided in Section 8.23(a).
 
        “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any obligation under a Synthetic Lease or
(iv) any obligation arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheet of such Person.
 
        “Orders” shall mean the collective reference to the Interim Order and
the Final Order.
 
        “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar arrangements, or
arrange­ments designed to protect against fluctuations in currency values or
commodity prices.
 
        “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Credit Document, including any interest, additions to tax or penalties
applicable thereto.
 
        “Participant” shall have the meaning provided in Section 3.04(a).
 
        “Patriot Act” shall have the meaning provided in Section 13.18.
 
        “Payment Office” shall mean the office of the Administrative Agent
located at 90 Hudson Street, Jersey City, New Jersey 07302 or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.
 
        “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
 
        “PD LLC” shall mean St. Louis Post-Dispatch LLC, a Delaware limited
liability company.
 
        “PD LLC Indemnity Agreement” shall mean the Indemnity Agreement, dated
as of May 1, 2000, between Herald and Pulitzer, as in effect on the Closing Date
and as the same may be amended, modified and supplemented from time to time in
accordance with the terms hereof and thereof.
 
        “PD LLC Operating Agreement” shall mean the Operating Agreement of PD
LLC, dated as of May 1, 2000, among Herald, Pulitzer, Pulitzer Technologies,
Inc. and the other members of PD LLC from time to time party thereto, as in
effect on the Closing Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof and hereof.
 



 
 
 

 
 
-19-

--------------------------------------------------------------------------------

 
 
        “Permitted Encumbrance” shall mean:


        (i)           inchoate Liens for taxes, assessments or governmental
charges or levies not yet due or Liens for taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP;
 
        (ii)           Liens in respect of property or assets of the Borrower or
any of its Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, material men's and mechanics’ liens and other similar
Liens arising in the ordinary course of business, which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;
 
        (iii)           easements, rights-of-way, restrictions, covenants,
encroachments and other similar charges or encumbrances, including without
limitation, any encumbrances which would be reflected by an accurate survey of
the property, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries; and
 
        (iv)           any exceptions to title as set forth in the applicable
Mortgage Policy, as provided under the Prepetition Credit Agreement or as
otherwise reasonably approved by Administrative Agent.
 
        “Permitted Liens” shall have the meaning provided in Section 10.01.
 
        “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political sub­division or any agency, department or
instrumentality thereof.
 
        “Petition Date” shall have the meaning provided in the Introductory
Statement.
 
        “Plan” shall mean any pension plan as defined in Section 3(2) of ERISA,
which is main­tained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate, and each such plan for the five year period immedi­ately following
the latest date on which the Borrower, a Subsidiary of the Borrower or an ERISA
Affiliate main­tained, contributed to or had an obligation to contribute to such
plan.
 
        “Plan of Reorganization” shall mean a Plan of Reorganization proposed by
the Debtors which is substantially consistent with the Lee Support Agreement and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.
 
        “Preferred Equity”, as applied to the Equity Interests of any Person,
shall mean Equity Interests of such Person (other than common Equity Interests
of such Person) of any class or classes (however designed) that ranks prior, as
to the payment of dividends or as to the distribu­tion of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of



 
 
 

 
 
-20-

--------------------------------------------------------------------------------

 
 
such Person, to shares of Equity Interests of any other class of such Person,
and shall include any Qualified Preferred Stock of the Borrower.
 
        “Prepetition Agent” shall mean DBTCA, in its capacity as administrative
agent for the Prepetition Lenders.
 
        “Prepetition Collateral” shall have the meaning provided in the
Introductory Statement.
 
        “Prepetition Collateral Agent” shall mean DBTCA, in its capacity as
collateral agent for the Prepetition Secured Parties.
 
        “Prepetition Credit Agreement” shall mean the Amended and Restated
Credit Agreement, dated as of December 21, 2005, among the Borrower, the
Prepetition Lenders, the Prepetition Agent and the other agents party thereto,
as amended, supplemented or otherwise modified as of the Petition Date (or as
amended, supplemented or otherwise modified after the Petition Date in
accordance with the terms thereof and reasonably acceptable to the
Administrative Agent).
 
        “Prepetition Credit Documents” shall mean “Credit Documents” under and
as defined in the Prepetition Credit Agreement.
 
        “Prepetition Lenders” shall mean the several banks and other financial
institutions and entities from time to time parties to the Prepetition Credit
Agreement in their respective capacities as lenders thereunder.
 
        “Prepetition Obligations” shall mean the “Obligations” under, and as
defined in, the Prepetition Credit Agreement.
 
        “Prepetition Secured Parties” shall mean the “Secured Creditors” under,
and as defined in, the Prepetition Credit Agreement.
 
        “Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes.  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administra­tive Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
 
        “Pro Forma Basis” shall mean, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to (x) the incurrence of any
Indebtedness (other than revolving Indebtedness, except to the extent same is
incurred to refinance other outstanding Indebtedness) after the first day of the
relevant Test Period as if such Indebtedness had been incurred (and the proceeds
thereof applied) on the first day of such Test Period, (y) the permanent
repay­ment of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction) after the
first day of the relevant Test Period as if such

 

 
 
 

 
 
-21-

--------------------------------------------------------------------------------

 


Indebtedness had been retired or repaid on the first day of such Test Period and
(z) any Significant Asset Sale then being consummated as well as any other
Significant Asset Sale if consummated after the first day of the relevant Test
Period and on or prior to the date of the respective Significant Asset Sale, as
the case may be, then being effected, with the following rules to apply in
connection therewith:
 
        (i)           all Indebtedness (x) (other than revolving Indebtedness,
except to the extent same is incurred to refinance other outstanding
Indebtedness) incurred or issued after the first day of the relevant Test Period
(whether incurred to refinance Indebtedness or otherwise) shall be deemed to
have been incurred or issued (and the proceeds thereof applied) on the first day
of such Test Period and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commit­ment reduction) permanently retired or redeemed
after the first day of the relevant Test Period shall be deemed to have been
retired or redeemed on the first day of such Test Period and remain retired
through the date of determination;
 
        (ii)           all Indebtedness assumed to be outstanding pursuant to
preceding clause (i) shall be deemed to have borne interest at (x) the rate
applicable thereto, in the case of fixed rate indebtedness, or (y) the rates
which would have been applicable thereto during the respective period when same
was deemed outstanding, in the case of floating rate Indebtedness (although
interest expense with respect to any Indebtedness for periods while same was
actually outstanding during the respective period shall be calculated using the
actual rates applicable thereto while same was actually outstanding); provided
that all Indebtedness (whether actually outstanding or deemed outstanding)
bearing interest at a floating rate of interest shall be tested on the basis of
the rates applicable at the time the determination is made pursuant to said
provisions; and
 
        (iii)           in making any determination of Consolidated EBITDA on a
Pro Forma Basis, pro forma effect shall be given to any Significant Asset Sale
if effected during the respective Test Period as if same had occurred on the
first day of the respective Test Period, as the case may be.
 
        “Pulitzer” shall mean Pulitzer Inc., a Delaware corporation.
 
        “Pulitzer Debt” shall mean PD LLC’s Adjustable Rate Senior Notes due
2012 issued pursuant to the Pulitzer Debt Agreement, as in effect on the Closing
Date and as the same may be further amended, restated, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
       
        “Pulitzer Debt Agreement” shall mean the Note Agreement, dated as of May
1, 2000, entered into by and among PD LLC and the purchasers party thereto, as
in effect on the Closing Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
 
        “Pulitzer Debt Documents” shall mean the Pulitzer Debt, the Pulitzer
Debt Agreement, the Pulitzer Debt Guaranty, the PD LLC Indemnity Agreement, the
PD LLC



 
 
 

 
 
-22-

--------------------------------------------------------------------------------

 


Operating Agreement and all other documents (including all Collateral Documents
(as defined in the Pulitzer Debt Agreement)) executed and delivered in
connection with the Pulitzer Debt, the Pulitzer Debt Agreement, the PD LLC
Indemnity Agreement or the PD LLC Operating Agreement, each as in effect on the
Closing Date and as the same may be amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof.
 
        “Pulitzer Debt Guaranty” shall mean, collectively, (i) that certain
Guaranty Agreement, dated as of May 1, 2000, as amended by Amendment No. 1 to
Guaranty Agreement dated as of August 7, 2000, Amendment No. 2 to Guaranty
Agreement dated as of November 23, 2004, Amendment No. 3 to Guaranty Agreement
dated as of June 2005, Amendment No. 4 to Guaranty Agreement dated as of
February 1, 2006 and Limited Waiver and Amendment No. 5 to Guaranty Agreement
dated as of February 18, 2009, made by Pulitzer to the holders from time to time
of the PD LLC Notes as in effect on the Closing Date and as the same may be
further amended, restated, modified and/or supplemented from time to time in
accordance with the terms thereof and hereof and (ii) that certain Subsidiary
Guaranty Agreement, dated as of February 18, 2009, from all of the Pulitzer
Entities (other than Star Publishing) in favor of the holders from time to time
of the Pulitzer Debt, as in effect on the Closing Date and as the same may be
further amended, restated, modified and/or supplemented from time to time in
accordance with the terms thereof and hereof.
 
        “Pulitzer Debtors” shall mean the Pulitzer Entities that are Debtors in
the Cases.
 
        “Pulitzer EBITDA” shall mean, for any period, Consolidated EBITDA of the
Pulitzer Entities for such period plus all amounts deducted in the computation
thereof on account of (without duplication) Pulitzer Intercompany Charges.
 
        “Pulitzer Entities” shall mean Pulitzer and its Subsidiaries.
 
        “Pulitzer Intercompany Charges” shall mean charges to the Pulitzer
Entities in an aggregate amount not to exceed $20,000,000 in any fiscal year of
the Borrower for (i) fees for the procurement by the Lee Entities of goods and
services from third parties for the benefit of the Pulitzer Entities (but, for
the avoidance of doubt, excluding reimbursements to the Lee Entities for the
actual cost of such goods and services except for those items identified in
clause (iv) of this definition), (ii) the corporate overhead of the Lee Entities
(including, without limitation, administration, financial services, legal, human
resources, building services, editorial support, and Lee Lodge facilities),
(iii) management, corporate sales and marketing, and information technology
costs of the Lee Entities, (iv) (a) online fees, (b) allocated audit and
consulting charges, (c) compensation of publishers, and (d) compensation of
outside directors, in the case of the foregoing subclauses (a) to (d),
inclusive, to the extent actually paid or deemed paid by, or credited to payment
by, the Lee Entities and (v) interest on such charges (both cash and non-cash)
and on intercompany loans to the extent in excess of intercompany loans owed by
the applicable Pulitzer Entity to the applicable Lee Entity; the charges
referred to in the foregoing clauses (i) to (v), inclusive, shall be allocated
to the Pulitzer Entities in a manner consistent with past practices.


        “Pulitzer Support Agreement” shall mean the Support Agreement, dated as
of December 2, 2011, by and among the Pulitzer Entities and certain of the
holders of claims



 
 
 

 
 
-23-

--------------------------------------------------------------------------------

 


against the Pulitzer Entities arising under the Pulitzer Debt Documents, as
amended, supplemented or otherwise modified from time to time with the prior
consent of the Required Lenders.
 
        “Qualified Subsidiary” shall mean (i) each Qualified Wholly-Owned
Domestic Subsidiary and (ii) each other Subsidiary of the Borrower that is not
subject to the restrictions set forth in any Pulitzer Debt Documents.
 
        “Qualified Wholly-Owned Domestic Subsidiary” shall mean each
Wholly-Owned Domestic Subsidiary of the Borrower that is not subject to the
restrictions set forth in any Pulitzer Debt Document.
 
        “Qualified Wholly-Owned Foreign Subsidiary” shall mean each Wholly-Owned
Foreign Subsidiary that is also a Qualified Subsidiary.
 
        “Qualified Wholly-Owned Subsidiary” shall mean (i) each Qualified
Wholly-Owned Domestic Subsidiary (ii) each other Qualified Subsidiary of the
Borrower that is also a Wholly-Owned Subsidiary of the Borrower.
 
        “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
 
        “Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condem­nation awards payable (i)
by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsid­iaries and (ii) under any policy of insurance required to be
maintained under Section 9.03 (other than business interruption insurance
proceeds).
 
        “Register” shall have the meaning provided in Section 13.15.
 
        “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof establishing reserve requirements.
 
        “Regulation T” shall mean Regulation T of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.
 
        “Regulation U” shall mean Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.
 
        “Regulation X” shall mean Regulation X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.
 
        “Release” shall mean actively or passively disposing, discharging,
injecting, spill­ing, pumping, leak­ing, leaching, dumping, emitting, escaping,
emptying, pouring, seeping,



 
 
 

 
 
-24-

--------------------------------------------------------------------------------

 


migrat­ing or the like, into or upon any land or water or air, or otherwise
entering into the environment.
 
        “Replaced Lender” shall have the meaning provided in Section 2.13.
 
        “Replacement Lender” shall have the meaning provided in Section 2.13.
 
        “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.
 
        “Required Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose Revolving Loan Commitments at such time (or, after the termination
thereof, outstanding Revolving Loans and RL Percentages of (x) outstanding
Swingline Loans at such time and (y) Letter of Credit Outstandings at such time)
represents at least a majority of the Total Revolving Loan Commitment in effect
at such time less the Revolving Loan Commitments of all Defaulting Lenders at
such time (or, after the termination thereof, the sum of  the then total
outstanding Revolving Loans of Non-Defaulting Lenders and the aggregate RL
Percentages of all Non-Defaulting Lenders of the total outstanding Swingline
Loans and Letter of Credit Outstandings at such time).
 
        “Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law (including Environmental Law), treaty, rule or regulation or
determination of an arbitrator or a court or other governmental authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
        “Restricted” shall mean, when referring to cash or Cash Equivalents of
the Borrower or any of its Subsidiaries, that such cash or Cash Equivalents (i)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Credit Documents or Liens created thereunder), (ii) are
subject to any Lien in favor of any Person other than the Administrative Agent
for the benefit of the Secured Creditors or (iii) are not otherwise generally
available for use by the Borrower or such Subsidiary.
 
        “Returns” shall have the meaning provided in Section 8.09.
 
        “Revolving Credit Facility” shall mean the Revolving Commitments, the
Revolving Loans and the participations in respect of Letters of Credit and
Swingline Loans by the Lenders.
 
        “Revolving Facility Fee Letter” shall mean the fee letter dated as of
December 2, 2011 among the Borrower and each Lender party thereto.
 
        “Revolving Loan” shall have the meaning set forth in Section 2.01(a).
 
 



 
 
 

 
 
-25-

--------------------------------------------------------------------------------

 
 
        “Revolving Loan Commitments” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule I directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).
 
        “Revolving Note” shall have the meaning provided in Section 2.05(a).
 
        “RL Percentage” of any Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such Lender at such time and the denominator of which is the Total
Revolving Loan Commitment at such time, provided that if the RL Percentage of
any Lender is to be determined after the Total Revolving Loan Commitment has
been terminated, then the RL Percentages of such Lender shall be determined
immediately prior (and without giving effect) to such termination.
 
        “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.
 
        “SEC” shall have the meaning provided in Section 9.01(g).
 
        “Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).
 
        “Secured Creditors” shall mean the Administrative Agent, the Lenders and
any affiliate of a Lender to which Obligations are owed.
 
        “Secured Hedging Agreements” shall mean the Interest Rate Protection
Agreements and/or Other Hedging Agreements with one or more Lenders or any
affiliate thereof (even if the respective Lender subsequently ceases to be a
Lender under this Agreement for any reason).
 
        “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
        “Significant Asset Sale” shall mean each Asset Sale (or series of
related Asset Sales) which generates Net Sale Proceeds of at least $5,000,000.
 
        “Star Publishing” shall mean Star Publishing Company, an Arizona
corporation and a Subsidiary of Pulitzer.
 
        “Stated Amount” of each Letter of Credit shall mean, at any time, the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).
 
         “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the



 
 
 

 
 
-26-

--------------------------------------------------------------------------------

 
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidi­aries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
        “Subsidiary Guarantor” shall mean each Debtor (other than the Borrower
and the Pulitzer Debtors) and each other Domestic Subsidiary of the Borrower
(other than an Excluded Domestic Subsidiary), whether existing on the Closing
Date or established, created or acquired after the Closing Date, unless and
until such time as the respective Subsidiary Guarantor is released from all of
its obligations under the Subsidiaries Guaranty in accordance with the terms and
provisions thereof.
 
        “Subsidiaries Guaranty” shall refer to the Guaranty provided in Section
14 of this Agreement.
 
        “Superpriority Claims” shall have the meaning provided in the
Introductory Statements hereto.
 
         “Swingline Expiry Date” shall mean that date which is five Business
Days prior to the Maturity Date.
 
        “Swingline Lender” shall mean the Administrative Agent, in its capacity
as Swingline Lender hereunder.
 
        “Swingline Loan” shall have the meaning provided in Section 2.01(b).
 
        “Swingline Note” shall have the meaning provided in Section 2.05(a).
 
        “Synthetic Lease” shall mean a lease transaction under which the parties
intend that (i) the lease will be treated as an “operating lease” by the lessee
and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
 
        “Taxes” shall have the meaning provided in Section 5.04(a).
 
        “Test Period” shall mean each period of four consecutive fiscal quarters
of the Borrower then last ended, in each case taken as one accounting period.
 
        “Total Revolving Loan Commitment” shall mean, at any time, the sum of
the Revolving Loan Commitments of each of the Lenders at such time. As of the
Closing Date, the Total Revolving Loan Commitment shall be $40,000,000.
 
        “Total Unutilized Revolving Loan Commitment” shall mean, at any time, an
amount equal to the remainder of (x) the Total Revolving Loan Commitment in
effect at such time less (y) the sum of (i) the aggregate principal amount of
all Revolving Loans and Swingline


 
 
 

 
 
-27-

--------------------------------------------------------------------------------

 
 
Loans outstanding at such time plus (ii) the aggregate amount of all Letter of
Credit Outstandings at such time.
 
        “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a
Eurodollar Loan.
 
        “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
 
        “Unencumbered Property” shall have the meaning provided in the
Introductory Statement.
 
        “Unfunded Current Liability” of any Plan subject to Title IV of ERISA
(other than a multiemployer plan as defined under Title IV of ERISA) shall mean
the amount, if any, by which the value of the accumulated plan benefits under
the Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).
 
        “United States” and “U.S.” shall each mean the United States of America.
 
        “Unpaid Drawing” shall have the meaning provided in Section 3.05(a).
 
        “Unrestricted” shall mean, when referring to cash or Cash Equivalents of
the Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are
not Restricted.
 
        “Unutilized Revolving Loan Commitment” shall mean, with respect to any
Lender at any time, such Lender’s Revolving Loan Commitment at such time less
the sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Lender at such time and (ii) such Lender’s RL Percentage of the
Letter of Credit Outstandings at such time.
 
        “Voting Equity Interests” shall mean, as to any Person, any class or
classes of outstanding Equity Interests of such Person pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the board of directors of such Person.
 
        “Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.
 
        “Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Foreign Subsidiary.
 
        “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock is at the time owned by such Person
and/or one or more Wholly-Owned Subsidiaries of such Person and (ii) any
partnership, association, joint venture or other entity in which such Person
and/or one or more Wholly-Owned Subsidiaries of such Person has a 100% equity
interest at such time (other than, in the case of a Foreign Subsidiary of the
Borrower



 
 
 

 
 
-28-

--------------------------------------------------------------------------------

 
 
with respect to preceding clauses (i) and (ii), director’s qualifying shares
and/or other nominal amount of shares required to be held by Persons other than
the Borrower and its Subsidiaries under applicable law).
 
        SECTION 2.   Amount and Terms of Credit.
 
        2.01         Loans.  (a)  Subject to and upon the terms and conditions
set forth herein, each Lender severally agrees to make, at any time and from
time to time on or after the Closing Date and prior to the Maturity Date, a
revolving loan or revolving loans (each, a “Revolving Loan” and, collectively,
the “Revolving Loans”) to the Borrower, which Revolving Loans (i) shall be
denominated in Dollars, (ii) shall, at the option of the Borrower, be incurred
and main­tained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that except as otherwise specifically provided in Section 2.10(b), all
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, (iv) shall not exceed for any such Lender at any time outstanding that
aggre­gate principal amount which, when added to the product of (x) such
Lender’s RL Percentage and (y) the sum of (I) the aggregate amount of all Letter
of Credit Outstandings (exclu­sive of Unpaid Drawings which are repaid with the
proceeds of, and simul­tan­eously with the incurrence of, the respective
incurrence of Revolving Loans) at such time and (II) the aggregate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incur­rence of Revolving Loans) then outstanding, equals the RL Percentage of
such Lender at such time of the Maximum Commitment Amount and (v) shall not
exceed at any time outstanding that aggre­gate principal amount which, when
added to the sum of (I) the aggregate amount of all Letter of Credit
Outstandings (exclu­sive of Unpaid Drawings which are repaid with the proceeds
of, and simul­tan­eously with the incurrence of, the respective incurrence of
Revolving Loans) at such time and (II) the aggregate principal amount of all
Swingline Loans (exclusive of Swingline Loans which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incur­rence of
Revolving Loans) then outstanding, the Maximum Commitment Amount at such time.
 
        (b)           Subject to and upon the terms and conditions set forth
herein, the Swingline Lender agrees to make, at any time and from time to time
on or after the Closing Date and prior to the Swingline Expiry Date, a revolving
loan or revolving loans (each, a “Swingline Loan” and, collectively, the
“Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be incurred
and maintained as Base Rate Loans, (ii) shall be denom­inated in Dollars, (iii)
may be repaid and reborrowed in accordance with the provisions hereof, and (iv)
shall not exceed in aggregate principal amount at any time outstanding, when
combined with the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate amount of all Letter of Credit Outstandings at
such time, an amount equal to the lesser of (x) the Total Revolving Loan
Commitment at such time, and (y) the Maximum Commitment Amount at such
time.  Notwithstanding anything to the contrary contained in this Section
2.01(b), (i) the Swingline Lender shall not be obligated to make any Swingline
Loans at a time when a Lender Default exists with respect to a Lender unless the
Swingline Lender has entered into arrangements satisfactory to it and the
Borrower to eliminate the Swingline Lender’s risk with respect to the Defaulting
Lender’s or Defaulting Lenders’ parti­cipation in such Swingline Loans,



 
 
 

 
 
-29-

--------------------------------------------------------------------------------

 


including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ RL Percentage of the outstanding Swingline Loans, and (ii) the
Swingline Lender shall not make any Swingline Loan after it has received written
notice from the Borrower, any other Credit Party or the Required Lenders stating
that a Default or an Event of Default exists and is continuing until such time
as the Swingline Lender shall have received written notice (A) of rescission of
all such notices from the party or parties originally delivering such notice or
notices or (B) of the waiver of such Default or Event of Default by the Required
Lenders.
 
        (c)           On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one or more Borrowings of Revolving Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 11.05 or upon
the exercise of any of the remedies provided in the last para­graph of Section
11), in which case one or more Borrowings of Revolving Loans consti­tut­ing Base
Rate Loans (each such Borrowing, a “Mandatory Borrowing”) shall be made on the
immedi­ately succeeding Business Day by all Lenders pro rata based on each such
Lender’s RL Percentage (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11) and
the proceeds thereof shall be applied directly by the Swingline Lender to repay
the Swingline Lender for such outstanding Swingline Loans.  Each Lender hereby
irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions speci­fied in Section 7 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) the date of such Mandatory Borrowing,
and (v) the amount of the Total Revolving Loan Commitment or Maximum Commitment
Amount at such time.  In the event that any Mandatory Borrowing cannot for any
reason be made on the date otherwise required above, then each Lender hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would other­wise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstand­ing Swingline Loans as shall be
necessary to cause the Lenders to share in such Swingline Loans ratably based
upon their respective RL Percentages (deter­mined before giving effect to any
termination of the Revolving Loan Commitments pursuant to the last paragraph of
Section 11), provided that (x) all interest payable on the Swingline Loans shall
be for the account of the Swingline Lender until the date as of which the
respec­tive partici­pa­tion is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date, and (y) at the time any purchase of partici­pa­tions
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay the Swingline Lender interest on the principal amount of
partici­pa­tion purchased for each day from and includ­ing the day upon which
the Mandatory Borrowing would otherwise have occurred to but exclud­ing the date
of payment for such participation, at the overnight Federal Funds Rate for the
first three days and at the interest rate otherwise applicable to Revolving
Loans maintained as Base Rate Loans hereunder for each day thereafter.
 
 



 
 
 

 
 
-30-

--------------------------------------------------------------------------------

 


        2.02         Minimum Amount of Each Borrowing.  The aggregate principal
amount of each Borrowing of Loans shall not be less than the Minimum Borrowing
Amount.  More than one Borrowing may occur on the same date, but at no time
shall there be outstanding more than five Borrowings of Eurodollar Loans in the
aggregate (or such greater number of Borrowings of Eurodollar Loans as may be
acceptable to the Administrative Agent).
 
        2.03         Notice of Borrowing.  (a)  Whenever the Borrower desires to
incur (x) Eurodollar Loans hereunder, the Borrower shall give the Administrative
Agent at the Notice Office at least three Business Days’ prior notice of each
Eurodollar Loan to be incurred hereunder, and (y) Base Rate Loans hereunder
(excluding Swingline Loans and Revolving Loans made pursu­ant to a Mandatory
Borrowing), the Borrower shall give the Administrative Agent at the Notice
Office at least one Business Day’s prior notice of each Base Rate Loan to be
incurred hereunder, provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 11:00 A.M. (New York
time) on such day.  Each such notice (together with each notice delivered
pursuant to Section 2.03(b)(i), a “Notice of Borrow­ing”), except as otherwise
expressly provided in Section 2.10, shall be irrevocable and shall be in
writ­ing, or by telephone promptly confirmed in writing, in the form of Exhibit
A-1, appropriately completed to specify:  (i) the aggregate principal amount of
the Revolving Loans to be incurred pursuant to such Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day); and (iii) whether the Revolving
Loans being incurred pursuant to such Borrowing are to be initially main­tained
as Base Rate Loans or, to the extent permitted hereunder, Eurodollar Loans and,
if Eurodollar Loans, the initial Interest Period to be applicable thereto.  The
Administrative Agent shall promptly give each Lender which is required to make
Revolving Loans notice of such proposed Borrowing, of such Lender’s
propor­tionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.
 
        (b)           (i)  Whenever the Borrower desires to incur Swingline
Loans hereunder, the Borrower shall give the Swingline Lender no later than 1:00
P.M. (New York time) on the date that a Swingline Loan is to be incurred,
written notice or telephonic notice promptly confirmed in writ­ing of each
Swingline Loan to be incurred hereunder.  Each such Notice of Borrowing shall be
irrevocable and specify in each case (A) the date of Borrowing (which shall be a
Business Day), and (B) the aggre­gate principal amount of the Swingline Loans to
be incurred pursuant to such Borrowing.
 
        (ii)   Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(c), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(c).
 
        (c)           Without in any way limiting the obligation of the Borrower
to confirm in writ­ing any telephonic notice of any Borrowing or prepayment of
Loans, the Administrative Agent or the Swingline Lender, as the case may be, may
act without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation.  In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such tele­phonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.
 
 



 
 
 

 
 
-31-

--------------------------------------------------------------------------------

 


        2.04        Disbursement of Funds.  No later than 1:00 P.M. (New York
time) on the date specified in each Notice of Borrowing (or (x) in the case of
Swingline Loans, no later than 4:00 P.M. (New York time) on the date specified
pursuant to Section 2.03(b)(i) or (y) in the case of Mandatory Borrowings, no
later than 1:00 P.M. (New York time) on the date specified in Section 2.01(f)),
each Lender will make available its pro rata portion (determined in accordance
with Section 2.07) of each such Borrowing requested to be made on such date (or
in the case of Swingline Loans, the Swingline Lender will make available the
full amount thereof).  All such amounts will be made available in Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will, except in the case of Revolving Loans made pursuant to a Mandatory
Borrowing, make available to the Borrower at the Payment Office the aggregate of
the amounts so made available by the Lenders.  Unless the Administrative Agent
shall have been notified by any Lender prior to the date of Borrowing that such
Lender does not intend to make available to the Administrative Agent such
Lender’s portion of any Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing and the Administrative Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If such corre­sponding amount
is not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent.  The Administrative Agent
also shall be entitled to recover on demand from such Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corre­sponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the overnight Federal Funds Rate for the first three days and at
the interest rate otherwise applicable to such Loans for each day thereafter,
and (ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08.  Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.
 
        2.05       Notes.  (a)  The Borrower’s obligation to pay the principal
of, and interest on, the Loans made by each Lender shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 13.15 and
shall, if requested by such Lender, also be evidenced (i) in the case of
Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-1, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”), and (ii) in the case of Swingline Loans, by a
promis­sory note duly executed and delivered by the Borrower substantially in
the form of Exhibit B-2, with blanks appropriately completed in conformity
herewith (the “Swingline Note”).
 
        (b)           The Revolving Note issued to each Lender that has a
Revolving Loan Commitment or outstanding Revolving Loans shall (i) be executed
by the Borrower, (ii) be pay­able to such Lender or its registered assigns and
be dated the Closing Date (or, if issued after the



 
 
 

 
 
-32-

--------------------------------------------------------------------------------

 


Closing Date, be dated the date of the issuance thereof), (iii) be in a stated
prin­cipal amount equal to the Revolving Loan Commitment of such Lender (or, if
issued after the termination thereof, be in a stated principal amount equal to
the outstanding Revolving Loans of such Lender at such time) and be payable in
the outstanding principal amount of the Revolving Loans evidenced thereby from
time to time, (iv) mature on the Maturity Date, (v) bear interest as pro­vided
in the appropriate clause of Section 2.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepay­ment as provided in Section 5.01, and mandatory repayment as
provided in Section 5.02, and (vii) be entitled to the benefits of this
Agreement and the other Credit Documents.
 
        (c)          The Swingline Note issued to the Swingline Lender shall (i)
be executed by the Borrower, (ii) be payable to the Swingline Lender or its
registered assigns and be dated the Closing Date, (iii) be in a stated principal
amount equal to the Maximum Swingline Amount and be payable in the outstanding
principal amount of the Swingline Loans evidenced thereby from time to time,
(iv) mature on the Swingline Expiry Date, (v) bear interest as provided in the
appropriate clause of Section 2.08 in respect of the Base Rate Loans evidenced
thereby, (vi) be subject to voluntary prepayment as provided in Section 5.01,
and mandatory repayment as provided in Section 5.02, and (vii) be entitled to
the benefits of this Agreement and the other Credit Documents.
 
        (d)           Each Lender will note on its internal records the amount
of each Loan made by it and each payment in respect thereof and prior to any
transfer of any of its Notes will endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby.  Failure to make any
such notation or any error in such notation shall not affect the Borrower’s
obligations in respect of such Loans.
 
        (e)           Notwithstanding anything to the contrary contained above
in this Section 2.05 or elsewhere in this Agreement, Notes shall only be
delivered to Lenders which at any time specifically request the delivery of such
Notes.  No failure of any Lender to request or obtain a Note evidencing its
Loans to the Borrower shall affect or in any manner impair the obligations of
the Borrower to pay the Loans (and all related Obligations) incurred by the
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents.  Any
Lender which does not have a Note evidencing its outstanding Loans shall in no
event be required to make the notations otherwise described in preceding clause
(g).  At any time when any Lender requests the delivery of a Note to evidence
any of its Loans, the Borrower shall promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.
 
        2.06        Conversions.  The Borrower shall have the option to convert,
on any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of the outstand­ing principal amount of Loans (other than Swingline Loans
which may not be converted pursuant to this Section 2.06) made pursuant to one
or more Borrowings of one or more Types of Loans into a Borrowing of another
Type of Loan, provided that (i) except as otherwise provided in Section 2.10(b),
Eurodollar Loans may be con­verted into Base Rate Loans only on the last day of
an Interest Period applicable to the Loans being converted and no such partial
conversion of Eurodollar Loans shall reduce the outstanding princi­pal amount of
such Eurodollar Loans made



 
 
 

 
 
-33-

--------------------------------------------------------------------------------

 


pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) unless the Required Lenders otherwise agree, Base Rate
Loans may only be converted into Eurodollar Loans if no Default or Event of
Default is in existence on the date of the conversion, and (iii) no conversion
pursuant to this Section 2.06 shall result in a greater num­ber of Borrowings of
Eurodollar Loans than is permitted under Section 2.02.  Each such conver­sion
shall be effected by the Borrower by giving the Administrative Agent at the
Notice Office prior to 11:00 A.M. (New York time) at least (x) in the case of
conversions of Base Rate Loans into Eurodollar Loans, three Business Days’ prior
notice, and (y) in the case of conversions of Eurodollar Loans into Base Rate
Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrow­ing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Eurodollar Loans, the Interest Period to be initially appli­cable
thereto.  The Administrative Agent shall give each Lender prompt notice of any
such proposed conversion affecting any of its Loans.
 
        2.07   Pro Rata Borrowings.  All Borrowings of Revolving Loans under
this Agreement shall be incurred from the Lenders pro rata on the basis of their
Revolving Loan Commitments.  It is understood that no Lender shall be
responsible for any default by any other Lender of its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Loans hereunder.
 
        2.08   Interest.  (a)  The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which
shall be equal to the sum of the Applicable Margin plus the Base Rate as in
effect from time to time.
 
        (b)    The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the Applicable Margin plus the Eurodollar Rate for such Interest Period.
 
        (c)    [Intentionally Omitted].
 
        (d)    Notwithstanding anything to the contrary contained in this
Agreement, the unpaid principal amount of each Loan shall bear interest at a
rate per annum equal to the rate which is 2% in excess of the rate otherwise
applicable to such Loan at all times that an Event of Default shall have
occurred and be continuing. In addition (but without duplication of any amounts
payable pursuant to the immediately preceding sentence), overdue principal and,
to the extent permitted by law, overdue interest in respect of each Loan shall,
in each case, bear interest at a rate per annum equal to (A) in the case of
Loans, the greater of (x) the rate which is 2% in excess of the rate then borne
by such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans from time to time, and (B) in the case of other
overdue



 
 
 

 
 
-34-

--------------------------------------------------------------------------------

 


amounts payable hereunder and under any other Credit Document, at a rate per
annum equal to the rate which is 2% in excess of the rate applicable to
Revolving Loans that are maintained at Base Rate Loans from time to
time.  Interest that accrues under this Section 2.08(d) shall be payable on
demand.  Payment or acceptance of the increased rates of interest provided for
in this Section 2.08(d) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent or any Lender.
 
        (e)    Accrued (and theretofore unpaid) interest shall be payable in
cash (i) in respect of each Base Rate Loan,  (x) monthly in arrears on each
Monthly Payment Date, (y) on the date of any repayment or prepayment in full of
all outstanding Base Rate Loans, and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand, (ii) in respect of each
Eurodollar Loan, (x) on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of one month, on each date
occurring at monthly intervals after the first day of such Interest Period, (y)
on the date of any repayment or prepayment (on the amount repaid or prepaid),
and (z) at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.
 
        (f)         Upon each Interest Determination Date, the Administrative
Agent shall determine the Eurodollar Rate for each Interest Period applicable to
the respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof.  Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
 
        2.09  Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Loan (in the case of the initial Interest Period
applicable thereto), or prior to 11:00 A.M. (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
Eurodollar Loan (in the case of any subsequent Interest Period), the Borrower
shall have the right to elect the interest period (each, an “Interest Period”)
applicable to such Eurodollar Loan, which Interest Period shall, at the option
of the Borrower, be a one, two, three or six month period, provided that (in
each case):
 
(i)           all Eurodollar Loans comprising a Borrowing shall at all times
have the same Interest Period;
 
(ii)           the initial Interest Period for any Eurodollar Loan shall
commence on the date of Borrowing of such Eurodollar Loan (including the date of
any conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
 
(iii)           if any Interest Period for a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;
 



 
 
 

 
 
-35-

--------------------------------------------------------------------------------

 
 
(iv)           if any Interest Period for a Eurodollar Loan would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a Eurodollar Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;
 
(v)           unless the Required Lenders otherwise agree, no Interest Period
may be selected at any time when a Default or an Event of Default is then in
existence; and
 
(vi)           no Interest Period in respect of any Borrowing shall be selected
which extends beyond the Maturity Date.

If by 11:00 A.M. (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.


        2.10  Increased Costs, Illegality, etc.  (a)  In the event that any
Lender shall have determined (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent):
 
(i)           on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or
 
(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan because of (x) any change since the Closing Date in any
applicable law or governmental rule, regula­tion, order, guideline or request
(whether or not having the force of law) or in the inter­pretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to:  (A) a change in the basis of taxation of payment to any Lender of
the principal of or interest on the Loans or the Notes or any other amounts
payable hereunder (except for changes in the rate of tax on, or determined by
reference to, the net income or net profits of such Lender pursuant to the laws
of the jurisdiction in which it is organized or in which its principal office or
applicable lending office is located or any subdivision thereof or therein) or
(B) a change in official reserve requirements, but, in all events, exclud­ing
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate and/or (y) other circumstances arising since the Closing
Date affecting such Lender, the interbank Eurodollar market or the position of
such Lender in such market; provided that notwithstanding anything herein to the
contrary, this provision shall apply to the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and


 
 
 

 
 
-36-

--------------------------------------------------------------------------------

 


all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, regardless of the date enacted, adopted or
issued; or
 
(iii)          at any time, that the making or continuance of any Eurodollar
Loan has been made (x) unlawful by any law or governmental rule, regulation or
order, (y) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having force of law) or (z) impracticable
as a result of a contingency occurring after the Closing Date which materially
and adversely affects the interbank Eurodollar market;
 
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other
Lenders).  Thereafter (x) in the case of clause (i) above, Eurodollar Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circum­stances giving rise to
such notice by the Administrative Agent no longer exist, and any Notice of
Borrowing or Notice of Conversion/Continuation given by the Borrower with
respect to Eurodollar Loans which have not yet been incurred (including by way
of conversion) shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower agrees to pay to such Lender, upon such Lender’s
written request therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reduc­tions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lender shall, absent manifest error,
be final and conclusive and binding on all the parties hereto) and (z) in the
case of clause (iii) above, the Borrower shall take one of the actions specified
in Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.


        (b)   At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.10(a)(ii), the Borrower may, and in the
case of a Eurodollar Loan affected by the circumstances described in Section
2.10(a)(iii), the Borrower shall, either (x) if the affected Eurodollar Loan is
then being made initially or pursuant to a conversion, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) on the
same date that the Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the
affected Eurodollar Loan is then outstanding, upon at least three Business Days’
written notice to the Administrative Agent, require the affected Lender to
convert such Eurodollar Loan into a Base Rate Loan, provided that, if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 2.10(b).
 
        (c)   If any Lender determines that after the Closing Date the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in



 
 
 

 
 
-37-

--------------------------------------------------------------------------------

 


interpretation or administration thereof by the NAIC or any governmental
authority, central bank or comparable agency, will have the effect of increasing
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender based on the existence of such Lender’s
Revolving Loan Commitments hereunder or its obligations hereunder, then the
Borrower agrees to pay to such Lender, upon its written demand therefor, such
additional amounts as shall be required to compensate such Lender or such other
corporation for the increased cost to such Lender or such other corporation or
the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital.  In deter­min­ing such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
deter­mina­tion of compensation owing under this Section 2.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties
hereto.  Each Lender, upon determining that any addi­tional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for calculation of such additional amounts.
 
        2.11  Compensation.  The Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain:  (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing
of, or conversion from or into, Eurodollar Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Sec­tion 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of (x) any other default by the Borrower to
repay Eurodollar Loans when required by the terms of this Agreement or any Note
held by such Lender or (y) any cancellation or conversion made pursuant to
Section 2.10(b).
 
        2.12  Change of Lending Office.  Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii) or
(iii), Section 2.10(c), Section 3.06 or Section 5.04 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the opera­tion of such
Section.  Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in
Sections 2.10, 3.06 and 5.04.
 
        2.13  Replacement of Lenders.  (x)  If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii),



 
 
 

 
 
-38-

--------------------------------------------------------------------------------

 
Section 2.10(c), Section 3.06 or Section 5.04 with respect to any Lender which
results in such Lender charging to the Borrower increased costs in excess of
those being generally charged by the other Lenders or (z) in the case of a
refusal by a Lender to consent to a proposed change, waiver, discharge or
termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right, in accordance with Section 13.04(b), if no
Default or Event of Default then exists or would exist after giving effect to
such replacement, to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replace­ment (collectively, the “Replacement Lender”)
and each of which shall be reason­ably accept­able to the Administrative Agent;
provided that:
 
           (a)          at the time of any replacement pursuant to this Section
2.13, the Replacement Lender shall enter into one or more Assignment and
Assumption Agreements pursuant to Section 13.04(b) (and with all fees payable
pursuant to said Section 13.04(b) to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the Revolving Loan
Commitments and outstanding Revolving Loans and all participations in Letters of
Credit by, the respective Replaced Lender and, in connection therewith, shall
pay to (x) the Replaced Lender in respect thereof an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Revolving Loans of the respective Replaced Lender, (B) an amount
equal to all Unpaid Drawings (unless there are no Unpaid Drawings) that have
been funded by (and not reimbursed to) such Replaced Lender, together with all
then unpaid interest with respect thereto at such time, and (C) an amount equal
to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 4.01, (y) each Issuing Lender an amount equal to such
Replaced Lender’s RL Percentage of any Unpaid Drawing relating to Letters of
Credit issued by such Issuing Lender (which at such time remains an Unpaid
Drawing) to the extent such amount was not theretofore funded by such Replaced
Lender and (z) the Swingline Lender an amount equal to such Replaced Lender’s RL
Percentage of any Mandatory Borrowing to the extent such amount was not
theretofore funded by such Replaced Lender to the Swingline Lender; and
 
(b)           all obligations of the Borrower then owing to the Replaced Lender
(other than those specifically described in clause (a) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.
 
Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04.  Upon
the execution of the respective Assignment and Assumption Agreement, the payment
of amounts referred to in clauses (a) and (b) above, recordation of the
assignment on the Register by the Administrative Agent pursuant to Section 13.15
and, if so requested by the Replacement


 
 
 

 
 
-39-

--------------------------------------------------------------------------------

 


Lender, delivery to the Replacement Lender of the appropriate Note or Notes
executed by the Borrower, (x) the Replacement Lender shall become a Lender
hereunder and, unless the respective Replaced Lender continues to have
outstanding Revolving Loan Commitment hereunder, the Replaced Lender shall cease
to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.10,
2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as to such
Replaced Lender, and (y) the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement.
 
        2.14  Priority and Liens. (a) The Credit Parties hereby covenant,
represent and warrant that, upon entry of the Interim Order (and the Final
Order, as applicable), the Obligations of the Credit Parties hereunder and under
the other Credit Documents, (i) pursuant to Section 364(c)(1) of the Bankruptcy
Code, shall at all times constitute allowed Superpriority Claims, (ii) pursuant
to Section 364(c)(2) of the Bankruptcy Code, shall be secured by a valid,
binding, continuing, enforceable, fully-perfected first priority Lien on the
Unencumbered Property; provided, that the Unencumbered Property shall not
include the Avoidance Actions, but subject to entry of the Final Order,
Unencumbered Property shall include any proceeds or property recovered in
respect of any successful Avoidance Actions, (iii) pursuant to Section 364(c)(3)
of the Bankruptcy Code, shall be secured by a valid, binding, continuing,
enforceable, fully-perfected junior Lien on all tangible and intangible
prepetition and postpetition property of the Credit Parties (other than the
property described in clause (iv) below, as to which the Liens granted to the
Administrative Agent for the benefit of the Secured Creditors will have the
priority as described in such clause), whether now existing or hereafter
acquired, that is subject to the Non-Primed Liens, which Liens granted to the
Administrative Agent, for the benefit of the Secured Creditors, shall be junior
to the Non-Primed Liens, and (iv) pursuant to Section 364(d)(1) of the
Bankruptcy Code, shall be secured by a valid, binding, continuing, enforceable,
fully-perfected first priority, senior priming Lien on the Prepetition
Collateral senior in all respects to the Liens on the Prepetition Collateral of
the Prepetition Secured Parties (including any Liens granted after the Petition
Date to provide adequate protection in respect of the Prepetition Obligations
owed to the Prepetition Secured Parties), but junior to any Non-Primed Liens on
the Prepetition Collateral, subject and subordinate in each case with respect to
subclauses (i) through (iv) above, only to the Carve-Out, provided that
following the Maturity Date after giving effect to Section 15, amounts cash
collateralizing any Letter of Credit Outstandings shall not be subject to the
Carve-Out.  For purposes hereof, the “Carve-Out” shall mean (A) any fees payable
to the Clerk of the Bankruptcy Court and to the Office of the United States
Trustee pursuant to section 1930(a) of title 28 of the United States Code and
(B) up to $2,500,000 of allowed fees, expenses and disbursements of
professionals retained by order of the Bankruptcy Court, incurred after the
occurrence of a Carve-Out Event (as defined below), plus all unpaid professional
fees, expenses and disbursements allowed by the Bankruptcy Court that were
incurred prior to the occurrence of a Carve-Out Event (regardless of when such
fees, expenses and disbursements become allowed by order of the Bankruptcy
Court).  For the purposes hereof, a “Carve-Out Event” shall occur upon the
occurrence and during the continuance of an Event of Default with respect to
which the Administrative Agent provides notice thereof (a “Carve-Out Notice”)
pursuant to the terms and conditions of the Orders, as applicable.  So long as
no Carve-Out Event shall have occurred and be continuing, the Carve-Out shall
not be reduced by the payment of fees, expenses and



 
 
 

 
 
-40-

--------------------------------------------------------------------------------

 


disbursements allowed by the Bankruptcy Court and payable under Sections 328,
330 and 331 of the Bankruptcy Code (which allowed fees, expenses and
disbursements shall be paid in accordance with, and subject to, the Budget), and
the Carve-Out shall not be reduced by the application of any prepetition
retainers by any such professionals.  Upon the delivery of a Carve-Out Notice,
the right of the Debtors to pay professional fees incurred under clause (B)
above without reduction of the Carve-Out in clause (B) above shall terminate;
provided that the Carve-Out shall not be available to pay any professional fees
and expenses incurred in connection with the initiation or prosecution of any
claims, causes of action, adversary proceedings or other litigation against the
Administrative Agent, the Lenders, the Prepetition Lenders, the Prepetition
Agent or the Prepetition Collateral Agent.
 
        (b)       As to all Collateral, including without limitation, all cash,
Cash Equivalents and real property the title to which is held by any Credit
Party, or the possession of which is held by any Credit Party in the form of a
leasehold interest, each Credit Party hereby assigns and conveys as security,
grants a security interest in, hypothecates, mortgages, pledges and sets over
unto the Administrative Agent all of the right, title and interest of the
Borrower and such Subsidiary Guarantor in all of such Collateral, including
without limitation, all cash, Cash Equivalents and owned real property and in
all such leasehold interests, together in each case with all of the right, title
and interest of the Borrower and such Subsidiary Guarantor in and to all
buildings, improvements, and fixtures related thereto, any lease or sublease
thereof, all general intangibles relating thereto and all proceeds thereof.  The
Borrower and each Subsidiary Guarantor acknowledges that, pursuant to the
Orders, the Liens granted in favor of the Administrative Agent, for the benefit
of the Secured Creditors, in all of the Collateral shall be perfected without
the recordation of any UCC financing statements, notices of Lien or other
instruments of mortgage or assignment.  The Borrower and each Subsidiary
Guarantor further agrees that (a) the Administrative Agent shall have the rights
and remedies set forth in Section 15 in respect of the Collateral and (b) if
reasonably requested by the Administrative Agent, the Borrower and each of the
Subsidiary Guarantors shall enter into separate security agreements, pledge
agreements, control agreements and fee and leasehold mortgages with respect to
such Collateral on terms reasonably satisfactory to the Administrative Agent.
 
        (c)       Each Credit Party acknowledges and agrees that the Prepetition
Secured Parties shall receive, subject to the Orders, as adequate protection
for, and to the extent of, any diminution in the value of the Prepetition
Secured Parties’ respective interests in their Prepetition Collateral whether
resulting from the imposition of the automatic stay pursuant to Section 362 of
the Bankruptcy Code, the priming Liens described in Section 2.14(a) above, the
use of the Prepetition Secured Parties’ Cash Collateral or the use, sale, lease,
depreciation, decline in market price or other diminution in value of the
Prepetition Secured Parties’ Prepetition Collateral, adequate protection in an
amount equal to the aggregate diminution in value of the Prepetition Secured
Parties’ respective Prepetition Collateral including, without limitation, any
such diminution resulting from the implementation of this Agreement and the
priming of the Prepetition Secured Parties’ liens on the Prepetition Collateral,
the sale, lease or use by the Credit Parties (or other decline in value) of the
Prepetition Collateral (including Cash Collateral), all of which adequate
protection must be reasonably satisfactory to the Administrative Agent,
including the following “Adequate Protection Obligations”: (i) a Superpriority
Claim under Section 507(b) of the Bankruptcy Code, which shall be immediately



 
 
 

 
 
-41-

--------------------------------------------------------------------------------

 


junior in priority to the claims under Section 364(c)(1) of the Bankruptcy Code
held by the Administrative Agent, for the benefit of the Secured Creditors, (ii)
a replacement Lien on the Collateral, which adequate protection Lien shall have
a priority immediately junior to the priming and other Liens granted in favor of
the Administrative Agent, for the benefit of the Secured Creditors, (iii) cash
payment of (A) accrued and unpaid pre-petition interest, fees and costs
(including, without limitation, interest on loans, breakage costs, fees for
letters of credit, commitment fees and accrued fees owing to the Prepetition
Agent) accrued as of the Petition Date, which, in the case of interest, shall be
calculated based on the applicable non-default rate constituting the Eurodollar
Rate Basic Interest Rate as defined in and set forth in the Prepetition Credit
Agreement and (B) interest, fees and costs (including, without limitation,
interest on loans, fees for letters of credit, commitment fees and accrued fees
owing to the Prepetition Agent) accruing after the Petition Date, which, in the
case of interest, shall be calculated based on the applicable non-default rate
constituting the Eurodollar Rate Basic Interest Rate as defined in and set forth
in the Prepetition Credit Agreement, and (iv) the payment of the reasonable fees
and expenses incurred by the advisors to the Prepetition Agent (Simpson Thacher
& Bartlett LLP, Alvarez & Marsal North America, LLC and Richards Layton &
Finger, P.A.) and the Initial Backstop Lenders (Milbank, Tweed, Hadley & McCloy
LLP) and the continuation of the payment on a current basis of the
administrative agent fees that are provided for under the Prepetition Credit
Agreement
 
        2.15  Payment of Obligations.  Upon the maturity (whether by
acceleration or otherwise) of any of the Obligations under this Agreement or any
of the other Credit Documents, the Lenders shall be entitled to immediate
payment of such Obligations without further application to or order of the
Bankruptcy Court, but subject to the terms of this Agreement and the Orders.
 
        2.16  No Discharge; Survival of Claims. The Borrower and each Subsidiary
Guarantor agrees that to the extent its Obligations hereunder are not satisfied
in full, (a) its Obligations arising hereunder shall not be discharged by the
entry of a confirmation order (including without limitation, the Confirmation
Order) entered in the Cases (and each Credit Party, pursuant to Section
1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and (b) the
Superpriority Claim granted to the Administrative Agent, for the benefit of the
Secured Creditors pursuant to the Orders and described in Section 2.14 and the
Liens granted to the Administrative Agent, for the benefit of the Secured
Creditors, pursuant to the Orders and described in Section 2.14 shall not be
affected in any manner by the entry of a confirmation order (including without
limitation, the Confirmation Order) in the Cases.
 
        2.17     Conversion to Exit Credit Facility.  Upon the satisfaction or
waiver of the conditions precedent to effectiveness set forth in the Exit
Facility Agreement, automatically and without any further consent or action
required by the Credit Parties, the Administrative Agent or any Lender, (i) the
Borrower, in its capacity as reorganized Lee Enterprises, Incorporated (the
“Exit Borrower”), and each Subsidiary Guarantor, in its capacity as a
reorganized Debtor (collectively, the “Exit Subsidiary Guarantors”) shall assume
all obligations in respect of the Revolving Credit Facility and all other
obligations in respect hereof, and, immediately thereafter, (ii) this Agreement
shall terminate and be superseded and replaced by, and deemed amended and
restated in its entirety in the form of, the Exit Facility Agreement (with such
changes and



 
 
 

 
 
-42-

--------------------------------------------------------------------------------

 


insertions reasonably satisfactory to the Administrative Agent and the Borrower
thereto incorporated as necessary to make such technical changes necessary to
effectuate the intent of this Section 2.17), and (1) the Exit Borrower and the
Exit Subsidiary Guarantors shall be the “Borrower” and “Subsidiary Guarantors”
under, and as defined in, the Exit Facility Agreement, (2) each Revolving Loan
hereunder shall be a “Revolving Loan” under, and as defined in, the Exit
Facility Agreement, (3) each Lender hereunder shall be a “Lender” under, and as
defined in, the Exit Facility Agreement, (4) the Revolving Loan Commitments
hereunder shall be “Revolving Loan Commitments” under, and as defined in, the
Exit Facility Agreement, and (5) the Letters of Credit outstanding hereunder
shall be “Letters of Credit” under, and as defined in, the Exit Facility
Agreement.  Notwithstanding the foregoing, all obligations of the Borrower and
the Subsidiary Guarantors to the Administrative Agent, the Issuing Bank and the
Lenders under this Agreement and any other Credit Document which are expressly
stated in this Agreement or such other Credit Document as surviving such
agreement’s termination shall, as so specified, survive without prejudice and
remain in full force and effect.  Each of the Credit Parties, the Administrative
Agent, the Lenders and the Issuing Bank shall take such actions and execute and
deliver such agreements, instruments or other documents as the Administrative
Agent may reasonably request to give effect to the provisions of this Section
2.17 and as are required to complete the Schedules to the Exit Facility
Agreement as contemplated therein.
 
        SECTION 3.   Letters of Credit.
 
        3.01  Letters of Credit.  (a)  Subject to and upon the terms and
conditions set forth herein, the Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Closing Date and prior
to the 30th day prior to the Maturity Date, for the account of the Borrower and
for the benefit of (x) any holder (or any trustee, agent or other similar
representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Wholly-Owned
Subsidiaries, an irrevocable trade letter of credit, in a form customarily used
by such Issuing Lender or in such other form as has been approved by such
Issuing Lender (which approval shall not be unreasonably withheld or delayed by
such Issuing Lender) (each such letter of credit, a “Letter of Credit” and,
collectively, the “Letters of Credit”).  All Letters of Credit shall be
denominated in Dollars and shall be issued on a sight basis only.
 
        (b)        Subject to and upon the terms and conditions set forth
herein, each Issuing Lender agrees that it will, at any time and from time to
time on and after the Closing Date and prior to the 30th day prior to the
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default, provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:
 
(i)        any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any Requirement of Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such



 
 
 

 
 
-43-

--------------------------------------------------------------------------------

 


Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to such Letter of Credit any restric­tion or reserve or capital
requirement (for which such Issuing Lender is not otherwise compen­sated
hereunder) not in effect with respect to such Issuing Lender on the Closing
Date, or any unreimbursed loss, cost or expense which was not applicable or in
effect with respect to such Issuing Lender as of the Closing Date and which such
Issuing Lender reason­ably and in good faith deems material to it; or
 
(ii)       such Issuing Lender shall have received from the Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such Letter of
Credit notice of the type described in the second sentence of Section 3.03(b).
 
        3.02  Maximum Letter of Credit Outstandings; Final
Maturities.  Not­with­stand­ing anything to the contrary contained in this
Agreement, (i) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid on the date of, and prior to the issuance of, the respective
Letter of Credit) at such time would exceed either (x) the Letter of Credit
Commitment, or (y) when added to the sum of (I) the aggregate principal amount
of all Revolving Loans then outstanding and (II) the aggregate principal amount
of all Swingline Loans then outstanding, an amount equal to the lesser of (A)
the Total Revolving Loan Commitment at such time, and (B) the Maximum Commitment
Amount at such time, and (ii) each Letter of Credit shall by its terms terminate
no later than one year after the issuance thereof; provided, that if the
Conversion Date does not occur on or prior to the Maturity Date, all outstanding
Letters of Credit shall be cash collateralized on the Maturity Date in a manner
satisfactory to the Administrative Agent and the respective Issuing Lenders.
 
        3.03  Letter of Credit Requests; Minimum Stated Amount.  (a)  Whenever
the Borrower desires that a Letter of Credit be issued for its account, the
Borrower shall give the Administrative Agent and the respective Issuing Lender
at least five Business Days’ (or such shorter period as is acceptable to such
Issuing Lender) written notice thereof (including by way of facsimile).  Each
notice shall be in the form of Exhibit C, appropriately completed (each, a
“Letter of Credit Request”).
 
        (b)        The making of each Letter of Credit Request shall be deemed
to be a representation and warranty by the Borrower to the Lenders that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02.  Unless the respective Issuing Lender has
received notice from the Borrower, any other Credit Party or the Required
Lenders before it issues a Letter of Credit that one or more of the conditions
specified in Section 7 are not then satis­fied, or that the issuance of such
Letter of Credit would violate Section 3.02, then such Issuing Lender shall,
subject to the terms and conditions of this Agreement, issue the requested
Letter of Credit for the account of the Borrower in accordance with such Issuing
Lender’s usual and custom­ary practices.  Upon the issuance of or modification
or amendment to any standby Letter of Credit, each Issuing Lender shall promptly
notify the Borrower and the Administrative Agent, in writing of such issuance,
modification or amendment and such notice shall be accompanied by a copy of such
Letter of Credit or the respective modifi­ca­tion or amendment thereto, as the
case may be.  Promptly after receipt of such notice the Administrative Agent
shall notify the Participants, in writing, of such issuance, modification or



 
 
 

 
 
-44-

--------------------------------------------------------------------------------

 


amend­ment.  On the first Business Day of each week, each Issuing Lender shall
furnish the Administrative Agent with a written (including via facsimile) report
of the daily aggregate outstand­ings of trade Letters of Credit issued by such
Issuing Lender for the immediately preceding week.  Notwithstand­ing anything to
the contrary contained in this Agreement, in the event that a Lender Default
exists, no Issuing Lender shall be required to issue any Letter of Credit unless
such Issuing Lender has entered into arrangements satisfac­tory to it and the
Borrower to eliminate such Issuing Lender’s risk with respect to the
partici­pa­tion in Letters of Credit by the Defaulting Lender or Lenders,
including by cash collater­aliz­ing such Defaulting Lender’s or Lenders’ RL
Percentage of the Letter of Credit Outstandings.
 
        (c)    The initial Stated Amount of each Letter of Credit shall not be
less than $100,000 or such lesser amount as is acceptable to the respective
Issuing Lender.
 
        3.04  Letter of Credit Participations.  (a)  Immediately upon the
issuance by an Issuing Lender of any Letter of Credit, such Issuing Lender shall
be deemed to have sold and trans­ferred to each Lender, and each such Lender (in
its capacity under this Section 3.04, a “Participant”) shall be deemed
irrevo­cably and unconditionally to have purchased and received from such
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Participant’s RL Percentage, in such Letter
of Credit, each drawing or payment made thereunder and the obligations of the
Borrower under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto.  Upon any change in the Revolving Loan Commitments
or RL Percentages of the Lenders pursuant to Section 2.13, 4.02(b) or 13.04(b),
it is hereby agreed that, with respect to all outstanding Letters of Credit and
Unpaid Drawings relating thereto, there shall be an auto­matic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.
 
        (b)         In determining whether to pay under any Letter of Credit, no
Issuing Lender shall have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit.  Any action
taken or omitted to be taken by an Issuing Lender under or in connection with
any Letter of Credit issued by it shall not create for such Issuing Lender any
resulting liability to the Borrower, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
 
        (c)         In the event that an Issuing Lender makes any payment under
any Letter of Credit issued by it and the Borrower shall not have reimbursed
such amount in full to such Issuing Lender pursuant to Section 3.05(a), such
Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each Participant of such failure, and each Participant shall
promptly and unconditionally pay to such Issuing Lender the amount of such
Participant’s RL Percentage of such unreimbursed payment in Dollars and in same
day funds.  If the Administrative Agent so notifies, prior to 12:00 Noon
(New York time) on any Business Day, any Participant required to fund a payment
under a Letter of Credit, such Participant shall make available to the
respective Issuing Lender in Dollars such Participant’s RL Percentage of



 
 
 

 
 
-45-

--------------------------------------------------------------------------------

 


the amount of such payment on such Business Day in same day funds.  If and to
the extent such Participant shall not have so made its RL Percentage of the
amount of such payment available to respective Issuing Lender, such Participant
agrees to pay to such Issuing Lender, forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is
paid to such Issuing Lender at the overnight Federal Funds Rate for the first
three days and at the interest rate appli­cable to Revolving Loans that are
maintained as Base Rate Loans for each day thereafter.  The failure of any
Participant to make available to an Issuing Lender its RL Percentage of any
pay­ment under any Letter of Credit issued by such Issuing Lender shall not
relieve any other Participant of its obligation hereunder to make available to
such Issuing Lender its RL Percentage of any payment under any Letter of Credit
on the date required, as specified above, but no Participant shall be
responsible for the failure of any other Participant to make available to such
Issuing Lender such other Participant’s RL Percentage of any such payment.
 
        (d)         Whenever an Issuing Lender receives a payment of a
reimbursement obligation as to which it has received any payments from the
Participants pursuant to clause (c) above, such Issuing Lender shall pay to each
such Participant which has paid its RL Percentage thereof, in Dollars and in
same day funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.
 
        (e)        Upon the request of any Participant, each Issuing Lender
shall furnish to such Participant copies of any standby Letter of Credit issued
by it and such other documentation as may reasonably be requested by such
Participant.
 
        (f)         The obligations of the Participants to make payments to each
Issuing Lender with respect to Letters of Credit shall be irrevocable and not
subject to any qualifi­ca­tion or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circum­stances:
 
        (i)         any lack of validity or enforceability of this Agreement or
any of the other Credit Documents;
 
        (ii)        the existence of any claim, setoff, defense or other right
which the Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such trans­feree may be acting), the Administrative
Agent, any Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contem­plated herein or any
unrelated transactions (including any underlying transaction between the
Borrower or any Subsidiary of the Borrower and the beneficiary named in any such
Letter of Credit);
 
        (iii)       any draft, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any state­ment therein being untrue or inaccurate in any
respect;
 
 



 
 
 

 
 
-46-

--------------------------------------------------------------------------------

 


        (iv)       the surrender or impairment of any security for the
performance or obser­vance of any of the terms of any of the Credit Documents;
or
 
        (v)        the occurrence of any Default or Event of Default.
 
        3.05  Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than one Business Day follow­ing receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrower therefor at a rate per annum equal
to the Base Rate as in effect from time to time plus the Applicable Margin as in
effect from time to time for Revolving Loans that are main­tained as Base Rate
Loans; provided, however, to the extent such amounts are not reim­bursed prior
to 12:00 Noon (New York time) on the third Business Day following the receipt by
the Borrower of notice of such payment or disbursement or following the
occurrence of a Default or an Event of Default under Section 11.05, interest
shall thereafter accrue on the amounts so paid or disbursed by such Issuing
Lender (and until reimbursed by the Borrower) at a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are maintained as Base Rate Loans as in effect from time to
time plus 2%, with such interest to be payable on demand.  Each Issuing Lender
shall give the Borrower prompt written notice of each Drawing under any Letter
of Credit issued by it, provided that the failure to give any such notice shall
in no way affect, impair or diminish the Borrower’s obligations hereunder.
 
        (b)        The obligations of the Borrower under this Section 3.05 to
reimburse each Issuing Lender with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by it (each, a
“Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counter­claim or defense to payment which the Borrower or any Subsidiary of the
Borrower may have or have had against any Lender (including in its capacity as
an Issuing Lender or as a Participant), including, without limitation, any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any nonapplication or
mis­application by the beneficiary of the proceeds of such Drawing; provided,
however, that the Borrower shall not be obligated to reimburse any Issuing
Lender for any wrongful payment made by such Issuing Lender under a Letter of
Credit issued by it as a result of acts or omissions consti­tut­ing willful
misconduct or gross negligence on the part of such Issuing Lender (as determined
by a court of competent jurisdiction in a final and non-appealable decision).
 
        3.06  Increased Costs.  If at any time after the Closing Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the inter-
 
 
-47-

--------------------------------------------------------------------------------

 
 
­pretation or adminis­tra­tion thereof by the NAIC or any governmental authority
charged with the interpretation or adminis­tration thereof, or compliance by any
Issuing Lender or any Participant with any request or directive by the NAIC or
by any such governmental authority (whether or not having the force of law),
shall either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against letters of credit issued by any Issuing
Lender or participated in by any Participant, or (ii) impose on any Issuing
Lender or any Participant any other conditions relating, directly or indirectly,
to this Agreement or any Letter of Credit; and the result of any of the
foregoing is to increase the cost to any Issuing Lender or any Participant of
issuing, maintain­ing or participating in any Letter of Credit, or reduce the
amount of any sum received or receiv­able by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit (except for changes in the rate of tax on, or determined by
reference to, the net income or net profits of such Issuing Lender or such
Participant pursuant to the laws of the jurisdiction in which it is organized or
in which its principal office or applicable lending office is located or any
subdivision thereof or therein), then, upon the delivery of the certificate
referred to below to the Borrower by any Issuing Lender or any Participant (a
copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), the Borrower agrees to pay to such
Issuing Lender or such Participant such additional amount or amounts as will
compensate such Issuing Lender or such Participant for such increased cost or
reduction in the amount receivable or reduction on the rate of return on its
capital.  Any Issuing Lender or any Participant, upon determining that any
addi­tional amounts will be payable to it pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant.  The certificate required to
be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.
 
        SECTION 4.   Commitment Commission; Fees; Reductions of Commitment.
 
        4.01  Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Closing Date to
and including the Maturity Date (or such earlier date on which the Total
Revolving Loan Commitment has been terminated) computed at a rate per annum
equal to the Applicable Commitment Commission Percentage of the Unutilized
Revolving Loan Commitment of such Non-Defaulting Lender as in effect from time
to time.  Accrued Commitment Commission shall be due and payable monthly in
arrears on the last Business Day of each calendar month, commencing on the first
such date to occur after the Closing Date, and on the Maturity Date.
 
        (b)  The Borrower agrees to pay to the Administrative Agent for
distribution to each Lender (based on each such Lender’s respective RL
Percentage) a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin during such
period with respect to Revolving Loans that are maintained as Eurodollar Loans
on the daily
 

 
 
 

 
 
-48-

--------------------------------------------------------------------------------

 


Stated Amount of each such Letter of Credit.  Accrued Letter of Credit Fees
shall be due and payable monthly in arrears on the last Business Day of each
calendar month, commencing on the first such date to occur after the Closing
Date, and on the first day on or after the termination of the Revolving Loan
Commitment upon which no Letters of Credit remain outstanding.
 
        (c)   The Borrower agrees to pay to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termina­tion or expiration of such
Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on the daily
Stated Amount of such Letter of Credit, provided that in any event the minimum
amount of Facing Fees payable for each Letter of Credit shall be not less than
$500.  Accrued Facing Fees shall be due and payable monthly in arrears on the
last Business Day of each calendar month, commencing on the first such date to
occur after the Closing Date, and upon the first day on or after the termination
of the Total Revolving Loan Commitment upon which no Letters of Credit remain
outstanding.
 
       (d)  The Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it, such amount as shall at the time of such event be the
administrative charge and the reason­able expenses which such Issuing Lender is
generally imposing in connection with such occur­rence with respect to letters
of credit.
 
        (e)   The Borrower agrees to pay to the Administrative Agent such fees
as may be agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent.
 
        4.02    Voluntary Termination of Unutilized Revolving Loan
Commitments.  (a)  Upon at least three Business Day’s prior written notice to
the Administrative Agent at the Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), the Borrower shall have
the right, at any time or from time to time, without premium or penalty to
terminate the Total Unutilized Revolving Loan Commitment in whole, or reduce it
in part, pursuant to this Section 4.02(a), in an integral multiple of $5,000,000
in the case of partial reductions to the Total Unutilized Revolving Loan
Commitment, provided that each such reduc­tion shall apply proportionately to
permanently reduce the Revolving Loan Commitment of each Lender.
 
        (b)  In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower shall have the right, subject
to obtaining the consents required by Section 13.12(b), upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
to termi­nate the entire Revolving Loan Commitment of such Lender, so long as
all Loans, together with accrued and unpaid interest, Fees and all other
amounts, owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11 but excluding amounts owing in respect of Loans maintained by such
Lender, if such Loans are not being repaid pursuant to Section 5.01(b)) are
repaid concurrently with the effectiveness of such termination (at which time


 
 
 

 
 
-49-

--------------------------------------------------------------------------------

 
 
Schedule I shall be deemed modified to reflect such changed amounts) and such
Lender’s RL Percentage of (x) all outstanding Letters of Credit is cash
collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders and (y) all Mandatory Borrowings not theretofore
funded by such Lender are paid in full to the Swingline Lender, and at such time
such Lender shall no longer constitute a “Lender” for purposes of this Agreement
with respect to the Revolving Loan Commitment of such Lender so terminated,
except with respect to indemnifica­tions under this Agreement (including,
without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06),
which shall survive as to such repaid Lender (but only in respect of the period
of time during which such repaid Lender was a Lender hereunder).
 
        4.03  Mandatory Reduction of Commitments and Revolving Loan
Repayments.  The Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each Lender) shall terminate in its entirety upon the earlier of
(i) the Maturity Date and (ii) unless the Required Lenders otherwise agree in
writing, the date on which a Change of Control occurs.
 
        SECTION 5.   Prepayments; Payments; Taxes.
 
        5.01  Voluntary Prepayments.  (a)  The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions:  (i) the Borrower
shall give the Administrative Agent prior to 12:00 Noon (New York time) at the
Notice Office (x) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay Base
Rate Loans (or same day notice in the case of a prepayment of Swingline Loans)
and (y) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Eurodollar Loans, which
notice (in each case) shall specify whether Revolving Loans or Swingline Loans
shall be prepaid, the amount of such prepayment and the Types of Loans to be
prepaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which such Eurodollar Loans were made, and which notice
the Administrative Agent shall, except in the case of a prepayment of Swingline
Loans, promptly transmit to each of the Lenders; (ii) (x) each partial
prepayment of Revolving Loans pur­suant to this Section 5.01(a) shall be in an
aggregate principal amount of at least $1,000,000 (or such lesser amount as is
acceptable to the Administra­tive Agent) and (y) each partial prepayment of
Swingline Loans pursuant to this Section 5.01(a) shall be in an aggre­gate
principal amount of at least $300,000 (or such lesser amount as is acceptable to
the Administrative Agent), provided that if any partial prepayment of Eurodollar
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, then such Borrowing may
not be continued as a Borrow­ing of Eurodollar Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by the Borrower shall have no
force or effect; and (iii) each RL Lender shall be allocated its applicable RL
Percentage of the amount of such prepayment, provided that at the Borrower’s
election in connection with any prepayment of Revolving Loans pursuant to this
Section 5.01(a), such prepayment shall not, so long as no Default or Event of
Default then exists, be applied to any Revolving Loan of a Defaulting Lender.
 
        (b)          In the event of certain refusals by a Lender to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement which have been



 
 
 

 
 
-50-

--------------------------------------------------------------------------------

 
 
approved by the Required Lenders as (and to the extent) provided in Section
13.12(b), the Borrower may, upon five Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), repay all Loans of such Lender
(including all amounts, if any, owing pursuant to Section 2.11), together with
accrued and unpaid interest, Fees and all other amounts then owing to such
Lender in accordance with, and subject to the require­ments of, said
Section 13.12(b), so long as (A) in the case of the repayment of Revolving Loans
of any Lender pursuant to this clause (b), (x) the Revolving Loan Commitment of
such Lender is terminated concurrently with such repayment pursuant to Section
4.02(b) (at which time Schedule I shall be deemed modified to reflect the
changed Revolving Loan Commitments) and (y) such Lender’s RL Percentage, if any,
of all outstanding Letters of Credit is cash collateralized in a manner
satisfactory to the Administrative Agent and the respec­tive Issuing Lenders and
(B) the consents, if any, required by Section 13.12(b) in connection with the
repayment pursuant to this clause (b) shall have been obtained.
 
        5.02  Mandatory Repayments.  (a) On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), (II) the aggregate
outstanding principal amount of all Swingline Loans (after giving effect to all
other repayments thereof on such date) and (III) the aggregate amount of all
Letter of Credit Outstandings exceeds the lesser of (x) the Total Revolving Loan
Commitment at such time, and (y) the Maximum Commitment Amount at such time, the
Borrower shall prepay on such day the principal of Swingline Loans and, after
all Swingline Loans have been repaid in full or if no Swingline Loans are
outstanding, Revolving Loans in an amount equal to such excess.  If, after
giving effect to the prepayment of all outstanding Swingline Loans and Revolving
Loans, the aggregate amount of the Letter of Credit Outstandings exceeds the
lesser of (x) Total Revolving Loan Commitment at such time, and (y) the Maximum
Commitment Amount at such time, the Borrower shall pay to the Administrative
Agent at the Payment Office on such day an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
the Letter of Credit Outstandings at such time), such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.
 
        (b)          In addition to any other mandatory repayments pursuant to
this Section 5.02, if on or after the Closing Date the Borrower or any of its
Subsidiaries receives any Net Sale Proceeds from any Asset Sale, an amount equal
to 100% of the Net Sale Proceeds therefrom shall be applied within one Business
Day after receipt as a mandatory repayment in accordance with the requirements
of Sections 5.02(e) and (f).
 
        (c)          In addition to any other mandatory repayments pursuant to
this Section 5.02, starting on the first Wednesday to occur after the Closing
Date and on every second Wednesday thereafter, Unrestricted Cash and Cash
Equivalents held or owned by the Credit Parties in excess of $10,000,000 shall
be applied within three Business Days as a mandatory repayment in accordance
with the requirements of Sections 5.02(e) and (f).
 
        (d)          In addition to any other mandatory repayments pursuant to
this Section 5.02, within 10 days following each date on or after the Closing
Date upon which the Borrower



 
 
 

 
 
-51-

--------------------------------------------------------------------------------

 


or any Subsidiary of the Borrower receives any Net Cash Proceeds from any
Recovery Event (other than Recovery Events where the Net Cash Proceeds therefrom
do not exceed $500,000), an amount equal to 100% of the Net Cash Proceeds from
such Recovery Event shall be applied within such 10 day period as a mandatory
repayment in accordance with the requirements of Sections 5.02(e) and (f);
provided, however, that so long as no Default or Event of Default then exists,
such Net Cash Proceeds shall not be required to be so applied within such 10 day
period to the extent that such Net Cash Proceeds shall be used to replace or
restore any properties or assets in respect of which such Net Cash Proceeds were
paid within 60 days following the date of the receipt of such Net Cash Proceeds,
and provided further, that (x) so long as no Default or Event of Default then
exists and to the extent that the amount of such Net Cash Proceeds equals or
exceeds $5,000,000, the amount of such Net Cash Proceeds, together with other
cash available to the Borrower and its Subsidiary Guarantors and permitted to be
spent by them on Capital Expenditures during the relevant period, equals at
least 100% of the cost of replacement or restoration of the properties or assets
in respect of which such Net Cash Proceeds were paid as determined by the
Borrower and as supported by such information as the Administrative Agent may
reasonably request, then the entire amount of the Net Cash Proceeds from such
Recovery Event (and not just the portion thereof in excess of $5,000,000) shall
be deposited with the Administrative Agent pursuant to a cash collateral
arrangement reasonably satisfactory to the Administrative Agent whereby such
proceeds shall be disbursed to the Borrower from time to time as needed to pay
or reimburse the Borrower or such Subsidiary Guarantor for the actual costs
incurred by it in connection with the replacement or restoration of the
respective properties or assets (pursuant to such certification requirements as
may be reasonably established by the Administrative Agent), although at any time
while an Event of Default has occurred and is continuing, the Required Lenders
may direct the Administrative Agent (in which case the Administrative Agent
shall, and is hereby authorized by the Borrower to, follow said directions) to
apply any or all proceeds then on deposit in such collateral account in
accordance with the requirements of Sections 5.02(e) and (f) and (y) if all or
any portion of such Net Cash Proceeds not required to be so applied pursuant to
the preceding proviso are not so used within 60 days after the date of the
receipt of such Net Cash Proceeds (or such earlier date, if any, as the Borrower
or the relevant Subsidiary Guarantor determines not to reinvest the Net Cash
Proceeds relat­ing to such Recovery Event as set forth above), such remaining
portion shall be applied on the last day of such period (or such earlier date,
as the case may be) as provided above in this Section 5.02(d) without regard to
the preceding proviso.
 
        (e)           Each amount required to be applied pursuant to Section
5.02 shall be applied to repay outstanding Revolving Loans on a pro rata basis
among the Lenders (without a reduction of the Revolving Loan Commitments).
 
        (f)           With respect to each repayment of Loans required by this
Section 5.02, the Borrower may designate the Types of Loans which are to be
repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pur­suant to which such Eurodollar Loans were made, provided
that:  (i) repayments of Eurodollar Loans pursuant to this Section 5.02 may only
be made on the last day of an Interest Period applicable thereto unless all
Eurodollar Loans with Interest Periods ending on such date of required repayment
and all Base Rate Loans have been paid in full; and (ii) if any repayment of
Eurodollar Loans made pursuant to a single Borrowing shall reduce the
out­stand­ing Eurodollar Loans made pursuant to such Borrowing to an amount


 
 
 

 
 
-52-

--------------------------------------------------------------------------------

 


less than the Minimum Borrowing Amount applicable thereto, such Borrowing shall
be automatically con­verted into a Borrowing of Base Rate Loans.  In the absence
of a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.
 
        (g)          In addition to any other mandatory repayments pursuant to
this Section 5.02, (i) all then outstanding Swingline Loans shall be repaid in
full on the Swingline Expiry Date, (ii) all then outstanding Loans shall be
repaid in full on the Maturity Date and (iii) unless the Required Lenders
otherwise agree in writing, all then outstanding Loans and other Obligations
shall be repaid in full on the date on which a Change of Control occurs.
 
        5.03  Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office.  Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.
 
        5.04  Net Payments.  (a)  All payments made by or on behalf of any
Credit Party hereunder and under any Note will be made without setoff,
counterclaim or other defense.  Except as provided in Section 5.04(b), all such
payments will be made free and clear of, and without deduction or with­hold­ing
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political sub­division or taxing authority thereof or therein with
respect to such payments (but excluding, (i) except as provided in the second
succeeding sentence, any tax imposed on or measured by the net income or net
profits of a Lender pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any sub­division thereof or therein
and (ii) any United States Federal withholding tax that would not have been
imposed but for a failure by such recipient (or any financial institution
through which any payment is made to such recipient) to comply with the
applicable requirements of Sections 1471 through 1474 of the Code, as of the
date of this Agreement, and any regulations or official interpretations thereof)
and all interest, penalties or similar liabilities with respect to such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collec­tively as “Taxes”).  If any Taxes are so
levied or imposed, the Borrower agrees to pay the full amount of such Taxes, and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement or under any Note, after withholding or deduction for
or on account of any Taxes, will not be less than the amount provided for herein
or in such Note as if such Taxes had not been levied or imposed.  If any amounts
are payable in respect of Taxes pursuant to the preceding sentence, the Borrower
agrees to reimburse each Lender, upon the written request of such Lender, for
taxes imposed on or measured by the net income or net profits of such Lender
pursuant to the laws of the jurisdiction in which such Lender is organized or in
which the principal office or applicable lending office of such Lender is
located or under the laws of any political subdivision or taxing



 
 
 

 
 
-53-

--------------------------------------------------------------------------------

 
 
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the pre­ceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence.  The Borrower
will furnish to the Administrative Agent within 45 days after the date the
payment of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by such Borrower.  The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender (other than for any interest or penalties directly attributable to
any failure of a Lender to file any returns or pay any Taxes directly
attributable to this Agreement, to the extent such Lender was legally required
to file such returns and/or pay such Taxes and was reasonably informed by the
Borrower about such requirements and had all information necessary to file such
returns and/or pay such Taxes).  For purposes of this Section 5.04(a), Taxes
shall include Other Taxes.
 
        (b)  With Each Lender that is a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower
and the Administrative Agent on or prior to the Closing Date or, in the case of
a Lender that is an assignee, transferee or acquiror of an interest under this
Agreement pursuant to Section 2.12, 2.13 or 13.04(b) (unless the respective
Lender was already a Lender hereunder immediately prior to such assignment,
transfer or acquisition), on the date of such assignment, transfer or
acquisition to or by such Lender, two properly completed and duly signed copies
of Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. Federal withholding tax.  Each Lender that is
not a United States person (as such term is defined in Sec­tion 7701(a)(30) of
the Code) for U.S. Federal income tax purposes agrees to deliver to the Borrower
and the Administrative Agent on or prior to the Closing Date or, in the case of
a Lender that is an assignee, transferee or acquiror of an interest under this
Agreement pursuant to Section 2.12, 2.13 or 13.04(b) (unless the respective
Lender was already a Lender hereunder immediately prior to such assignment,
transfer or acquisition), on the date of such assignment, transfer or
acquisition to or by such Lender, (i) two accurate and complete original signed
copies of Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to a
complete exemption under an income tax treaty) or Form W-8IMY (together with any
applicable underlying Internal Revenue Service forms) (or successor forms)
certifying to such Lender’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments to be made under
this Agreement and under any Note, (ii) if the Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and cannot deliver either Internal
Revenue Service Form W-8ECI or,  Form W-8BEN (with respect to a complete
exemption under an income tax treaty) or W-8IMY (or any successor forms)
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit D (any such certificate, a “Section 5.04(b)(ii) Certificate”) and
(y) two accurate and complete original signed copies of applicable Internal
Revenue Service Form W-8 (with respect to the portfolio interest exemption) (or
successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
of interest to be made under this Agreement and under any Note, or  (iii) any
other form prescribed by applicable requirements of U.S. Federal income tax law
as a basis for claiming exemption from or a reduction in U.S. Federal
withholding tax duly completed together



 
 
 

 
 
-54-

--------------------------------------------------------------------------------

 


with such supplementary documentation as may be prescribed by applicable
requirements of law to permit the Borrower and the Administrative Agent to
determine the withholding or deduction required to be made.  In addition, each
Lender agrees that from time to time after the Closing Date, when a lapse in
time or change in circumstances renders the previous certifica­tion obsolete or
inaccurate in any material respect and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, such Lender will deliver to
the Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect
to the benefits of any income tax treaty), Form W-8IMY (together with any
applicable underlying Internal Revenue Service forms) or applicable Form W-8
(with respect to the portfolio interest exemption) and a Section 5.04(b)(ii)
Certificate, as the case may be, and such other forms as may be required in
order to confirm or estab­lish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note, or such Lender shall immediately
notify the Borrower and the Administrative Agent of its inability to deliver any
such Form or Certificate, in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section
5.04(b).  Notwithstanding anything to the con­trary contained in Section
5.04(a), but subject to Section 13.04(b) and the immediately suc­ceeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or similar taxes imposed by the United
States (or any political sub­division or taxing authority thereof or therein)
from interest, Fees or other amounts payable here­under for the account of any
Lender which is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) for U.S. Federal income tax purposes to the extent that
such Lender has not provided to the Borrower U.S. Internal Revenue Service Forms
that establish a com­plete exemption from such deduction or withholding and
(y) the Borrower shall not be obli­gated pursuant to Section 5.04(a) to gross-up
payments to be made to a Lender in respect of income or similar taxes imposed by
the United States if (I) such Lender has not provided to the Borrower the
Internal Revenue Service Forms required to be provided to the Borrower pursuant
to this Section 5.04(b) or (II) in the case of a payment, other than interest,
to a Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemp­tion from with­holding of such
taxes.  Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 5.04 and except as set forth in Section
13.04(b), the Borrower agrees to pay any additional amounts and to indemnify
each Lender in the manner set forth in Section 5.04(a) (without regard to the
identity of the jurisdiction requiring the deduction or withholding) in respect
of any amounts deducted or withheld by it as described in the immediately
preceding sentence as a result of any changes that are effective after the
Closing Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the inter­pretation thereof, relating to the deducting
or withholding of such Taxes.
 
        (c)          Each Lender shall indemnify the Administrative Agent for
the full amount of any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or similar charges imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein  that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.
 
 



 
 
 

 
 
-55-

--------------------------------------------------------------------------------

 


        SECTION 6.   Conditions Precedent to the Closing Date.
 
        The occurrence of the Closing Date pursuant to Section 13.10 and the
obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Closing Date, are subject at the time
of the occurrence of the Closing Date to the satisfaction of the following
conditions:
 
        6.01  Execution of Agreement; Notes.  On or prior to the Closing Date,
(i) this Agreement shall have been executed and delivered as provided in Section
13.10 and (ii) there shall have been delivered to the Administrative Agent for
the account of each of the Lenders that has requested same the appropriate
Revolving Note executed by the Borrower and, if requested by the Swingline
Lender, the Swingline Note executed by the Borrower, in each case in the amount,
maturity and as otherwise provided herein.
 
        6.02  Officer’s Certificate.  On the Closing Date, the Administrative
Agent shall have received a certificate, dated the Closing Date and signed on
behalf of the Borrower by the chairman of the board, the chief executive
officer, the president or any vice president of the Borrower, certifying on
behalf of the Borrower that all of the conditions in Sections 6.07 through 6.08,
inclusive, and 7.01 have been satisfied on such date.
 
        6.03  Opinions of Counsel.  On the Closing Date, the Administrative
Agent shall have received from Lane & Waterman LLP and from Sidley Austin LLP,
special counsels to the Credit Parties, opinions addressed to the
Adminis­tra­tive Agent and each of the Lenders and dated the Closing Date in
each case in form and substance reasonably satisfactory to the Administrative
Agent.
 
        6.04  Company Documents; Proceedings; etc. 
 
        (a)     On the Closing Date, the Administrative Agent shall have
received a certificate from each Credit Party, dated the Closing Date, signed by
the chairman of the board, the chief executive officer, the president or any
vice president of such Credit Party, and attested to by the secretary or any
assistant secretary of such Credit Party, in the form of Exhibit F with
appropriate insertions, together with copies of the certificate or articles of
incorpora­tion and by-laws (or other equiva­lent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
sub­stance reasonably acceptable to the Administrative Agent.
 
        (b)         On the Closing Date, all Company and legal proceedings and
all instru­ments and agreements in connection with the transactions contemplated
by this Agreement and the other Credit Documents shall be reasonably
satisfactory in form and substance to the Agents, and the Administrative Agent
shall have received all information and copies of all documents and papers,
including records of Company proceedings, governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper Company or
governmental authorities.
 
 



 
 
 

 
 
-56-

--------------------------------------------------------------------------------

 
 
        6.05  Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions of organization of
each of the Credit Parties, and such search shall reveal no liens on any of the
assets of the Credit Party, except for Liens permitted by Section 10.01.
 
        6.06  Budget.  The Borrower shall have delivered to the Administrative
Agent and the Lenders the initial Budget (x) in form and substance reasonably
satisfactory to the Lenders and (y) which shall be accompanied by a certificate
of an Authorized Officer stating that such budget is based upon good faith
estimates and assumptions believed by management of the Borrower to be
reasonable at the time made and that such Authorized Officer does not have
reason to believe that such budget in light of such assumptions are incorrect or
misleading in any material respect.
 
        6.07  Adverse Change, Approvals. Since September 25, 2011, nothing shall
have occurred (and neither any Agent nor the Required Lenders shall have become
aware of any facts or conditions not previously known) which any Agent or the
Required Lenders shall reasonably determine has had, or could reasonably be
expected to have, a Material Adverse Effect.
 
        6.08  Litigation.  On the Closing Date, there shall be no actions, suits
or proceedings pending or threatened with respect to this Agreement, any other
Credit Document or otherwise which any Agent or the Required Lenders shall
reasonably determine has had, or could reasonably be expected to have, a
Material Adverse Effect.
 
        6.09          Interim Order.  At the time of the making of the initial
extension of credit, and in any event no later than three Business Days after
the Petition Date, the Administrative Agent shall have received a copy of the
Interim Order approving the Credit Documents and granting the Superpriority
Claim status and Liens described in Sections 2.14 and finding that the Lenders
are extending credit to the Borrower in good faith within the meaning of Section
364(e) of the Bankruptcy Code, which Interim Order shall (i) have been entered
with the consent of the Administrative Agent and the Prepetition Agent, (ii) be
in form and substance reasonably satisfactory to the Credit Parties and the
Lenders, (iii) authorize extensions of credit in amounts not in excess of
$20,000,000, (iv) authorize the use of Cash Collateral under the Prepetition
Credit Agreement and provide for adequate protection in favor of the Prepetition
Secured Parties as set forth in Section 2.14(c), (v) contain customary
provisions regarding challenges to the prepetition claims and liens of the
Prepetition Secured Parties and other matters, (vi) approve the payment by the
Borrower of all fees required to be paid to the Administrative Agent and the
Lenders under or in connection with this Agreement, (vii) be in full force and
effect and (viii) not have been stayed, reversed, vacated, rescinded, modified
or amended in any respect and, if the Interim Order is the subject of a pending
appeal in any respect, none of the making of such extension of credit, the grant
of Liens and Superpriority Claims pursuant to Section 2.14 or the performance by
the Credit Parties of any of their respective obligations hereunder or under the
other Credit Documents shall be the subject of a presently effective stay
pending appeal.
 
        6.10  First Day Motion; Orders. All motions and orders submitted by any
Credit Party to the Bankruptcy Court on or about the Petition Date shall be in
form and substance reasonably satisfactory to the Administrative Agent.
 
 

 
 
 

 
 
-57-

--------------------------------------------------------------------------------

 
 
        6.11  Historical Financial Statements.  On or prior to the Closing Date,
the Administrative Agent shall have received true and correct copies of the
historical financial statements referred to in Sections 8.05(a), which
historical financial statements shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders.
 
        6.12  Insurance Certificates, etc.
 
        On the Closing Date, the Administrative Agent shall have received
certificates of insurance complying with the requirements of Section 9.03 for
the business and properties of the Borrower and its Subsidiaries, in form and
substance reason­ably satisfactory to the Administrative Agent.
 
        6.13  Fees, etc. On the Closing Date, the Borrower shall have paid all
costs, fees and expenses and other compensation contemplated hereby and in the
Revolving Facility Fee Letter to the Administrative Agent (and/or its relevant
Affiliate) for the account of the Administrative Agent and the Lenders
(including, without limitation, the reasonable fees and expenses of Simpson
Thacher & Bartlett LLP, Alvarez & Marsal North America, LLC and Richards Layton
& Finger, P.A.) and the Initial Backstop Lenders (including, without limitation,
the reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP).
 
        6.14  Cash Management Arrangements. The Lenders shall be reasonably
satisfied with the cash management arrangements of the Credit Parties.
 
        6.15  Pulitzer Cash Collateral. An interim order with respect to the use
of cash collateral of the Pulitzer Entities shall have been entered in
accordance with the terms of the Lee Support Agreement.
 
        6.16  Support Agreements.  Each of the Lee Support Agreement and the
Pulitzer Support Agreement shall be in full force and effect.
 
        SECTION 7.   Conditions Precedent to All Credit Events.
 
The obligation of each Lender to make Loans and the obligation of each Issuing
Lender to issue Letters of Credit is subject, at the time of each such Credit
Event (except as hereinafter indicated), to the Closing Date having occurred and
to the satisfaction of the following conditions:


        7.01  No Default; Representations and Warranties.  At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representa­tions and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).
 
 

 

 
 
 

 
 
-58-

--------------------------------------------------------------------------------

 


 
        7.02  Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Loan (other than a Swingline Loan or a Revolving Loan made
pursuant to a Mandatory Borrowing), the Administrative Agent shall have
re­ceived a Notice of Borrowing meeting the requirements of Section
2.03(a).  Prior to the making of each Swingline Loan, the Swingline Lender shall
have received a Notice of Borrow­ing meeting the requirements of Section
2.03(b)(i).
 
       (b)   With Prior to the issuance of each Letter of Credit, the
Administrative Agent and the respective Issuing Lender shall have received a
Letter of Credit Request meeting the require­ments of Section 3.03(a).
 
        7.03  Bankruptcy Court Approval. The Interim Order or the Final Order,
as the case may be, shall be in full force and effect and shall not have been
stayed, reversed, vacated, rescinded, modified or amended in any respect without
the prior written consent of the Administrative Agent (at the direction of the
Required Lenders); provided that at the time of the making of any Loan or the
issuance of any Letter of Credit the aggregate amount of either of which, when
added to the sum of the principal amount of all Loans then outstanding and the
Letters of Credit outstanding, would exceed the amount authorized by the Interim
Order (such excess amount, the “Additional Credit”), the Administrative Agent
and each of the Lenders shall have received a certified copy of the Final Order
which, in any event, shall have been entered by the Bankruptcy Court no later
than 30 days after the Petition Date and at the time of the extension of any
Additional Credit the Final Order shall be in full force and effect; and if
either the Interim Order or the Final Order is the subject of a pending appeal
in any respect, none of the making of such extensions of credit, the grant of
Liens and Superpriority Claims pursuant to Section 2.14 or the performance by
any Credit Party of any of their respective obligations under any of the Credit
Documents shall be the subject of a presently effective stay pending appeal.
 
        The occurrence of the Closing Date and the acceptance of the benefits of
each Credit Event shall constitute a represen­ta­tion and warranty by the
Borrower to the Administrative Agent and each of the Lenders that all the
conditions specified in Section 6 and in this Section 7 and applicable to such
Credit Event are satisfied as of that time.  All of the documents and papers
referred to in Section 6 and in this Section 7 shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders
and, unless otherwise specified, shall be delivered to the Administrative Agent
at the Notice Office for the account of each of the Lenders.
 
        7.04  No Excess Cash.  The obligation of each Lender to make Revolving
Loans (other than pursuant to a Mandatory Borrowing), and the obligation of the
Swingline Lender to make Swingline Loans, in each case, shall be subject to the
satisfaction of the condition that the Borrower shall have delivered to the
Administrative Agent together with the relevant Notice of Borrowing, a
certificate of an Authorized Officer of the Borrower certifying (x) in detail
reasonably satisfactory to the Administrative Agent, as to the use of the
proceeds of such Borrowing, and (y) that as of the date of such requested
Borrowing, the aggregate amount of Unrestricted cash and Cash Equivalents owned
or held by the Borrower and the other Credit Parties, determined after giving
pro forma effect to such Borrowing and the application of proceeds therefrom
(which application shall be made within two Business Days of the date of such
Borrowing and the proceeds thereof applied in a manner consistent with the
foregoing



 
 
 

 
 
-59-

--------------------------------------------------------------------------------

 
certifications) and from any other Unrestricted cash and Cash Equivalents then
held or owned by the Borrower and the other Credit Parties (to the extent such
proceeds and/or other Unrestricted cash and Cash Equivalents are to be utilized
by the Borrower and the other Credit Parties within two Business Days of such
date for a permitted purpose under this Agreement other than an Investment in
Unrestricted cash and Cash Equivalents or in a Subsidiary of the Borrower),
shall not exceed $10,000,000.
 
        SECTION 8.   Representations, Warranties and Agreements.
 
        In order to induce the Lenders to enter into this Agreement and to make
the Loans, and issue (or participate in) the Letters of Credit as provided
herein, each Credit Party makes the following repre­sentations, warranties and
agreements, in each case after giving effect to the Closing Date, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and the issuance of the Letters of Credit, with the
occurrence of the Closing Date and the occurrence of each Credit Event on or
after the Closing Date being deemed to constitute a representation and warranty
that the matters specified in this Section 8 are true and correct in all
material respects on and as of the Closing Date and on the date of each such
other Credit Event (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).
 
        8.01  Company Status.  Each of the Borrower and each of its Subsidiaries
(i) is a duly organized and validly existing Company in good standing under the
laws of the jurisdiction of its organization, (ii) upon commencement of the
Cases on the Petition Date, has the Company power and authority to own its
property and assets as debtor-in-possession and to transact the business in
which it is engaged and presently pro­poses to engage and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
con­duct of its business requires such qualifications except for failures to be
so qualified or authorized which, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
        8.02  Power and Authority.  Upon entry by the Bankruptcy Court of the
Interim Order (or the Final Order, as applicable), each Credit Party has the
Company power and authority to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary Company action to authorize the execution, delivery and
performance by it of each of such Credit Documents.  Each Credit Party has duly
executed and delivered each of the Credit Documents to which it is party, and
each of such Credit Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms and the Orders, as
applicable.
 
        8.03  No Violation.  Upon entry by the Bankruptcy Court of the Interim
Order (or the Final Order, as applicable), neither the execution, delivery or
performance by any Credit Party of the Credit Documents to which it is a party,
nor compliance by it with the terms and provisions thereof, (i) will contra­vene
any provision of any Requirement of Law, law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of



 
 
 

 
 
-60-

--------------------------------------------------------------------------------

 


(or the obligation to create or impose) any Lien (except pursuant to this
Agreement and the Orders, as applicable) upon any of the property or assets of
any Credit Party or any of its Subsidiaries pursuant to the terms of any
material indenture, mortgage, deed of trust, credit agree­ment or loan agreement
the exercise of remedies under which is not stayed pursuant to the Bankruptcy
Code, or any other material agreement, contract or instrument the exercise of
remedies under which is not stayed pursuant to the Bankruptcy Code, in each case
to which any Credit Party or any of its Subsidiaries is a party or by which it
or any its prop­erty or assets is bound or to which it may be subject, or (iii)
will violate any provision of the certifi­cate or arti­cles of incorporation,
certificate of formation, limited liability company agree­ment or by-laws (or
equivalent organizational documents), as applicable, of any Credit Party or any
of its Subsi­diaries.
 
        8.04  Approvals.  No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (i) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date and (ii) the entry by
the Bankruptcy Court of the Interim Order (or the Final Order, as applicable)),
or exemption by, any governmental or public body or authority, or any
sub­division thereof, is required to be obtained or made by, or on behalf of,
any Credit Party to authorize, or is required to be obtained or made by, or on
behalf of, any Credit Party in connec­tion with, (i) the execution, delivery and
performance of any Credit Document or (ii) the legality, validity, binding
effect or enforce­ability of any such Credit Document.
 
        8.05  Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections.  (a)  The consolidated balance sheets of the Borrower
and its Subsidiaries at September 25, 2011 and September 26, 2010, and the
related consolidated statements of income and cash flows and changes in
shareholders’ equity of the Borrower and its Subsidiaries for the Borrower’s
respective fiscal year ended on each such date, in each case furnished to the
Lenders prior to the Closing Date, present fairly in all material respects the
consolidated financial position of the Borrower and its Subsidiaries at the
dates of said financial statements and the consolidated results of their
operations for the periods covered thereby.  The consolidated balance sheets of
Pulitzer and its Subsidiaries at September 26, 2010 and September 27, 2009 and
the related consolidated statements of income and cash flows and changes in
shareholders’ equity of Pulitzer and its Subsidiaries for Pulitzer’s fiscal
years ended on each such date, in each case furnished to the Lenders prior to
the Closing Date, present fairly in all material respects the consolidated
financial condition of Pulitzer and its Subsidiaries at the dates of said
financial statements and the consolidated results of their operations for the
periods covered thereby.  All such financial statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements and subject, in the case of the unaudited
interim consolidated financial statements of the Borrower and Pulitzer, to
normal year-end audit adjustments (all of which are of a recurring nature and
none of which, individually or in the aggregate, would be material) and the
absence of footnotes.
 
        (b)        The Budget delivered to the Administrative Agent and the
Lenders prior to the Closing Date has been prepared in good faith and is based
on reasonable assump­tions.  On the Closing Date, the Borrower believes that the
Budget is reasonable, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that the 
 


 
 
 

 
 
-61-

--------------------------------------------------------------------------------

 

actual results during the period or periods covered by the Budget may differ
from the projected results.
 
        (c)     Since June 26, 2011, nothing has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.
 
        8.06  Litigation. Except as set forth in Schedule III (it being
understood that disclosure on Schedule III is not a representation that the
matter to which the disclosure relates is expected to have a Material Adverse
Effect), there are no actions, suits, proceedings or governmental investigations
pending or, to the knowledge of the Borrower, threatened with respect to any
Credit Document or otherwise that has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
 
        8.07  True and Complete Disclosure.  All factual information (taken as a
whole) theretofore furnished by or on behalf of the Borrower in writing to the
Administrative Agent, any Lender or the Bankruptcy Court (including, without
limitation, all information contained in the Credit Documents) for purposes of
or in connection with this Agreement, the other Credit Documents or any
transaction contem­plated herein or therein is true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided, it being
understood and agreed that for purposes of this Section 8.07, such factual
information shall not include the Budget or any proforma financial information.
 
        8.08  Use of Proceeds; Margin Regulations.  (a)  All proceeds of the
Loans and Letters of Credit will be used for the working capital and general
corporate purposes of the Credit Parties, including payments required by or
permitted under the Orders; provided, that the proceeds of the Loans and Letters
of Credit may not, except as provided by the Orders, as applicable, be used (i)
in connection with the investigation (including discovery proceedings),
initiation or prosecution of any claims, causes of action, adversary proceedings
or other litigation against the Prepetition Agent or the Prepetition Lenders or
(ii) to repay any borrowings under the Prepetition Credit Agreement.
 
        (b)         No part of any Credit Event (or the proceeds thereof) will
be used to purchase or carry any Margin Stock or to extend credit for the
purpose of purchasing or carrying any Margin Stock.  Neither the making of any
Loan nor the use of the proceeds thereof nor the occurrence of any other Credit
Event will violate or be inconsistent with the provisions of Regulation T, U or
X of the Board of Governors of the Federal Reserve System.
 
        8.09  Tax Returns and Payments.  Except to the extent failure to do so
is permitted by the Bankruptcy Code or pursuant to the Interim Order or the
Final Order or other order of the Bankruptcy Court reasonably satisfactory to
the Administrative Agent, as applicable, each of the Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed (in each case giving
effect to all applicable and permitted extensions) with the appropriate taxing
authority all Federal and other material returns, statements, forms and reports
for taxes (the “Returns”) required to be filed by, or with respect to the
income, properties or opera­tions of, the Borrower and/or any of its
Subsidiaries.  The Returns accurately reflect in all material respects



 
 
 

 
 
-62-

--------------------------------------------------------------------------------

 


all liability for taxes of the Borrower and its Subsidiaries, as applicable, for
the periods covered thereby.  Except to the extent failure to do so is permitted
by the Bankruptcy Code or pursuant to the Interim Order or the Final Order or
other order of the Bankruptcy Court reasonably satisfactory to the
Administrative Agent, as applicable, each of the Borrower and each of its
Subsidiaries has paid all taxes and assess­ments payable by it which have become
due, other than those that are immaterial and those that are being con­tested in
good faith and adequately disclosed and fully provided for on the financial
statements of the Borrower and its Subsidiaries in accordance with GAAP.  There
is no material action, suit, proceed­ing, investiga­tion, audit or claim now
pending or, to the knowledge of the Borrower, threatened by any authority
regarding any material taxes relating to the Borrower or any of its
Subsidiaries.
 
        8.10  Compliance with ERISA.  (a)  Schedule IV sets forth each Plan as
of the Closing Date.  Except as disclosed on Schedule IV or otherwise as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (it being understood that disclosure on Schedule IV is
not a representation that such item is expected to have a Material Adverse
Effect):  each Plan (and each related trust, insurance contract or fund) is in
compliance with its terms and with all appli­cable laws, including without
limitation ERISA and the Code; each Plan (and each related trust, if any) which
is intended to be qualified under Section 401(a) of the Code has received a
deter­min­a­tion letter from the Internal Revenue Service to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code, has applied
for such a determination letter within the time period permitted by the Internal
Revenue Service, or has time remaining within the time period permitted by the
Internal Revenue Service in which to apply for such a determination letter; no
Reportable Event has occurred; the Borrower has not been notified by any Plan
which is a multi­employer plan (as defined in Section 4001(a)(3) of ERISA) that
it is insolvent or in reorgani­za­tion; no Plan has an Unfunded Current
Liability; no Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has an accumulated funding deficiency or failure to meet applicable
minimum funding standards, within the meaning of such sections of the Code or
ERISA, or has applied for or received either a waiver of such standards or an
extension of any amortization period (to the extent applicable), within the
meaning of Section 412 of the Code or Section 302 of ERISA; all contri­butions
required to be made with respect to a Plan have been timely made; neither the
Borrower nor any ERISA Affiliate has incurred any liability (including any
indirect, contingent or secondary liability to or on account of a Plan) pursuant
to Sections 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212
of ERISA or Sections 401(a)(29), 4971 or 4975 of the Code or expects to incur
any liability under any of the foregoing sections with respect to any Plan; no
condition exists which presents a risk to the Borrower or any ERISA Affiliate of
incurring a liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code; no proceedings have been instituted to
terminate or appoint a trustee to administer any Plan which is subject to Title
IV of ERISA; no action, suit, proceeding, hearing, audit or investigation with
respect to the administration, operation or the invest­ment of assets of any
Plan (other than routine audits and claims for benefits) is pending, expected or
threatened; using actuarial assump­tions and computation methods consistent with
Part 1 of subtitle E of Title IV of ERISA, the aggregate liabilities of the
Borrower and its ERISA Affiliates to all Plans which are multiemployer plans (as
defined in Section 4001(a)(3) of ERISA) in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such Plan
ended prior to the date of the most recent Credit Event, would not exceed
$10,000,000; each group health plan (as defined in



 
 
 

 
 
-63-

--------------------------------------------------------------------------------

 


Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of the Borrower or any ERISA Affiliate has
at all times been operated in compliance with the provi­sions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the Code; each group health
plan (as defined in 45 Code of Federal Regulations Section 160.103) which covers
or has covered employees or former employees of the Borrower or any ERISA
Affiliate has at all times been operated in compliance with the provi­sions of
the Health Insurance Portability and Accountability Act of 1996 and the
regula­tions promulgated thereunder; no lien imposed under the Code or ERISA on
the assets of the Borrower or any ERISA Affiliate exists or is likely to arise
on account of any Plan; and the Borrower and its ERISA Affiliates may cease
contributions to or terminate any employee maintained by any of them without
incurring any liability (other than any termination of employees which,
individually or in the aggregate, may trigger a complete or partial withdrawal
from a multiemployer pension fund).
 
        (b)          Except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: each
Foreign Pension Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities; all contributions required to be made with
respect to a Foreign Pension Plan have been timely made; neither the Borrower
nor any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan; and the present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Pension Plan, determined as of the end of the Borrower's most recently
ended fiscal year on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities.
 
        8.11   [Intentionally Omitted].
 
        8.12  Properties.  Each of the Borrower and each of its Subsidiaries has
good and indefeasible title to all material properties (and to all buildings,
fixtures and improvements located thereon) owned by it, including all material
property reflected in the most recent historical balance sheets referred to in
Section 8.05(a) (except as sold or otherwise disposed of since the date of such
balance sheet in the ordinary course of business or as permitted by the terms of
this Agreement), free and clear of all Liens, other than Permitted Liens.  Each
of the Borrower and each of its Subsidiaries has a valid and indefeasible
leasehold interest in the material properties leased by it free and clear of all
Liens other than Permitted Liens.
 
        8.13  Capitalization.  On the Closing Date, the authorized capital stock
of the Borrower consists of (x) 120,000,000 shares of common stock, $2.00 par
value per share, and (y) 30,000,000 shares of class B common stock, $2.00 par
value per share.  All outstanding shares of the capital stock of the Borrower
have been duly and validly issued, are fully paid and non-assessable and have
been issued free of preemptive rights.  The Borrower does not have outstanding
any capital stock or other securities convertible into or exchangeable for its
capital stock or any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreement providing for the issu­ance (contin­gent or
otherwise) of, or any calls, commit­ments or claims of any character relating
to, its capital stock or any stock appreciation or similar rights,
 



 
 
 

 
 
-64-

--------------------------------------------------------------------------------

 
except for options, warrants and rights to purchase shares of the Borrower’s
common stock which may be issued from time to time.
 
        8.14            Subsidiaries.  On and as of the Closing Date, the
Borrower has no Subsidiaries other than those Subsidiaries listed on Schedule
V.  Schedule V sets forth, as of the Closing Date, (i) the percentage ownership
(direct and indirect) of the Borrower in each class of capital stock or other
Equity Interests of each of its Subsidiaries and also identifies the direct
owner thereof, and (ii) the jurisdiction of organization of each such
Subsidiary.  All outstanding shares of Equity Interests of each Subsidiary of
the Borrower have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights.  No Subsidiary of
the Borrower has outstanding any securities convertible into or exchangeable for
its Equity Interests or outstanding any right to subscribe for or to purchase,
or any options or warrants for the purchase of, or any agreement providing for
the issuance (contingent or otherwise) of or any calls, commitments or claims of
any character relating to, its Equity Interests or any stock appreciation or
similar rights except, in the case of the Pulitzer Debt, as set forth in the PD
LLC Operating Agreement (as in effect on the Closing Date).
 
        8.15   Compliance with Statutes, etc.  Each of the Borrower and each of
its Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restric­tions imposed by, all govern­mental
bodies, domestic or foreign, in respect of the conduct of its business and the
owner­ship of its property (including, without limitation, applicable statutes,
regu­la­tions, orders and restrictions relating to environmental standards and
controls), except such non­compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
        8.16   Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
        8.17   [Intentionally Omitted].
 
        8.18   Environmental Matters.  (a)  Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws.  There are no
pending or, to the knowledge of the Borrower, threatened Environmental Claims
against the Borrower or any of its Subsidiaries or any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries (including any
such claim arising out of the ownership, lease or operation by the Borrower or
any of its Subsidiaries of any Real Property formerly owned, leased or operated
by the Borrower or any of its Subsidiaries but no longer owned, leased or
operated by the Borrower or any of its Subsidiaries).  There are no facts,
circumstances, conditions or occurrences with respect to the business or
operations of the Borrower or any of its Subsidiaries, or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any Real Property formerly owned, leased or operated by the Borrower or any of
its Subsidiaries but no longer owned, leased or operated by the Borrower or any
of its Subsidiaries) or, to the knowledge of the Borrower, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the



 
 
 

 
 
-65-

--------------------------------------------------------------------------------

 


Borrower or any of its Subsidiaries or (ii) to cause any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries to be subject to
any restric­tions on the ownership, lease, occupancy or trans­ferability of such
Real Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.
 
        (b)    Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or Released on or from, any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, any property adjoining or
adjacent to any Real Property, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim.
 
        (c)    Notwithstanding anything to the contrary in this Section 8.18,
the repre­sen­tations and warranties made in this Section 8.18 shall be untrue
only if the effect of any or all conditions, violations, claims, restrictions,
failures and noncompliances of the types described above could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
        8.19   Employment and Labor Relations.  Neither the Borrower nor any of
its Subsidiaries is engaged in any unfair labor practice that, either
individually or in the aggre­gate, could reasonably be expected to have a
Material Adverse Effect.  There is (i) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries or, to the knowledge of
the Borrower, threatened against any of them, before the National Labor
Relations Board, and no griev­ance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Borrower or
any of its Subsidiaries or, to the knowledge of the Borrower, threatened against
any of them, (ii) no strike, labor dispute, slowdown or stoppage pending against
the Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries, (iii) no union
representation question exists with respect to the employees of the Borrower or
any of its Subsidiaries, (iv) no equal employ­ment opportunity charges or other
claims of employment discrimination are pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries, and (v) no wage and
hour department investiga­tion has been made of the Borrower or any of its
Subsidiaries, except (with respect to any matter specified in clauses (i) – (v)
above, either individually or in the aggre­gate) such as could not reasonably be
expected to have a Material Adverse Effect.
 
        8.20   Intellectual Property, etc.  Each of the Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
and has obtained assignments of all leases, licenses and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own or have
which, as the case may be, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
 



 
 
 

 
 
-66-

--------------------------------------------------------------------------------

 


        8.21   Indebtedness.  Schedule VI sets forth a list of all Indebtedness
(including Contingent Obligations) of the Borrower and its Subsidiaries as of
the Closing Date (excluding the Obligations, the “Existing Indebtedness”) in
each case showing the aggre­gate principal amount thereof and the name of the
respective borrower and any Credit Party or any of its Subsidiaries which
directly or indirectly guarantees such debt.
 
        8.22   Insurance.  Schedule VII sets forth a listing of all insurance
maintained by the Borrower and its Subsidiaries as of the Closing Date, with the
amounts insured (and any deductibles) set forth therein.
 
        8.23   Foreign Assets Control Regulations, Etc.
 
        (a)    Neither the Borrower nor any Controlled Entity is (i) a Person
whose name appears on the list of Specially Designated Nationals and Blocked
Persons published by the Office of Foreign Assets Control, U.S. Department of
Treasury (“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a “Blocked Person”).
 
        (b)    Neither the Borrower nor any Controlled Entity has any
investments in, or engages in any dealings or transactions with, any Person
where such investments, dealings or transactions would cause the receipt of any
payment or exercise of any rights in respect of, this Agreement by the
Administrative Agent or any Lender to be in violation of any of the laws or
regulations identified in this Section 8.23.
 
        (c)    To the Borrower’s actual knowledge after making due inquiry,
neither the Borrower nor any Controlled Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Borrower and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws.
 
        (d)    The Borrower has taken reasonable measures appropriate to the
circumstances (in any event as required by applicable law) to ensure that the
Borrower and each Controlled Entity is and will continue to be in compliance
with all applicable current and future anti-corruption laws and regulations.
 
        8.24   Representations and Warranties in Other Documents.  All
representa­tions and warranties set forth in the other Credit Documents were
true and correct in all material respects at the time as of which such
representations and warranties were made (or deemed made) and shall be true and
correct in all material respects as of the Closing Date as if such
representa­tions or warranties were made on and as of such date (it being
understood and agreed
 
 



 
 
 

 
 
-67-

--------------------------------------------------------------------------------

 


that any such representation or warranty which by its terms is made as of a
specified date shall be true and correct in all material respects as of such
specified date).
 
        8.25         The Orders. Upon entry by the Bankruptcy Court, the Interim
Order or Final Order, as the case may be, shall be in full force and effect, and
has not been reversed, modified, stayed or amended (in the case of any
modification or amendment, in any respect that is materially adverse to the
Lenders and the Agents, in their capacities as such, without the prior written
consent of Administrative Agent) (such consent not to be unreasonably withheld).
 
        SECTION 9.   Affirmative Covenants.
 
        Each Credit Party hereby covenants and agrees that on and after the
Closing Date and until the Total Revolving Loan Commitment and all Letters of
Credit have terminated and the Unpaid Drawings (in each case together with
interest thereon), Fees and all other Obligations (other than indemnities
described in Section 13.13 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:
 
        9.01         Information Covenants.  The Borrower will furnish to each
Lender:
 
        (a)           Monthly Financial Statements. Within 30 days after the
close of each fiscal month of the Borrower, (i) the consoli­dated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal month and the
related consolidated statements of income and cash flows for such fiscal month
and for the elapsed portion of the fiscal year ended with the last day of such
fiscal month, in each case setting forth comparative figures for the
corresponding fiscal month in the prior fiscal year, all of which shall be
certified by an Authorized Officer of the Borrower that they fairly present in
all material respects in accordance with GAAP the finan­cial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) the consolidating and
consolidated balance sheets of Pulitzer and its Subsidiaries as at the end of
such fiscal month and the related consolidating and consolidated statements of
income and consolidated statement of cash flows for such fiscal month and for
the elapsed portion of the fiscal year ended with the last day of such fiscal
month, in each case setting forth comparative figures for the corresponding
fiscal month in the prior fiscal year, all of which shall be certified by an
Authorized Officer of the Borrower that they fairly present in all material
respects in accordance with GAAP the financial condition of Pulitzer and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes.
 
        (b)           Quarterly Financial Statements.  Within 45 days after the
close of each of the first three quarterly accounting periods in each fiscal
year of the Borrower, (i) the consoli­dated balance sheet of the Borrower and
its Subsidiaries as at the end of such quarterly accounting period and the
related consolidated statements of income and cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly account­ing period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal



 
 
 

 
 
-68-

--------------------------------------------------------------------------------

 


year, all of which shall be certified by an Authorized Officer of the Borrower
that they fairly present in all material respects in accordance with GAAP the
finan­cial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjust­ments and the absence of footnotes, (ii) the
consolidating and consolidated balance sheets of Pulitzer and its Subsidiaries
as at the end of such quarterly accounting period and the related consolidating
and consolidated statements of income and consolidated statement of cash flows
for such quarterly accounting period and for the elapsed portion of the fiscal
year ended with the last day of such quarterly accounting period, in each case
setting forth comparative figures for the corresponding quarterly accounting
period in the prior fiscal year, all of which shall be certified by an
Authorized Officer of the Borrower that they fairly present in all material
respects in accordance with GAAP the financial condition of Pulitzer and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (iii) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period; provided that to the extent prepared to comply with SEC
requirements and delivered to each Lender within the time requirement set forth
above in this Section 9.01(a), a copy of the SEC Form 10-Q filed by the Borrower
with the SEC for each such quarterly accounting period shall satisfy the
requirements of clauses (i) and (iii) of this Section 9.01(a).
 
        (c)           Annual Financial Statements.  Within 90 days after the
close of each fiscal year of the Borrower, (i) the consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and stockholders’ equity and statement
of cash flows for such fiscal year setting forth comparative figures for the
preceding fiscal year and audited by KPMG LLP or other independent certified
public accountants of recognized national stand­ing reasonably acceptable to the
Administrative Agent (which audit shall be without any qualification or
exception arising out of the scope of audit; provided, however, that such a
qualification or exception shall not be deemed to exist as a result of any
qualification or exception solely arising from Madison Newspapers, Inc. being
separately audited by a different accounting firm), together with a report of
such accounting firm (unless the internal policies of such accounting firm would
not permit the delivery of such report) stating that in the course of its
regular audit of the financial state­ments of the Borrower and its Subsidiaries,
which audit was conducted in accordance with gener­ally accepted auditing
standards, such accounting firm obtained no knowledge of any Default or an Event
of Default under Section 10.07 which has occurred and is continuing or, if in
the opinion of such accounting firm such a Default or an Event of Default has
occurred and is continuing, a statement as to the nature thereof, (ii) the
consolidating and consolidated balance sheets of Pulitzer and its Subsidiaries
as at the end of such fiscal year and the related consolidating and consolidated
statements of income and consolidated statement of cash flows and stockholders’
equity for such fiscal year, in each case setting forth comparative figures for
the preceding fiscal year and (x) in the case of such consolidated financial
statements, audited by KPMG LLP or other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (which audit shall be without any qualification or
exception arising out of the



 
 
 

 
 
-69-

--------------------------------------------------------------------------------

 


scope of audit except as otherwise described in the proviso set forth above in
clause (i)) and (y) in the case of such consolidating financial statements,
certified by an Authorized Officer of the Borrower that they fairly present in
all material respects in accordance with GAAP the financial condition of
Pulitzer and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, and (iii) management’s discussion and
analysis of the important opera­tional and financial developments during such
fiscal year; provided that to the extent prepared to comply with SEC
requirements and delivered to each Lender within the time requirement set forth
above in this Section 9.01(b), a copy of the SEC Form 10-K filed by the Borrower
with the SEC for such fiscal year shall satisfy the requirements of clauses (i)
and (iii) of this Section 9.01(b) except for the opinion of the accounting firm
as to no Default or Event of Default under Section 10.07 (which opinion will
still need to be delivered to each Lender separately pursuant to this Section
9.01(c)).
 
        (d)           Management Letters.  Promptly after the Borrower’s or any
of its Subsidiaries’ receipt thereof, a copy of any “management letter” received
from its certified public accountants and management’s response thereto.
 
        (e)           Budgets.  No later than the Wednesday prior to the
thirteen-week-period covered by the then effective Budget, an updated Budget for
the subsequent thirteen-week period.
 
        (f)           Officer’s Certificates.  At the time of the delivery of
the financial state­ments provided for in Sections 9.01(a), (b) and (c), a
compliance certificate from an Authorized Officer of the Borrower in the form of
Exhibit K certifying on behalf of the Borrower that, to such officer’s knowledge
after due inquiry, no Default or Event of Default has occurred and is continuing
or, if any Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof, which certificate shall set forth in
reasonable detail the calculations required to establish whether the Borrower
and its Subsidiaries were in compliance with the provisions of Sections 5.02(b),
5.02(c), 5.02(d), 10.01(x), 10.01(xii), 10.01(xvii), 10.02(iv), 10.03(iii),
10.04(iv), 10.04(ix), 10.05(v), 10.05(viii), 10.05(xiii), 10.05(xiv), 10.05(xv),
10.05(xvi) and 10.07, inclusive, at the end of each fiscal month, quarterly
accounting period or fiscal year, as the case may be.
 
        (g)           Notice of Default, Litigation and Material Adverse
Effect.  Promptly, and in any event within ten Business Days (or five Business
Days in the case of succeeding sub-clause (i)) after any senior or executive
officer of the Borrower or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event which consti­tutes a Default or an
Event of Default, (ii) any litigation or governmental investi­ga­tion or
proceeding commenced after the Petition Date and pend­ing against the Borrower
or any of its Subsidiaries or (iii) any other event, change or circum­stance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
 
        (h)           Other Reports and Filings.  Promptly after the filing or
delivery thereof, copies of all financial information, proxy materials,
compliance certificates and reports, if any, which the Borrower or any of its
Subsidiaries shall publicly file with the



 
 
 

 
 
-70-

--------------------------------------------------------------------------------

 
Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) of
its material Indebtedness (including, without limitation, the Pulitzer Debt)
pursuant to the terms of the documentation governing such Indebtedness.
 
        (i)               Environmental Matters.  Promptly after any senior or
executive officer of the Borrower or any of its Subsidiaries obtains knowledge
thereof, notice of one or more of the following environ­mental matters to the
extent that such environmental matters, either individually or when aggregated
with all other such environmental matters, could reasonably be expected to have
a Material Adverse Effect:
 
        (i)           any pending or threatened Environmental Claim against the
Borrower or any of its Subsidiaries or any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries;
 
        (ii)          any condition or occurrence on or arising from any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries
that (a) results in noncompliance by the Borrower or any of its Subsidiaries
with any applicable Environmental Law or (b) could reasonably be expected to
form the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any such Real Property;
 
        (iii)         any condition or occurrence on any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that could
reasonably be expected to cause such Real Property to be subject to any
restrictions on the ownership, lease, occupancy, use or transferability by the
Borrower or any of its Subsidiaries of such Real Property under any
Environmental Law; and
 
        (iv)         the taking of any removal or remedial action in response to
the actual or alleged presence of any Hazardous Material on any Real Property
owned, leased or oper­ated by the Borrower or any of its Subsidiaries as
required by any Environmental Law or any governmental or other administrative
agency; provided that in any event the Borrower shall deliver to each Lender all
notices received by the Borrower or any of its Subsidiaries from any government
or govern­mental agency under, or pursuant to, CERCLA which identify the
Borrower or any of its Subsidiaries as potentially responsible parties for
remedia­tion costs or which otherwise notify the Borrower or any of its
Subsidiaries of potential liability under CERCLA.
 
    All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
the Borrower’s or such Subsidiary’s response thereto.
 
        (j)               Cash Flow Forecast.  No later than the second
Wednesday to occur after the Closing Date and each Wednesday of every second
calendar week thereafter, (i) an updated consolidated cash flow forecast, in
form consistent with the Budget delivered pursuant to Section 6.06, showing on a
weekly basis for the succeeding thirteen weeks beginning with the



 
 
 

 
 
-71-

--------------------------------------------------------------------------------

 
 
next succeeding Monday, (x) beginning and ending liquidity on a consolidated
basis and (y) weekly receipts and disbursements for the succeeding thirteen
weeks on a consolidated basis and (ii) a comparison of actual weekly cash flows
for the week immediately preceding the week in which such comparison is
delivered to the Budget.
 
        (k)               Bankruptcy Information.  Prior to such filing or
distribution, copies of all pleadings, motions, applications, judicial
information, financial information and other documents (collectively, the
“Bankruptcy Documents”) to be filed by or on behalf of any Debtor with the
Bankruptcy Court or the United States Trustee, or to be distributed by or on
behalf of any Debtor to any official committee appointed in the Cases (other
than (a) Bankruptcy Documents which would not be reasonably expected to be
material to the Administrative Agent and the Lenders, (b) any Bankruptcy
Documents that have already been provided to advisors to the Administrative
Agent, or (c) any Bankruptcy Documents provided to any official committee that
contains confidential information of the committee or committee members which is
not permitted to be shared with the Administrative Agent or the Lenders).
 
        (l)               Other Information.  From time to time, such other
information or documents (financial or otherwise) with respect to the Borrower
or any of its Subsidiaries as any Lender (through the Administrative Agent) may
reason­ably request.
 
        9.02   Books, Records and Inspections; Quarterly Meetings.  (a) Each
Credit Party will, and will cause each of its Subsidiaries to, keep proper books
of record and accounts in which full, true and correct entries in conformity
with GAAP and all require­ments of law shall be made of all dealings and
transactions in relation to its business and activities.  Each Credit Party
will, and will cause each of its Subsidiaries to, permit officers and designated
representa­tives of the Administrative Agent or any Lender to visit and inspect,
under guidance of officers of the Borrower or such Subsidiary, any of the
properties of the Borrower or such Subsidiary, and to examine the books of
account of the Borrower or such Subsidiary and discuss the affairs, finances and
accounts of the Borrower or such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all upon reasonable
prior notice and at such reasonable times and inter­vals and to such reasonable
extent as the Administrative Agent or any such Lender may reasonably request.
 
        (b)            At a date to be mutually agreed upon between the
Administrative Agent and the Borrower occurring on or prior to the twentieth day
after the close of each monthly accounting period of the Borrower, the Borrower
will, at the request of the Administrative Agent, hold a meeting (which may be
done via a conference call or video conference) with all of the Lenders at which
meeting will be reviewed the financial results of the Borrower and its
Subsidiaries for the previous monthly accounting period (and, in the case of the
last monthly accounting period of each fiscal year, for the previous fiscal
year).
 
        9.03   Maintenance of Property; Insurance.  (a)  Each Credit Party will,
and will cause each of its Subsidiaries to, (i) keep all material property
necessary to the business of the Borrower and its Subsidi­aries in good working
order and condition, ordinary wear and tear excepted and subject to the
occurrence of casualty events, (ii) maintain with financially sound



 
 
 

 
 
-72-

--------------------------------------------------------------------------------

 
and reputable insurance companies, insurance (including self-insurance
retentions on a basis consistent with past practice) on all such property and
against all such risks as is consistent and in accordance with industry practice
for companies similarly situ­ated owning similar properties and engaged in
similar businesses as the Borrower and its Subsidi­aries, and (iii) furnish to
the Administrative Agent, upon its request therefor, full information as to the
insurance carried.
 
        (b)           If the Borrower or any of its Subsidiaries shall fail to
maintain insurance in accordance with this Section 9.03, the Administrative
Agent shall have the right (but shall be under no obligation) to procure such
insurance and the Borrower agrees to reimburse the Administrative Agent for all
reasonable costs and expenses of procuring such insurance.
 
        (c)           Each Credit Party will at all times keep its property
insured in favor of the Administrative Agent, and all policies or certificates
(or certified copies thereof) with respect to such insurance (i) shall be
endorsed to the Administrative Agent’s satisfaction for the benefit of the
Administrative Agent (including, without limitation, by naming the
Administrative Agent as loss payee (in respect of property insurance) and/or
additional insured (in respect of all insurance)), (ii) shall state that the
respective insurer shall endeavor to provide at least 30 days’ prior written
notice to the Administrative Agent prior to the cancellation of any such
insurance policy, and (iii) shall be deposited with the Administrative Agent (it
being understood that such insurance also is and will continue to be maintained
in favor of, and policies or certificates relating thereto have previously been
provided to and will continue to be held by, the Prepetition Agent under the
Prepetition Credit Agreement).
 
        9.04   Existence; Franchises.  Each Credit Party will, and will cause
each of its Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, licenses, permits, copyrights, trademarks and patents;
provided, however, that nothing in this Section 9.04 shall prevent (i) sales of
assets and other trans­actions by the Borrower or any of its Subsidiaries in
accordance with Section 10.02 or (ii) the with­drawal by the Borrower or any of
its Subsidiaries of its qualification as a foreign Company in any jurisdiction
if such withdrawal could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
        9.05   Compliance with Statutes, etc.  (a)  Except as otherwise
permitted by the Bankruptcy Code or pursuant to any order of the Bankruptcy
Court, each Credit Party will, and will cause each of its Subsidiaries to,
comply with all appli­cable statutes, ordinances or governmental rules,
regulations and orders of, and all applicable restrictions imposed by, all
govern­mental bodies, domestic or foreign, in respect of the conduct of its
business and the owner­ship of its property (including applicable statutes,
regulations, orders and restrictions relat­ing to (i) environmental standards
and controls and (ii) ERISA), except such noncompliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
        (b)           Within five Business Days after the date on which the
Borrower is required by applicable law, statute, rule or regulation (including
any applicable extension of such date), the Borrower will file (or cause to be
filed) with the SEC all reports, financial information and certifications
required to be filed by the Borrower pursuant to any such applicable law,
statute, rule or regulation.
 
 



 
 
 

 
 
-73-

--------------------------------------------------------------------------------

 


       9.06   Compliance with Environmental Laws.  (a)  Each Credit Party will
comply, and will cause each of its Subsidiaries to comply, with all
Environmental Laws and permits applicable to, or required by, the ownership,
lease or use of its Real Property now or hereafter owned, leased or operated by
the Borrower or any of its Subsidiaries, except such noncompliances as could
not, either individually or in the aggre­gate, reasonably be expected to have a
Material Adverse Effect, and will promptly pay or cause to be paid all costs and
expenses incurred in connection with such compliance, and will keep or cause to
be kept all such Real Property free and clear of any Liens imposed pursuant to
such Environmental Laws.  Neither the Borrower nor any of its Subsidiaries will
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment, storage, Release or disposal of Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property, except for Hazardous Materials
gener­ated, used, treated, stored, Released or disposed of at any such Real
Properties in compliance in all material respects with all applicable
Environmental Laws.
 
        (b)           (i) After the receipt by the Administrative Agent or any
Lender of any notice of the type described in Section 9.01(h), (ii) at any time
that the Borrower or any of its Subsidiaries are not in compliance with Section
9.06(a) or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 11, the
Borrower will (in each case) provide, at the sole expense of the Borrower and at
the request of the Administrative Agent, an environ­mental site assessment
report concerning any Real Property owned, leased or operated by the Borrower or
any of its Subsid­iaries, prepared by an environmental consulting firm
reasonably approved by the Adminis­trative Agent, indicating the presence or
absence of Hazardous Materials and the potential cost of any removal or remedial
action in connection with such Hazardous Materials on such Real Property.  If
the Borrower fails to provide the same within 30 days after such request was
made, the Administrative Agent may order the same, the cost of which shall be
borne by the Borrower, and the Borrower shall grant and hereby grants to the
Adminis­trative Agent and the Lenders and their respective agents access to such
Real Property and specifically grants the Administrative Agent and the Lenders
an irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment at any reasonable time upon rea­son­able notice to
the Borrower, all at the sole expense of the Borrower.
 
        9.07   ERISA.  As soon as possible and, in any event, within fifteen
(15) Business Days after the Borrower or any ERISA Affiliate knows or has reason
to know of the occurrence of any of the following, the Borrower will deliver to
each of the Lenders a certificate of an Authorized Officer of the Borrower
setting forth the details as to such occurrence and the action, if any, that the
Borrower or such ERISA Affiliate is required or proposes to take, together with
any notices required or proposed to be given or filed by the Borrower, the Plan
administrator or such ERISA Affiliate to or with the PBGC or any other
government agency, or a Plan participant and any notices received by the
Borrower or ERISA Affiliate from the PBGC or any other government agency, or a
Plan participant with respect thereto:  that a Reportable Event has occurred
(except to the extent that the Borrower has previously delivered to the Lenders
a certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV



 
 
 

 
 
-74-

--------------------------------------------------------------------------------

 


of ERISA is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61 (without regard to subparagraph (b)(1) thereof), and an event
described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days; that an accumulated funding deficiency or failure to meet
minimum funding standards, each within the meaning of Section 412 of the Code or
Section 302 of ERISA, has been incurred or an application has been made for a
waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under Section
412 of the Code or Section 302 of ERISA with respect to a Plan; that any
material contribution required to be made with respect to a Plan or Foreign
Pension Plan has not been timely made; that a Plan has been or may be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA; that a Plan has an Unfunded Current Liability which, when added to the
aggregate amount of Unfunded Current Liabilities with respect to all other
Plans, exceeds the aggregate amount of such Unfunded Current Liabilities that
existed on the Closing Date by $10,000,000; that proceedings may be or have been
instituted to terminate or appoint a trustee to administer a Plan (other than a
member of the board of trustees of a Plan which is a multiemployer plan (as
defined in Section 4001(a)(3) of ERISA)) which is subject to Title IV of ERISA;
that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Plan; that the Borrower or any ERISA
Affiliate has incurred any material liability (including any indirect,
contingent, or secondary liability) to or on account of the termination of or
withdrawal from a Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212
of ERISA or with respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980
of the Code or Section 409, 502(i) or 502(l) of ERISA or with respect to a group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) under Section 4980B of the Code; or that the Borrower or any ERISA
Affiliate of the Borrower has incurred (or is alleged in any proceeding to have
incurred) any material liability pursuant to any employee welfare benefit plan
(as defined in Section 3(1) of ERISA) that provides benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA) or any Plan or any Foreign Pension Plan.  The Borrower will deliver to
each of the Lenders copies of any records, documents or other information that
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA.  The Borrower will also deliver to each Lender, to the extent
requested by such Lender, a complete copy of the annual report (on Form 5500
series) of each Plan (including, to the extent required, any related financial
and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service.  In addition to any certificates or notices delivered
to the Lenders pursuant to the first sentence hereof, copies of annual reports
and any records, documents or other information required to be furnished to the
PBGC or any other government agency, and any material notices received by the
Borrower or any ERISA Affiliate with respect to any Plan or Foreign Pension Plan
shall be delivered to each Lender, to the extent requested by such Lender, no
later than fifteen (15) days after the date such annual report or such records,
documents and/or information has been filed or furnished, as appropriate, to any
appropriate and applicable government agency or such notice has been received by
the Borrower or the ERISA Affiliate, as applicable.  The Borrower and each of
its applicable Subsidiaries shall ensure that all Foreign Pension Plans
administered by it or into which it makes payments obtains or retains (as
applicable) registered status under and as required by applicable law and is
administered in a timely manner in all respects in compliance



 
 
 

 
 
-75-

--------------------------------------------------------------------------------

 


with all applicable laws except where the failure to do any of the foregoing,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
        9.08   End of Fiscal Years.  The Borrower will, for financial reporting
purposes, cause its fiscal years to end on the last Sunday in September of each
calendar year.
 
        9.09   Performance of Obligations.  Each Credit Party will, and will
cause each of its Subsidiaries to, (i) perform all of its obligations under the
terms of each mortgage, indenture, security agreement, loan agreement or credit
agreement and each other agreement, contract or instrument by which it is bound,
in each case which was entered into after the Petition Date and (ii) perform all
of its obligations under the terms of each mortgage, indenture, security
agreement, loan agreement or credit agreement and each other agreement, contract
or instrument, in each case which was entered into prior to the Petition Date
and which is permitted to be performed subsequent to the Petition Date subject
to the Bankruptcy Code or by any order of the Bankruptcy Court that has been
entered with the consent of (or non objection by) the Administrative Agent.
 
        9.10   Payment of Taxes.  Except to the extent failure to do so is
permitted by the Bankruptcy Code or pursuant to the Interim Order or the Final
Order, or other order of the Bankruptcy Court reasonably satisfactory to the
Administrative Agent, as applicable, the Borrower will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, prior to the date on which penalties
attach thereto, and all lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the Borrower or any of its Subsidiaries not
otherwise permitted under Section 10.01(i); provided that neither the Borrower
nor any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is immaterial or which is being contested in good
faith and by proper proceed­ings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.
 
        9.11   Use of Proceeds.  The Borrower will use the proceeds of the Loans
and the Letters of Credit only as provided in Section 8.08.
 
        9.12   Further Assurances; Excluded Domestic Subsidiaries.
 
        (a)      Pursuant to Section 2.14, if reasonably requested by the
Administrative Agent, the Borrower and each Subsidiary Guarantor shall enter
into separate security agreements, pledge agreements, control agreements and fee
and leasehold mortgages with respect to the Collateral on terms reasonably
satisfactory to the Administrative Agent.  In the case of any Credit Party, at
the cost and expense of the Borrower, it shall execute and file all such further
documents and instruments, and perform such other acts, as the Administrative
Agent may reasonably determine are necessary or advisable with respect to the
Liens granted to the Administrative Agent in connection with this Agreement and
the other Credit Documents.
 
        (b)            The Borrower will cause each of its Domestic Subsidiaries
(other than an Excluded Domestic Subsidiary so long as it remains an Excluded
Domestic Subsidiary) created or acquired after the Closing Date to take such
actions and to execute such necessary documents



 
 
 

 
 
-76-

--------------------------------------------------------------------------------

 


or instruments to become party to the Subsidiaries Guaranty and to comply with
the requirements set forth in Section 10.14.  The Borrower will cause each
Excluded Domestic Subsidiary (excluding Star Publishing unless it is (or
becomes) a Wholly-Owned Domestic Subsidiary) that ceases to satisfy the
requirements of an “Excluded Domestic Subsidiary”, to take all actions required
for such Excluded Domestic Subsidiary to become a party to the Subsidiaries
Guaranty upon the date upon which the restrictions set forth in the definition
of “Excluded Domestic Subsidiary”, cease to apply to such Excluded Domestic
Subsidiary.  On the date on which any Excluded Domestic Subsidiary becomes a
party to the Subsidiaries Guaranty, such Excluded Domestic Subsidiary shall no
longer be an “Excluded Domestic Subsidiary” but instead shall be a “Subsidiary
Guarantor” for all purposes of this Agreement and each other Credit Document.
 
        (c)           If the Administrative Agent or the Required Lenders
reasonably determine that they are required by law or regulation to have
appraisals prepared in respect of any Real Property of the Borrower and the
other Credit Parties constituting Collateral, the Borrower will, at its own
expense, provide to the Administrative Agent appraisals which satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989, as amended,
and which shall otherwise be in form and substance reasonably satisfactory to
the Administrative Agent.
 
        (d)          The Borrower agrees that each action required by clauses
(a), (b) and (c) of this Section 9.12 shall be completed as soon as possible
after such action is required to be taken or requested to be taken by the
Administrative Agent; provided that, in no event will the Borrower or any of its
Subsidiaries be required to take any action, other than using its best efforts,
to obtain consents from third parties with respect to its compliance with this
Section 9.12.
 
        9.1         Ownership of Subsidiaries; etc.  Except as otherwise
permitted by Section 10.05(iii), the Borrower will, and will cause each of its
Subsidiaries to, own 100% of the Equity Interests of each of their Subsidiaries
(other than, in the case of a Foreign Subsidiary, directors’ qualifying shares
and/or other nominal amounts of shares required to be held by local nationals in
each case to the extent required by applicable law).
 
        9.14  Terrorism Sanctions Regulations. The Borrower will not and will
not permit any Controlled Entity to (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked Person
if such investments, dealings or transactions would cause any Lender to be in
violation of any laws or regulations that are applicable to such Lender.
 
        SECTION 10.   Negative Covenants.
 
        Each Credit Party hereby covenants and agrees that on and after the
Closing Date and until the Total Revolving Loan Commitment and all Letters of
Credit have terminated and the Unpaid Drawings (in each case together with
interest thereon), Fees and all other Obligations (other than indemnities
described in Section 13.13 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:
 
        10.01  Liens.  Each Credit Party will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any



 
 
 

 
 
-77-

--------------------------------------------------------------------------------

 


property or assets (real or personal, tangible or intangible) of the Borrower or
any of its Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agree­ment, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receiv­able with recourse to the Borrower or any of its Subsidiaries), or assign
any right to receive income or permit the filing of any financing statement
under the UCC or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):
 
(i)           inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;
 
(ii)           Liens in respect of property or assets of the Borrower or any of
its Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, material­men’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;
 
(iii)           Liens in existence on the Petition Date (or arising thereafter
in connection with the provision of adequate protection pursuant to the Orders
or the Lee Cash Collateral Order or the Pulitzer Cash Collateral Order (each as
defined in the Lee Support Agreement)) which are listed, and the property
subject thereto described (which may be by category of property), in Schedule
VIII (including, whether or not on such schedule, any such Liens securing
Prepetition Obligations and obligations in respect of the Pulitzer Debt and the
Pulitzer Debt Documents), provided that in the case of any Liens on assets of
the Credit Parties securing the Prepetition Obligations, such Liens are
subordinated to the Liens securing the Obligations pursuant to or except as
otherwise set forth in the Interim Order (or the Final Order, as applicable);
 
(iv)           Liens created pursuant to the Credit Documents;
 
(v)           licenses, sublicenses, leases or subleases granted to other
Persons not materi­ally interfering with the conduct of the business of the
Borrower or any of its Subsidiaries;
 
(vi)           Liens upon assets of the Borrower or any of its Subsidiaries
subject to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 10.04(iv), provided that (x) such Liens
only serve to secure the payment of Indebt­edness arising under such Capitalized
Lease Obligation and (y) the



 
 
 

 
 
-78-

--------------------------------------------------------------------------------

 
    Lien encumber­ing the asset giving rise to the Capitalized Lease Obligation
does not encumber any other asset of the Borrower or any Subsidiary of the
Borrower;
 
(vii)           Liens placed upon equipment or machinery used in the ordinary
course of business of the Borrower or any of its Subsidiaries and placed at the
time of the acquisition thereof by the Borrower or such Subsidiary or within 90
days thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof or to secure Indebtedness incurred solely for the purpose
of financ­ing the acquisition of any such equipment or machinery or extensions,
renewals or replace­ments of any of the foregoing for the same or a lesser
amount, provided that (x) the Indebtedness secured by such Liens is permitted by
Section 10.04(iv) and (y) in all events, the Lien encumbering the equipment or
machinery so acquired does not encumber any other asset of the Borrower or such
Subsidiary;
 
(viii)         easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebted­ness and not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries;
 
(ix)           Liens arising from precautionary UCC financing statement filings
regard­ing operating leases entered into in the ordinary course of business;
 
 (x)           Liens arising after the Petition Date out of the existence of
judgments or awards in respect of which the Borrower or any of its Subsidiaries
shall in good faith be prosecuting an appeal or proceed­ings for review and in
respect of which there shall have been secured a subsisting stay of execution
pending such appeal or proceedings, provided that the aggregate amount of all
cash and the Fair Market Value of all other property subject to such Liens
(other than any such Liens securing judgments or awards to the  extent covered
by a reputable and solvent insurance company and not otherwise giving rise to an
Event of Default under Section 11.08) does not exceed $1,000,000 at any time
outstanding;
 
 (xi)           statutory and common law landlords’ liens under leases to which
the Borrower or any of its Subsidiaries is a party;
 
(xii)           Liens (other than Liens imposed under ERISA) incurred in the
ordinary course of business in connection with workers compensation claims,
unemployment insur­ance and social security benefits and Liens on cash deposits
securing the performance of bids, tenders, leases and contracts in the ordinary
course of business, statutory obligations, surety bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
and consistent with past practice (exclusive of obligations in respect of the
pay­ment for borrowed money), provided that the aggregate amount of all cash and
the Fair Market Value of all other property subject to all Liens permitted by
this clause (xii) shall not at any time exceed $10,000,000;
 
(xiii)           [Intentionally Omitted];
 
 



 
 
 

 
 
-79-

--------------------------------------------------------------------------------

 


(xiv)           Liens arising out of any conditional sale, title retention,
consignment or other similar arrangements for the sale of goods entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business to
the extent such Liens do not attach to any assets other than the goods subject
to such arrangements;
 
(xv)           Liens (x) incurred in the ordinary course of business in
connection with the purchase or shipping of goods or assets (or the related
assets and proceeds thereof), which Liens are in favor of the seller or shipper
of such goods or assets and only attach to such goods or assets, and (y) in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods;


  (xvi)           bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by the Borrower or any Subsidiary, in each case granted
in the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;
 
 (xvii)           additional Liens arising after the Petition Date of the
Borrower or any Subsidiary of the Borrower not otherwise permitted by this
Section 10.01 that (v) were not incurred in connection with borrowed money, (w)
do not encumber Collateral or Equity Interests of a Subsidiary of the Borrower,
(x) do not encumber any other assets of the Borrower or any of its Subsidiaries
the Fair Market Value of which exceeds the amount of the Indebtedness or other
obligations secured by such assets, (y) do not materially impair the use of such
assets in the operation of the business of the Borrower or such Subsidiary and
(z) do not secure obligations in excess of $1,000,000 in the aggregate for all
such Liens at any time; and
 
(xviii)           any other Permitted Encumbrances.
 
        10.02   Consolidation, Merger, Purchase or Sale of Assets, etc.  Except
as otherwise required by the Bankruptcy Code, each Credit Party will not, and
will not permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any partnership, joint venture, or transaction of merger
or consolidation, or convey, sell, lease or otherwise dispose of all or any part
of its property or assets (other than sales of inventory in the ordinary course
of business), or enter into any sale-leaseback transactions, or purchase or
otherwise acquire (in one or a series of related transactions) any part of the
property or assets (other than purchases or other acquisitions of inventory,
materials and equipment in the ordinary course of business) of any Person (or
agree to do any of the foregoing at any future time), except that:
 
  (i)           Capital Expenditures after the Petition Date by the Borrower and
its Subsidiaries shall be permitted in an aggregate amount not to exceed
$20,000,000 in any fiscal year of the Borrower;
 
 (ii)           the Borrower and its Subsidiaries may sell, convey or otherwise
dispose of obsolete or worn-out property in the ordinary course of business;
 
 



 
 
 

 
 
-80-

--------------------------------------------------------------------------------

 


(iii)           Investments may be made to the extent permitted by Section
10.05;
 
(iv)           the Borrower and its Subsidiaries may sell assets (other than the
capital stock or other Equity Interests of any Wholly-Owned Subsidiary of the
Borrower, unless all of the capital stock or other Equity Interests of such
Wholly-Owned Subsidiary are sold in accordance with this clause (iv)), so long
as (v) no Default or Event of Default then exists or would result therefrom,
(w) each such sale is in an arm’s-length transaction and the Borrower or the
respective Subsidiary receives at least Fair Market Value, (x) the consideration
received by the Borrower or such Subsidiary consists of at least 90% cash and is
paid at the time of the closing of such sale, (y) the Net Sale Proceeds
therefrom are applied as (and to the extent) required by Section 5.02(b) and
(z) the Fair Market Value of the assets sold after the Closing Date (other than
the assets described in Schedule XI) pursuant to this clause (iv) shall not, in
the aggregate, exceed $5,000,000;
 
 (v)           each of the Borrower and its Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04(iv));
 
 (vi)           each of the Borrower and its Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collec­tion thereof and not as part of any financing
transaction;
 
(vii)           each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the busi­ness of the Borrower or any of its Subsidiaries, in
each case so long as no such grant otherwise affects the Administrative Agent’s
security interest in the asset or property subject thereto;
 
(viii)         (x) any Subsidiary of the Borrower may convey, lease, license,
sell or otherwise transfer all or any part of its business, properties and
assets to the Borrower or to any Qualified Wholly-Owned Domestic Subsidiary, so
long as any security interests granted to the Administrative Agent for the
benefit of the Secured Creditors pursuant to the Orders or any other Credit
Document in the assets so transferred shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
transfer) and all actions required to maintain said perfected status have been
taken and (y) any Pulitzer Entity may convey, lease, license, sell or otherwise
transfer all or any part of its business, properties and assets to any other
Pulitzer Entity;
 
(ix)           (x) any Subsidiary of the Borrower (other than an Excluded
Domestic Subsidiary) may merge or consolidate with and into, or be dissolved or
liquidated into any Credit Party, so long as (i) in the case of any such merger,
consolidation, dissolution or liquidation involving the Borrower, the Borrower
is the surviving or continuing entity of any such merger, consolidation,
dis­solution or liquidation, (ii) in all other cases, a Credit Party is the
surviving or continuing entity of any such merger, consolidation, dissolution or
liquidation, and (iii) any security interests granted to the Administrative



 
 
 

 
 
-81-

--------------------------------------------------------------------------------

 
Agent for the benefit of the Secured Creditors pursuant to the Orders or any
other Credit Documents in the assets of such Subsidiary shall remain in full
force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, consoli­dation, dissolution or liquidation)
and all actions required to main­tain said perfected status have been taken and
(y) any Pulitzer Entity may merge or consolidate with and into, or be dissolved
or liquidated into, any other Pulitzer Entity, so long as a Pulitzer Entity is
the surviving or continuing entity;

   (x)         any Foreign Subsidiary of the Borrower may be merged,
consolidated or amalgamated with and into, or be dissolved or liquidated into,
or transfer any of its assets to, any Qualified Wholly-Owned Foreign Subsidiary
of the Borrower, so long as (i) such Qualified Wholly-Owned Foreign Subsidiary
of the Borrower is the surviving or continuing entity of any such merger,
consolidation, amalgamation, dissolution or liquidation and (ii) any security
interests granted to the Administrative Agent for the benefit of the Secured
Creditors pursuant to the Orders in the Equity Interests of such Qualified
Wholly-Owned Foreign Subsidiary and such Foreign Subsidiary shall remain in full
force and effect and perfected and enforceable (to at least the same extent as
in effect immediately prior to such merger, consolidation, amalgama­tion,
dissolution, liquidation or transfer) and all actions required to maintain said
perfected status have been taken; and
 
(xi)           the Borrower and its Subsidiaries may sell, convey or otherwise
dispose of cash and Cash Equivalents in the ordinary course of business, in each
case for cash at Fair Market Value.
 
To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 and the Orders (other than to the Borrower or a
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Orders, and the Administrative Agent shall be authorized to take
any actions permitted under the Orders deemed appropriate in order to effect the
foregoing.


        10.03          Dividends.  Each Credit Party will not, and will not
permit any of its Subsidiaries to, authorize, declare or pay any Dividends with
respect to the Borrower or any of its Subsidiaries, except that:
 
       (i)    (A) any Subsidiary of the Borrower may pay cash Dividends to a
Credit Party; (B) any Foreign Subsidiary of the Borrower may pay cash Dividends
to any Qualified Wholly-Owned Foreign Subsidiary of the Borrower; and (C) any
Subsidiary of Pulitzer may pay cash Dividends to a Pulitzer Entity;
 
       (ii)           so long as no Default or Event of Default exists at the
time of the respective Dividend or would exist immediately after giving effect
thereto, any Non-Wholly-Owned Subsidiary of the Borrower (other than any Lee
Entity to the extent the recipient is a Pulitzer Entity) may pay cash Dividends
to its shareholders, members or partners generally, so long as the Borrower or
its respective Subsidiary which owns the Equity Interest in the Subsidiary
paying such Dividends receives at least its proportionate share thereof (based
upon its relative holding of the Equity Interest in the Subsidiary



 
 
 

 
 
-82-

--------------------------------------------------------------------------------

 
    paying such Dividends and taking into account the relative preferences, if
any, of the various classes of Equity Interests of such Subsidiary); and
 
         (iii)           so long as no Default or Event of Default exists at the
time of the respective Dividend or would exist immediately after giving effect
thereto, the Borrower may redeem or repurchase Equity Interests of the Borrower
from officers, employees and directors of the Borrower or its Subsidiaries (or
their estates) after the death, disability, retirement or termination of
employment or service as a director of any such Person, or otherwise in
accordance with any stock option plan or any employee stock ownership plan that
has been approved by the board of directors of the Borrower, provided that the
aggregate amount of Dividends made by the Borrower pursuant to this clause (iii)
shall not exceed $250,000 during any fiscal year of the Borrower.
 
        10.04   Indebtedness.  Each Credit Party will not, and will not permit
any of its Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:
 
(i)            Indebtedness incurred pursuant to this Agreement and the other
Credit Documents;
 
(ii)           Existing Indebtedness outstanding on the Petition Date
(including, to the extent permitted by applicable law, post-petition interest
thereon) and listed on Schedule VI (as reduced by any repayments of principal
thereof);
 
(iii)           Indebtedness of the Borrower under (x) Interest Rate Protection
Agreements entered into with respect to other Indebtedness permitted under this
Section 10.04 and (y) Other Hedging Agreements entered into in the ordinary
course of business and providing protection to the Borrower and its Subsidiaries
against fluctuations in currency values or commodity prices in connection with
the Borrower’s or any of its Subsidiaries’ operations, in either case so long as
the entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;
 
(iv)           Indebtedness of the Borrower and its Subsidiaries incurred after
the Petition Date and evidenced by Capitalized Lease Obligations (to the extent
permitted pursuant to Section 10.02(i)) and purchase money Indebtedness
described in Section 10.01(vii), provided that in no event shall the sum of the
aggregate principal amount of all Capitalized Lease Obligations and purchase
money Indebtedness permitted by this clause (iv) exceed $10,000,000 at any time
outstanding;
 
(v)            Indebtedness constituting Intercompany Loans to the extent
permitted by Section 10.05(viii);
 
(vi)           Indebtedness consisting of guaranties by the Borrower and the
Qualified Wholly Owned Domestic Subsidiaries of each other’s Indebtedness and
lease and other contractual obligations permitted under this Agreement to be
incurred or outstanding;
 
(vii)          [Intentionally Omitted];
 



 
 
 

 
 
-83-

--------------------------------------------------------------------------------

 
 
(viii)         Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within four Business Days after its incurrence;
 
(ix)           Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required after
the Petition Date in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or any of its Subsidiaries or in
connection with judgments that do not result in a Default or an Event of
Default, provided that the aggregate outstanding amount of all such performance
bonds, surety bonds, appeal bonds and customs bonds permitted by this clause
(ix) shall not at any time exceed $10,000,000; and


(x)           Indebtedness of the Borrower or any of its Subsidiaries which may
be deemed to exist after the Petition Date in connection with agreements
providing for indemnification, purchase price adjustments and similar
obligations in connection with the acquisition or disposition of assets in
accordance with the requirements of this Agreement, so long as any such
obligations are those of the Person making the respective acquisition or sale,
and are not guaranteed by any other Person except as permitted by Section
10.04(vi).
 
        10.05         Advances, Investments and Loans.  Each Credit Party will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
lend money or credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other Equity Interest in, or make
any capital contribu­tion to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, or hold
any cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:
 
(i)           the Borrower and its Subsidiaries may acquire and hold accounts
receivable owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Borrower or such Subsidiary;
 
(ii)           the Borrower and its Subsidiaries may acquire and hold cash and
Cash Equivalents, subject to the requirements of Section 5.02(c);
 
(iii)          the Borrower and its Subsidiaries may hold the Investments held
by them on the Closing Date and described on Schedule IX, provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 10.05;
 
(iv)          the Borrower and its Subsidiaries may acquire and own investments
(includ­ing debt obligations) received in connection with the bankruptcy or
reorganization



 
 
 

 
 
-84-

--------------------------------------------------------------------------------

 
    of suppliers and customers and in good faith settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
 
(v)           the Borrower and its Subsidiaries may make loans and advances to
their officers and employees for moving, relocation and travel expenses and
other similar expendi­tures, in each case in the ordinary course of business in
an aggregate outstanding amount not to exceed $1,000,000 at any time (determined
without regard to any write-downs or write-offs of such loans and advances);
 
(vi)          the Borrower may acquire and hold obligations of the officers and
employees of the Borrower or any of its Subsidiaries in connection with such
officers’ and employees’ acquisition of shares of common Equity Interests of the
Borrower so long as no cash is actually advanced by the Borrower or any of its
Subsidiaries in connection with the acquisition of such Equity Interests
 
(vii)           the Borrower may enter into Interest Rate Protection Agreements
and Other Hedging Agreements to the extent permitted by Section 10.04(iii);
 
(viii)          (A)(I) the Borrower and its Wholly-Owned Domestic Subsidiaries
may make intercompany loans and advances between and among one another and (II)
Qualified Wholly-Owned Foreign Subsidiaries may make intercompany loans and
advances between and among one another and to the Borrower and the Qualified
Wholly-Owned Domestic Subsidiaries (all such intercompany loans and advances
pursuant to this Section 10.05(viii), other than clause (B) below, collectively,
the “Intercompany Loans”), provided that (x) Intercompany Loans made by the
Borrower and the Qualified Wholly-Owned Domestic Subsidiaries to Wholly-Owned
Domestic Subsidiaries that are not Qualified Wholly-Owned Domestic Subsidiaries
shall not be permitted (except for Intercompany Loans outstanding on the Closing
Date, together with interest accruing thereon, Intercompany Loans made for
purposes permitted pursuant to Section 10.05(xii) and (xiii) and Intercompany
Loans reflecting Pulitzer Intercompany Charges not settled in cash in amounts
consistent with past practices), (y) so long as each of the Lee Support
Agreement and the Pulitzer Support Agreement continues to be in effect,
Intercompany Loans in an amount not to exceed the difference between (A)
$5,000,000 minus (B) the aggregate amount of payments made by the Borrower in
respect of Intercompany Loans permitted under this clause (y), clause (y) of the
proviso in Section 10.05(viii) of the Prepetition Credit Agreement and Section
10.06(vii) of the Prepetition Credit Agreement shall be permitted by the Debtors
to Wholly-Owned Domestic Subsidiaries that are not Qualified Wholly-Owned
Domestic Subsidiaries with the prior written consent of the Administrative Agent
(not to be unreasonably withheld) and (z) each Intercompany Loan constituting
Intercompany Debt shall be subject to the terms and conditions contained in the
Intercompany Subordination Agreement; and (B) any Pulitzer Entity may make
intercompany loans and advances to any other Pulitzer Entity;
 
(ix)            the Borrower and any Subsidiary Guarantor may make capital
contribu­tions to any Subsidiary Guarantor; and any Pulitzer Entity may make
capital contributions to any other Pulitzer Entity;
 
 
 



 
 
 

 
 
-85-

--------------------------------------------------------------------------------

 
(x)            the Borrower and its Subsidiaries may own the Equity Interests of
their respective Subsidiaries created or acquired in accordance with the terms
of this Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 10.05);
 
(xi)           Contingent Obligations permitted by Section 10.04, to the extent
constitut­ing Investments;
 
(xii)           the Borrower and its Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any Asset Sale permitted by Section 10.02(iv);

(xiii)   (A) Investments made after the Petition Date in connection with the
funding of contributions under qualified or non-qualified pension, retirement or
similar employee compensation plan, including without limitation split-dollar
insurance policies, in such amounts consistent with applicable law and the
Borrower’s and its Subsidiaries’ past practices, provided that any such
contributions by the Borrower and the Qualified Wholly-Owned Domestic
Subsidiaries to Wholly-Owned Domestic Subsidiaries that are not Qualified
Wholly-Owned Domestic Subsidiaries shall not exceed $2,000,000 in any fiscal
year of the Borrower; and (B) contributions of equity interests in or assets of
Sandler Capital Partners V, L.P. to one or more qualified or non-qualified
pension, retirement or similar employee compensation plans;
 
(xiv)           Investments in the Associated Press Digital Rights Agency or any
successor thereto or any Affiliate thereof in an aggregate amount not to exceed
$1,500,000 at any time outstanding;
 
(xv)           Investments of up to a $1,000,000 cash Investment in Metrix4Media
for up to 8% of the Equity Interests of such Person, (II) up to a $1,000,000
cash Investment in Kaango for up to 5% of the Equity Interests of such Person
and (III) up to a $1,000,000 cash Investment in The Port for up to 9% of the
Equity Interests of such Person; and
 
(xvi)           in addition to Investments permitted by clauses (i) through (xv)
of this Section 10.05, the Borrower and its Subsidiaries may make additional
loans, advances and other Investments after the Petition Date to or in a Person
in an aggregate amount for all loans, advances and other Investments (determined
without regard to any write-downs or write-offs thereof), net of cash repayments
of principal in the case of loans, sale proceeds in the case of Investments in
the form of debt instruments and cash equity returns (whether as a distribution,
dividend, redemption or sale) in the case of equity investments, not to exceed
$2,000,000 in any fiscal year, provided that no such Investments may be (x)
used, directly or indirectly, to purchase, repurchase, redeem, defease or
otherwise acquire or retire for value any (i) Indebtedness incurred by the
Credit Parties prior to the Petition Date, (ii) unsecured Indebtedness of the
Borrower or a Subsidiary Guarantor, (ii) junior lien obligations of the Borrower
or a Subsidiary Guarantor, or (iii) the Pulitzer Debt and (y) made in or to any
Subsidiary that is not a Qualified Wholly-Owned Domestic Subsidiary.
 
 



 
 
 

 
 
-86-

--------------------------------------------------------------------------------

 
 
 
        10.06          Transactions with Affiliates.  Each Credit Party will
not, and will not permit any of its Subsidiaries to, enter into any transaction
or series of related transactions with any Affiliate of the Borrower or any of
its Subsidiaries, other than in the ordinary course of business and on terms and
condi­tions substantially as favorable to the Borrower or such Subsidiary as
would reasonably be obtained by the Borrower or such Subsidiary at that time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:
 
(i)            Dividends may be paid to the extent provided in Section 10.03;
 
(ii)           loans may be made and other transactions may be entered into by
the Borrower and its Subsidiaries to the extent permitted by Sections 10.02,
10.04 and 10.05;
 
(iii)   customary fees may be paid to non-officer directors of the Borrower and
its Subsidiaries;
 
(iv)           the Borrower may issue shares of its Equity Interests as
otherwise permitted by this Agreement;
 
(v)            the Borrower and its Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnifi­ca­tion provisions and other similar compensatory arrangements
with officers, employees and directors of the Borrower and its Subsidiaries in
the ordinary course of business;
 
(vi)           Subsidiaries of the Borrower may pay management fees, licensing
fees and similar fees to the Borrower or to any Qualified Wholly-Owned Domestic
Subsidiary;
 
(vii)          for the avoidance of doubt, so long as each of the Lee Support
Agreement and the Pulitzer Support Agreement continues to be in effect, payments
and prepayments of the Intercompany Loans described in clause (y) of the proviso
in Section 10.05(viii) above and clause (y) of the proviso in Section
10.05(viii) of the Prepetition Credit Agreement and Section 10.06(vii) of the
Prepetition Credit Agreement shall be permitted; and
 
(viii)         the Borrower and its Subsidiaries may engage in the activities
described on Schedule X.
 
Notwithstanding anything to the contrary contained in this Agreement except to
the extent expressly permitted by clauses (i) through (vii) above, the
transactions between the Borrower and its Subsidiaries (other than Pulitzer and
its Subsidiaries) on the one hand, and Pulitzer and its Subsidiaries on the
other hand, shall be limited to those activities described on Schedule X.


       10.07             Minimum Lee EBITDA.
 
 
 

 
 
 

 
 
-87-

--------------------------------------------------------------------------------

 


      The Borrower will not permit Lee EBITDA for any period of twelve
consecutive months ending on any date set forth below, to be less than the
amount set forth below opposite such date:
 
 
 

 
Period Ending
Lee EBITDA
($ in millions)
 
February 29, 2012
 
$107.6
 
March 31, 2012
 
$106.3
 
April 30, 2012
 
$104.9
 
 
May 31, 2012
 
$103.7

 
        10.08  Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; Limitations on Voluntary Payments, etc.
 
        Each Credit Party will not, and will not permit any of its Subsidiaries
to:
 
        (i)           amend, modify or change its certificate or articles of
incorporation (includ­ing, without limitation, by the filing or modification of
any certificate or articles of desig­na­tion), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, or any agreement entered into by it with respect to
its capital stock or other Equity Interests (including any Shareholders’
Agree­ment) in any material respect, or enter into any new agreement with
respect to its capital stock or other Equity Interests, unless such amendment,
modifica­tion, change or other action contem­plated by this clause (ii) could
not reasonably be expected to be adverse to the interests of the Lenders in any
material respect;
 
        (ii)           amend, modify or change any provision of any Tax Sharing
Agreement or enter into any new tax sharing agreement, tax allocation agreement
or similar agreement without the prior written consent of the Administrative
Agent;
 
        (iii)          make (or give any notice in respect of) any payment or
prepayment of principal of or redemption, repurchase or acquisition for value of
(including, without limitation, by way of depositing with the trustee with
respect thereto or any other Person money or securities before due for the
purpose of paying when due), or any pre­payment of principal of or redemption as
a result of any asset sale or similar event of the Pulitzer Debt or the Pulitzer
Debt Guaranty, provided that if the Pulitzer Entities are not Debtors (x) PD LLC
may make payments of principal of the Pulitzer Debt at par (A) in connection
with a Change of Control (as defined in the Pulitzer Debt Agreement) as required
pursuant to the Pulitzer Debt Agreement as in effect on the Closing Date or (B)
with proceeds of Asset Sales and/or Recovery Events to the extent representing
proceeds from assets of PD LLC and its Subsidiaries, and (y) PD LLC may make
quarterly amortization payments at par in a principal amount of no greater than
$4,000,000 as required pursuant to the Pulitzer Debt Agreement as in effect on
the Closing Date; or
 

 
 
 

 
 
-88-

--------------------------------------------------------------------------------

 
 
        (iv)          amend or modify, or permit the amendment or modification
of, any provision of any Pulitzer Note Document or the PD LLC Indemnity
Agreement, in each case other than such other amendments or modifications with
the prior written consent of the Administrative Agent which are not adverse to
the Lenders in any material respect.
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, in no event shall (x) the Borrower or any of its Subsidiaries (other
than Pulitzer and its Subsidiaries) be permitted to pay any fee to the holders
of the Pulitzer Debt (or any agent or advisor in respect thereof) in connection
with any amendment, modification, change or waiver of, or forbearance with
respect to, any term or provision of any Pulitzer Debt Document or make any
other payment on behalf of Pulitzer or any of its Subsidiaries, (y) the Borrower
or any of its Subsidiaries (other than Pulitzer and its Subsidiaries) be
permitted to prepay or repay any amounts (including in respect of interest)
owing to Pulitzer or any of its Subsidiaries in respect of any Intercompany
Loans or other Intercompany Debt (other than as otherwise permitted in Section
10.05(viii) and other than the set off and netting arrangements as, and to the
extent, described in Schedule XII) or (z) the Borrower or any of its
Subsidiaries be permitted to make any payments (whether in cash, property or
securities) to Herald or any of its Affiliates in connection with the amendment
of the PD LLC Operating Agreement or otherwise (and/or settlement of Herald’s
capital account in PD LLC).
 
       10.09  Limitation on Certain Restrictions on Subsidiaries.  Each Credit
Party will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restric­tion on the ability of any such Subsidiary to (a) pay
dividends or make any other distribu­tions on its capital stock or any other
Equity Interest or partici­pation in its profits owned by the Borrower or any of
its Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) make loans or advances to the Borrower or any of its
Subsidiaries or (c) trans­fer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encum­brances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) the Pulitzer Debt Documents as in effect on the Closing
Date, in each case so long as such restrictions apply solely to Pulitzer and/or
its applicable Subsidiaries, (iv) customary provisions restricting subletting or
assign­ment of any lease governing any leasehold interest of the Borrower or any
of its Subsidiaries, (v) custom­ary provisions restricting assignment of any
licens­ing agreement (in which the Borrower or any of its Subsidiaries is the
licensee) or other contract entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business, (vii) restric­tions on the
trans­fer of any asset pending the close of the sale of such asset, and
(viii) restrictions on the trans­fer of any asset subject to a Lien permitted by
Section 10.01(iii), (vi), (vii), (x), (xiv), (xv) or (xvii).
 
       10.10   Limitation on Issuance of Equity Interests.  (a)  Each Credit
Party will not, and will not permit any of its Subsidiaries to, issue (i) any
Preferred Equity or (ii) any redeemable common stock or other redeemable common
Equity Interests other than common stock or other redeemable common Equity
Interests that is or are redeemable at the sole option of the Borrower or such
Subsidiary, as the case may be.
 
 



 
 
 

 
 
-89-

--------------------------------------------------------------------------------

 


       (b)           The Borrower will not permit any of its Subsidiaries to
issue any capital stock or other Equity Interests (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, capital stock or other Equity Interests, except (i) for
trans­fers and replacements of then outstanding shares of capital stock or other
Equity Interests, (ii) for stock splits, stock dividends and issuances which do
not decrease the percentage owner­ship of the Borrower or any of its
Subsidiaries in any class of the capital stock or other Equity Interests of such
Subsidiary, (iii) in the case of Foreign Subsidiaries of the Borrower, to
qualify directors and other nominal amounts held by local nationals in each case
to the extent required by applicable law, or (iv) for issuances by Subsidiaries
of the Borrower which are newly created or acquired in accordance with the terms
of this Agreement.
 
       10.11  Business; etc.  Each Credit Party will not, and will not permit
any of its Subsidiaries to, engage directly or indirectly in any business other
than the businesses engaged in by the Borrower and its Subsidiaries as of the
Closing Date and with reasonable extensions thereof and business ancillary or
complimentary thereto.
 
       10.12  Limitation on Creation of Subsidiaries.  Each Credit Party will
not, and will not permit any of its Subsidiaries to, establish, create or
acquire after the Closing Date any Subsidiary, provided that the Borrower and
its Wholly-Owned Subsidiaries shall be permitted to establish, create and, to
the extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries,
provided further that, unless such Wholly-Owned Subsidiary is or becomes a
Pulitzer Entity, the relevant Credit Party shall promptly execute and deliver to
the Administrative Agent all documents and take all actions required for such
Wholly-Owned Subsidiary to become a Subsidiary Guarantor under this Agreement
and to grant Liens on its assets to secure its obligations under the
Subsidiaries Guaranty.
 
       SECTION 11.   Events of Default.
 
Upon the occurrence of any of the following specified events (each, an “Event of
Default”):
 
       11.01  Payments.  The Borrower shall (i) default in the payment when due
of any principal of any Loan, Note or Unpaid Drawing or (ii) default, and such
default shall continue unremedied for three or more Business Days, in the
payment when due of any interest on any Loan, Note or Unpaid Drawing or any Fees
or any other amounts owing hereunder or under any other Credit Document; or
 
       11.02  Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made; or
 
       11.03  Covenants.  The Borrower or any of its Subsidiaries shall (i)
default in the due perform­ance or observance by it of any term, covenant or
agreement contained in Section 9.01(f)(i), 9.08, 9.11, 9.15 or Section 10 or
(ii) default in the due perform­ance or obser­vance by it of any other term,
covenant or agreement contained in this Agreement (other than those set forth in
Sections 11.01 and 11.02) and such default shall continue unremedied for a
period of 15 days



 
 
 

 
 
-90-

--------------------------------------------------------------------------------

 


after written notice thereof to the defaulting party by the Administrative Agent
or the Required Lenders; or
 
       11.04  Default Under Other Agreements.  (i)  The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instru­ment
or agreement under which such Indebtedness was created or (y) default in the
obser­vance or performance of any agreement or condition relat­ing to any
Indebtedness (other than the Obligations) or contained in any instrument or
agree­ment evi­dencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause
(deter­mined without regard to whether any notice is required), any such
Indebtedness to become due (and/or, in the case of an Interest Rate Protection
Agreement or Other Hedging Agreement, to be terminated) prior to its stated
maturity, or (ii) any Indebtedness (other than the Obligations) of the Borrower
or any of its Subsidiaries shall be declared to be (or shall become) due and
payable (and/or, in the case of an Interest Rate Protection Agreement or Other
Hedging Agreement, to be terminated), or required to be pre­paid (and/or
terminated, as the case may be) other than by a regu­larly scheduled required
prepayment, prior to the stated maturity thereof, provided that (x) it shall not
be a Default or an Event of Default under this Section 11.04 unless the
aggregate princi­pal amount of all Indebtedness as described in preceding
clauses (i) and (ii) is at least $5,000,000 or unless such Indebtedness is in
respect of the Pulitzer Debt, and (y) all references to “Indebtedness” contained
in this Section 11.04, when referring to Indebtedness of any Debtor, shall mean
any Indebtedness incurred after the Petition Date; or
 
       11.05         Bankruptcy, etc.  (i) (a) An order of the Bankruptcy Court
shall be entered granting another Superpriority Claim or Lien pari passu with or
senior to that granted (x) to the Secured Creditors pursuant to this Agreement
and the Interim Order (or the Final Order, as applicable), or (y) to the
Prepetition Secured Parties pursuant to the Interim Order (or the Final Order,
as applicable), (b) an order of the Bankruptcy Court shall be entered reversing,
staying for a period in excess of 10 days, vacating or otherwise amending,
supplementing or modifying the Interim Order (or the Final Order, as applicable)
without the written consent of the Administrative Agent (at the direction of the
Required Lenders); (c) the Prepetition Secured Parties’ Cash Collateral shall be
used in a manner materially inconsistent with the Interim Order (or the Final
Order, as applicable), (d) an order of a court of competent jurisdiction shall
be entered terminating the use of the Prepetition Secured Parties’ Cash
Collateral; or
 
       (ii)    any Credit Party shall make any payments relating to pre-Petition
Date obligations other than (i) as permitted under the Interim Order (or the
Final Order, as applicable), or any order of the Bankruptcy Court reasonably
satisfactory to the Administrative Agent in accordance with the Budget and (iii)
as otherwise permitted under this Agreement, including pursuant to the Orders,
as applicable, and in connection with Adequate Protection Obligations; or
 
       (iii)      other than pursuant to a “first day” order reasonably
satisfactory to the Administrative Agent or the Orders, as applicable, the entry
of an order granting relief from the automatic stay so as to allow a third party
to proceed against any property of any Credit Party which has a value in excess
of $500,000 in the aggregate;
 
 



 
 
 

 
 
-91-

--------------------------------------------------------------------------------

 
 
       (iv)          any Debtor shall fail to comply with the Interim Order or
the Final Order and such failure to comply is (a) materially adverse to the
interests of the Lenders and the Administrative Agent, taken as a whole and (b)
not waived by the Required Lenders; or
 
       (v)    filing of any pleading by any Credit Party seeking, or otherwise
consenting to, any of the matters set forth in paragraphs (i), (ii), (iii), (iv)
or (v) above in this Section 11.05; or
 
       (vi)            any Credit Party or any Subsidiary of any Credit Party
shall support (in any such case by way of any motion or other pleading filed
with the Bankruptcy Court or any other writing to another party-in-interest
executed by or on behalf of any such Credit Party) any other Person’s opposition
of, any motion made in the Bankruptcy Court by the Administrative Agent, any
Lender or Prepetition Secured Party or Prepetition Agent seeking confirmation of
the amount of Administrative Agent’s, such Lender’s or Prepetition Secured
Party’s or Prepetition Agent’s claim or the validity or enforceability of the
Liens in favor of Administrative Agent or the Liens securing the obligations
under the Prepetition Credit Agreement, except with regard to good faith
disputes over the payment of expenses and fees; or
 
       (vii)           the Orders shall cease, for any reason (other than by
reason of the express release thereof in accordance with the Orders), to be in
full force and effect in any material respect, or any Credit Party shall so
assert in writing, or any Liens or Superpriority Claims created by the Orders
shall cease in any material respect to be enforceable and of the same effect and
priority purported to be created thereby (with respect to any significant
portion of the Collateral and other than by reason of the express release
thereof in accordance with the Orders), or any Credit Party shall so assert in
writing; or
 
       (viii)          any Credit Party shall seek or affirmatively support in
writing or on the record any motion to (i) equitably subordinate or
recharacterize in whole or in part the claim of Administrative Agent or any
Lender in respect of the Obligations, or (ii) require Administrative Agent or
any Lender to marshal any assets in payment of any or all of the Obligations; or
 
       (ix)             the termination of or the occurrence of a “Termination
Event” under, and as defined in, either of the Lee Support Agreement or the
Pulitzer Support Agreement; or
 
       11.06        ERISA.  (a)  Any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof under Section 412 of
the Code or Section 302 of ERISA or a waiver of such standard or extension of
any amortization period is requested or granted under Section 412 of the Code or
Section 302 of ERISA; a Reportable Event shall have occurred; a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA shall be subject to the advance reporting requirement of PBGC
Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof) and
an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 shall be reasonably expected to occur with respect to
such Plan within the following 30 days; any Plan which is subject to Title IV of
ERISA shall have had or is likely to have a trustee (other than a member of the
board of trustees of a Plan which is a multiemployer plan  (as defined in
Section 4001(a)(3) of ERISA))  appointed to administer such Plan; any Plan which
is subject to Title IV of ERISA is or shall have been terminated or the subject
of termination proceedings under ERISA; any Plan shall have an Unfunded Current
Liability which, when added to the aggregate



 
 
 

 
 
-92-

--------------------------------------------------------------------------------

 


amount of Unfunded Current Liabilities with respect to all other Plans, exceeds
the aggregate amount of such Unfunded Current Liabilities that existed on the
Conversion Date by $10,000,000; a contribution required to be made with respect
to a Plan or a Foreign Pension Plan has not been timely made; the Borrower or
any ERISA Affiliate has incurred any liability to or on account of a Plan under
Sections 409, 502(i), 502(l), 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Sections 401(a)(29), 4971 or 4975 of the Code or on account of a group
health plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the
Code or 45 Code of Federal Regulations Section 160.103) under Section 4980B of
the Code and/or the Health Insurance Portability and Accountability Act of 1996;
the Borrower or any ERISA Affiliate of the Borrower has incurred liabilities
pursuant to one or more employee welfare benefit plans (as defined in Section
3(1) of ERISA) that provide benefits to retired employees or other former
employees (other than as required by Section 601 of ERISA) or Plans or Foreign
Pension Plans; or a “default,” within the meaning of Section 4219(c)(5) of ERISA
has been determined by a multiemployer plan (as defined in Section 4001(a)(3) of
ERISA) to have occurred with respect to any Plan; (b) there shall result from
any such event or events the imposition of a lien, the granting of a security
interest, or a liability or a material risk of incurring a liability; and (c)
such lien, security interest or liability, either individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect; or
 
       11.07  Subsidiaries Guaranty.  The Subsidiaries Guaranty or any provision
thereof shall cease to be in full force or effect as to any Subsidiary Guarantor
(except as a result of a release of any Subsidiary Guarantor in accordance with
the terms of Orders), or any Subsidiary Guarantor or any Person acting for or on
behalf of such Subsidiary Guarantor shall deny or dis­affirm such Subsidiary
Guarantor’s obligations under the Subsidiaries Guaranty or any Subsidi­aries
Guarantor shall default in the due performance or obser­vance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Subsidiaries Guaranty; or
 
       11.08  Judgments.  One or more judgments or decrees (excluding any
judgment entered by a Bankruptcy Court “allowing” proofs of claim in the Cases)
shall be entered against the Borrower or any Subsidiary of the Borrower
involving in the aggregate for the Borrower and its Subsidiaries a liability
(not paid or to the extent not covered by a reputable and solvent insurance
company) and such judg­ments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 20 consecutive days, and the aggregate amount of all
such judgments equals or exceeds $5,000,000; or
 
       11.09  Change of Control.  A Change of Control shall occur;
 
then the Administrative Agent shall, upon the written request or with the
written consent of Required Lenders, by written notice to the Borrower (with a
copy to the Prepetition Agent, counsel for any statutory committee appointed in
the Cases and to the United States Trustee) and subject to the terms of the
Orders, take one or more of the following actions, at the same or different
times: (i) declare all or any portion of each of (A) the unpaid principal amount
of and accrued interest on the Loans, (B) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(whether or not any beneficiary under any such Letter of Credit shall have
presented, or shall be entitled at such time to present, the drafts



 
 
 

 
 
-93-

--------------------------------------------------------------------------------

 


or other documents or certificates required to draw under such Letter of
Credit), and (C) all other Obligations, and the same shall forthwith become,
immediately due and payable, and the obligation of each Lender to make any Loan,
the obligation of the Issuing Bank to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate;
provided, the foregoing shall not affect in any way the obligations of the
Lenders under Section 3 or the obligations of the Lenders to purchase
participations in any unpaid Swing Line Loans as provided in Section 2.01(f);
(ii) set-off amounts in any accounts of the Credit Parties and apply such
amounts to the Obligations of the Credit Parties hereunder and under the other
Credit Documents; and (iii) exercise any and all remedies under this Agreement,
the Orders, and applicable law available to the Administrative Agent and the
Lenders.
 
       The Borrower shall at such time deposit any amounts described in clause
(B) above in one or more cash collateral accounts opened by Administrative
Agent.  The Borrower hereby grants to Administrative Agent, for the benefit of
the Issuing Bank and each Lender with a participation in such Letters of Credit,
a security interest in such cash collateral to secure all Obligations. Any
amounts held in such cash collateral account shall be applied by Administrative
Agent to the payment of drafts drawn under such Letters of Credit issued for the
account of Borrower, and the unused portion thereof after all such Letters of
Credit shall have expired, been fully drawn upon or back-stopped, if any, shall
(i) to the extent an Event of Default then exists, be applied to repay the other
Obligations or (ii) shall otherwise be immediately returned to the Borrower.
After all such Letters of Credit shall have expired, been fully drawn upon or
back-stopped and all non-contingent Obligations shall have been satisfied and
paid in full in cash, the balance, if any, in such cash collateral account shall
be returned to the Borrower. The Borrower shall execute and deliver to
Administrative Agent, for the account of the relevant Issuing Bank and the
Lenders with participations in such Letters of Credit, such further documents
and instruments as Administrative Agent may request to evidence the creation and
perfection of the within security interest in such cash collateral account.
 
       SECTION 12.   The Administrative Agent.
 
       12.01  Appointment.  The Lenders hereby irrevocably designate and appoint
DBTCA as Administrative Agent to act as specified herein and in the other Credit
Documents.  Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize,
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and there­under as are specifically delegated to
or required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto.  The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.
 
       12.02  Nature of Duties.  (a)  The Administrative Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents.  Neither the Adminis­tra­tive Agent
nor any of its officers, directors, agents, employees or affiliates shall be
liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connec­tion herewith or therewith, unless caused by
its or their gross negli­gence or willful mis­conduct (as determined by a court
of competent jurisdiction
 



 
 
 

 
 
-94-

--------------------------------------------------------------------------------

 
in a final and non-appealable decision).  The duties of the Administrative Agent
shall be mechanical and adminis­tra­tive in nature; the Administrative Agent
shall not have by reason of this Agreement or any other Credit Document a
fiduciary relationship in respect of any Lender or the holder of any Note; and
nothing in this Agreement or in any other Credit Document, expressed or implied,
is intended to or shall be so construed as to impose upon the Administrative
Agent any obligations in respect of this Agreement or any other Credit Document
except as expressly set forth herein or therein.
 
       (b)   Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Joint Lead Arrangers and the Joint
Book Running Managers are named as such for recognition purposes only, and in
their respective capacities as such shall have no powers, duties,
responsi­bil­ities or liabilities with respect to this Agreement or the other
Credit Documents or the trans­actions contemplated hereby and thereby; it being
understood and agreed that the Joint Lead Arrangers and the Joint Book Running
Managers shall each be entitled to all indemnification and reimbursement rights
in favor of the Administrative Agent as, and to the extent, provided for under
Sections 12.06 and 13.01.  Without limitation of the fore­going, neither the
Joint Lead Arrangers nor the Joint Book Running Managers shall, solely by reason
of this Agreement or any other Credit Documents, have any fiduciary relationship
in respect of any Lender or the holder of any Note.
 
       12.03  Lack of Reliance on the Administrative Agent.  Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection here­with and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other informa­tion with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter.  The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, state­ments, informa­tion,
representations or warranties herein or in any document, certificate or other
writing deliv­ered in connection herewith or for the execu­tion, effectiveness,
genuineness, validity, enforce­ability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrower or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or condi­tions of this Agreement or any other Credit Document, or the
financial condi­tion of the Borrower or any of its Subsidiaries or the existence
or possible existence of any Default or Event of Default.
 
       12.04  Certain Rights of the Administrative Agent.  If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining.  



 
 
 

 
 
-95-

--------------------------------------------------------------------------------

 
Without limiting the foregoing, neither any Lender nor the holder of any Note
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instruc­tions of the
Required Lenders.
 
       12.05  Reliance.  The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent reasonably believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.
 
       12.06  Indemnification.  To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judg­ments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in perform­ing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document with respect to such
duties or its role as Administrative Agent; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administra­tive Agent’s (or such affiliate’s) gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
 
       12.07  The Administrative Agent in its Individual Capacity.  With respect
to its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender”, “Required Lenders” or any similar terms shall, unless the context
clearly indicates otherwise, include the Administrative Agent in its respective
individual capacities.  The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
invest­ment bank­ing, trust or other business with, or provide debt financing,
equity capital or other services (includ­ing financial advisory services) to any
Credit Party or any Affiliate of any Credit Party (or any Person engaged in a
similar business with any Credit Party or any Affiliate thereof) as if they were
not performing the duties specified herein, and may accept fees and other
consideration from any Credit Party or any Affiliate of any Credit Party for
services in connec­tion with this Agreement and otherwise without having to
account for the same to the Lenders.
 
       12.08  Holders.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assign­ment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Adminis­tra­tive Agent.  Any request, authority
or consent of any Person who, at the time of mak-



 
 
 

 
 
-96-

--------------------------------------------------------------------------------

 


­ing such request or giving such authority or consent, is the holder of any Note
shall be conclusive and bind­ing on any subsequent holder, transferee, assignee
or endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.
 
       12.09  Resignation by the Administrative Agent.  (a)  The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 30 days’
prior written notice to the Lenders and the Borrower.  Any such resignation by
an Administrative Agent hereunder shall also constitute its (and its applicable
Affiliate’s) resignation as an Issuing Lender and/or the Swingline Lender, as
the case may be, in which case the resigning Administrative Agent (and its
applicable Affiliates) (x) shall not be required to issue any further Letters of
Credit or make any additional Swingline Loans hereunder and (y) shall maintain
all of its rights as Issuing Lender or Swingline Lender, as the case may be,
with respect to any Letters of Credit issued by it, or Swingline Loans made by
it, prior to the date of such resignation.  Such resignation shall take effect
upon the appointment of a successor Administrative Agent pursuant to clauses (b)
and (c) below or as otherwise provided below.
 
       (b)    Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).
 
       (c)    If a successor Administrative Agent shall not have been so
appointed within such 30 day period, the Administrative Agent, with the consent
of the Borrower (which consent shall not be unreasonably withheld or delayed,
provided that the Borrower’s con­sent shall not be required if an Event of
Default then exists), shall then appoint a successor Adminis­trative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
 
       (d)    If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 35th day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent here­under and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
 
       (e)    Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.
 
       12.10  Collateral Matters.  (a) Each Lender authorizes and directs the
Administrative Agent to enter into such security documents for the benefit of
the Lenders and the other Secured Creditors as the Administrative Agent deems
necessary or appropriate to give



 
 
 

 
 
-97-

--------------------------------------------------------------------------------

 


effect and to maintain the security interest granted to the Secured Creditors in
the Collateral under the Orders.  Each Lender hereby agrees, and each holder of
any Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders (or all of
the Lenders hereunder, to the extent required by Section 13.12) in accordance
with the provisions of this Agreement or the Credit Documents, and the exercise
by the Required Lenders (or all the Lenders, as the case may be) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the
Lenders.  The Administrative Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or any security documents which may be necessary to
perfect and maintain perfected the security interest in and Liens upon the
Collateral granted pursuant to the Orders.
 
       (b)           The Lenders hereby authorize the Administrative Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Revolving
Loan Commitments and payment and satisfaction of all of the Obligations at any
time arising under or in respect of this Agreement or the Credit Documents or
the trans­actions contemplated hereby or thereby, (ii) constituting property
being sold or otherwise dis­posed of (to Persons other than the Borrower and its
Subsidiaries) upon the sale or other disposi­tion thereof in compliance with
Section 10.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12) or (iv) as otherwise may be expressly provided in this Agreement
and the other Credit Documents.  Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release particular types or items of Collateral pursuant to this Section
12.10.
 
       (c)           The Administrative Agent shall have no obligation
whatsoever to the Lenders or to any other Person to assure that the Collateral
exists or is owned by any Credit Party or is cared for, protected or insured or
that the Liens granted to the Administrative Agent herein or pursuant hereto
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section 12.10 or in any of the
Credit Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Administrative
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Administrative Agent’s own interest in the Collateral as one of the
Lenders and that the Administrative Agent shall have no duty or liability
whatsoever to the Lenders, except for its gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).
 
       12.11  Delivery of Information.  The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to



 
 
 

 
 
-98-

--------------------------------------------------------------------------------

 


time in writing by any Lender with respect to a specific document, instrument,
notice or other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.
 
       SECTION 13.   Miscellaneous.
 
       13.01  Payment of Expenses, etc.  The Borrower hereby agrees to:  (i)
whether or not the transactions herein contem­plated are consummated, pay all
reasonable out-of-pocket costs and expenses of each Agent (including, without
limitation, the reasonable fees and disbursements of Simpson Thacher & Bartlett
LLP, Alvarez & Marsal North America, LLC and Richards Layton & Finger, P.A.) in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of each Agent and its Affiliates in connec­tion with its or
their syndication efforts with respect to this Agreement and of each Agent and,
after the occurrence and during the continuance of an Event of Default, each of
the Issuing Lenders and Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instru­ments
referred to herein and therein (including, in each case without limitation, the
reason­able fees and disbursements of counsel and consultants for each Agent
and, after the occurrence and during the continuance of an Event of Default,
counsel for each of the Issuing Lenders and Lenders); (ii) without duplication
with Section 5.04(a), pay and hold each Agent, each of the Issuing Lenders and
each of the Lenders harmless from and against any and all present and future
stamp, excise and other similar documentary taxes with respect to the fore­going
matters and save each Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to such Agent,
such Issuing Lender or such Lender) to pay such taxes; and (iii) indem­nify each
Agent, each Issuing Lender and each Lender, and each of their respective
officers, directors, employees, representatives, agents, affiliates, trustees
and investment advisors from and hold each of them harmless against any and all
liabil­ities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) of whatsoever kind or nature incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (a) any investigation, litigation or other proceeding (whether
or not any Agent, any Issuing Lender or any Lender is a party thereto and
whether or not such investiga­tion, litigation or other proceeding is brought by
or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Loans hereunder or the consummation of
any transactions contemplated herein or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents or in any other way relating to or arising out of this
Agreement or any other Credit Document, or (b) the actual or alleged presence of
Hazardous Materials in the air, surface water or ground­water or on the surface
or subsurface of any Real Property at any time owned, leased or operated by the
Borrower or any of its Subsidiaries, the generation, storage, transportation,
handling or disposal of Hazardous Materials by the Borrower or any of its
Subsidiaries at any location, whether or not owned, leased or operated by the
Borrower or any of its Subsidiaries, the non-compli­ance by the Borrower or any
of its Subsidiaries with any Environmental Law (including appli­cable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against the Borrower, any of its Subsidiaries or any Real Property at any time
owned, leased or operated by the Borrower or any



 
 
 

 
 
-99-

--------------------------------------------------------------------------------

 


of its Subsidiaries, includ­ing, in each case, without limitation, the
reasonable fees and disburse­ments of counsel and other consultants incurred in
connec­tion with any such investi­ga­tion, litigation or other proceed­ing (but
excluding any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of the gross negligence or willful misconduct of the Person
to be indemnified (as deter­mined by a court of competent jurisdiction in a
final and non-appealable decision)).  To the extent that the undertaking to
indemnify, pay or hold harmless any Agent, any Issuing Lender or any Lender set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, the Borrower shall make the maximum contri­bu­tion to
the payment and satisfac­tion of each of the indemnified liabilities which is
permissible under applicable law.
 
       13.02  Right of Setoff.  (a) Subject to (i) the Carve-Out, (iii) the
Interim Order (or the Final Order, as applicable) and (iii) notwithstanding the
provisions of Section 362 of the Bankruptcy Code, in addition to any rights now
or hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent, each Issuing Lender and each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by the Administrative Agent, such
Issuing Lender or such Lender (including, without limitation, by branches and
agencies of the Administrative Agent, such Issuing Lender or such Lender
wherever located) to or for the credit or the account of any Credit Party
against and on account of the Obligations and liabilities of the Credit Parties
to the Administrative Agent, such Issuing Lender or such Lender under this
Agreement or under any of the other Credit Documents, includ­ing, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.06(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not the Administrative Agent, such Issuing Lender or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.
 
       (b)   NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTER­CLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTI­TUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREE­MENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT
OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF
SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PUR­SUANT TO CALIFORNIA CODE
OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHER­WISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY



 
 
 

 
 
-100-

--------------------------------------------------------------------------------

 


OR ENFORCE­ABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO
THE ORDERS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER,
AND ANY ATTEMPTED EXER­CISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING
SUCH CONSENT OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL
AND VOID.  THIS SUB­SECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE
LENDERS AND THE ADMINIS­TRA­TIVE AGENT HEREUNDER.
 
       13.03  Notices.  Except as otherwise expressly provided herein, all
notices and other communi­ca­tions provided for hereunder shall be in writing
(including telegraphic, telex, tele­copier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or deliv­ered:  if to any Credit Party,
at the address specified opposite its signature below or in the other relevant
Credit Documents; if to any Lender, at its address specified on Schedule II; and
if to the Administrative Agent, at the Notice Office; or, as to any Credit Party
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent.  All such notices and
com­muni­cations shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by over­night courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent and the Borrower shall not be
effective until received by the Administrative Agent or the Borrower, as the
case may be.
 
       13.04  Benefit of Agreement; Assignments; Participations.  (a)  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, the Borrower may not assign or transfer any of its rights, obligations
or interest hereunder without the prior written consent of each Lender and,
provided further, that, although any Lender may transfer, assign or grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer or assign all or any portion of its
Revolving Loan Commitments hereunder except as provided in Sections 2.13 and
13.04(b)) and the trans­feree, assignee or participant, as the case may be,
shall not constitute a “Lender” hereunder and, provided further, that no Lender
shall trans­fer or grant any participation under which the partici­pant shall
have rights to approve any amend­ment to or waiver of this Agreement or any
other Credit Document except to the extent such amendment or waiver would (i)
extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Maturity Date) in which
such participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
princi­pal amount thereof (it being understood that any amendment or
modifi­ca­tion to the finan­cial defini­tions in this Agreement or to Section
13.07(a) shall not constitute a reduc­tion in the rate of interest or Fees
payable hereunder), or increase the amount of the participant’s partici­pa­tion
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Total Revolving
Loan Commitment shall not consti­tute a change in the terms of such
participation, and that an increase in any Revolving Loan Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
partici­pant if the participant’s parti­ci­pation is not increased



 
 
 

 
 
-101-

--------------------------------------------------------------------------------

 


as a result thereof), (ii) consent to the assign­ment or transfer by the
Borrower of any of its rights and obligations under this Agreement or (iii)
release all or substan­tially all of the Collateral (except as expressly
provided in the Credit Documents) supporting the Loans or Letters of Credit
here­under in which such partici­pant is participating.  In the case of any such
participation, the partici­pant shall not have any rights under this Agreement
or any of the other Credit Documents (including, without limitation, any rights
of set-off) (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation.
 
       (b)    Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its Revolving
Loan Commitments and related out­standing Obligations (or, if the Revolving Loan
Commitments have termi­nated, outstanding Obligations) hereunder to (i)(A) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
or (ii) in the case of any Lender that is a fund that invests in loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least $1,000,000
in the aggregate for the assigning Lender or assign­ing Lenders, of such
Revolving Loan Commitments and related outstanding Obligations (or, if the
Revolving Loan Commit­ments have terminated, outstanding Obligations) hereunder
to one or more Eligible Transferees (treating any fund that invests in loans and
any other fund that invests in loans and is managed or advised by the same
investment advisor of such fund or by an Affiliate of such invest­ment advisor
as a single Eligible Transferee), each of which assignees shall become a party
to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule I shall be deemed modified
to reflect the Revolving Loan Commitments and/or out­stand­ing Revolving Loans,
as the case may be, of such new Lender and of the existing Lenders, (ii) upon
the surrender of the relevant Notes by the assigning Lender (or, upon such
assigning Lender’s indem­nifying the Borrower for any lost Note pursuant to a
customary indemnification agree­ment) new Notes will be issued, at the
Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appro­pri­ate
modifications) to the extent needed to reflect the revised Revolving Loan
Commitments and/or outstanding Loans, as the case may be, (iii) the consent of
the Administrative Agent and, so long as no Default or Event of Default then
exists, the Borrower, shall be required in connec­tion with any such assignment
pursuant to clause (y) above (each of which consents shall not be unreason­ably
withheld or delayed), (iv) the Administrative Agent shall receive at the time of
each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500, and (v) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15.  To the extent of any assign­ment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obliga­tions
hereunder with respect to its assigned



 
 
 

 
 
-102-

--------------------------------------------------------------------------------

 
 
Revolving Loan Commitments and outstanding Loans.  At the time of each
assignment pursuant to this Section 13.04(b) to a Person which is not already a
Lender hereunder, the respective assignee Lender shall, to the extent legally
entitled to do so, provide to the Borrower the appropriate Internal Revenue
Service Forms (and, if applicable, a Section 5.04(b)(ii) Certificate) described
in Section 5.04(b).  To the extent that an assignment of all or any portion of a
Lender’s Revolving Loan Commitments and related outstanding Obligations pursuant
to Section 2.13 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 2.10, 3.06 or 5.04 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower, in accordance with and pursu­ant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).
 
       (c)    Nothing in this Agreement shall prevent or prohibit any Lender
from pledg­ing its Loans and Notes hereunder to a Federal Reserve Bank in
support of borrowings made by such Lender from such Federal Reserve Bank and,
with prior notification to the Admin­istrative Agent (but without the consent of
the Administrative Agent or the Borrower), any Lender which is a fund may pledge
all or any portion of its Loans and Notes to its trustee or to a col­lateral
agent providing credit or credit support to such Lender in support of its
obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be.  No pledge pursu­ant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.
 
       13.05  No Waiver; Remedies Cumulative.  No failure or delay on the part
of the Administrative Agent, any Issuing Lender or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent, any Issuing Lender or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document pre­clude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, any Issuing Lender or
any Lender would otherwise have.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, any Issuing Lender or any Lender to any other or further
action in any circumstances without notice or demand.
 
       13.06  Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.
 
       (b)    Except as otherwise provided in this Agreement, each of the
Lenders agrees that, if it should receive any amount hereunder (whether by
voluntary payment, by



 
 
 

 
 
-103-

--------------------------------------------------------------------------------

 


realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise), which is applicable to the payment of the
principal of, or interest on, the Loans, Unpaid Drawings, Commitment Commission
or Letter of Credit Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 
       (c)    Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
 
       13.07  Calculations; Computations.  (a)  The financial state­ments to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders); provided that, (i) except as otherwise
specifically provided herein, all computations and all definitions (including
accounting terms) used in deter­mining compliance with Section 10.07 shall
utilize GAAP and policies in conformity with those used to prepare the audited
financial statements of the Borrower referred to in Section 8.05(a) for the
Borrower’s fiscal year ended September 25, 2011 and (ii) to the extent expressly
provided herein, certain calculations shall be made on a Pro Forma Basis.
 
       (b)    All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (includ­ing the first day but excluding the last day; except that in the
case of Letter of Credit Fees and Facing Fees, the last day shall be included)
occurring in the period for which such interest, Commitment Commission or Fees
are payable.
 
       13.08  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCU­MENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL , EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.  ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL
BE BROUGHT IN THE BANKRUPTCY COURT OR, IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
ABSTAINS FROM) JURISDICTION, IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY



 
 
 

 
 
-104-

--------------------------------------------------------------------------------

 


OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT THE BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCON­DI­TIONALLY, THE PERSONAL JURISDICTION OF THE AFORESAID COURTS.  THE
BORROWER HEREBY FURTHER IRREVO­CABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURIS­DIC­TION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION PROCEED­ING WITH RESPECT TO THIS AGREE­MENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFORE­MENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURIS­DIC­TION OVER THE BORROWER.  THE BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PRO­CEED­ING BY THE MAILING OF COPIES THEREOF BY REGISTERED
OR CERTI­FIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFEC­TIVE 30 DAYS AFTER
SUCH MAILING.  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJEC­TION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COM­MENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINIS­TRATIVE AGENT, ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHER­WISE PROCEED AGAINST THE BORROWER IN ANY
OTHER JURISDICTION.
 
       (b)           THE BORROWER HEREBY IRREVO­CABLY WAIVES ANY OBJEC­TION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEED­ING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
       (c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVO­CABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
       (d)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT
THE PROVISIONS OF THIS SECTION RELATING TO JURISDICTION AND VENUE SHALL BE
BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER THE BANKRUPTCY
CODE OR NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHER APPLICABLE LAW.
 
       13.09  Counterparts.  This Agreement may be executed in any number of
counter­parts (including by facsimile or other electronic transmission) and by
the different parties



 
 
 

 
 
-105-

--------------------------------------------------------------------------------

 


hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.  A set of counterparts executed by all the parties hereto shall
be lodged with the Borrower and the Administrative Agent.
 
       13.10  Effectiveness.  This Agreement shall become effective on the date
(the “Closing Date”) on which (i) the Borrower, the Administrative Agent and
each of the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same (including by
facsimile or other electronic transmission) to the Administrative Agent at the
Notice Office or, in the case of the Lenders, shall have given to the
Administrative Agent telephonic (confirmed in writing), written or telex notice
(actually received) at such office that the same has been signed and mailed to
it and (ii) each of the conditions precedent set forth in Section 6 shall have
been satisfied.  The Administrative Agent will give the Borrower and each Lender
prompt written notice of the occurrence of the Closing Date.
 
       13.11  Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 
       13.12  Amendment or Waiver; etc.
 
  (a)  Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or termi­nated unless such change,
waiver, discharge or termination is in writing signed by the respec­tive Credit
Parties party hereto or thereto and the Required Lenders (although additional
parties may be added to (and annexes may be modified to reflect such additions)
and Subsidiaries of the Borrower may be released from, the Subsidiaries Guaranty
in accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, dis­charge or termination shall, without the consent of
each Lender (other than a Defaulting Lender) (with Obligations being directly
affected in the case of following clause (i)), (i) extend the final scheduled
maturity of any Loan or Note or extend the stated expiration date of any Letter
of Credit beyond its Maturity Date, or reduce the rate or extend the time of
pay­ment of interest or Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial defini­tions in this Agreement or to Section 13.07(a) shall not
constitute a reduction in the rate of interest or Fees for the purposes of this
clause (i)), (ii) release all or substantially all of the Collateral (except as
expressly provided in the Credit Documents) under this Agreement or the Orders,
(iii) amend, modify or waive any provision of this Section 13.12(a) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Revolving Loan Commitments on the Closing
Date), (iv) reduce the percentage specified in the definition of Required
Lenders or (v) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement; provided further, that no such
change, waiver, dis­charge or termination shall (1) increase the Revolving Loan
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifi­ca­tions of
conditions precedent,



 
 
 

 
 
-106-

--------------------------------------------------------------------------------

 


covenants, Defaults or Events of Default or of a manda­tory reduc­tion in the
Total Revolving Loan Commitment shall not constitute an increase of the
Revolving Loan Commitment of any Lender, and that an increase in the available
portion of any Revolving Loan Commitment of any Lender shall not consti­tute an
increase of the Commitment of such Lender), (2) without the consent of each
Issuing Lender, amend, modify or waive any provision of Section 3 or alter its
rights or obli­ga­tions with respect to Letters of Credit, (3) without the
consent of the Swingline Lender, alter the Swingline Lender’s rights or
obligations with respect to Swingline Loans, and (4) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provi­sion as same relates to the rights or obligations of the
Administra­tive Agent; provided further, that only the written concurrence of
the Administrative Agent shall be required in connection with any amendment,
modification, supplement or waiver of any provision of the Orders (or any
combination thereof), unless provided otherwise in the Orders. To the extent
applicable, any such amendment, supplement or modification of this Agreement
shall amend, supplement or modify the Exit Facility Agreement as may be mutually
agreed by the Administrative Agent and the Borrower without further action by
any other party hereto.
 
       (b)           If, in connection with any proposed change, waiver,
discharge or termin­a­tion of or to any of the provisions of this Agreement as
contemplated by clauses (i) through (v), inclu­sive, of the first proviso to
Section 13.12(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right, so long as all non-consenting
Lenders whose individual consent is required are treated as described in either
clause (A) or (B) below, to either (A) replace each such non-consenting Lender
or Lenders with one or more Replacement Lenders pursuant to Section 2.13 so long
as at the time of such replace­ment, each such Replacement Lender consents to
the proposed change, waiver, discharge or termin­ation or (B) terminate such
non-consenting Lender’s Revolving Loan Commitment (if such Lender’s consent is
required as a result of its Revolving Loan Commitment) and/or repay outstanding
Loans of such Lender which gave rise to the need to obtain such Lender’s consent
and/or cash collateralize its applicable RL Percentage of the Letter of Credit
of Outstandings, in accordance with Sections 4.02(b) and/or 5.01(b), provided
that, unless the Revolving Loan Commitments which are terminated and Loans which
are repaid pursuant to preceding clause (B) are immediately replaced in full at
such time through the addition of new Lenders or the increase of the Revolving
Loan Commitments and/or outstanding Loans of existing Lenders (who in each case
must specific­ally consent thereto), then in the case of any action pursuant to
preceding clause (B), the Required Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto, provided further, that
the Borrower shall not have the right to replace a Lender, terminate its
Revolving Loan Commitment or repay its Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 13.12(a).
 
       13.13  Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive
the execution, delivery and termi­nation of this Agreement and the Notes and the
making and repayment of the Obligations.
 
       13.14  Domicile of Loans.  Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such
Lender.  Notwithstanding anything



 
 
 

 
 
-107-

--------------------------------------------------------------------------------

 


to the contrary contained herein, to the extent that a transfer of Loans
pursuant to this Section 13.14 would, at the time of such transfer, result in
increased costs under Section 2.10, 2.11, 3.06 or 5.04 from those being charged
by the respective Lender prior to such transfer, then the Borrower shall not be
obligated to pay such increased costs (although the Borrower shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective transfer).
 
       13.15  Register.  The Borrower hereby designates the Administrative Agent
to serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Revolving Loan Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment in respect of the principal amount of the Loans of each
Lender.  Failure to make any such recordation, or any error in such recordation,
shall not affect the Borrower’s obligations in respect of such Loans.  With
respect to any Lender, the transfer of the Revolving Loan Commit­ments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Revolving Loan Commitments shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with
respect to ownership of such Revolving Loan Commit­ments and Loans and prior to
such recordation all amounts owing to the transferor with respect to such
Revolving Loan Commitments and Loans shall remain owing to the transferor.  The
registra­tion of assignment or transfer of all or part of any Revolving Loan
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Adminis­trative Agent of a properly
executed and delivered Assignment and Assumption Agreement pur­suant to Sec­tion
13.04(b).  Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender.  The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of what­so­ever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 13.15.  Each Lender that sells a participation, acting solely for
this purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Revolving Loan
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Revolving Loan Commitment, Loan, Letter of Credit or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, and
such Lender, each Credit Party and the Administrative Agent shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.
 



 
 
 

 
 
-108-

--------------------------------------------------------------------------------

 


 
       13.16  Confidentiality.  (a)  Subject to the provisions of clause (b) of
this Section 13.16, each Lender agrees that it will use its reasonable efforts
not to disclose without the prior consent of the Borrower (other than to its
employees, auditors, advisors or counsel or to another Lender if such Lender or
such Lender’s holding or parent company in its sole discretion deter­mines that
any such party should have access to such information, provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender) any non-public confidential infor­ma­tion with respect to the
Borrower or any of its Subsidiaries which is now or in the future furnished
pur­suant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such informa­tion (i) as has become generally available
to the public other than by virtue of a breach of this Section 13.16(a) by the
respective Lender or is or has become available to such Lender on a
non-confidential basis, (ii) as may be required or appro­priate in any report,
statement or testimony submitted to any municipal, state or Federal regula­tory
body hav­ing or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or else­where) or their successors,
(iii) as may be required or appropriate in respect to any summons or subpoena or
in connection with any litigation, (iv) in order to comply with any law, order,
regulation or ruling applicable to such Lender, (v) to the Administrative Agent,
(vi) to any direct or indirect contractual counterparty in any swap, hedge or
similar agreement (or to any such contractual counterparty’s professional
advisor), so long as such contractual counterparty (or such professional
advisor) agrees to be bound by the provisions of this Section 13.16 and (vii) to
any prospective or actual transferee or participant in connec­tion with any
contemplated transfer or participation of any of the Notes or Revolving Loan
Commitments or any interest therein by such Lender, provided that such
prospective transferee agrees to be bound by the confiden­tial­ity provisions
contained in this Section 13.16.
 
       (b)    The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates, and such affiliates may share with such
Lender, any information related to the Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Borrower and its Subsidiaries), in each case only if
such Lender or affiliate shall have determined in its sole discretion that the
Lender or affiliate with whom the information is to be shared should have access
to such information; provided that such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender.
 
       13.17  The Patriot Act.  Each Lender subject to the USA PATRIOT ACT
(Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties and other information that
will allow such Lender to identify the Borrower and the other Credit Parties in
accordance with the Patriot Act.
 
       SECTION 14.   SUBSIDIARY GUARANTY.
 
       14.01  Guaranty.
 
       (a)  Each of the Subsidiary Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guaranties to the Administrative Agent, for the
ratable benefit



 
 
 

 
 
-109-

--------------------------------------------------------------------------------

 


of the Secured Creditors and their respective successors, indorsees, transferees
and assigns permitted hereunder, the prompt and complete payment and performance
by the Borrower when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations;
 
       (b)  Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor under this
Section 14.01 and under the other Credit Documents shall in no event exceed the
amount which can be guaranteed under applicable federal and state laws relating
to the insolvency of debtors.
 
       (c)  Each Subsidiary Guarantor agrees that the Obligations may at any
time and from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing the guaranty contained in this Section 14
or affecting the rights and remedies of the Administrative Agent or any Secured
Creditor hereunder.
 
       (d)  The guaranty contained in this Section 14 shall remain in full force
and effect until all the Obligations and the obligations of each Subsidiary
Guarantor under the guaranty contained in this Section 14 shall have been
satisfied by payment in full in cash, no Letter of Credit (that is not cash
collateralized pursuant to the terms hereof) shall be outstanding and the
Revolving Loan Commitments shall be terminated, notwithstanding that from time
to time during the term of this Agreement the Borrower may be free from any
Obligations.
 
       (e)   No payment (other than payment in full in cash) made by the
Borrower, any of the Subsidiary Guarantors, any other guarantor or any other
Person or received or collected by the Administrative Agent or any Lender from
the Borrower, any of the Subsidiary Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Subsidiary Guarantor hereunder which shall, notwithstanding
any such payment (other than any payment made by such Subsidiary Guarantor in
respect of the Obligations or any payment received or collected from such
Subsidiary Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Subsidiary Guarantor hereunder
until the Obligations are paid in full in cash, no Letter of Credit (that is not
cash collateralized pursuant to the terms hereof) shall be outstanding and the
Revolving Loan Commitments are terminated.
 
       14.02  Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 14.03.  The provisions of this
Section 14.02 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent and the Secured Creditors, and
each Subsidiary Guarantor shall remain liable to the Administrative Agent and
the Secured Creditors for the full amount guaranteed by such Subsidiary
Guarantor hereunder.
 
 



 
 
 

 
 
-110-

--------------------------------------------------------------------------------

 


       14.03  No Subrogation.  Notwithstanding any payment made by any
Subsidiary Guarantor hereunder or any set-off or application of funds of any
Subsidiary Guarantor by the Administrative Agent or any Secured Creditor, no
Subsidiary Guarantor shall be entitled to be subrogated to any of the rights of
the Administrative Agent or any Secured Creditor against the Borrower or any
other Subsidiary Guarantor or any collateral security or guaranty or right of
offset held by the Administrative Agent or any Secured Creditor for the payment
of the Obligations, nor shall any Subsidiary Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower or any other Subsidiary
Guarantor in respect of payments made by such Subsidiary Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Secured Creditors by
the Borrower on account of the Obligations are paid in full in cash, no Letter
of Credit (that is not cash collateralized pursuant to the terms hereof) shall
be outstanding and the Revolving Loan Commitments are terminated.  If any amount
shall be paid to any Subsidiary Guarantor on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full in
cash, such amount shall be held by such Subsidiary Guarantor in trust for the
Administrative Agent and the Secured Creditors, segregated from other funds of
such Subsidiary Guarantor, and shall, forthwith upon receipt by such Subsidiary
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement.
 
       14.04  Amendments, etc. with respect to the Obligations.  Each Subsidiary
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Subsidiary Guarantor and without notice to or
further assent by any Subsidiary Guarantor, any demand for payment of any of the
Obligations made by the Administrative Agent or any Secured Creditor may be
rescinded by the Administrative Agent or such Secured Creditor and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guaranty therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Secured Creditor, and
this Agreement and the other Credit Documents and any other documents executed
and delivered in connection herewith or therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guaranty or right of offset at any
time held by the Administrative Agent or any Secured Creditor for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released.
 
       14.05  Guaranty Absolute and Unconditional.  Each Subsidiary Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Administrative
Agent or any Secured Creditor upon the guaranty contained in this Section 14 or
acceptance of the guaranty contained in this Section 14; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the guaranty
contained in this Section 14; and all dealings between the Borrower and any of
the Subsidiary Guarantors, on the one hand, with respect to the Credit Documents
and the Administrative Agent and the



 
 
 

 
 
-111-

--------------------------------------------------------------------------------

 


Secured Creditors, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guaranty contained in this
Section 14.  Each Subsidiary Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Borrower
or any of the Subsidiary Guarantors with respect to the Obligations.  Each
Subsidiary Guarantor understands and agrees that the guaranty contained in this
Section 14 shall be construed as a continuing, absolute and unconditional
guaranty of payment without regard to (a) the validity or enforceability of this
Agreement or any other Credit Document, any of the Obligations or any other
collateral security therefor or guaranty or right of offset with respect thereto
at any time or from time to time held by the Administrative Agent or any Secured
Creditor, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Secured
Creditor, or (c) any other circumstance whatsoever (other than a defense of
payment or performance) (with or without notice to or knowledge of the Borrower
or such Subsidiary Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of such Subsidiary Guarantor under the guaranty contained in this Section 14,
in bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Subsidiary
Guarantor, the Administrative Agent or any Secured Creditor may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Subsidiary
Guarantor, or any other Person or against any collateral security or guaranty
for the Obligations or any right of offset with respect thereto, and any failure
by the Administrative Agent or any Secured Creditor to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Subsidiary Guarantor, or any other Person or to realize upon
any such collateral security or guaranty or to exercise any such right of
offset, or any release of the Borrower, any other Subsidiary Guarantor, or any
other Person or any such collateral security, guaranty or right of offset, shall
not relieve any Subsidiary Guarantor of any obligation or liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent or any Secured
Creditor against any Subsidiary Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
 
       14.06  Reinstatement.  The guaranty contained in this Section 14 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Secured
Creditor upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Credit Party, or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for, any
Credit Party or any substantial part of its property, or otherwise, all as
though such payments had not been made.
 
       14.07  Payments.  Each Subsidiary Guarantor hereby guaranties that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Payment Office.
 
 



 
 
 

 
 
-112-

--------------------------------------------------------------------------------

 
 
       SECTION 15.   REMEDIES; APPLICATION OF PROCEEDS.
 
       15.01  Remedies; Obtaining the Collateral Upon Default.  Upon the
occurrence and during the continuance of an Event of Default (and after delivery
of notice of such Event of Default, if required pursuant to the Orders), to the
extent any such action is not inconsistent with the Interim Order (or the Final
Order, as applicable) or Section 11, the Administrative Agent, in addition to
any rights now or hereafter existing under applicable law, and without
application to or order of the Bankruptcy Court, shall have all rights as a
secured creditor under the UCC in all relevant jurisdictions and may:
 
       (a)    personally, or by agents or attorneys, immediately retake
possession of the Collateral or any part thereof, from the Borrower, any
Subsidiary Guarantor, or any other Person who then has possession of any part
thereof with or without notice or process of law (but subject to any
requirements of law), and for that purpose may enter upon the Borrower’s, or any
Subsidiary Guarantor’s premises where any of the Collateral is located and
remove the same and use in connection with such removal any and all services,
supplies, aids and other facilities of the Borrower, or such Subsidiary
Guarantor;
 
       (b)    instruct the obligor or obligors on any agreements, instrument or
other obligation constituting the Collateral to make any payment required by the
terms of such instrument or agreement directly to any cash collateral account;
 
       (c)   sell, assign or otherwise liquidate, or direct any Credit Party to
sell, assign or otherwise liquidate, any or all of the Collateral or any part
thereof in accordance with Section 15.02, and take possession of the proceeds of
any such sale, assignment or liquidation; and
 
       (d)   take possession of the Collateral or any part thereof, by directing
the Borrower and any Subsidiary Guarantor in writing to deliver the same to the
Administrative Agent at any place or places designated by the Administrative
Agent, in which event the Borrower and such Subsidiary Guarantor shall at its
own expense:
 
(i)          forthwith cause the same to be moved to the place or places so
designated by the Administrative Agent and there delivered to the Administrative
Agent,
 
(ii)         store and keep any Collateral so delivered to the Administrative
Agent at such place or places pending further action by the Administrative Agent
as provided in Section 15.02, and
 
(iii)        while the Collateral shall be so stored and kept, provide such
guards and maintenance services as shall be necessary to protect the same and to
preserve and maintain them in good condition;
 
it being understood that the Borrower’s and each Subsidiary Guarantor’s
obligation so to deliver the Collateral is of the essence of this Agreement and
that, accordingly, upon application to the Bankruptcy Court, the Administrative
Agent shall be entitled to a decree requiring specific performance by the
Borrower or such Subsidiary Guarantor of such obligation.
 
 



 
 
 

 
 
-113-

--------------------------------------------------------------------------------

 


      15.02  Remedies; Disposition of the Collateral.  Upon the occurrence and
during the continuance of an Event of Default (and after delivery of notice of
such Event of Default, if required pursuant to the Orders), and to the extent
not inconsistent with the Interim Order (or the Final Order, as applicable) or
Section 11, without application to or order of the Bankruptcy Court, any
Collateral repossessed by the Administrative Agent under or pursuant to Section
15.01 or the Interim Order (or the Final Order, as applicable) or otherwise, and
any other Collateral whether or not so repossessed by the Administrative Agent,
may be sold, assigned, leased or otherwise disposed of under one or more
contracts or as an entirety, and without the necessity of gathering at the place
of sale the property to be sold, and in general in such manner, at such time or
times, at such place or places and on commercially reasonable terms, in
compliance with any requirements of law.  Any of the Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Administrative Agent or after any overhaul or repair which the
Administrative Agent shall determine to be commercially reasonable.  Any such
disposition which shall be a private sale or other private proceeding permitted
by applicable requirements of law shall be made upon not less than 10 days’
written notice to the Borrower specifying the time at which such disposition is
to be made and the intended sale price or other consideration therefor, and
shall be subject, for the 10 days after the giving of such notice, to the right
of the Borrower or any nominee of the Borrower to acquire the Collateral
involved at a price or for such other consideration at least equal to the
intended sale price or other consideration so specified.  Any such disposition
which shall be a public sale permitted by applicable requirements of law shall
be made upon not less than 10 days’ written notice to the Borrower specifying
the time and place of such sale and, in the absence of applicable Requirement of
Law, shall be by public auction (which may, at the Administrative Agent’s
option, be subject to reserve), after publication of notice of such auction not
less than 10 days prior thereto in USA Today and The Wall Street Journal,
National Edition.  Subject to Section 15.04, to the extent permitted by any such
Requirement of Law, the Administrative Agent on behalf of the Lenders or any
Lender may bid for and become the purchaser of the Collateral or any item
thereof, offered for sale in accordance with this Section 15.02 without
accountability to the Borrower, any Subsidiary Guarantor or the Prepetition
Secured Parties (except to the extent of surplus money received).  If, under
mandatory requirements of law, the Administrative Agent shall be required to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the Borrower as hereinabove specified, the
Administrative Agent need give the Borrower only such notice of disposition as
shall be reasonably practicable.
 
       15.03  Application of Proceeds.
 
       (a)          After the exercise of remedies (including rights of setoff)
provided for in Section 11 (or after the Loans and the Obligations owing
hereunder have automatically become immediately due and payable as set forth in
Section 11), or this Section 15, to the extent any such action is not
inconsistent with the Interim Order (or the Final Order, as applicable), any
amounts received on account of the Obligations (whether as a result of a payment
under a Subsidiary Guaranty, any realization on the Collateral, any setoff
rights, any distribution in connection with any proceedings or otherwise and
whether received in cash or otherwise) shall be applied in the following order:
 
 



 
 
 

 
 
-114-

--------------------------------------------------------------------------------

 


      First, to payment of the Carve-Out;
 
       Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including legal fees and expenses payable under Section 13.01 and amounts
payable under Sections 2.10, 2.11 and 5.04) payable to the Administrative Agent
in its capacity as such;
 
       Third, to payment of that portion of the Obligations constituting Fees,
indemnities and other fees and amounts (other than principal and interest)
payable to the Lenders (including legal fees and expenses payable under Section
13.01 and amounts payable under Sections 2.10, 2.11 and 5.04), ratably among
them in proportion to the amounts described in this clause Third payable to
them;
 
       Fourth, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings, ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
payable to them;
 
       Fifth, (i) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Unpaid Drawings under Letters of Credit, (ii)
to the Administrative Agent for the account of the Issuing Lender, to cash
collateralize the Stated Amount of all Letters of Credit (other than Unpaid
Drawings) then outstanding and (iii) to the payment of that portion of the
Obligations under the Secured Hedging Agreements (other than indemnities, fees
(including, without limitation, attorney’s fees) and similar obligation and
liabilities), ratably among the applicable Secured Creditors in proportion to
the respective amounts described in this clause Fifth held by them;
 
       Sixth, to the payment of all other Obligations of the Credit Parties that
are due and payable to the Administrative Agent and the other applicable Secured
Creditors on such date, ratably based upon the respective aggregate amounts of
all such Obligations owing to the Administrative Agent and the other applicable
Secured Creditors on such date;
 
       Seventh, to payment of the Prepetition Obligations;
 
       Last, the balance, if any, after all of the Obligations and Prepetition
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Law;
 
Amounts used to cash collateralize the Stated Amount of Letters of Credit
pursuant to clause fifth above shall be applied to satisfy drawings under such
Letters of Credit as they occur.  If any amount remains on deposit as cash
collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above and, if no Obligations remain outstanding, such remaining
amount shall be paid to the Borrower or as otherwise required by Law.
 
       (b)           If any Secured Creditor collects or receives any amounts
received on account of the Obligations to which it is not entitled under Section
15.03(a) hereof, such Secured Creditor shall hold the same in trust for the
applicable Secured Creditors entitled thereto and shall forthwith deliver the
same to the Administrative Agent, for the account of such Secured



 
 
 

 
 
-115-

--------------------------------------------------------------------------------

 


Creditors, to be applied in accordance with Section 15.03(a) hereof, in each
case until the prior payment in full in cash of the applicable Obligations of
such Secured Creditors.
 
       15.04  WAIVER OF CLAIMS.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT,
THE CREDIT PARTIES HEREBY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW AND
THE ORDERS, AS APPLICABLE:
 
       (a)    EXCEPT AS OTHERWISE PROVIDED IN THE ORDERS, AS APPLICABLE, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE ADMINISTRATIVE AGENT’S TAKING
POSSESSION OR THE ADMINISTRATIVE AGENT’S DISPOSITION OF ANY OF THE COLLATERAL,
INCLUDING WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY
PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH THE BORROWER, HOLDING OR
ANY GUARANTOR WOULD OTHERWISE HAVE UNDER ANY REQUIREMENT OF LAW;
 
       (b)    ALL DAMAGES OCCASIONED BY SUCH TAKING OF POSSESSION EXCEPT ANY
DAMAGES WHICH ARE THE DIRECT RESULT OF THE ADMINISTRATIVE AGENT’S OR ANY
LENDER’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;
 
       (c)    ALL OTHER REQUIREMENTS TO THE TIME, PLACE AND TERMS OF SALE OR
OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE ADMINISTRATIVE AGENT’S
RIGHTS HEREUNDER; AND
 
       (d)           ALL RIGHTS OF REDEMPTION, APPRAISEMENT, STAY, EXTENSION OR
MORATORIUM NOW OR HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW IN ORDER TO
PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT OR THE ABSOLUTE SALE OF THE
COLLATERAL OR ANY PORTION THEREOF, AND EACH CREDIT PARTY, FOR ITSELF AND ALL WHO
MAY CLAIM UNDER IT, INSOFAR AS IT OR THEY NOW OR HEREAFTER LAWFULLY MAY, HEREBY
WAIVES THE BENEFIT OF ALL SUCH LAWS.
 
       15.05  Remedies Cumulative.  Each and every right, power and remedy
hereby specifically given to the Administrative Agent and the Lenders shall be
in addition to every other right, power and remedy specifically given under this
Agreement, the Orders or the other Credit Documents or now or hereafter existing
at law or in equity, or by statute and each and every right, power and remedy
whether specifically herein given or otherwise existing may be exercised from
time to time or simultaneously and as often and in such order as may be deemed
expedient by the Administrative Agent or any Lender.  All such rights, powers
and remedies shall be cumulative and the exercise or the beginning of exercise
of one shall not be deemed a waiver of the right to exercise of any other or
others.  No delay or omission of the Administrative Agent or any Lender in the
exercise of any such right, power or remedy and no renewal or extension of any
of the Obligations shall impair any such right, power or remedy or shall be
construed to be a waiver of any Default or Event of Default or an acquiescence
therein.  In the event that the Administrative Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Administrative Agent may recover reasonable
 



 
 
 

 
 
-116-

--------------------------------------------------------------------------------

 
 
expenses, including reasonable attorneys’ fees, and the amounts thereof shall be
included in such judgment.
 
       15.06  Discontinuance of Proceedings.  In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Administrative Agent, then and in every such case,
but subject to such determination, the Borrower, the Administrative Agent and
each holder of any of the Obligations shall be restored to their former
positions and rights hereunder with respect to the Collateral subject to the
Liens granted under this Agreement and the Orders, as applicable, and all
rights, remedies and powers of the Administrative Agent and the Lenders shall
continue as if no such proceeding had been instituted.
 


 
*     *     *
 



 
 
 

 
 
-117-

--------------------------------------------------------------------------------

 

 
       IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
 

 
LEE ENTERPRISES, INCORPORATED
             
By:
  /s/Carl G. Schmidt    
Name:  Carl G. Schmidt
   
Title:  Vice President, Chief Financial Officer
     and Treasurer              
ACCUDATA, INC.
             
By:
  /s/Gregory P. Schermer    
Name: Gregory P. Schermer
   
Title:  President
              INN PARTNERS, L.C.               By:  ACCUDATA, INC. as its
Managing Member               By:   /s/Gregory P. Schermer    
Name: Gregory P. Schermer
   
Title:  President
                    JOURNAL-STAR PRINTING CO.                By:   /s/Greg R.
Veon     Name:  Greg R. Veon    
Title:  President

 
 
Signature Page to the Credit and Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
K. FALLS BASIN PUBLISHING, INC.
             
By:
  /s/Jayne M. Hermiston    
Name:  Jayne M. Hermiston
   
Title:  Vice President and Treasurer
             
LEE CONSOLIDATED HOLDINGS CO.
             
By:
  /s/Jayne M. Hermiston    
Name: Jayne M. Hermiston
   
Title:  Vice President and Treasurer
              LEE PUBLICATIONS, INC.                By:   /s/Carl G. Schmidt    
Name: Carl G. Schmidt    
Title:  Vice President and Treasurer
              LEE PROCUREMENT SOLUTIONS CO.               By:   /s/Carl G.
Schmidt    
Name: Carl G. Schmidt
   
Title:  President
              SIOUX CITY NEWSPAPERS, INC.                By:   /s/Greg R. Veon  
  Name:  Greg R. Veon    
Title:  President

 
 
 
Signature Page to the Credit and Guaranty Agreement
 


 
 

--------------------------------------------------------------------------------

 
 
 

       
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
Individually and as Administrative Agent
             
By:
  /s/Suan L. LeFevie    
Name: Susan LeFevie
   
Title:  Managing Director
              By:   /s/Benjamin South    
Name: Benjamin South
   
Title: Vice President
             
DEUTSCHE BANK SECURITIES INC.,
as a Joint Lead Arranger and as a Joint Book Running Manager
             
By:
  /s/Benjamin South    
Name: Benjamin South
   
Title: Vice President
       
By:
  /s/Vincent D'Amore    
Name: Vincent D'Amore
   
Title: Director
     

 
 
 
Signature Page to the Credit and Guaranty Agreement
 


 
 

--------------------------------------------------------------------------------

 




 

 
GOLDMAN SACHS LENDING PARTNERS LLC,
as a Joint Lead Arranger and as a Joint Book Running Manager
             
By:
  /s/Mark Walton    
Name: MARK WALTON
   
Title: AUTHORIZED SIGNATORY
     

 
 
 
 
 
 
 
Signature Page to the Credit and Guaranty Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 


 

 
GOLDMAN SACHS LENDING
PARTNERS LLC
             
By:
  /s/Mark Walton    
Name: MARK WALTON
   
Title: AUTHORIZED SIGNATORY
     

 
 
 
 
 

 
 
Signature Page to the Credit and Guaranty Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 


 

 
The Bank of New York Mellon
             
By:
  /s/Edward J. DeSalvio    
Name:  EDWARD J. DESALVIO
   
Title: MANAGING DIRECTOR
     

 
 
 
 
 

 
 
Signature Page to the Credit and Guaranty Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 


 

 
THE BANK OF NOVA SCOTIA
 
   [bnkofnovascotia1.jpg]

 
 
 
 
 

 
 
Signature Page to the Credit and Guaranty Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
 

 
CREDIT SUISSE LOAN FUNDING LLC
             
By:
  /s/Douglas DiBella    
Name: Douglas DiBella
   
Title: Authorized Signatory
                     By:   /s/Dan Sullivan    
Name: Dan Sullivan
   
Title: Authorized Signatory
     

 
 
 
 
 

 
 
Signature Page to the Credit and Guaranty Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 


 

 
Blackwell Partners, LLC
By:  Mudrick Capital Management, L.P.
It's:  Investment Manager
 
             
By:
  /s/Jason Mudrick    
Name: Jason Mudrick
   
Title: President
     

 
 
 
 
 

 
 
Signature Page to the Credit and Guaranty Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Mudrick Distressed Opportunity Fund Global, LP
By:  Mudrick Capital Management, L.P.
It's:  Investment Manager
 
             
By:
  /s/Jason Mudrick    
Name: Jason Mudrick
   
Title: President
     

 
 
 
 

 
 
Signature Page to the Credit and Guaranty Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 


 

 
SUNTRUST BANK
          [suntrust1.jpg]      

 
 
 
 
 

 
 
Signature Page to the Credit and Guaranty Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE I


LENDER REVOLVING LOAN COMMITMENTS




On file with Administrative Agent.
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
LENDER NOTICE ADDRESSES




Deutsche Bank Trust Company Americas
5022 Gate Parkway, Building 200
Jacksonville, FL 32256
Attn: Tihana Mesic




The Bank of New York Mellon
One Wall Street, 16th Floor
New York, NY 10286
Attn: Edward DeSalvio




Credit Suisse Loan Funding LLC
11 Madison Avenue, 5th Floor
New York, NY 10010
Attn: Mark Heron




The Bank of Nova Scotia
1 Liberty Plaza, 26th Floor
New York, NY 10006
Attn: Mark Vigil




SunTrust Bank
303 Peachtree St, 9th Floor
Atlanta, GA 30308
Attn: Amanda Parks




Goldman Sachs Lending Partners, LLC
200 West Street, 6th Floor
New York, NY 10282
Attn: Scott Bynum




Blackwell Partners, LLC
Mudrick Distressed Opportunity Fund Global, LP
477 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Glenn Springer
 
 


 
 

--------------------------------------------------------------------------------

 
SCHEDULE III

LITIGATION


In 2008, a group of newspaper carriers filed a lawsuit against Lee Publications,
Inc. (“Lee Publications”), which is currently pending in the United States
District Court for the Southern District of California (the “California
Litigation”), in which the plaintiffs claimed to be employees of Lee
Publications and not independent contractors.  The plaintiffs seek relief
related to alleged violations of various employment-based statutes, and request
punitive damages and attorneys’ fees.  In July 2010, the trial court granted the
plaintiffs’ petition for class certification.  Lee Publications filed an
interlocutory appeal, which was denied.  After concluding discovery, Lee
Publications filed a motion to reverse the class certification ruling.  This
motion is currently pending before the trial court.  Lee Publications denies the
allegations of employee status, consistent with its past practices and industry
practices, and intends to vigorously contest the action, which is not covered by
insurance.
 
In 2009, the Graphic Communications Union filed a lawsuit against PD LLC in the
United States District Court for the Eastern District of Missouri (the “Pressmen
Litigation”).  In the Pressmen Litigation, the Graphic Communications Union
sought to compel PD LLC to participate in arbitration under the union contract
after PD LLC increased retiree premium cost for those under age 65 and
eliminated coverage for those 65 and older.  The trial court dismissed the
second amended complaint, and the Graphic Communications Union appealed. The
Eighth Circuit Court of Appeals court ruled in favor of PD LLC in May 2011.  To
date, the Graphic Communications Union has taken no further action in this
matter.
 
In 2009 and 2011, the St. Louis Newspaper Guild filed three separate lawsuits
against PD LLC in the Eastern District of Missouri.  In these cases, the St.
Louis Newspaper Guild sought to compel PD LLC to participate in arbitration
under two different union contracts regarding changes made by PD LLC to retiree
medical benefits.  Two cases involving the same union contract were consolidated
into one lawsuit, in which the trial court judge granted the St. Louis Newspaper
Guild’s motion for summary judgment and ordered arbitration.  PD LLC
successfully appealed that decision, and the appellate court remanded the matter
back to the trial court.  Lee Enterprises then filed class action lawsuits under
both union contracts at issue (collectively with the lawsuits initially filed by
the St. Louis Newspaper Guild, the “Newspaper Guild Litigation”), seeking a
declaratory judgment that the medical benefit rights were not vested under those
contracts and that PD LLC had the right to change the retiree benefits without
arbitration.  The Newspaper Guild Litigation is now currently pending in two
consolidated cases before one judge in the Eastern District of Missouri.
 
On September 28, 2011, the Communication Workers Union filed a lawsuit against
PD LLC in the Eastern District of Missouri (the “CWU Litigation” and, together
with the Pressmen Litigation and the Newspaper Guild Litigation, the “Retiree
Cases”), in which plaintiff seeks to compel PD LLC to participate in arbitration
under the union contract after PD LLC increased retiree premium cost for those
under age 65 and eliminated coverage for those 65 and older.  The matter is
currently before the Eastern District of Missouri.
 
The description of litigation set forth in this section is not, and is not
intended to be, a comprehensive list of all claims and actions involving the
Prospective Debtors and specifically excludes, among others, administrative
actions and workers compensation actions.
 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE III





 
Inclusion of the California Litigation and Retiree Cases in this section is for
disclosure purposes only and is not an admission, and is not intended to be an
admission, of liability with respect to any claim alleged in those actions.
 
The Prospective Debtors anticipate that, to the extent any litigation is not
resolved prior to the Effective Date of the Plan and/or removed by the Debtors
to federal court consistent with their powers under applicable law, such
litigation will continue after the Effective Date in the forum(s) in which it
was initiated.  Any adverse judgment in any of these actions would constitute a
Claim that would be treated in accordance with the provisions of the Plan, so
long as such Claim was otherwise allowable because it complied with the
applicable requirements of the Chapter 11 Cases and the Bankruptcy Code.
 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE IV

 
PLANS


 
1.
Lee Enterprises, Inc Employees' Retirement Account Plan

 
2.
Lee Enterprises, Inc Consolidated Retirement Plan

 
3.
The Joseph Pulitzer Pension Plan

 
4.
Pension Plan for Employees of Sioux City Newspaper Inc.




 
 

--------------------------------------------------------------------------------

 
SCHEDULE V

SUBSIDIARIES


Organization Name
Percentage Ownership &
Ownership Position
Type of Equity
Interest
State of
Incorporation/
Organization
 
Journal-Star Printing Co.
 
100% wholly-owned subsidiary of Lee Enterprises, Incorporated
 
 
Common Stock
Nebraska
Accudata, Inc.
 
 
100% wholly-owned subsidiary of Lee Enterprises, Incorporated
 
Common Stock
Iowa
INN Partners, L.C.
 
82.5% subsidiary of Accudata, Inc.1
 
 
Percentage Membership Interest
 
Iowa
K. Falls Basin Publishing, Inc. (Inactive)
 
100% wholly-owned subsidiary of Lee Enterprises, Incorporated
Common Stock
Oregon
Lee Consolidated Holdings Co.
 
100% wholly-owned subsidiary of Lee Enterprises, Incorporated
 
 
Common Stock
South Dakota
Lee Publications, Inc.
 
100% wholly-owned subsidiary of Lee Enterprises, Incorporated
 
Class A Common Stock
Class B Common Stock
Delaware
Lee Procurement Solutions Co.
 
100% wholly-owned subsidiary of Lee Publications, Inc.
 
 
Common Stock
Iowa
Sioux City
Newspapers, Inc.
 
100% wholly-owned subsidiary of Lee Publications, Inc.
Class A Common Stock
Class B Common Stock
Iowa
Pulitzer Inc.
 
 
 
100% wholly-owned subsidiary of Lee Publications, Inc.
Common Stock and
Class B Common Preferred Stock
Delaware
Pulitzer Technologies, Inc.
 
100% wholly-owned subsidiary of Pulitzer Inc.
 
 
 
Common Stock
Delaware

 
                            
 
1 Remaining equity held by non-affiliate individuals.

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE V
 
 
 
 
 

 
 
 
 
St. Louis Post-
Dispatch LLC
98.95% subsidiary of Pulitzer Inc.; 1.05% subsidiary of Pulitzer Technologies,
Inc.
 
Percentage Membership Interest
Delaware
 
 
Fairgrove LLC
 
 
100% wholly-owned subsidiary of St. Louis Post-Dispatch LLC
 
Percentage Membership Interest
Delaware
STL Distribution
Services LLC
 
98.95% subsidiary of Pulitzer Inc.; 1.05% subsidiary of Pulitzer Technologies,
Inc.
 
Percentage Membership Interest
Delaware
Star Publishing
Company
 
100% wholly-owned subsidiary of Pulitzer Inc.
Common Stock
Arizona
Suburban Journals of
Greater St. Louis LLC
 
100% wholly-owned subsidiary of Pulitzer Inc.
Percentage Membership Interest
Delaware
Pulitzer Network
Systems LLC
 
100% wholly-owned subsidiary of Pulitzer Inc.
Percentage Membership Interest
Delaware
Pulitzer Newspapers,
Inc.
 
100% wholly-owned subsidiary of Pulitzer Inc.
Common Stock
Delaware
Flagstaff Publishing
Co.
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Common Stock
Washington
Hanford Sentinel Inc.
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Common Stock
Washington
HomeChoice, LLC
 
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Percentage Membership Interest
Utah
Kauai Publishing Co.
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Common Stock
Delaware
Napa Valley
Publishing Co.
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Common Stock
Washington
NVPC LLC
 
 
100% wholly-owned subsidiary of Napa Valley Publishing Co.
 
Percentage Membership Interest
Delaware
NIPC, Inc. f/k/a
Northern Illinois
Publishing Co., Inc.
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Common Stock
Delaware
Northern Lakes
Publishing Co.
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
Common Stock Delaware

 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE V
 
 
 
 
 
 
NLPC LLC
 
100% wholly-owned subsidiary of Northern Lakes Publishing Co.
 
Percentage Membership Interest
Delaware
Pantagraph Publishing Co.
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Common Stock
Delaware
HSTAR LLC
 
 
100% wholly-owned subsidiary of Pantagraph Publishing Co.
Percentage Membership Interest
Delaware
Pulitzer Missouri Newspapers, Inc.
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
Common Stock
Delaware
Pulitzer Utah
Newspapers, Inc. (Inactive)
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Common Stock
Delaware
Santa Maria Times,
Inc.
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Common Stock
Nevada
SHTP LLC
 
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Percentage Membership Interest
Delaware
Southwestern Oregon Publishing Co.
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Common Stock
Oregon
SOPC LLC
 
 
100% wholly-owned subsidiary of Southwestern Oregon Publishing Co.
 
Percentage Membership Interest
Delaware
Ynez Corporation
 
 
100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.
 
Common Stock
California



 
 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE VI

EXISTING INDEBTEDNESS




Letters of Credit:
         
Beneficiary
Amount
Issuing Bank
Number
Expiration
Date
Evergreen
Clause
Nova Information   
Systems
$62,836
DB
S-17454
3/30/2012
Yes
The Travelers Indemnity Co.
$1,170,000
DB
S-18252
7/8/2012
Yes
Sentry Insurance Co.
$1,415,000
DB
S-17568
6/1/2012
Yes
Sentry Insurance Co.
$2,600,000
DB
S-17148
6/1/2012
Yes
Safety National
Casualty Corp.
$550,000
DB
S-18133
1/19/2012
Yes
   US Bank
$2,500,000
DB
S-18174
2/11/2012
Yes
   Elevon, Inc.
$4,600,000
DB
S-18132
4/12/2012
Yes
    Total Letters of Credit
$12,897,836
                   
Bonds:
         
Safety National
Casualty Corp.
$200,000
 
SIB-761-MO
   
   Safety National
Casualty Corp.
$525,000
 
SIB-2796-MO
   
   Travelers Casualty &
Surety Co.
$10,000
 
104432521
   
CNA Western Surety
Co.
$51,000
 
Various
   
Old Republic
$70,000
 
Various
   
Travelers Casualty &
Surety Co.
$5,000
 
104886604
   
Total Bonds
$861,000
       



St. Louis Post-Dispatch has a capitalized lease as of 9/25/2011 in the amount of
$569,839. 
 
Lee Enterprises, Incorporated ("Lee") is a borrower and certain of its
subsidiaries are guarantors under its Amended and Restated Credit Agreement,
dated as of December 21, 2005, as amended (“Credit Agreement”), among Lee and
certain of its subsidiaries, the Lenders from time to time party thereto and
Deutsche Bank Trust Company Americas, as Administrative Agent, under which, as
of December 12, 2011, the principal amount of revolving and term loans that
remains due is $855.76 million, and the amount of issued and undrawn letters of
credit is $12.8 million.
 
St. Louis Post-Dispatch LLC (“PD LLC”), an indirect subsidiary of Lee, is a
borrower under the Note Agreement dated as of May 1, 2000, as amended (the “Note
Agreement”) with a group of institutional Noteholders.  Pulitzer Inc.
(“Pulitzer”) and its subsidiaries (other than Star Publishing Company) are the
guarantors under the related Guaranty Agreement dated as of May 1, 2000, as
amended, in favor of the Noteholders from time to time (collectively, the “Note
Agreement and Guaranty”), under which, as of December 12, 2011, the principal
amount of debt that remains due under PD LLC’s 10.05% Senior Notes due April
2012 is $127.855 million.



 
 

--------------------------------------------------------------------------------

 
SCHEDULE VII

INSURANCE
 


 
Coverage
Carrier
Policy Number
Liability Limits
Deductible/Retention
Worker's Compensation
Sentry
6-1-11 to 6-1-12
a) 90-15331-01 Large Deductible Plan (for all states other than those listed for
the Retro Plan)
b) 90-15331-02 Retro Plan (for HI, NY, MA, & WI)
-Statutory Coverage
-$1,000,000 BI/disease per occurrence
-$1,000,000 BI/disease per employee
 
$250,000/per occurrence
Business Auto
 
Sentry
6-1-11 to 6-1-12
90-15331-04
$2,000,000 Bodily Injury & Property Damage Per Occurrence
 
$100,000
     
$10,000 per person medical limits
 
       
UI/UIM - only in states where required by law
 
       
Personal Injury Protection – Statutory
 
 
Commercial
General
Liability -
Primary
Layer
Sentry
6-1-11 to 6-1-12
90-15331-03
$1,000,000 Bodily Injury & Property Damage Per Occurrence
$100,000
     
$10,000,000 Bodily Injury & Property Damage Aggregate
 
       
$2,000,000 Product Liability per occurrence
 
       
$1,000,000 Personal &  Advertising Liability per occurrence
       
$500,000 Damage to Premises Rented
 
       
$10,000 Medical Expense per occurrence
 
           

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE VII
 
Commercial General
Liability -  
Umbrella
Layer
Fireman's Fund (National
Surety corp.)
6-1-11 to 6-1
-12
SUO 00048434187
$25,000,000 per occurrence
None
Commercial General
Liability -
Excess
Umbrella
Layer
Federal
Insurance Co.
(Chubb)
6-1-11 to 6-1-
12
7982-02-64
$50,000,000 excess over $25,000,000
Underlying policies
International Liability
ACE
6-1-09 to 6-1-
12
PHFD67078141
$1,000,000 Bodily Injury & Property Damage Per Occurrence
None
     
$2,000,000 Bodily Injury & Property Damage Aggregate
 
       
$1,000,000 Personal &  Advertising Liability per occurrence
       
$1,000,000 Employment Benefit Liability per occurrence and aggregate
       
$10,000 Medical Expense per occurrence
 
 
Property
Insurance
 
Travelers
6-1-11 to 6-1-12
KTJ-CMB-297T068-8-11
$250,000,000
$50,000
Earthquake
 
Mt. Hawley
6-1-11 to 6-1-12
MQE0102805
$5,000,000/per occurrence (in excess of $5,000,000 in property policy)
5% of values with a minimum deductible of 250,000
Directors & Officers
Liability -
Primary
Layer
 
C.N.A.
6-1-11 to 6-1-12
425143823
$10,000,000 per claim and aggregate per policy period
--$1,000,000 non-indemnifiable
--$1,000,000 indemnifiable claims & SEC claims
--$1,000,000 indemnifiable other than SEC claims

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE VII
 
Directors & Officers Liability -
First
Umbrella
 
Federal Insurance (Chubb)
6-1-11 to 6-1-12
8210-1865
10,000,000 excess over 10,000,000
Underlying Coverage
Directors & Officers Liability - Second Umbrella
 
AXIS Insurance
6-1-11 to 6-1-12
MCN752622/01/2011
10,000,000 excess over 20,000,000
Underlying Coverage
Directors & Officers Liability - Third Umbrella--
Side A Only
 
XL Insurance
6-1-11 to 6-1-12
ELU116952-10
15,000,000 D&O's only (Side A only)
Underlying Coverage
Fiduciary
 
Federal Insurance Company (Chubb)
6-1-11 to 6-1-12
8120-0264
$15,000,000 per claim/per policy period
$50,000 indemnifiable claim
Blanket
Crime
 
Federal Insurance Company (Chubb)
6-1-11 to 6-1-12
8120-0264
$10,000,000 aggregate
$100,000 Employee Theft
     
$10,000,000 Money Orders and Counterfeit Fraud
$100,000 Credit Card Forgery
     
$10,000,000 Credit Card Fraud
$100,000 Other Coverages
     
$250,000 Investigative Expense
 

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE VII
 
Kidnap and Ransom
 
Federal
Insurance
Company
(Chubb)
6-1-09 to 6-1-12
6800-9383
$10,000,000
None
Employed Lawyer
 
Federal Insurance Company (Chubb)
2-1-11 to 6-1-12
82216655
$3,000,000
None under insuring agmt A and $25,000 under insuring agmt B
Media
Liability
 
Mutual Insurance Co.
6-1-11 to 6-1-12
Certificates of Indemnity 0605-06067-10
$15,000,000/per event
A) Lee:  $250,000 per event for daily newspapers; $150,000 per event for weekly
newspapers
B) Madison:  $50,000 per event
C) Unlimited Aggregate
 
Mutual Insurance Co.
6-1-11 to 6-1-12
Certificates of Indemnity 0605-06067-10
(Lloyd's of London Excess Certificate No. N10QA091519)
$10,000,000 in excess of 15,000,000; $50,000,000 aggregate
Underlying coverage; includes Madison
Cyber
Liablity
 
Mutual Insurance Co.
6-1-11 to 6-1-12
 
Certificates of Indemnity 0605-06067-10
$10,000,000/per event; $10,000,000 Aggregate
 $250,000 per event
Travel & Accident
 
Life Ins. Co. of North America
3-1-10 to 3-1-13
ABL-627150
$2,000,000 aggregate
None

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE VII
 

     
Class 1: $150,000 BOD/Exec.
 
       
Class 2: $100,000
Publishers, CRP Directors, & CRP Employees
       
Class 3: $100,000 Pilots
 
       
Class 4: $ 75,000
All other employees
 
 
Flood - Quad City Times, Davenport, IA
 
Hartford Fire Insurance Company
9-15-11 to 9-15-12
99011640472011
$500,000 Building       $500,000 Contents
$500 Building        
$500 Contents
Flood - The Missoulian, Missoula, MT
 
Selective Insurance Company of America
12-23-10 to 12-23-11
FLD1297459
$500,000 Building       $500,000 Contents
$500 Building        
$500 Contents
Flood - Townnews, Moline, IL
 
Fidelity National Property & Casualty
1-8-11 to 1-8-12
12440010892701
$250,000 Contents
$50,000 Contents
Flood - The World, Coos Bay, OR
 
American Bankers Ins. Co. of Florida
11-30-10 to 11-30-11
(Coos Bay, OR)
2012080200
$500,000 Building       $500,000 Contents
$5,000 Building        
$5,000 Contents
Pollution Liability
 
Allied World Assurance
12-20-10 to 12-20-13
0306-1950
$  5,000,000 Each Incident
$10,000,000 Aggregate
$100,000 each incident


 
 

--------------------------------------------------------------------------------

 
SCHEDULE VIII

EXISTING LIENS
 
Debtor
Secured Party
Jurisdiction
File Date and File Number
Collateral (Summary)
Termination Date
Lee Enterprises, Incorporated
Canon Financial Services
Delaware
03/02/2007
2007 70796945
 
All equipment now or hereafter leased, sold, or financed by Canon Financial
Services, Inc. and all general intangibles and account
receivable with respect to said equipment, and all replacements of, additions
to, substitutions for and proceeds of the foregoing.  Lease # 004-0067666-007
 
03/02/2012
Lee Enterprises, Incorporated
Canon Financial Services
Delaware
05/04/2007
2007 71700425
All equipment now or hereafter leased, sold, or financed by Canon Financial
Services, Inc. and all general intangibles and account
receivable with respect to said equipment, and all replacements of, additions
to, substitutions for and proceeds of the foregoing.  Lease # 001-0227952-008;
001-0227952-009
 
05/04/2012
Lee Enterprises, Incorporated
Eastman Kodak Company
Delaware
09/17/2007
2007 73506580
The above equipment is at Debtors location for and is owned by
Secured Party
KY0561522 WISC 54" Preheat Mini-hood
KY 0408369 Quartz CTP1250 Processor (R)
KY0569939 WIS 54 94/126 PH/HD Oven-S (R)
 
09/17/2012
Lee Enterprises, Incorporated
GFC Leasing
Delaware
02/13/2009
2009 90490117
Amend.
01/29/2010
2010 00334874
Amend.
01/18/2011
2011 10185937
MZR02237/S7800 Canon LaserCLASS 830I Fax w/Accessories
 
CXT00651/S8465 Canon ImageRunner 5055 Copier w/Accessories
 
MZR06036/T9753 Canon LaserCLASS 830I Fax w/Accessories
 
GBK01560/V6696 Canon IR ADV 8095 Copier w/Accessories
02/13/2014
Lee Enterprises, Incorporated
GreatAmerica Leasing
Corporation
 
Delaware
01/25/2010
2010 00259360
Various Canon Copiers, Printers and Fax Machines and all products, proceeds and
attachments.  Transaction intended to be a Lease.
01/25/2015
Lee Enterprises, Incorporated
GFC Leasing
Delaware
02/18/2010
2010 00540736
DZA06830/T9430 Canon ImageRunner 5050N Copier w/Accessories
 
GQM01178/T9432 Canon ImageRunner C5051 Base Copier w/Accessories
02/18/2015

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE VIII

 
Lee Enterprises, Incorporated
U.S. Bancorp Equipment
Finance, Inc.
Delaware
06/23/2011
2011 2422924
For Informational Purposes Only:  1 950 A0Y501100330; 1 950 A0For Informational
Purposes Only:  1 950 A0Y501100330; 1 950
A05011000509; 1 LU 408 LG Capacity Tray A097WY1050016; 1 LU Capacity Tray
A0Y7WY1050428; 1 FS 611 Saddle Finisher A10VWY1003139; 1 C7000 A1DU011000436; 1
PF 602 Paper Feed
Unit A0U4WY1005279; 1 PF 602 Paper Feed Unit A0U4WY1005546;
1 FS 612 Booklet Finisher A1TVWY1000058; 1 IC 413 Fiery Internal Controller
A3JRWY100358; 1 IC 413 Fiery Internal Controller A3JRWY10000851; 1 ESP
PT-80-120TM-L830 Power Filter; 1 ESP
PT-80-120TM Power Filter; 1 FS 612 Booklet Finisher
A1TVWY1001377; 1 RU 509 Relay Buffer Pass Unit
A2A2W11000421; 1 RU 509 Relay Buffer Pass Unit
A2A2W11000501; 1 HD 514 HDD Kit; 1 HD 514 HDD Kit
 
06/23/2016
Lee Enterprises, Incorporated
Ikon Financial
SVCS
Iowa
02/23/2011
X11005122-6
All equipment now or hereafter leased in an equipment leasing transaction with
that certain Master Agreement No.---, CUSTOMER: 1084130 RIPROC720S ZZTL INLINUV
CONX-1810, Product
Schedule No./Agreement No. 2682109 ("Lease"), as amended from time
to time, between IOS Capital LLC as Lessor and the above referenced
Lessee/Debtor, including, without limit, the equipment listed below, and all
additions, improvements, attachments, accessories, accessions, upgrades and
replacements related thereto, and any and all exchanges, and any and all
products, insurance and/or other proceeds (cash and non-cash) there from.
 
02/23/2016
Lee
Publications,
Inc.
Key Equipment Finance, A
Division of Key Corporation
Capital Inc.
Delaware
09/29/2003
32625179
Cont.
06/20/2008
82124467
 
All Debtor's right, title and interest, now owned or hereafter acquired in and
to the following described equipment, together with any and all (1)
substitutions, replacements or exchanges therefor (2) replacement parts,
additions, attachments and accessories incorporated therein or affixed thereto,
or use din connection therewith, and (3) proceeds thereof (cash and non-cash),
including insurance proceeds and claims of Debtor against third parties for
loss, damage or destruction thereof: 1 RICOH AFICIO 6513 Copier, 1 RICOH AFICIO
1027, 1 RICOH AFICIO
2035SP and related equipment.  Debtor has no right to dispose of said equipment.
 
09/29/2013
Lee
Publications,
Inc.
Marlin Leasing
Corp. (removed 01/13/2010)
Delaware
05/27/2008
81802907
Amend.
01/13/2010
(1) Kirk-Rudy Net Jet System, S/N 0803-07192, and all replacements,
substitutions, accessions, add-ons, and all proceeds and accounts of the debtor
arising out of or related to the foregoing.  Lease is a True Lease.
05/27/2013

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE VIII
 
 

   Marlin Business Bank (added 01/13/2010)    00122246    
Lee
Publications,
Inc.
Advantage Financial Services
Delaware
02/17/2011
10592306
VOIP Phone system and all products, proceeds and attachments
02/17/2016



 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE IX

EXISTING INVESTMENTS
 
Entity
Issuer
Type of Organization
# or % of Shares or
Interests Owned
Lee Enterprises, Incorporated
     
 
 Journal-Star Printing Co.
Corporation
1,000 (100%)
 
Accudata, Inc.
Corporation
1,000 (100%)
 
 K. Falls Basin Publishing, Inc.
Corporation
666 2/3 (100%)
 
Lee Consolidated Holdings Co.
Corporation
250 (100%)
 
Lee Publications, Inc.
Corporation
Class A Common
157,149 (100%)
 
Class B Common
17,415 (100%)
 
 
Madison Newspapers, Inc. d/b/a Capital Newspapers
Corporation
50%
 
The Capital Times Company
Corporation
17% (Non-Voting)
 
415 Shares (Voting)
(<50%)
 
 
ThePort Network, Inc.
Corporation
1,666,667 Series A
Preferred (<50%)
 
 
ThePort Network, Inc.
Corporation
3,030,303 Series B
Preferred (<50%)
 
TPC at Deere Run
Corporation
De Minimis
 
Lee Publications, Inc.
       
Lee Procurement Solutions Co.
Corporation
50,000 (100%)
 
Sioux City Newspapers, Inc.
Corporation
Class A Common
7,272 Class B
Common 7,575
 
(100%)
 
 
Pulitzer Inc.
Corporation
1,000 (100%)
Accudata, Inc.
     

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE IX
 
 

 
Entity
 
Issuer
 
Type of Organization
  # or % of Shares or
Interests Owned
      INN Partners, L.C.     Limited Liability Company  82.46%  
Community Distribution Partners, LLC
Limited Liability Company
50%
Townnews.com (to be reissued to INN Partners, L.C.)
       
RealMatch, LTD.
Israeli Private Company
184,236
 
RealMatch, LTD.
Israeli Private Company
27,779
Pulitzer Inc.
       
Pulitzer Technologies, Inc.
Corporation
500 (100%)
 
St. Louis Post-Dispatch LLC
Limited Liability Company
98.95%
 
STL Distribution Services LLC
Limited Liability Company
98.95%
 
Pulitzer Newspapers, Inc.
Corporation
9.3 (100%)
 
Suburban Journals of Greater St. Louis LLC
Limited Liability Company
100%
 
Pulitzer Network Systems LLC
Limited Liability Company
100%
 
Star Publishing Company
Corporation
100%
 
Sandler Capital Partners IV, L.P.
Limited Partnership
<50%
 
Sandler Capital Partners, IV FTE, L.P.
Limited Partnership
<50%
 
Sandler Capital Partners V, L.P.
Limited Partnership
<50%
 
Sandler Capital Partners V FTE, L.P.
Limited Partnership
<50%
 
Sandler Capital Partners V Germany, L.P.
Limited Partnership
<50%
 
21st Century Communica-tions Partners, L.P.
Limited Partnership
<50%
 
21st Century Communica-tions T-E Partners, L.P.
Limited Partnership
<50%

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE IX
 

 
Entity
 
Issuer
 
Type of Organization
  # or % of Shares or
Interests Owned
      21st Century Communica-tions     Foreign Partners, L.P.     Limited
Partnership  <50%  
St. Louis Equity Funds, Inc.
Limited Partnership
<50%
 
Media Brands, L.L.C.
Limited Liability Company
439,000 (<50%)
Pulitzer Newspapers, Inc.
       
SHTP LLC
Limited Liability Company
100%
 
HomeChoice, LLC
Limited Liability Company
100%
 
Flagstaff Publishing Co.
Corporation
1,875 (100%)
 
Hanford Sentinel Inc.
Corporation
4,200 (100%)
 
Kauai Publishing Co.
Corporation
4,300 (100%)
 
NIPC, Inc. (f/k/a Northern Illinois Publishing Co.)
Corporation
797 (100%)
 
Santa Maria Times, Inc.
Corporation
4,950 (100%)
 
Ynez Corporation
Corporation
90 (100%)
 
Pulitzer Utah Newspapers, Inc.
Corporation
100 (100%)
 
Napa Valley Publishing Co.
Corporation
8,000 (100%)
 
Northern Lakes Publishing Co.
Corporation
2,300 (100%)
 
Pantagraph Publishing Co.
Corporation
100 (100%)
 
Southwestern Oregon Publishing Co.
Corporation
11,960 (100%)
 
Pulitzer Missouri Newspapers, Inc.
Corporation
48,504 (100%)
St. Louis Post-Dispatch LLC
       
Fairgrove LLC
Limited Liability Company
100%
Pulitzer Technologies, Inc.
       
STL Distribution Services LLC
Limited Liability Company
1.05%
 
St. Louis Post-Dispatch LLC
Limited Liability Company
1.05%

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE IX
 
 

 
Entity
 
Issuer
 
Type of Organization
   # or % of Shares or
Interests Owned
Napa Valley Publishing Co.
       
NVPC LLC
Limited Liability Company
100%
Northern Lakes Publishing Co.
       
NLPC LLC
Limited Liability Company
100%
Pantagraph Publishing Co.
       
HSTAR LLC
Limited Liability Company
100%
Southwestern Oregon Publishing Co.
       
SOPC LLC
Limited Liability Company
100%
Star Publishing Company
       
TNI Partners, Inc.
Corporation
50%



 


 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE X

INTERCOMPANY ACTIVITIES
 
 
Transactions between the Lee Entities (collectively “Lee”), on the one hand, and
the Pulitzer Entities (collectively “Pulitzer”), on the other hand, to include:
(i) pass through of all, or a portion of, revenue received by Lee for services
rendered by Pulitzer for arm’s length transactions with third parties; (ii) pass
through of costs incurred by Lee for arm’s length transactions with third
parties to the extent such transactions are for the benefit of Pulitzer or such
costs are properly allocable to Pulitzer; (iii) reimbursements to Lee for
payments made by Lee for payroll and other third party costs incurred directly
by (or for the account of) Pulitzer; (iv) reimbursements to Lee for compensation
of certain employees of Lee paid by Lee whose primary responsibility is to
manage operations of Pulitzer; (v) non-cash interest income on certain balances
due from Pulitzer; (vi) non-cash interest expense on certain balances due to
Pulitzer; (vii) allocation of certain costs of Pulitzer to Lee to the extent
such costs are incurred for the benefit of Lee; (viii) reimbursements to Lee of
allocation of certain costs (including, without limitation, corporate overhead)
of Lee to Pulitzer to the extent such costs are incurred for the benefit of, or
are otherwise allocable to, Pulitzer; (ix) allocation of income taxes or income
tax benefits from Lee to Pulitzer to the extent such income taxes or income tax
benefits are related to Pulitzer; (x) to the extent allowed, dividends from
Pulitzer to Lee; and (xi) transactions specifically permitted pursuant to
Section 5.8 of the Pulitzer Guaranty (as in effect on the date hereof).
 
Lee shall bill or otherwise record an intercompany charge to Pulitzer, and
Pulitzer shall reimburse or pay to Lee, in advance of the actual costs or other
amounts (including taxes) being incurred by Lee that are payable by, or
allocable to, Pulitzer.  Such advance payment by Pulitzer to Lee shall be an
estimated amount determined in good faith by Lee. To the extent that the actual
costs or other amounts were in excess of the amount of the advanced payment by
Pulitzer, (a) Pulitzer shall promptly pay to Lee such deficiency, (b) Lee shall
receive a credit against any future payments required to be made by Lee to
Pulitzer until such credit is exhausted, or (c) such deficiency shall be netted
against any outstanding intercompany balance owed by Lee to Pulitzer that was
created after the Effective Date. To the extent that the amounts advanced by
Pulitzer were in excess of the actual costs or other amounts billed by Lee to
Pulitzer, (a) Lee shall promptly pay to Pulitzer such excess, (b) Pulitzer shall
receive a credit against any future payments required to be made by Pulitzer to
Lee until such credit is exhausted or (c) such excess shall be netted against
any intercompany balance owed by Pulitzer to Lee that was created after the
Effective Date.
 
All such payments, advances, credits, netting and intercompany balances between
Lee and Pulitzer described on this Schedule X shall be made by or with Lee
Enterprises, Incorporated, Lee Publications, Inc. or Lee Procurement Solutions
Co., and no such payment, advance, credit, netting or intercompany balance
between Lee and Pulitzer shall be made by or exist with the Lee Entities, other
than Lee Enterprises, Incorporated, Lee Publications, Inc. or Lee Procurement
Solutions Co.
 


 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE XI

ASSET SALES
 


 
Sale of Real Estate in Oceanside, CA:  $3.75 MM Purchase Price
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE XII

SET-OFF AND NETTING ARRANGEMENTS
 


 
See SCHEDULE X
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A-1
Page 1
 
 
 
FORM OF NOTICE OF BORROWING

 
[Date]
 
Deutsche Bank Trust Company Americas, as
Administrative Agent (the “Administrative
Agent”) for the Lenders party to the Credit
Agreement referred to below
90 Hudson Street
5th Floor
Jersey City, New Jersey 07302
Attention: John Quinn
 
Ladies and Gentlemen:
 
       The undersigned, Lee Enterprises, Incorporated, a Delaware corporation
(the “Borrower”), refers to the Credit and Guaranty Agreement, dated as of
[___], 2011 (as it may be amended, restated, modified and/or supple­mented from
time to time, the “Credit Agreement”; the capitalized terms defined therein
being used herein as therein defined), among the Borrower, which is a debtor and
debtor-in-possession in a case pending in the United States Bankruptcy Court for
the District of Delaware under Chapter 11 of the Bankruptcy Code, the Subsidiary
Guarantors, the lenders from time to time party thereto (each, a “Lender” and
collectively, the “Lenders”), Deutsche Bank Securities Inc. and Goldman Sachs
Lending Partners LLC, as Joint Lead Arrangers and Joint Book Running Managers,
and you, as Administrative Agent for such Lenders, and hereby gives you notice,
irrevocably, pursuant to Section [2.03(a)] [2.03(b)(i)] of the Credit Agreement,
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrow­ing
(the “Proposed Borrowing”) as required by Section [2.03(a)] [2.03(b)(i)] of the
Credit Agreement:
 
       (i)           The Business Day of the Proposed Borrowing is _________ __,
____.1
 
       (ii)           The aggregate principal amount of the Proposed Borrowing
is $__________.
 
       (iii)           The Loans to be made pursuant to the Proposed Borrowing
shall consist of  [Revolving Loans] [Swingline Loans].

 
               
1
Shall be a Business Day at least one Business Day in the case of Base Rate Loans
(or same day notice in the case of Swingline Loans) and at least three Business
Days in the case of Eurodollar Loans, in each case, after the date hereof,
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 11:00 A.M. (New York time) (or 1:00 P.M.
(New York time) in the case of Swingline Loans) on such day.

 


 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit A-1
Page 2

       (iv)           The Loans to be made pursuant to the Proposed Borrowing
shall be initially maintained as [Base Rate Loans] [Eurodollar Loans].
 
       (v)           The initial Interest Period for the Proposed Borrowing is
[one month] [two months] [three months] [six months].2
 
       The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the Proposed Borrowing:
 
       (A)           the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are and will be true and correct in
all material respects, before and after giving effect to the Proposed Borrowing,
as though made on such date, unless stated to relate to a specific earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date; and
 
       (B)           no Default or Event of Default has occurred and is
continuing, or would result from such Proposed Borrowing.
 
       Attached hereto as Annex A is a certificate of an Authorized Officer of
the Borrower as required under Section 7.04 of the Credit Agreement.
 
 
 

  Very truly yours,           LEE ENTERPRISES, INCORPORATED                   
By:          Name:        Title:  


 
                
2
To be included for a Proposed Borrowing of Eurodollar Loans.

 


 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit A-1
Annex A

Annex A
Certificate of Authorized Officer
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


FORM OF NOTICE OF CONVERSION/CONTINUATION
 
[Date]
 
Deutsche Bank Trust Company Americas,



 
as Administrative Agent for the Lenders party

 
to the Credit Agreement

 
referred to below

90 Hudson Street
5th Floor
Jersey City, New Jersey 07302


Attention: John Quinn




Ladies and Gentlemen:
 
       The undersigned, Lee Enterprises, Incorporated (the “Borrower”), refers
to the Credit and Guaranty Agreement, dated as of [___], 2011 (as it may be
amended, restated, modified and/or supple­mented from time to time, the “Credit
Agreement”; the capitalized terms defined therein being used herein as therein
defined), among the Borrower, which is a debtor and debtor-in-possession in a
case pending in the United States Bankruptcy Court for the District of Delaware
under Chapter 11 of the Bankruptcy Code, the Subsidiary Guarantors, the lenders
from time to time party thereto (each, a “Lender” and collectively, the
“Lenders”), Deutsche Bank Securities Inc. and Goldman Sachs Lending Partners
LLC, as Joint Lead Arrangers and Joint Book Running Managers, and you, as
Administrative Agent for such Lenders, and hereby gives you notice, irrevocably,
pursuant to Section [2.06] [2.09] of the Credit Agreement, that the undersigned
hereby requests to [convert] [continue] the Borrowing of Revolving Loans
referred to below, and in that connection sets forth below the information
relating to such [conversion] [continuation] (the “Proposed [Conversion]
[Continuation]”) as required by Section [2.06] [2.09] of the Credit Agreement:
 
          (i)           The Proposed [Conversion] [Continuation] relates to the
Borrowing of Revolving Loans originally made on _________ __, 20__ (the
“Outstanding Borrowing”) in the principal amount of $__________ and currently
maintained as a Borrowing of [Base Rate Loans] [Eurodollar Loans with an
Interest Period ending on _________ __, ____].
 
          (ii)           The Business Day of the Proposed [Conversion]
[Continuation] is _________ __, ____.3

 
 
                
3
Shall be a Business Day at least three Business Days (or one Business Day in the
case of a conversion into Base Rate Loans) after the date hereof; provided that
such notice shall be deemed to have been given on a certain day only if given
before 11:00 A.M. (New York time) on such day.

 


 
 

--------------------------------------------------------------------------------

 
Exhibit B-3
 


 


          (iii)           The Outstanding Borrowing shall be [continued as a
Borrowing of Eurodollar Loans with an Interest Period of [one month] [two
months] [three months] [six months]] converted into a Borrowing of [Base Rate
Loans] [Eurodollar Loans with an Interest Period of [one month] [two months]
[three months] [six months]].4
 
       [The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed [Conversion]
[Continuation] or will have occurred and be continuing on the date of the
Proposed [Conversion] [Continuation]].5
 
 

  Very truly yours,           LEE ENTERPRISES, INCORPORATED                   
By:          Name:        Title:  

 



 
                  
4
In the event that either (x) only a portion of the Outstanding Borrowing is to
be so converted or continued or (y) the Outstanding Borrowing is to be divided
into separate Borrowings with different Interest Periods, the Borrower should
make appropriate modifications to this clause to reflect same.

 
 
5
In the case of a Proposed Conversion or Continuation, insert this sentence only
in the event that the conversion is from a Base Rate Loan to a Eurodollar Loan
or in the case of a continuation of a Eurodollar Loan.

 


 
 

--------------------------------------------------------------------------------

 
Exhibit B-1


 


FORM OF REVOLVING NOTE
 
 

 $__________        New York, New York        _________ __, ____        

 
       FOR VALUE RECEIVED, LEE ENTERPRISES, INCORPORATED, a Delaware corporation
(the “Borrower”), which is a debtor and debtor-in-possession in a case pending
in the United States Bankruptcy Court for the District of Delaware under Chapter
11 of the Bankruptcy Code, hereby promises to pay to ______ or its registered
assigns (the “Lender”), in lawful money of the United States of America in
immedi­ately available funds, at the Payment Office (as defined in the Agreement
referred to below) initially located at 90 Hudson Street, 5th Floor, Jersey
City, New Jersey 07302 on the Maturity Date (as defined in the Agreement) the
princi­pal sum of __________ DOLLARS ($__________) or, if less, the unpaid
principal amount of all Revolving Loans (as defined in the Agreement) made by
the Lender pursuant to the Agreement, payable at such times and in such amounts
as are specified in the Agreement.
 
       The Borrower also promises to pay interest on the unpaid principal amount
of each Revolving Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Agreement.
 
       This Note is one of the Revolving Notes referred to in the Credit and
Guaranty Agreement, dated as of [___], 2011, among the Borrower, which is a
debtor and debtor-in-possession in a case pending in the United States
Bankruptcy Court for the District of Delaware under Chapter 11 of the Bankruptcy
Code, the Subsidiary Guarantors, the lenders from time to time party thereto
(including the Lender), Deutsche Bank Securities Inc. and Goldman Sachs Lending
Partners LLC, as Joint Lead Arrangers and Joint Book Running Managers, and
Deutsche Bank Trust Company Americas, as Administrative Agent (as it may be
amended, restated, modified and/or supple­mented from time to time, the
“Agreement”; the capitalized terms defined therein being used herein as therein
defined), and is entitled to the benefits thereof and of the other Credit
Documents.  This Note is secured by the Orders and is entitled to the benefits
of the Subsidiaries Guaranty.  As provided in the Agreement, this Note is
subject to voluntary prepayment and man­datory repay­ment prior to the Maturity
Date, in whole or in part, and Revolving Loans may be converted from one Type
into another Type to the extent provided in the Agreement.
 
       In case an Event of Default shall occur and be continuing, the principal
of and accrued interest on this Note may be declared to be due and payable in
the manner and with the effect provided in the Agreement.
 
       The Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.
 


 
 

--------------------------------------------------------------------------------

 
Exhibit B-1




       THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
 
 
 

          LEE ENTERPRISES, INCORPORATED                    By:          Name:  
     Title:  







 


 
 

--------------------------------------------------------------------------------

 
Exhibit B-2
 

 
FORM OF SWINGLINE NOTE
 
 

 $__________        New York, New York        _________ __, ____        

 
       FOR VALUE RECEIVED, LEE ENTERPRISES, INCORPORATED, a Delaware Corporation
(the “Borrower”), which is a debtor and debtor-in-possession in a case pending
in the United States Bankruptcy Court for the District of Delaware under Chapter
11 of the Bankruptcy Code, hereby promises to pay to ______ or its registered
assigns (the “Lender”), in lawful money of the United States of America in
immediately available funds, at the Payment Office (as defined in the Agreement
referred to below) initially locat­ed at 90 Hudson Street, 5th Floor, Jersey
City, New Jersey 07302 on the Swingline Expiry Date (as defined in the
Agreement) the princi­pal sum of __________ DOLLARS ($__________) or, if less,
the unpaid principal amount of all Swingline Loans (as defined in the Agreement)
made by the Lender pursuant to the Agreement, payable at such times and in such
amounts as are specified in the Agreement.
 
       The Borrower also promises to pay interest on the unpaid principal amount
of each Swingline Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Agreement.
 
       This Note is the Swingline Note referred to in the Credit and Guaranty
Agreement, dated as of [_____], 2011, among the Borrower, which is a debtor and
debtor-in-possession in a case pending in the United States Bankruptcy Court for
the District of Delaware under Chapter 11 of the Bankruptcy Code, the Subsidiary
Guarantors, the lenders from time to time party thereto (including the Lender),
Deutsche Bank Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint
Lead Arrangers and Joint Book Running Managers, and Deutsche Bank Trust Company
Americas, as Administrative Agent (as it may be amended, restated, modified
and/or supple­mented from time to time, the “Agreement”; the capitalized terms
defined therein being used herein as therein defined), and is entitled to the
benefits thereof and of the other Credit Documents.  This Note is secured by the
Orders and is entitled to the benefits of the Subsidiaries Guaranty.  As
provided in the Agreement, this Note is subject to voluntary prepayment and
mandatory repay­ment prior to the Swingline Expiry Date, in whole or in part.
 
       In case an Event of Default shall occur and be continuing, the principal
of and accrued interest on this Note may be declared to be due and payable in
the manner and with the effect provided in the Agreement.
 
       The Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.


 
 

--------------------------------------------------------------------------------

 
Exhibit B-2
 


 


       THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
 
 
 

          LEE ENTERPRISES, INCORPORATED                    By:          Name:  
     Title:  

 






 
 

--------------------------------------------------------------------------------

 
Exhibit C


FORM OF LETTER OF CREDIT REQUEST
 
 Dated       6       
 
 

       
Deutsche Bank Trust Company Americas, as Administrative Agent, under the Credit
and Guaranty Agreement, dated as of [____], 2011 (as it may be amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”), among Lee Enterprises, Incorporated (the “Borrower”), which is a
debtor and debtor-in-possession in a case pending in the United States
Bankruptcy Court for the District of Delaware under Chapter 11 of the Bankruptcy
Code, the Subsidiary Guarantors, the lenders from time to time party thereto,
Deutsche Bank Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint
Lead Arrangers and Joint Book Running Managers, and Deutsche Bank Trust Company
Americas, as Administrative Agent
   

 


90 Hudson Street

5th Floor

Jersey City, New Jersey  07302

Attention: John Quinn



[[____7_____], as Issuing Lender

under the Credit Agreement

_____________________

_____________________

_____________________]

Attention: [_______________]



    Ladies and Gentlemen:
 

 
                  
6
Date of Letter of Credit Request.

 
7
Insert name and address of Issuing Lender.  For standby Letters of Credit issued
by Deutsche Bank Trust Company Americas insert:  Deutsche Bank Trust Company
Americas, 60 Wall Street, New York, NY 10005-MS NYC 60-3812, Attention: Global
Loan Operations, Standby Letter of Credit Unit.  For trade Letters of Credit
issued by Deutsche Bank Trust Company Americas, insert: Deutsche Bank Trust
Company Americas, 60 Wall Street, New York, NY 10005, Attention: Trade and Risk
Services, Import LC.  For Letters of Credit issued by another Issuing Lender,
insert the correct notice information for that Issuing Lender.

 


 
 

--------------------------------------------------------------------------------

 
Exhibit C
 


 


       Pursuant to Section 3.03 of the Credit Agreement, we hereby request that
the Issuing Lender referred to above issue a [trade] [standby] Letter of Credit
for the account of the undersigned on       8      (the “Date of Issuance”) in
the aggregate Stated Amount of       9      .
 
       For purposes of this Letter of Credit Request, unless otherwise defined
herein, all capitalized terms used herein which are defined in the Credit
Agreement shall have the respec­tive meaning provided therein.
 
       The beneficiary of the requested Letter of Credit will be       10      ,
and such Letter of Credit will be in support of      11        and will have a
stated expiration date of       12      .
 
       We hereby certify that:
 
 
(A)
the representations and warranties contained in the Credit Agreement and in the
other Credit Documents are and will be true and correct in all material respects
on the Date of Issuance, both before and after giving effect to the issuance of
the Letter of Credit requested hereby, unless stated to relate to a specific
earlier date, in which case such repre­sentations and warranties shall be true
and correct in all material respects as of such earlier date; and

 
 
(B)
 
no Default or Event of Default has occurred and is continuing nor, after giving
effect to the issuance of the Letter of Credit requested hereby, would such a
Default or Event of Default occur.

 
       Copies of all documentation with respect to the supported transaction are
attached hereto.
 
 

          LEE ENTERPRISES, INCORPORATED                    By:          Name:  

 
 
                  
8
Date of Issuance which shall be a Business Day at least 5 Business Days after
the date hereof (or such earlier date as is acceptable to the respective Issuing
Lender in any given case).

 
9
Aggregate initial Stated Amount of the Letter of Credit which shall not be less
than $100,000 (or such lesser amount as is acceptable to the respective Issuing
Lender).

 
10
Insert name and address of beneficiary.

 
11
Insert a description of L/C Supportable Obligations (in the case of standby
Letters of Credit) and insert description of permitted trade obligations of the
Borrower or any of its Subsidiaries (in the case of trade Letters of Credit).

 
12
Insert the last date upon which drafts may be presented which may not be later
than one year after the Date of Issuance.

 


 
 

--------------------------------------------------------------------------------

 
Exhibit C
 


 
 
 

 
 
Title:









 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-1




FORM OF SECTION 5.04(b)(ii) CERTIFICATE


 (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


       Reference is hereby made to the Credit and Guaranty Agreement, dated as
of [___], 2011, among Lee Enterprises, Incorporated, which is a debtor and
debtor-in-possession in a case pending in the United States Bankruptcy Court for
the District of Delaware under Chapter 11 of the Bankruptcy Code, the Subsidiary
Guarantors, the Lenders from time to time party thereto, Deutsche Bank
Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers
and Joint Book Running Managers, and Deutsche Bank Trust Company Americas, as
Administrative Agent (as it may be amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”).  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.


       Pursuant to the provisions of Section 5.04(b)(ii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments in question are not effectively connected with the undersigned's
conduct of a U.S. trade or business.


       The undersigned has furnished the Administrative Agent and the Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


 

          [NAME OF LENDER]                   By:          Name:        Title:  

 
Date:  _______________, _____






 
 

--------------------------------------------------------------------------------

 
Exhibit D-2


FORM OF SECTION 5.04(b)(ii) CERTIFICATE


 (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


       Reference is hereby made to the Credit and Guaranty Agreement, dated as
of [____], 2011, among Lee Enterprises, Incorporated, which is a debtor and
debtor-in-possession in a case pending in the United States Bankruptcy Court for
the District of Delaware under Chapter 11 of the Bankruptcy Code, the Subsidiary
Guarantors, the Lenders from time to time party thereto, Deutsche Bank
Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers
and Joint Book Running Managers, and Deutsche Bank Trust Company Americas, as
Administrative Agent (as it may be amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”).  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.


       Pursuant to the provisions of Section 5.04(b)(ii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
      

       The undersigned has furnished the Administrative Agent and the Borrower
with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
 
 

          [NAME OF LENDER]                   By:          Name:        Title:  

 
 
Date:  _______________, _____


 
 

--------------------------------------------------------------------------------

 


FORM OF OFFICERS’ CERTIFICATE
 
       I, the undersigned, [Chairman/Chief Executive
Officer/President/Vice-President] of [Name of Credit Party], a [corporation]
organized and existing under the laws of the State of [______] (the “Company”),
[which corporation constitutes the general partner of ______, a ______ [general]
[limited] partner­ship (the “Partnership”),] [which corporation constitutes the
managing member of ______, a ______ limited liability company (the “Limited
Liability Company”),] do hereby certify, solely in my capacity as an officer of
the Company and not in my individual capacity, on behalf of the Company[, as the
general partner of the Partnership] [, as the managing member of the Limited
Liability Company], that:
 
       1.           This Certificate is furnished pursuant to the Credit and
Guaranty Agreement, dated as of [______], 2011, among [Lee Enterprises,
Incorporated] [the Company], which is a debtor and debtor-in-possession in a
case pending in the United States Bankruptcy Court for the District of Delaware
under Chapter 11 of the Bankruptcy Code, the Subsidiary Guarantors, the lenders
from time to time party thereto, Deutsche Bank Securities Inc. and Goldman Sachs
Lending Partners LLC, as Joint Lead Arrangers and Joint Book Running Managers,
and Deutsche Bank Trust Company Americas, as Administrative Agent (such Credit
Agreement, as in effect on the date of this Certificate, being herein called the
“Credit Agreement”).  Unless otherwise defined here­in, capitalized terms used
in this Certificate shall have the meanings set forth in the Credit Agreement.
 
       2.           The following named individuals are duly elected or
appointed offi­cers of the Company, and each holds the office of the Com­pany
set forth opposite such individual’s name.  The signature written opposite the
name and title of each such officer is such officer’s genuine sig­na­ture.
 
Name13
Office
Signature
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________



 
       3.           Attached hereto as Exhibit A is a certified copy of the
[Certificate of Incorporation of the Company][Certificate of Partnership of the
Partnership] [Certificate of Formation of the Limited Liability Company], as
filed in the Office of the Secretary of State of the State of [_____] on
[_________ __, ____], together with all amend­ments thereto adopted through the
date hereof.
 
       4.           Attached hereto as Exhibit B is a [true and correct copy of
the By-Laws of the Company which were duly adopted and are in full force and
effect on the date hereof], [certified copy of the [Partnership Agreement of the
Partnership] [Limited Liability Company
 

 
                
13       Include name, office and signature of each officer who will sign any
Credit Docu­ment on behalf of the Company, including the officer who will sign
the certification at the end of this Certificate or related documentation.


 
 

--------------------------------------------------------------------------------

 
Exhibit F


Agreement of the Limited Liability Company], as filed in the office of the
Secretary of State of the State of [______] on [_________ __, ____], together
with all amendments thereto adopted through the date hereof.]
 
       5.           Attached hereto as Exhibit C is a true and cor­rect copy of
resolutions which were duly adopted on _________ __, ____ [by unanimous written
consent of the Board of Directors of the Company] [by a meeting of the Board of
Directors of the Company at which a quorum was present and acting throughout],
and said resolutions have not been res­cinded, amended or modified.  Except as
attached hereto as Exhibit C, no resolutions have been adopted by the Board of
Directors of the Company which deal with the execution, deliv­ery or performance
of any of the Credit Documents to which the Company[, as the general partner of
the Partnership,] [, as the managing member of the Limited Liability Company,]
is a party or the transactions contemplated thereby.
 
       6.           Attached hereto as Exhibit D is a true and complete copy of
a “good standing” certificate (or equivalent) in respect of the Company issued
as of a recent date by the Secretary of State or other appropriate governmental
authority of the Company’s jurisdiction of organization.
 
       [7.           On the date hereof, all of the conditions set forth in
Sections 6.07, 6.08 and 7.01 have been satisfied.
 
       8.           Attached hereto as Exhibit E are true and cor­rect copies of
the financial statements referred to in Section 8.05 of the Credit Agreement and
required to be delivered to the Administrative Agent pursuant to Section 6.11 of
the Credit Agreement.]14
 
      
        [7.][9.]    On the date hereof, the representations and war­ranties of
the Company or any of its Subsidiaries contained in the Credit Agreement and the
other Credit Documents are true and correct in all material re­spects with the
same effect as though such representations and warranties had been made on the
date hereof, both before and after giv­ing effect to each Credit Event to occur
on the date here­of, unless stated to relate to a specific earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date.
 
       [8.][10.]    On the date hereof, no Default or Event of De­fault has
occurred and is continuing or would result from any Credit Event to occur on the
date hereof.
 
       [9.][11.]    There is no pending proceeding for the dissolu­tion or
liquidation of [the Company] [and/or the [Partnership] [Limited Liability
Company]] or, to the knowledge of the undersigned, threatening its existence.

 
                  
 14
Insert bracketed items 7 and 8 only in the Certificate delivered on behalf of
the Borrower.

 


 
 

--------------------------------------------------------------------------------

 
Exhibit F


IN WITNESS WHEREOF, I have hereunto set my hand this __ day of _______, ____.
 
 

          [NAME OF CREDIT PARTY]                   By:          Name:      
 Title:  

 


 
 

--------------------------------------------------------------------------------

 
Exhibit F


       I, the undersigned, [Secretary/Assistant Secretary] of the Company, do
hereby certify, solely in my capacity as an officer of the Company and not in my
individual capacity, on behalf of the Company [, as general partner of the
Partnership,] [, as the managing member of the Limited Liability Company,] that:
 
       1.           [Name of Person making above certifications] is the duly
elected and qualified [Chairman/Chief Executive
Officer/President/Vice-President] of the Company and the signature above is such
person’s genuine signa­ture.
 
       2.           The certifications made by [name of Person making above
certifications] on behalf of the Company in Items 2, 3, 4, 5, 6, [7], [7][9] and
[8] [10] above are true and correct.
 
       IN WITNESS WHEREOF, I have hereunto set my hand this __ day of ______,
____.
 
 
 

          [NAME OF CREDIT PARTY]                   By:          Name:      
 Title:  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
 
UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
 
In re:
 
Chapter 11
 
 
LEE ENTERPRISES, INCORPORATED,
 
  Case No. 11-13918 (KG)
 
et al.,1  Debtors.
  Joint Administration Requested
 


 
INTERIM ORDER (I) AUTHORIZING THE LOAN PARTY DEBTORS (A) TO
OBTAIN POST-PETITION FINANCING UNDER 11 U.S.C. §§ 105, 361, 362, 364(c)(1),
364(c)(2), 364(c)(3), 364(d)(1) AND 364(e) AND (B) TO USE CASH COLLATERAL
UNDER 11 U.S.C. § 363, (II) GRANTING ADEQUATE PROTECTION TO
PREPETITION SECURED LENDERS UNDER 11 U.S.C. §§ 361, 362, 363 AND 364,
AND (III) SCHEDULING A FINAL HEARING PURSUANT TO
BANKRUPTCY RULES 4001(b) AND (c)


Upon the motion, dated December 12, 2011 (the “Motion”), of Lee Enterprises,
Incorporated (the “Borrower”) and the direct and indirect subsidiaries of the
Borrower that are debtors and debtors in possession (collectively, the
“Debtors”) in the above-captioned cases (the “Cases”) commenced on December 12,
2011 (the “Petition Date”) for the entry of interim and final orders under
sections 105, 361, 362, 363(c), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and
364(e) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as
amended, the “Bankruptcy Code”), and Rules 2002, 4001 and 9014 of the Federal
Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and the
Local Bankruptcy Rules for the United

                           
1  The Debtors in these chapter 11 cases, along with the last four digits of
each Debtor’s federal tax identification number, where applicable, are: Lee
Enterprises, Incorporated (3980); Accudata, Inc. (3648); Fairgrove LLC (N/A);
Flagstaff Publishing Co. (4796); Hanford Sentinel, Inc. (0775); HomeChoice, LLC
(3701); HSTAR LLC (N/A); INN Partners, L.C. (9478); Journal-Star Printing Co.
(6412); Kauai Publishing Co. (7036); K. Falls Basin Publishing, Inc. (3285); Lee
Consolidated Holdings Co. (2158); Lee Procurement Solutions Co. (6292); Lee
Publications, Inc. (1886); Napa Valley Publishing Co. (7802); NIPC, Inc. (9541);
NLPC LLC (7381); Northern Lakes Publishing Co. (9679); NVPC LLC (N/A);
Pantagraph Publishing Co. (7058); Pulitzer Missouri Newspapers, Inc. (1960);
Pulitzer Network Systems LLC (5359); Pulitzer Newspapers, Inc. (1560); Pulitzer
Technologies, Inc. (8892); Pulitzer Utah Newspapers, Inc. (1884); Pulitzer Inc.
(9711); Santa Maria Times, Inc. (3801); SHTP LLC (N/A); Sioux City Newspapers,
Inc. (9191); SOPC LLC (5551); Southwestern Oregon Publishing Co. (0741); St.
Louis Post-Dispatch LLC (5357); STL Distribution Services LLC (0922); Suburban
Journals of Greater St. Louis LLC (6217); and Ynez Corporation (5443).  The
Debtors’ corporate headquarters and the service address for each Debtor is 201
N. Harrison Street, Suite 600, Davenport, IA  52801.

 
1

--------------------------------------------------------------------------------

 



 
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”),
seeking, among other things:
(I)           authorization (a) for the Borrower to obtain up to $40,000,000 in
aggregate principal amount of post-petition financing (the “DIP Financing”) on
the terms and conditions set forth in this interim order (this “Order”), the
Final Order (as defined in (XI) below) and the Credit and Guaranty Agreement
(substantially in the form annexed to the Motion as Exhibit B, and as hereafter
amended, supplemented or otherwise modified from time to time, the “DIP Credit
Agreement”;2 together with all agreements, fee letters, documents and
instruments delivered or executed in connection therewith, as hereafter amended,
supplemented or otherwise modified from time to time, the “DIP Loan Documents”),
among the Borrower, the Guarantors (as defined below), Deutsche Bank Trust
Company Americas (“DBTCA”), as administrative and collateral agent (in such
capacities, the “DIP Agent”) for itself and a syndicate of other financial
institutions (collectively, the “DIP Lenders”) party to the DIP Credit Agreement
from time to time, and (b) for each of the Debtors that are “Subsidiary
Guarantors” under and as defined in the Prepetition Credit Agreement (as defined
in (III) below), (collectively, the “Guarantors,”3 and together with the
Borrower, the “Loan Party Debtors”), to guaranty on a secured basis the
Borrower’s obligations in respect of the DIP Financing;

 

               
2 Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the DIP Credit Agreement.
 
3 The Guarantors are: Accudata, Inc.; INN Partners, L.C.; Journal-Star Printing
Co.; K. Falls Basin Publishing, Inc.; Lee Consolidated Holdings Co.; Lee
Publications, Inc.; Lee Procurement Solutions Co.; and Sioux City Newspapers,
Inc.

 
2

--------------------------------------------------------------------------------

 

 
(II)           authorization for the Loan Party Debtors to execute and deliver
the DIP Credit Agreement and the other DIP Loan Documents and to perform such
other and further acts as may be necessary or appropriate in connection
therewith;
(III)           authorization for the Loan Party Debtors to (a) use the Cash
Collateral (as defined in paragraph 11 below) pursuant to sections 361 and 363
of the Bankruptcy Code, and all other Prepetition Collateral (as defined in
paragraph 3(b) below) and (b) provide adequate protection on the terms set forth
herein to the lenders (including lenders or their affiliates which entered into,
on a prepetition basis, Interest Rate Protection Agreements and/or Other Hedging
Agreements (each as defined in the Prepetition Credit Agreement; collectively,
“Hedging Agreements”)) (collectively, the “Prepetition Secured Lenders”) under
the Credit Agreement, dated as of December 21, 2005, among the Borrower, the
Prepetition Secured Lenders, DBTCA as administrative and collateral agent (in
such capacities, the “Prepetition Agent”) for the Prepetition Secured Lenders,
Deutsche Bank Securities Inc. (“DBSI”) and SunTrust Capital Markets, Inc., as
joint lead arrangers, DBSI, as book running manager, SunTrust Bank, as
syndication agent, and Bank of America, N.A., the Bank of New York and the Bank
of Tokyo-Mitsubishi, Ltd., Chicago Branch, as co-documentation agents (as
amended, supplemented or otherwise modified, the “Prepetition Credit Agreement”;
and together with any other security, pledge or guaranty agreements and all
other documentation executed in connection with any of the foregoing, each as
amended, supplemented or otherwise modified, the “Prepetition Loan Documents”);

 
3

--------------------------------------------------------------------------------

 
 
(IV)           authorization for the Loan Party Debtors to grant to the DIP
Agent (for the benefit of itself and the other DIP Lenders) the DIP Liens (as
defined and described in paragraph 7 below);
(V)           authorization for the Loan Party Debtors to grant Superpriority
Claims (as defined in paragraph 6 below) in respect of all DIP Obligations (as
defined in paragraph 4(e) below);
(VI)           authorization for the Loan Party Debtors to pay all amounts
contemplated to be paid under the DIP Loan Documents, including all fees and
expenses set forth therein;
(VII)           authorization for the DIP Agent to accelerate the Loans and
terminate the Commitments under the DIP Credit Agreement (subject to the terms
thereof) upon the occurrence and continuance of an Event of Default;
(VIII)           subject to entry of the Final Order, authorization to grant
liens to the DIP Lenders on the proceeds of any claims and causes of action of
the Loan Party Debtors (but not on the actual claims and causes of action, if
any) arising under sections 544, 545, 547, 548, 549 and 550 of the Bankruptcy
Code (collectively, the “Avoidance Actions”);
(IX)           subject to entry of the Final Order, the waiver by the Debtors of
any right to seek to surcharge the Prepetition Collateral (as defined in
paragraph 3(b) below and the DIP Collateral (as defined in paragraph 7 below)
pursuant to section 506(c) of the Bankruptcy Code or any other applicable law or
principle of equity;

 
4

--------------------------------------------------------------------------------

 
 
(X)           to schedule, pursuant to Bankruptcy Rule 4001, an interim hearing
(the “Interim Hearing”) on the Motion to be held before this Court to consider
entry of this Order (a) authorizing the Borrower, on an interim basis, to borrow
under the DIP Credit Agreement an aggregate principal amount not to exceed
$20,000,000 at any time outstanding prior to the entry of the Final Order, to be
used for working capital and general corporate purposes of the Loan Party
Debtors, (b) authorizing the Loan Party Debtors to use the Cash Collateral and
the other Prepetition Collateral (in each case, with respect to clauses (a) and
(b), subject to the terms and conditions of the DIP Credit Agreement) and (c)
granting adequate protection to the Prepetition Secured Lenders;
(XI)           to schedule, pursuant to Bankruptcy Rule 4001, a final hearing
(the “Final Hearing”) for this Court to consider entry of a final order in form
and substance satisfactory to the DIP Agent (the “Final Order”) authorizing and
approving on a final basis the relief requested in the Motion, including without
limitation, authorization for the Borrower on a final basis to utilize the DIP
Financing and for the Loan Party Debtors to continue to use the Cash Collateral
and the other Prepetition Collateral subject to the terms and conditions of the
DIP Loan Documents and the Final Order;
(XII)           authorization to vacate and modify the automatic stay imposed by
section 362 of the Bankruptcy Code to the extent necessary to implement and
effectuate the terms and provisions of the DIP Loan Documents and this Order;
and

 
5

--------------------------------------------------------------------------------

 
 
(XIII)           authorization to waive any applicable stay of the effectiveness
of this Order and provide for the immediate effectiveness of this Order.
The Interim Hearing having been held by this Court on December 13, 2011, and
upon the record made by the Debtors at the Interim Hearing, including, without
limitation, the admission into evidence of the Declaration of Carl G. Schmidt,
Chief Financial Officer, Treasurer, and Vice President of Lee Enterprises,
Incorporated, in Support of First Day Motions, filed contemporaneously with the
Motion, and the arguments of counsel made at the Interim Hearing, and after due
deliberation and consideration and sufficient cause appearing therefor;
IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:
1.           Jurisdiction.  This Court has core jurisdiction over the Cases, the
Motion, and the parties and property affected hereby pursuant to 28 U.S.C.
§§ 157(b) and 1334.  Venue is proper before this Court pursuant to 28 U.S.C. §§
1408 and 1409.
2.           Notice.  Notice of the Motion, the relief requested therein and the
Interim Hearing was served by the Debtors on (a) the Office of the United States
Trustee (the “U.S. Trustee”), (b) the United States Securities and Exchange
Commission, (c) the Office of the United States Attorney for the District of
Delaware, (d) the Internal Revenue Service, (e) the Debtors’ thirty (30) largest
unsecured creditors on a consolidated basis, (f) counsel to the Prepetition
Agent, (vii) counsel to the DIP Agent, (g) counsel to certain of the Initial
Backstop Lenders (as defined in the Supported Plan), (h) counsel to the
collateral agent for the Prepetition Noteholders (as defined in the Supported
Plan), (i) counsel to the Prepetition Noteholders, and (j) the Debtors’ cash
management banks.  Under the circumstances, the notice given by the Debtors of
the Motion, the relief requested therein and the Interim Hearing constitutes due
and sufficient notice thereof and

 
6

--------------------------------------------------------------------------------

 
 
complies with Bankruptcy Rules 4001(b) and (c), and no further notice of the
relief sought at the Interim Hearing is necessary or required.
3.           Debtors’ Stipulations.  Subject to the limitations contained in
paragraphs 17 and 17 below, the Debtors admit, stipulate, and agree that:
(a)           as of the Petition Date, the Loan Party Debtors were truly and
justly indebted and liable to the Prepetition Secured Lenders, without
objection, defense, counterclaim or offset of any kind, (i) in the aggregate
principal amount of not less than $855,760,000 in respect of loans made under
the Prepetition Credit Agreement, and (ii) $12,897,836 in issued and outstanding
amounts under letters of credit issued pursuant to the Prepetition Credit
Agreement, plus amounts owed under Hedging Agreements, accrued and unpaid
interest, all other Secured Obligations (as defined in the Prepetition Credit
Agreement) and fees and expenses (including fees and expenses of attorneys and
advisors) as provided in the Prepetition Loan Documents and applicable Hedging
Agreements (collectively, the “Prepetition Obligations”);
(b)           the liens and security interests granted to the Prepetition Agent
to secure the Prepetition Obligations are (i) valid, binding, perfected,
enforceable, first priority (subject to permitted exceptions under the
Prepetition Credit Agreement) liens on and security interests in the personal
and real property constituting “Collateral” under, and as defined in, the
Prepetition Loan Documents in respect of the Prepetition Obligations (together
with the Cash Collateral, the “Prepetition Collateral”), (ii) not subject to
valid objection, defense, counterclaim, offset, contest, attachment, avoidance,
recharacterization or subordination (whether equitable, contractual, or
otherwise) pursuant to the Bankruptcy Code or applicable nonbankruptcy law or
regulation by any person or entity and (iii) subject and subordinate only to (A)
after giving effect to this Order, the Carve-Out (as defined in paragraph 6(b)
below) and the liens and security

 
7

--------------------------------------------------------------------------------

 
 
interests granted to secure the DIP Financing and the Adequate Protection
Obligations (as defined in paragraph 13 below), and (B) valid, perfected and
unavoidable liens permitted under the Prepetition Loan Documents to the extent
such permitted liens are senior to the liens securing the Prepetition
Obligations (the “Permitted Prepetition Liens”);
(c)           the Prepetition Obligations constitute the legal, valid and
binding obligations of the Loan Party Debtors, enforceable in accordance with
their terms; and
(d)           (i) no portion of the Prepetition Obligations shall be subject to
valid objection, defense, counterclaim, offset, setoff, avoidance,
recharacterization, recovery, subordination (whether equitable, contractual, or
otherwise), counterclaims, cross-claims, recoupment, disallowance, or any other
challenges pursuant to the Bankruptcy Code or applicable nonbankruptcy law or
regulation by any person or entity and (ii) the Loan Party Debtors do not have,
and hereby forever release, any claims, counterclaims, causes of action,
defenses, setoff or recoupment rights, whether arising under the Bankruptcy Code
or applicable nonbankruptcy law, against the Prepetition Agent, the Prepetition
Secured Lenders and their respective affiliates, subsidiaries, agents, officers,
directors, employees, attorneys and advisors; and
4.           Findings Regarding the DIP Financing.
(a)           Good cause has been shown for the entry of this Order.
(b)           The Debtors have an immediate need to obtain the DIP Financing and
to use the Prepetition Collateral, including the Cash Collateral, in order to,
among other things, permit the orderly continuation of their businesses,
preserve the going concern value of the Loan Party Debtors, and satisfy payroll
obligations and other working capital and general corporate purposes of the Loan
Party Debtors.   The Loan Party Debtors’ use of the Prepetition Collateral

 
8

--------------------------------------------------------------------------------

 
 
(including the Cash Collateral) is necessary to ensure that the Loan Party
Debtors have sufficient working capital and liquidity to preserve and maintain
the going concern value of the Loan Party Debtors’ estates.
(c)           The Loan Party Debtors are unable to obtain financing, when taken
as a whole, on more favorable terms from sources other than the DIP Lenders
pursuant to, and for the purposes set forth in, the DIP Loan Documents and are
unable to obtain adequate unsecured credit allowable under section 503(b)(1) of
the Bankruptcy Code as an administrative expense.  The Loan Party Debtors are
also unable to obtain secured credit allowable under sections 364(c) of the
Bankruptcy Code without the Loan Party Debtors granting the priming DIP Liens
(as defined in paragraph 7 below) under section 364(d)(1) of the Bankruptcy Code
and (ii) the Superpriority Claims (as defined in paragraph 6(a) below) under
section 364(c)(1) of the Bankruptcy Code, in each case on the terms and
conditions set forth in this Order and the DIP Loan Documents.
(d)           The terms of the DIP Financing and the use of the Prepetition
Collateral (including the Cash Collateral) pursuant to this Order are fair and
reasonable, reflect the Loan Party Debtors’ exercise of prudent business
judgment consistent with their fiduciary duties, are appropriate under the
circumstances and constitute reasonably equivalent value and fair consideration.
(e)           The DIP Loan Documents and the use of the Prepetition Collateral
(including the Cash Collateral) have been the subject of extensive negotiations
conducted in good faith and at arm’s length among the Loan Party Debtors, the
DIP Agent, the DIP Lenders and the Prepetition Agent and all of the Loan Party
Debtors’ obligations and indebtedness arising under or in connection with the
DIP Financing, including without limitation (i) all Loans made to

 
9

--------------------------------------------------------------------------------

 
 
the Borrower pursuant to the DIP Credit Agreement and (ii) all other obligations
of the Loan Party Debtors under the DIP Loan Documents and this Order now and
hereafter owing to the DIP Agent or any DIP Lender (collectively, the “DIP
Obligations”), shall be deemed to have been extended by the DIP Agent and the
DIP Lenders in “good faith” as such term is used in section 364(e) of the
Bankruptcy Code, and in express reliance upon the protections set forth therein,
and shall be entitled to the full protection of section 364(e) of the Bankruptcy
Code, in the event that this Order or any provision hereof is vacated, reversed
or modified on appeal or otherwise.
(f)           The Debtors have requested immediate entry of this Order pursuant
to Bankruptcy Rules 4001(b)(2) and 4001(c)(2).  Absent granting the interim
relief set forth in this Order, the Debtors’ estates will be immediately and
irreparably harmed.  Consummation of the DIP Financing and the use of the
Prepetition Collateral (including the Cash Collateral) in accordance with this
Order and the DIP Loan Documents are, therefore, in the best interest of the
Loan Party Debtors’ estates.
5.           Authorization of the DIP Financing and the DIP Loan Documents.
(a)           The Loan Party Debtors are hereby authorized to enter into and
perform under the DIP Loan Documents and, in the case of the Borrower, to borrow
under the DIP Credit Agreement (pending entry of the Final Order) up to an
aggregate principal amount of $20,000,000 for working capital and other general
corporate purposes of the Debtors, including without limitation, to pay
interest, fees and expenses in connection with the DIP Financing.
(b)           In furtherance of the foregoing and without further approval of
this Court, each Loan Party Debtor is authorized and directed to perform all
acts and to execute and deliver all instruments and documents that the DIP Agent
determines to be reasonably required or

 
10

--------------------------------------------------------------------------------

 
 
necessary for the Loan Party Debtors’ performance of their obligations under the
DIP Loan Documents, including without limitation:
(i)           the execution, delivery and performance of the DIP Loan Documents;
(ii)           the execution, delivery and performance of the guarantees of the
obligations of the Borrower by the Guarantors;
(iii)           the non-refundable payment to the DIP Agent, its affiliates and
the DIP Lenders, as the case may be, of the fees set forth in the DIP Loan
Documents, including any separate letter agreements with the DIP Agent or its
affiliates or any DIP Lender, in each case, in accordance with the provisions of
the DIP Loan Documents, and
(iv)           the performance of all other acts required under or in connection
with the DIP Loan Documents.
(c)           Upon execution and delivery of the DIP Loan Documents and entry of
this Order, the DIP Loan Documents shall constitute valid and binding
obligations of the Loan Party Debtors, enforceable against the Loan Party
Debtors in accordance with the terms of this Order and the DIP Loan
Documents.  No obligation, payment, transfer or grant of security under the DIP
Loan Documents or this Order shall be stayed, voidable, avoidable or recoverable
under the Bankruptcy Code or under any applicable nonbankruptcy law (including
without limitation, under sections 502(d) or 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law), or subject to any defense,
reduction, setoff, recoupment or counterclaim.
6.           Superpriority Claims.

 
11

--------------------------------------------------------------------------------

 



(a)           Except to the extent expressly set forth in this Order in respect
of the Carve-Out, pursuant to section 364(c)(1) of the Bankruptcy Code, all of
the DIP Obligations shall constitute allowed senior, superpriority
administrative expense claims (the “Superpriority Claims”) against the Loan
Party Debtors with priority over any and all administrative expenses, adequate
protection claims and all other claims against the Loan Party Debtors, now
existing or hereafter arising, of any kind whatsoever, including without
limitation, all administrative expenses of the kind specified in sections 503(b)
and 507(b) of the Bankruptcy Code, and over any and all administrative expenses
or other claims arising under sections 105, 326, 328, 330, 331, 503(b), 507(a),
507(b), 726, 1113 or 1114 of the Bankruptcy Code, whether or not such expenses
or claims may become secured by a judgment lien or other non-consensual lien,
levy or attachment.
(b)           For purposes hereof, the “Carve-Out” shall mean the sum of: (i)
all fees required to be paid to the Clerk of the Bankruptcy Court and to the
Office of the United States Trustee under section 1930(a) of title 28 of the
United States Code and section 3717 of title 31 of the United States Code, and
(ii) at any time after the first Business Day after the occurrence and during
the continuance of an Event of Default under the DIP Credit Agreement and
delivery of notice thereof to the U.S. Trustee, lead counsel for the Debtors,
and lead counsel to any statutory committee (if any) (a “Committee”) appointed
in the Cases (the “Carve-Out Notice”), to the extent allowed at any time,
whether before or after delivery of a Carve-Out Notice, whether by interim
order, procedural order or otherwise, the payment of accrued and unpaid
professional fees, costs and expenses (collectively, the “Professional Fees”)
incurred by persons or firms retained by the Debtors and the Committee (if any)
and allowed by this Court, in an aggregate amount not exceeding $2,500,000 (the
“Carve-Out Cap”) for the Loan Party Debtors (plus all

 
12

--------------------------------------------------------------------------------

 
 
unpaid Professional Fees allowed by this Court at any time that were incurred on
or prior to the Business Day following delivery of the Carve-Out Notice);
provided that (A) the Carve-Out shall not be available to pay any such
Professional Fees incurred in connection with the initiation or prosecution of
any claims, causes of action, adversary proceedings or other litigation which
seeks any order, judgment, determination or similar relief (x) with respect to
claims against the DIP Agent, the DIP Lenders, the Prepetition Agent, or the
Prepetition Secured Parties, or (y) invalidating, setting aside, avoiding,
recharacterizing or subordinating, in whole or in part, the Prepetition
Obligations, the Prepetition Liens, any of the Prepetition Agent’s or
Prepetition Secured Parties’ rights under the Prepetition Loan Documents, the
DIP Obligations, the DIP Liens, or any of the DIP Agent’s or DIP Lenders’ rights
under the DIP Loan Documents, (B) so long as no Carve-Out Notice shall have been
delivered by the DIP Agent, the Carve-Out shall not be reduced by the payment of
fees and expenses allowed by this Court and payable under sections 328, 330 and
331 of the Bankruptcy Code, and (C) nothing in this Order shall impair the right
of any party to object to the reasonableness of any such fees or expenses to be
paid by the Debtors’ estates.  Notwithstanding anything herein to the contrary,
each of the persons or firms retained by the Debtors and the Committee (if any)
shall in good faith allocate their Professional Fees among the Loan Party
Debtors, on the one hand, and the Pulitzer Debtors (as defined in paragraph 7(d)
below), on the other hand, and nothing in this Order shall impair the rights of
any party to object to any proposed allocation of Professional Fees among the
estates; provided that in no circumstances shall the Carve-Out Cap exceed
$2,500,000 plus Professional Fees that (i) were incurred on or prior to the
first Business Day following the delivery of the Carve-Out Notice and (ii) are
allowed and allocated to the Loan Party Debtors by the Court.

 
13

--------------------------------------------------------------------------------

 
 
7.           DIP Liens.  As security for the DIP Obligations, effective and
perfected upon the date of this Order and without the necessity of the execution
by the Loan Party Debtors (or recordation or other filing) of security
agreements, control agreements, pledge agreements, financing statements,
mortgages or other similar documents, or the possession or control by the DIP
Agent of any property, the following security interests in and liens upon all
property identified in clauses (a), (b) and (c) below (collectively referred to
as the “DIP Collateral”) are hereby granted to the DIP Agent, for its own
benefit and the benefit of the DIP Lenders, subject only to the Carve-Out (all
such liens and security interests granted to the DIP Agent, for its benefit and
for the benefit of the DIP Lenders, pursuant to this Order and the DIP Loan
Documents, the “DIP Liens”):
(a)           First Lien on Unencumbered Property.  Pursuant to section
364(c)(2) of the Bankruptcy Code, a valid, binding, continuing, enforceable,
fully-perfected first priority lien on, and security interest in, all tangible
and intangible prepetition and postpetition property in which the Loan Party
Debtors have an interest, whether existing on or as of the Petition Date or
thereafter acquired, that is not subject to valid, perfected, non-avoidable and
enforceable liens in existence on or as of the Petition Date or valid liens
perfected (but not granted) after the Petition Date to the extent such
post-petition perfection is expressly permitted by Section 546(b) of the
Bankruptcy Code (collectively, the “Unencumbered Property”), including without
limitation, any and all unencumbered cash, accounts receivable, inventory,
general intangibles, contracts, securities, chattel paper, owned real estate,
real property leaseholds, fixtures, machinery, equipment, deposit accounts,
patents, copyrights, trademarks, tradenames, rights under license agreements and
other intellectual property, capital stock of the subsidiaries of the Loan Party
Debtors and the proceeds of all of the foregoing; provided further that the
Unencumbered

 
14

--------------------------------------------------------------------------------

 
 
Property shall not include any Avoidance Actions of the Loan Party Debtors and
any assets upon which security may not be lawfully granted, but subject to the
entry of the Final Order, Unencumbered Property shall include any proceeds or
property recovered in respect of any successful Avoidance Actions of the Loan
Party Debtors.
(b)           Liens Junior to Certain Existing Liens.  Pursuant to section
364(c)(3) of the Bankruptcy Code, a valid, binding, continuing, enforceable,
fully-perfected junior lien on, and security interest in all tangible and
intangible prepetition and postpetition property in which the Loan Party Debtors
have an interest (other than the property described in paragraph 7(c), as to
which the DIP Liens will be as described in such clause), whether now existing
or hereafter acquired and all proceeds thereof, that is subject to valid,
perfected and unavoidable liens in existence immediately prior to the Petition
Date or to valid and unavoidable liens in existence immediately prior to the
Petition Date that are perfected after the Petition Date as permitted by section
546(b) of the Bankruptcy Code, which security interests and liens in favor of
the DIP Agent and the DIP Lenders shall be junior to such valid, perfected and
unavoidable liens.
(c)           Liens Priming Prepetition Secured Lenders’ Liens.  Pursuant to
section 364(d)(1) of the Bankruptcy Code, a valid, binding, continuing,
enforceable, fully-perfected first priority, senior priming lien on, and
security interest in, all now or hereafter acquired Prepetition Collateral and
all proceeds thereof.  The DIP Liens on the Prepetition Collateral shall be
senior in all respects to the security interests in, and liens on, the
Prepetition Collateral of the Prepetition Agent and the Prepetition Secured
Lenders (including, without limitation, the Adequate Protection Liens (as
defined in paragraph 13(a) below)), but shall be junior to any valid, perfected
and unavoidable security interests in and liens on the Prepetition Collateral
that

 
15

--------------------------------------------------------------------------------

 



were valid and senior to the liens of the Prepetition Agent and the Prepetition
Secured Lenders as of the Petition Date, including as permitted by section
546(b) of the Bankruptcy Code.
(d)           Liens Senior to Certain Other Liens; Pulitzer Debtors.  The DIP
Liens and the Adequate Protection Liens shall not be (i) subject or subordinate
to (A) any lien or security interest that is avoided and preserved for the
benefit of the Loan Party Debtors and their estates under section 551 of the
Bankruptcy Code or (B) any liens arising after the Petition Date or (ii)
subordinated to or made pari passu with any other lien or security interest
under sections 363 or 364 of the Bankruptcy Code or otherwise.  For the
avoidance of doubt, (x) the DIP Collateral shall not include any interest in any
personal property, real property or other assets (including cash collateral)
that is now or hereafter held by Pulitzer Inc., each of its subsidiaries that
are Debtors in the Cases (collectively, the “Pulitzer Debtors”), or Star
Publishing Company and (y) the “Collateral” as defined in the  Interim Order (I)
Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III)
Modifying the Automatic Stay, and (IV) Scheduling a Final Hearing (and together
with the final order relating to the same being referred to herein as the
“Pulitzer Cash Collateral Order”) shall not include any interest in any personal
property, real property or other assets (including cash collateral) that is now
or hereafter held by any Loan Party Debtor and any and all liens and adequate
protection claims granted under or pursuant to the Pulitzer Cash Collateral
Order (or any other order hereafter entered in one or more of the Pulitzer
Debtors’ Cases) shall be expressly limited to the Pulitzer Debtors pursuant to
the terms and conditions set forth in the Pulitzer Cash Collateral Order.
8.           Remedies After Event of Default.
(a)           The automatic stay under section 362 of the Bankruptcy Code is
vacated and modified to the extent necessary to permit the DIP Agent and the DIP
Lenders to exercise,
 
 
16

--------------------------------------------------------------------------------

 
(i) immediately upon the occurrence and during the continuance of an Event of
Default, all rights and remedies under the DIP Loan Documents, other than those
rights and remedies against the DIP Collateral as provided in clause (ii) below,
and (ii) upon the occurrence and during the continuance of an Event of Default,
and following the giving of five (5) Business Days’ prior written notice to the
Debtors (with a copy to lead counsel for the Debtors, lead counsel to the
Committee (if any) and to the U.S. Trustee), all rights and remedies against the
DIP Collateral provided for in the DIP Loan Documents and this Order (including,
without limitation, the right to setoff monies of the Loan Party Debtors in
accounts maintained with the DIP Agent or any DIP Lender and the right to
prohibit further use of Cash Collateral).  In any hearing regarding any exercise
of rights or remedies, the only issue that may be raised by any party in
opposition thereto shall be whether, in fact, an Event of Default has occurred
and is continuing (which right to oppose whether or not an Event of Default has
occurred and is continuing shall not be limited in any way by any other
provision in this Order).  In no event shall the DIP Agent, the DIP Lenders, the
Prepetition Agent or the Prepetition Secured Lenders be subject to the equitable
doctrine of “marshaling” or any similar doctrine with respect to the DIP
Collateral.  The DIP Agent’s or any DIP Lender’s delay or failure to exercise
rights and remedies under the DIP Loan Documents or this Order shall not
constitute a waiver of the DIP Agent’s or the DIP Lenders’ rights hereunder,
thereunder or otherwise, unless any such waiver is pursuant to a written
instrument executed in accordance with the terms of the DIP Credit Agreement.
(b)           The Prepetition Secured Lenders (i) may not exercise any rights or
remedies under the Prepetition Loan Documents or this Order unless and until all
DIP Obligations have been paid in full in cash, all letters of credit issued
under the DIP Credit Agreement have been cash collateralized, backstopped or
returned undrawn, in each case, in
 
 
17

--------------------------------------------------------------------------------

 
accordance with the terms of the DIP Credit Agreement, and all commitments
thereunder have been terminated and (ii) only after all DIP Obligations have
been paid in full in cash, all letters of credit issued under the DIP Credit
Agreement have been cash collateralized, backstopped or returned undrawn, in
each case, in accordance with the terms of the DIP Credit Agreement, and all
commitments thereunder have been terminated, may prohibit further use of the
Cash Collateral pursuant to this Order to the extent the Loan Party Debtors are
in default of their Adequate Protection Obligations or other obligations
hereunder and if any of the Loan Party Debtors are in default of any payment
obligations that constitute Adequate Protection Obligations, the Prepetition
Secured Lenders may exercise such other rights or remedies as provided herein or
in the Prepetition Loan Documents to the extent necessary to cure such default,
in each case, following the giving of three (3) Business Days’ prior written
notice of such default to the Debtors (with a copy to lead counsel for the
Debtors, lead counsel to the Committee (if any) and to the U.S. Trustee).  If,
prior to the payment in full in cash of all DIP Obligations and all commitments
thereunder having been terminated, the Prepetition Secured Lenders receive any
DIP Collateral or proceeds thereof, the same shall be held in trust for the
benefit of the DIP Agent and the DIP Lenders and shall be immediately turned
over to the DIP Agent and the DIP Lenders.
9.           Limitation on Charging Expenses Against Collateral.  Subject to and
effective upon entry of the Final Order and to the extent provided for therein,
except to the extent of the Carve-Out with respect to the DIP Collateral and the
Prepetition Collateral, no expenses of administration of the Cases or any future
proceeding that may result therefrom, including liquidation in bankruptcy or
other proceedings under the Bankruptcy Code, shall be charged against or
recovered from the DIP Collateral or the Prepetition Collateral pursuant to
section
 
 
18

--------------------------------------------------------------------------------

 
506(c) of the Bankruptcy Code or any similar principle of law or in equity,
without the prior written consent of the DIP Agent or the Prepetition Agent, as
the case may be, and no such consent shall be implied from any other action or
inaction by the DIP Agent, the DIP Lenders, the Prepetition Agent or the
Prepetition Secured Lenders.
10.           Payments Free and Clear.  Any and all payments or proceeds
remitted to the DIP Agent on behalf of the DIP Lenders or the Prepetition Agent
on behalf of the Prepetition Secured Lenders pursuant to the provisions of this
Order or any subsequent order of this Court shall be received free and clear of
any claim, charge, assessment or other liability.
11.            The Cash Collateral.  All of the Loan Party Debtors’ cash,
including, without limitation, all cash and other amounts from time to time on
deposit or maintained by the Loan Party Debtors in any account or accounts with
any Prepetition Secured Lender and any cash proceeds of the disposition of any
Prepetition Collateral, constitute proceeds of the Prepetition Collateral and,
therefore, are cash collateral of the Prepetition Secured Lenders within the
meaning of section 363(a) of the Bankruptcy Code (the “Cash Collateral”).
12.           Use of Prepetition Collateral (including Cash Collateral).  The
Loan Party Debtors are hereby authorized to use the Prepetition Collateral,
including the Cash Collateral, during the period from the Petition Date until
the Discharge of the DIP Obligations (as defined in paragraph 13(b) below) for
working capital and general corporate purposes in accordance with and subject to
the terms and conditions of this Order and the DIP Credit Agreement;
provided that the Prepetition Secured Lenders are granted adequate protection as
hereinafter set forth.  Except as expressly permitted in, and subject to the
limitations of, the DIP Credit Agreement, non-Loan Party Debtors shall be
prohibited from using the Cash Collateral; provided that to the extent any
non-Loan Party Debtor is the recipient of an advance of Cash Collateral from a
Loan
 
 
19

--------------------------------------------------------------------------------

 
 
Party Debtor as permitted by the DIP Credit Agreement, such Loan Party Debtor
shall be deemed to have an allowed administrative expense claim under section
503(b) of the Bankruptcy Code against such non-Loan Party Debtor in an amount
equal to such advance.
13.           Adequate Protection.  The Prepetition Agent and the Prepetition
Secured Lenders are entitled, pursuant to sections 361, 363(c)(2) and 364(d)(1)
of the Bankruptcy Code, to adequate protection against any diminution on the
value of their interests in the Prepetition Collateral as a result of, among
other things, the use of Cash Collateral, the sale, lease or use by the Debtors
(or other decline in value) of any Prepetition Collateral, including the Cash
Collateral, the priming of the Prepetition Agent’s liens on the Prepetition
Collateral by the DIP Liens, and the imposition of the automatic stay pursuant
to section 362 of the Bankruptcy Code (the Loan Party Debtors’ adequate
protection obligations being referred to herein as the “Adequate Protection
Obligations”).  As adequate protection, the Prepetition Agent and the
Prepetition Secured Lenders are hereby granted the following:
(a)           Adequate Protection Liens.  As security for the payment of the
Adequate Protection Obligations, the Prepetition Agent (for itself and for the
benefit of the Prepetition Secured Lenders) is hereby granted (effective and
perfected upon the date of this Order and without the necessity of the execution
by the Debtors of security agreements, pledge agreements, mortgages, financing
statements or other agreements) a continuing, valid, perfected replacement
security interest in and lien on all of the DIP Collateral (the “Adequate
Protection Liens”), subject and subordinate only to (i) the Permitted
Prepetition Liens, (ii) the DIP Liens, and (iii) the Carve-Out (which liens, for
the avoidance of doubt, shall survive the Discharge of the DIP Obligations but
shall be settled, released and discharged on the effective date of the plan of
 
 
20

--------------------------------------------------------------------------------

 
reorganization contemplated by the Lee Support Agreement and filed on the
Petition Date (the “Supported Plan”)).
(b)           Section 507(b) Claim.  The Adequate Protection Obligations shall
constitute superpriority claims against the Loan Party Debtors as provided in
section 507(b) of the Bankruptcy Code (the “507(b) Claims”), with priority in
payment over any and all administrative expenses of the kinds specified or
ordered pursuant to any provision of the Bankruptcy Code, including without
limitation, sections 326, 328, 330, 331, 503(b), 506(c), 507(a), 726, 1113 and
1114 of the Bankruptcy Code, subject and subordinate only to (i) the Carve-Out
and (ii) the Superpriority Claims granted in respect of the DIP
Obligations.  Except to the extent expressly set forth in this Order, the
Prepetition Agent and the Prepetition Secured Lenders shall not receive or
retain any payments, property or other amounts in respect of the 507(b) Claims
unless and until the payment in full in cash of all obligations arising under or
relating to the Loans under the DIP Credit Agreement and the termination of the
commitments under the DIP Credit Agreement (the “Discharge of the DIP
Obligations”).  The 507(b) Claims shall be settled, released and discharged on
the effective date of the Supported Plan.
(c)           Payments.  The Loan Party Debtors are authorized and directed to
pay to the Prepetition Agent:  (i) within one (1) Business Day of entry of this
Order, all accrued and unpaid pre-petition interest, fees and costs (including,
without limitation, interest on loans, breakage costs, fees for letters of
credit, commitment fees, and accrued fees owing to the Prepetition Agent), in
the case of pre-petition interest, calculated based on the applicable nondefault
rate constituting the Eurodollar Rate Basic Interest Rate as defined and set
forth in the Prepetition Credit Agreement; and (ii) on the last Business Day of
each calendar month after the entry of this Order, all accrued and unpaid
post-petition interest, fees and costs (including,
 
 
21

--------------------------------------------------------------------------------

 
 
without limitation, interest on loans, fees for Letters of Credit, commitment
fees, and accrued fees owing to the Prepetition Agent), in the case of
post-petition interest, calculated based on the applicable non-default rate
constituting the Eurodollar Rate Basic Interest Rate as defined and set forth in
the Prepetition Credit Agreement and, solely to the extent accruing after the
Petition Date, all PIK Interest Amounts (as defined in the Prepetition Credit
Agreement) shall be payable in cash on the last Business Day of each calendar
month after entry of this Order at the non-default rate set forth in the
Prepetition Credit Agreement.
(d)           Fees and Expenses.  The Prepetition Agent shall receive from the
Loan Party Debtors reimbursement of all reasonable fees and expenses incurred or
accrued, whether prior to or after the Petition Date, under the Prepetition Loan
Documents, including without limitation the reasonable fees and disbursements of
financial advisors and counsel to the Prepetition Agent (Simpson Thacher &
Bartlett LLP, Alvarez & Marsal North America, LLC and Richards Layton & Finger,
P.A.) and the Initial Backstop Lenders (as defined in the Supported Plan) shall
receive from the Loan Party Debtors reimbursement of all reasonable fees and
expenses incurred or accrued, whether prior to or after the Petition Date, by
counsel to certain of the Initial Backstop Lenders (Milbank, Tweed, Hadley &
McCloy LLP and Delaware co-counsel).  None of the fees and expenses payable
pursuant to this paragraph 13(c) shall be subject to separate approval by this
Court (but this Court shall resolve any dispute as to the reasonableness of any
such fees and expenses), and no recipient of any such payment shall be required
to file any interim or final fee application with respect thereto; provided,
however, that copies of invoices for such fees and expenses shall be submitted
to counsel for the Debtors and the Debtors shall submit such invoices to counsel
for the U.S. Trustee, and counsel for the Committee (if any), and such parties
shall have seven (7) days following their receipt of such 
 
 
22

--------------------------------------------------------------------------------

 
 
invoices to object to the reasonableness of the fees and expenses included in
any such invoice.  Any such objection must describe with particularity the items
or categories of fees and expenses that are the subject of the objection and
provide the specific basis for the objection to each such item or category.  If
any such objection is not resolved within seven (7) days after such objection is
interposed, a hearing with respect thereto shall be conducted at the next
regularly-scheduled omnibus hearing in these Cases, provided that the Loan Party
Debtors shall pay any undisputed portion of such fees, costs and expenses no
later than ten (10) Business Days days after the initial presentment of such
invoice.
(e)           Information.  The Debtors shall promptly provide to the
Prepetition Agent any written financial information or periodic reporting that
is provided, or required to be provided, under the terms and conditions of the
DIP Credit Agreement or this Order, to the DIP Agent or the DIP Lenders, with
such information and reporting being subject to the confidentiality undertakings
set forth in the Prepetition Credit Agreement.
(f)           Application of Proceeds.  So long as the Discharge of the DIP
Obligations has not occurred, all proceeds of any Prepetition Collateral
pursuant to the enforcement of any of the Prepetition Loan Documents or the
exercise of any remedial provision thereunder or under this Order or the Final
Order, together with all other proceeds received by any Prepetition Secured
Lender as a result of any such enforcement or the exercise of any such remedial
provision or as a result of any distribution of or in respect of any Prepetition
Collateral (whether or not expressly characterized as such), or the application
of any Prepetition Collateral (or proceeds thereof) to the payment thereof or
any distribution of Prepetition Collateral (or proceeds thereof) upon the
liquidation or dissolution of any Loan Party Debtor, shall be immediately turned
over by the Prepetition Agent to the DIP Agent (with any necessary
 
 
23

--------------------------------------------------------------------------------

 
 
endorsement) and applied against DIP Obligations until the Discharge of the DIP
Obligations has occurred.  Upon the Discharge of the DIP Obligations, subject to
the terms hereof, the DIP Agent shall deliver to the Prepetition Agent any
proceeds of Prepetition Collateral held by it in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct, to be applied by the Prepetition Secured Lenders in such order as
specified in the Prepetition Loan Documents.
14.           Reservation of Rights of Prepetition Secured Lenders and the
Debtors.
(a)           Notwithstanding any other provision hereof, the grant of adequate
protection to the Prepetition Agent and the Prepetition Secured Lenders pursuant
hereto is without prejudice to the right of the Prepetition Agent to seek
modification of the grant of adequate protection provided hereby so as to
provide different or additional adequate protection, and without prejudice to
the right of the Debtors or any other party in interest to contest any such
modification.  Except as expressly provided herein, nothing contained in this
Order (including, without limitation, the authorization to use any Cash
Collateral) shall impair or modify any rights, claims or defenses available in
law or equity to the Debtors, the Prepetition Agent or any Prepetition Secured
Lender, including the right of the Loan Party Debtors to seek to continue using
the Cash Collateral following any prohibition on further use of Cash Collateral
pursuant to this Order and subject to all rights of the Prepetition Secured
Lenders to contest the same.  The consent of the Prepetition Agent to the
priming of the Prepetition Agent’s liens on the Prepetition Collateral by the
DIP Liens (a) is limited to the DIP Financing and (b) does not constitute, and
shall not be construed as constituting, an acknowledgement or stipulation by the
Prepetition Agent or the Prepetition Secured Lenders that, absent such consent,
their interests in the Prepetition Collateral would be adequately protected
pursuant to this Order.
 
 
24

--------------------------------------------------------------------------------

 
(b)           In the event that the Discharge of the DIP Obligations occurs, the
Loan Party Debtors will continue to be bound by the covenants and subject to the
Events of Default contained in the DIP Credit Agreement (as in effect
immediately prior to its termination), which will thereafter be for the benefit
of the Prepetition Secured Lenders.
(c)           As additional adequate protection, if the Lee Support Agreement
has been terminated, the Prepetition Agent (on behalf of the Prepetition Secured
Lenders) shall, acting at the direction of the Required Lenders (as defined in
the Prepetition Credit Agreement), have the right to “credit bid” the amount of
the Prepetition Obligations in connection with any sale of the Prepetition
Collateral, including without limitation, any sale pursuant to section 363 of
the Bankruptcy Code or included as part of any plan of reorganization subject to
confirmation under section 1129(b) of the Bankruptcy Code; provided that the DIP
Obligations shall be repaid in full in cash in any such credit bid proposal.
15.           Perfection of DIP Liens and Adequate Protection Liens.
(a)           The DIP Agent and the Prepetition Agent are hereby authorized, but
not required, to file or record financing statements, intellectual property
filings, mortgages, notices of lien or similar instruments in any jurisdiction,
take possession of or control over, or take any other action in order to
validate and perfect the liens and security interests granted to them
hereunder.  Whether or not the DIP Agent or the Prepetition Agent shall, in
their respective sole discretion, choose to file such financing statements,
intellectual property filings, mortgages, notices of lien or similar
instruments, take possession of or control over, or otherwise confirm perfection
of the liens and security interests granted to them hereunder, such liens and
security interests shall be deemed valid, perfected, allowed, enforceable,
non-avoidable and not subject to challenge, dispute or subordination as of the
date of entry of this Order.
 
 
25

--------------------------------------------------------------------------------

 
(b)           A certified copy of this Order may, in the discretion of the DIP
Agent or the Prepetition Agent, as the case may be, (a) be filed with or
recorded in filing or recording offices in addition to or in lieu of such
financing statements, mortgages, notices of lien or similar instruments, and all
filing offices are hereby authorized to accept such certified copy of this Order
for filing and recording or (b) be delivered to any depositary bank or brokerage
or securities firm as evidence of the DIP Agent’s control over the DIP
Collateral (without the need to enter into any deposit account control agreement
or securities account control agreement with respect thereto); provided that the
Loan Party Debtors shall enter into deposit account control agreements or
securities account control agreements, as applicable, with the DIP Agent to the
extent reasonably requested by the DIP Agent.
(c)           The Loan Party Debtors shall execute and deliver to the DIP Agent
and the Prepetition Agent, as the case may be, all such agreements, financing
statements, instruments and other documents as the DIP Agent and the Prepetition
Agent may reasonably request to evidence, confirm, validate or perfect the DIP
Liens and the Adequate Protection Liens.
(d)           Subject to entry of the Final Order and to the extent provided for
therein, any provision of any lease or other license, contract or other
agreement that requires (i) the consent or approval of one or more landlords or
other parties or (ii) the payment of any fees or obligations to any governmental
entity, in order for any Loan Party Debtor to pledge, grant, sell, assign, or
otherwise transfer any such leasehold interest, or the proceeds thereof, or
other DIP Collateral related thereto, is hereby deemed to be inconsistent with
the applicable provisions of the Bankruptcy Code.  Any such provision shall have
no force and effect with respect to the granting of DIP Liens or Adequate
Protection Liens on such leasehold interest or the proceeds of any assignment
and/or sale thereof by any Loan Party Debtor in favor of the DIP Lenders or the
 
 
26

--------------------------------------------------------------------------------

 
Prepetition Secured Lenders in accordance with the terms of the DIP Loan
Documents or this Order.
16.           Preservation of Rights Granted Under this Order.
(a)           No claim or lien having a priority senior to or pari passu with
those granted by this Order to the DIP Agent, the DIP Lenders, the Prepetition
Agent and the Prepetition Secured Lenders shall be granted or allowed and the
DIP Liens and the Adequate Protection Liens shall not be subject or junior to
any lien or security interest that is avoided and preserved for the benefit of
the Debtors’ estates under section 551 of the Bankruptcy Code or subordinated to
or made pari passu with any other lien or security interest, whether under
section 364(d) of the Bankruptcy Code or otherwise.  Notwithstanding anything
herein to the contrary, the “Collateral” as defined in the Pulitzer Cash
Collateral Order shall not include any interest in any personal property, real
property or other assets (including cash collateral) that is now or hereafter
held by any Loan Party Debtor and any and all liens and adequate protection
claims granted under or pursuant to the Pulitzer Cash Collateral Order (or any
other order hereafter entered in one or more of the Pulitzer Debtors’ Cases)
shall be expressly limited to the Pulitzer Debtors pursuant to the terms and
conditions set forth in the Pulitzer Cash Collateral Order.
(b)           The Debtors shall not seek, and it shall constitute an Event of
Default under the DIP Credit Agreement if any of the Debtors seeks, or if there
is entered, (i) any modification of this Order without the prior written consent
of the DIP Agent and the Prepetition Agent, and no such consent shall be implied
by any other action, inaction or acquiescence by the DIP Agent or the
Prepetition Agent, or (ii) an order converting or dismissing any of the
Cases.  It shall constitute a termination of the right to use Cash Collateral if
there is entered any modification of this Order in respect of (i) the provision
of Adequate Protection hereunder, (ii)
 
 
27

--------------------------------------------------------------------------------

 
the use of Cash Collateral, or (iii) any of the other benefits, rights or
protections of the Prepetition Secured Parties or Prepetition Agent, in each
case that is adverse to such parties, without the prior written consent of the
Prepetition Agent, and no such consent shall be implied by any other action,
inaction or acquiescence by the Prepetition Agent.  If an order dismissing any
of the Loan Party Debtors’ Cases under section 1112 of the Bankruptcy Code or
otherwise is at any time entered, such order shall provide (in accordance with
sections 105 and 349 of the Bankruptcy Code) that (A) the Superpriority Claims,
507(b) Claims, the other administrative expense claims granted pursuant to this
Order, DIP Liens and Adequate Protection Liens shall continue in full force and
effect and shall maintain their priorities as provided in this Order until all
DIP Obligations and all Adequate Protection Obligations shall have been paid and
satisfied in full (and that such Superpriority Claims, 507(b) Claims, the other
administrative expense claims granted pursuant to this Order, the DIP Liens and
Adequate Protection Liens shall, notwithstanding such dismissal, remain binding
on all parties in interest) and (B) this Court shall retain jurisdiction,
notwithstanding such dismissal, for the purposes of enforcing the claims, liens
and security interests referred to in clause (A) of this paragraph.
(c)           If any or all of the provisions of this Order are hereafter
reversed, modified, vacated or stayed, such reversal, stay, modification or
vacatur shall not affect (i) the validity, priority or enforceability of any DIP
Obligations or the Adequate Protection Obligations incurred prior to the actual
receipt of written notice by the DIP Agent or the Prepetition Agent, as
applicable, of the effective date of such reversal, stay, modification or
vacatur or (ii) the validity, priority or enforceability of the DIP Liens or the
Adequate Protection Liens.  Notwithstanding any such reversal, stay,
modification or vacatur, any use of Cash Collateral, any DIP Obligations or any
Adequate Protection Obligations incurred by the Loan Party Debtors to the DIP
Agent,
 
 
28

--------------------------------------------------------------------------------

 
the DIP Lenders, the Prepetition Agent or the Prepetition Secured Lenders, as
the case may be, prior to the actual receipt of written notice by the DIP Agent
and the Prepetition Agent of the effective date of such reversal, stay,
modification or vacatur shall be governed in all respects by the original
provisions of this Order, and the DIP Agent, the DIP Lenders, the Prepetition
Agent and the Prepetition Secured Lenders shall be entitled to all of the
rights, remedies, privileges and benefits granted in section 364(e) of the
Bankruptcy Code, this Order and pursuant to the DIP Loan Documents.
(d)           Except as expressly provided in this Order or in the DIP Loan
Documents, the DIP Liens, the Superpriority Claims, the Adequate Protection
Obligations, the 507(b) Claims and all other rights and remedies of the DIP
Agent, the DIP Lenders, the Prepetition Agent and the Prepetition Secured
Lenders granted by this Order and the DIP Loan Documents shall survive, and
shall not be modified, impaired or discharged by (i) the entry of an order
converting any of the Cases to a case under chapter 7 of the Bankruptcy Code,
dismissing any of the Cases or by any other act or omission, or (ii) the entry
of an order confirming a plan of reorganization in any of the Cases and,
pursuant to section 1141(d)(4) of the Bankruptcy Code, the Debtors having waived
any discharge as to any remaining DIP Obligations or Adequate Protection
Obligations; provided however that the Adequate Protection Obligations shall be
settled, released and discharged on the effective date of the Supported
Plan.  The terms and provisions of this Order and the DIP Loan Documents shall
continue in the Cases, in any successor cases if the Cases cease to be jointly
administered, or in any superseding chapter 7 cases under the Bankruptcy Code,
and the DIP Liens, Adequate Protection Liens, Adequate Protection Obligations,
DIP Obligations, Superpriority Claims, Section 507(b) Claims, the other
administrative expense claims granted pursuant to this Order, and all other
rights and remedies of
 
 
29

--------------------------------------------------------------------------------

 
the DIP Agent, the DIP Lenders, the Prepetition Agent and the Prepetition
Secured Lenders granted by this Order and the DIP Loan Documents shall continue
in full force and effect until all DIP Obligations and all Adequate Protection
Obligations are indefeasibly paid in full in cash; provided however, that the
Adequate Protection Obligations shall be settled, released and discharged on the
effective date of the Supported Plan.
17.           Effect of Stipulations on Third Parties.  The stipulations and
admissions contained in this Order, including without limitation, in paragraphs
3 and 11 of this Order, shall be binding solely upon the Debtors in all
circumstances.  The stipulations and admissions contained in this Order,
including without limitation, in paragraphs 3 and 11 of this Order, shall be
binding upon all other parties in interest unless (a) the Committee (if any) or
any other party-in-interest, in each case, with requisite standing, has duly
filed an adversary proceeding (subject to the limitations contained herein,
including without limitation, in paragraph 17) by no later than the date that is
the earlier of (y) the later of (i) in the case of any such adversary proceeding
filed by a party-in-interest with requisite standing other than the Committee,
seventy-five (75) days after the date of entry of this Order, (ii) in the case
of any such adversary proceeding filed by the Committee (if any), sixty (60)
days after the appointment of the Committee, and (iii) any such later date
agreed to in writing by the Prepetition Agent in its sole and absolute
discretion and (z) entry of the Confirmation Order (A) challenging the validity,
enforceability, priority or extent of the Prepetition Obligations or the liens
on the Prepetition Collateral securing the Prepetition Obligations or (B)
otherwise asserting or prosecuting any Avoidance Actions or any other claims,
counterclaims or causes of action, objections, contests or defenses
(collectively, the “Claims and Defenses”) against the Prepetition Agent or any
of the Prepetition Secured Lenders or their respective agents, affiliates,
subsidiaries, directors, officers, representatives, attorneys or
 
 
30

--------------------------------------------------------------------------------

 
advisors in connection with any matter related to the Prepetition Obligations or
the Prepetition Collateral and (b) an order is entered by a court of competent
jurisdiction and becomes final and non-appealable in favor of the plaintiff
sustaining any such challenge or claim in any such duly filed adversary
proceeding; provided that, as to the Debtors, all such Claims and Defenses are
hereby irrevocably waived and relinquished as of the Petition Date.  If no such
adversary proceeding is duly filed in respect of the Prepetition Obligations,
(x) the Prepetition Obligations shall constitute allowed claims, not subject to
objection, defense, counterclaim, offset, setoff, avoidance, recharacterization,
recovery, subordination (whether equitable, contractual, or otherwise),
counterclaims, cross-claims, recoupment, disallowance, or any other challenges
pursuant to the Bankruptcy Code or applicable nonbankruptcy law or regulation by
any person or entity for all purposes in the Cases and any subsequent chapter 7
case, (y) the liens on the Prepetition Collateral securing the Prepetition
Obligations, as the case may be, shall be deemed to have been, as of the
Petition Date, and to be, legal, valid, binding, perfected and of the priority
specified in paragraph 3(b), not subject to objection, defense, counterclaim,
offset, contest, attachment, avoidance, recharacterization, subordination
(whether equitable, contractual, or otherwise), or any other challenges pursuant
to the Bankruptcy Code or applicable nonbankruptcy law or regulation by any
person or entity and (z) the Prepetition Obligations, the Prepetition Agent and
the Prepetition Secured Lenders, as the case may be, and the liens on the
Prepetition Collateral granted to secure the Prepetition Obligations shall not
be subject to any other or further challenge by the Committee (if any) and any
other party-in-interest, and such Committee (if any) or party-in-interest shall
be enjoined from seeking to exercise the rights of the Debtors’ estates,
including without limitation, any successor thereto (including, without
limitation, any estate representative or a chapter 7 or 11 trustee appointed or
elected for any of
 
 
31

--------------------------------------------------------------------------------

 
the Debtors).  If any such adversary proceeding is duly and timely filed, the
stipulations and admissions contained in paragraphs 3 and 11 of this Order shall
nonetheless remain binding and preclusive (as provided in the second sentence of
this paragraph 17) on the Committee (if any) and any other party-in-interest,
except as to any such findings and admissions that were expressly and
successfully challenged in such adversary proceeding as set forth in a final,
non-appealable order of a court of competent jurisdiction.  Nothing in this
Order vests or confers on any Person (as defined in the Bankruptcy Code),
including the Committee (if any), standing or authority to pursue any cause of
action belonging to the Debtors or their estates, including, without limitation,
Claims and Defenses with respect to the Prepetition Loan Documents or the
Prepetition Obligations or any liens granted by any Loan Party Debtor to secure
any of the foregoing.
18.           Limitation on Use of DIP Financing, DIP Collateral and Prepetition
Collateral.  The Debtors shall use the DIP Financing and the Prepetition
Collateral (including the Cash Collateral) solely as provided in this Order and
the DIP Loan Documents.  Notwithstanding anything herein or in any other order
of this Court to the contrary, no Loans or Letters of Credit under the DIP
Credit Agreement, DIP Collateral, Prepetition Collateral (including the Cash
Collateral) or the Carve-Out may be used to (a) object, contest or raise any
defense to, the validity, perfection, priority, extent or enforceability of any
amount due under the DIP Loan Documents, the Prepetition Loan Documents or the
liens or claims granted under this Order, the DIP Loan Documents or the
Prepetition Loan Documents, (b) assert any Claims and Defenses or any other
causes of action against the DIP Agent, the DIP Lenders, the Prepetition Agent,
the Prepetition Secured Lenders or their respective agents, affiliates,
subsidiaries, directors, officers, representatives, attorneys or advisors (which
shall not include any opposition by the Loan Party
 
 
32

--------------------------------------------------------------------------------

 
Debtors to whether or not an Event of Default has occurred and is continuing
under the DIP Credit Agreement), (c) prevent, hinder or otherwise delay the DIP
Agent’s assertion, enforcement or realization on the DIP Collateral in
accordance with the DIP Loan Documents or this Order, or the Prepetition Agent’s
assertion, enforcement or realization on the Prepetition Collateral in
accordance with the Prepetition Loan Documents and paragraph 8(b) of this Order
(which prohibitions shall not apply to any opposition or challenge by the Loan
Party Debtors with respect to whether or not an Event of Default has occurred
and is continuing under the DIP Credit Agreement or whether or not the Loan
Party Debtors are in default of their Adequate Protection Obligations or any
other obligations under this Order), (d) seek to modify (whether directly or
indirectly) by any motion, pleading or otherwise, any of the rights granted to
the DIP Agent, the DIP Lenders, the Prepetition Agent or the Prepetition Secured
Lenders hereunder or under the DIP Loan Documents or the Prepetition Loan
Documents, in the case of each of the foregoing clauses (a) through (d), without
such party’s prior written consent, (e) pay any amount on account of any claims
arising prior to the Petition Date unless such payments are (i) approved by an
Order of this Court and (ii) permitted under the DIP Loan Documents or (f) take
any of the actions set forth in paragraph 16 of the Pulitzer Cash Collateral
Order; provided that, no more than an aggregate of $50,000 of the Prepetition
Collateral (including the Cash Collateral), Loans under the DIP Credit
Agreement, the DIP Collateral or the Carve-Out may be used by the Committee (if
any) to investigate the validity, enforceability or priority of the Prepetition
Obligations or the liens on the Prepetition Collateral securing the Prepetition
Obligations, or investigate any Claims and Defenses or other causes action
against the Prepetition Agent or the Prepetition Secured Lenders.
 
 
33

--------------------------------------------------------------------------------

 
19.           Insurance.  To the extent the Prepetition Agent is listed as loss
payee under the Loan Party Debtors’ insurance policies, the DIP Agent is also
deemed to be the loss payee under the Loan Party Debtors’ insurance policies and
shall act in that capacity and distribute any proceeds recovered or received in
respect of any such insurance policies, first, to the payment in full of the DIP
Obligations, and second, to the payment of the Prepetition Obligations.
20.           Master Proof of Claim.
(a)           Notwithstanding anything to the contrary in any other order of
this Court, to facilitate the processing of claims, to ease the burden upon this
Court and to reduce any unnecessary expense to the Debtors’ estates, the
Prepetition Agent is authorized (but not required) to file a single master proof
of claim on behalf of itself and the Prepetition Secured Lenders on account of
their claims arising under the Prepetition Loan Documents and hereunder against
the Loan Party Debtors (the “Master Proof of Claim”), and the Prepetition Agent
shall not be required to file a verified statement pursuant to Rule 2019 of the
Bankruptcy Rules in any of the Cases.
(b)           If the Prepetition Agent chooses to file the Master Proof of
Claim, the Prepetition Agent, each Prepetition Secured Lender and each of their
respective successors and assigns, shall be deemed to have filed a proof of
claim in the amount set forth opposite its name therein in respect of its claims
against the Loan Party Debtors arising under the Prepetition Loan Documents and
Hedging Agreements and the claims (as defined in section 101 of the Bankruptcy
Code) of the Prepetition Agent and each Prepetition Secured Lender (and each of
their respective successors and assigns) named in the Master Proof of Claim
shall be allowed as if each such entity had filed a separate proof of claim in
each of the Loan Party Debtors’ Cases in the amount set forth in the Master
Proof of Claim; provided that the Prepetition Agent may, but
 
 
34

--------------------------------------------------------------------------------

 
shall not be required, to amend the Master Proof of Claim from time to time to,
among other things, reflect a change in the holders of the claims set forth
therein or a reallocation among such holders of the claims asserted therein
resulting from any transfer of any such claims.
(c)           The provisions set forth in paragraphs (a) and (b) above and the
Master Proof of Claim are intended solely for the purpose of administrative
convenience and, except to the extent set forth herein or therein, neither the
provisions of this paragraph 20 nor the Master Proof of Claim shall affect the
substantive rights of the Debtors, the Committee (if any), the Prepetition
Agent, the Prepetition Secured Lenders or any other party in interest or their
respective successors in interest, including without limitation, the right of
each Prepetition Secured Lender (or its successor in interest) to vote
separately on any plan of reorganization proposed in the Cases.
21.           Order Governs.  In the event of any inconsistency between the
provisions of this Order and the DIP Loan Documents, the provisions of this
Order shall govern.
22.           Binding Effect; Successors and Assigns.
(a)           The DIP Loan Documents and the provisions of this Order, including
all findings herein, shall be binding upon all parties-in-interest in the Cases,
including without limitation, the DIP Agent, the DIP Lenders, the Prepetition
Agent, the Prepetition Secured Lenders, the Committee (if any), and the Debtors
and their respective successors and assigns (including any chapter 7 or chapter
11 trustee hereinafter appointed or elected for any of the Debtors, an examiner
appointed pursuant to section 1104 of the Bankruptcy Code, or any other
fiduciary appointed as a legal representative of any of the Debtors or with
respect to the property of the estate of any of the Debtors) and shall inure to
the benefit of the DIP Agent, the DIP Lenders, the Prepetition Agent, the
Prepetition Secured Lenders and the Debtors and their
 
 
35

--------------------------------------------------------------------------------

 
respective successors and assigns; provided that, except to the extent expressly
set forth in this Order, the DIP Agent, the Prepetition Agent, the DIP Lenders
and the Prepetition Secured Lenders shall have no obligation to permit the use
of Cash Collateral or extend any financing to any chapter 7 trustee or similar
responsible person appointed for the estates of the Debtors.
(b)           In the event of any inconsistency between the provisions of this
Order and the Pulitzer Cash Collateral Order, the provisions of this Order shall
govern and control with respect to the Loan Party Debtors and the DIP Collateral
and Cash Collateral.  Any payments to be made under any order (including any
“First Day” order) shall be subject to the terms and conditions of this Interim
Order.


23.           Limitation of Liability.  In determining to make any loan under
the DIP Credit Agreement, permitting the use of Cash Collateral or in exercising
any rights or remedies as and when permitted pursuant to this Order or the DIP
Loan Documents, the DIP Agent, the Prepetition Agent, the DIP Lenders and the
Prepetition Secured Lenders shall not, solely on account thereof, be deemed to
be in control of the operations of any of the Debtors or to be acting as a
“responsible person” or “owner or operator” with respect to the operation or
management of any of the Debtors (as such terms, or any similar terms, are used
in the United States Comprehensive Environmental Response, Compen­sation and
Liability Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar federal or
state statute).  Furthermore, nothing in this Order or in the DIP Loan Documents
shall in any way be construed or interpreted to impose or allow the imposition
upon the DIP Agent, the DIP Lenders, the Prepetition Agent or the Prepetition
Secured Lenders any liability for any claims arising from the pre-petition or
post-petition activities of any of the Debtors and their affiliates (as defined
in section 101(2) of the Bankruptcy Code).
 
 
36

--------------------------------------------------------------------------------

 
24.           Effectiveness.  This Order shall constitute findings of fact and
conclusions of law and shall take effect immediately upon execution hereof as of
the Petition Date, and there shall be no stay of execution of effectiveness of
this Order.
25.           Final Hearing.  The Final Hearing is scheduled for _______, 2011
at __:__ __.m., prevailing Eastern time, before this Court.
26.           Final Hearing Notice.  The Debtors shall promptly mail copies of
this Order (which shall constitute adequate notice of the Final Hearing) to the
parties having been given notice of the Interim Hearing, and to any other party
that has filed a request for notices with this Court and to the Committee if the
same has been appointed, or Committee counsel, if the same shall have been
appointed.  Any party-in-interest objecting to the relief sought at the Final
Hearing shall serve and file written objections; which objections shall be
served upon (a) Sidley Austin LLP, One South Dearborn, Chicago, Illinois 60603,
Attention: Larry J. Nyhan, Esq.,  Bojan Guzina, Esq., and Andrew F. O’Neill,
Esq., attorneys for the Debtors, (b) Simpson Thacher & Bartlett LLP, 425
Lexington Avenue, New York, New York 10017, Attention: Sandy Qusba, Esq. and
Terry Sanders, Esq., attorneys for the DIP Agent and the Prepetition Agent, (c)
Milbank, Tweed, Hadley & McCloy LLP, One Chase Manhattan Plaza, New York, New
York 10005, Attn: Matthew S. Barr, Esq. and Brian Kinney, Esq., attorneys for
certain of the Initial Backstop Lenders, and (d) the Office of the U.S. Trustee
for the District of Delaware, Attention: Mark Kenney, Esq. and shall be filed
with the Clerk of the United States Bankruptcy Court, District of Delaware, in
each case to allow actual receipt by the foregoing no later than ______, 2011 at
__:__ __.m., prevailing Eastern time.
 
 
37

--------------------------------------------------------------------------------

 
 
 

 
 
 
 
Dated:
 
 
 
_______________, 2011
   
Wilmington, Delaware
               
CHIEF UNITED STATES BANKRUPTCY
JUDGE

 
 
 
 
 
 
38
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT K


FORM OF COMPLIANCE CERTIFICATE
 
       This Compliance Certificate is delivered to you pursuant to Section
9.01(f) of the Credit and Guaranty Agreement, dated as of [_____], 2011 (as it
may be amended, supplemented or modified from time to time, the “Credit
Agreement”), among Lee Enterprises, Incorporated (the “Borrower”), which is a
debtor and debtor-in-possession in a case pending in the United States
Bankruptcy Court for the District of Delaware under Chapter 11 of the Bankruptcy
Code, the Subsidiary Guarantors, the lenders from time to time party thereto,
Deutsche Bank Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint
Lead Arrangers and Joint Book Running Managers, and Deutsche Bank Trust Company
Americas, as Administrative Agent.  Terms defined in the Credit Agreement and
not otherwise defined herein are used herein as therein defined.
 
       1.           I am the duly elected, qualified and acting [insert Title of
Authorized Officer] of the Borrower.
 
       2.           I have reviewed and am familiar with the contents of this
Compliance Certificate.  I am providing this Compliance Certificate solely in my
capacity as an officer of the Borrower.  The matters set forth herein are true
to the best of my knowledge after due inquiry.
 
       3.           I have reviewed the terms of the Credit Agreement and the
other Credit Docu­ments and have made or caused to be made under my supervision
a review in reasonable detail of the transactions and condition of the Borrower
and its Subsidiaries during the accounting period covered by the financial
statements attached hereto as ANNEX 1 (the “Financial Statements”).  Such review
did not disclose the existence during or at the end of the accounting period
covered by the Financial Statements, and I have no knowledge of the existence,
as of the date of this Compliance Certificate, of any condition or event which
constitutes a Default or an Event of Default [, except as set forth below].
 
       4.           Attached hereto as ANNEX 2 are the computations showing (in
reasonable detail) compliance with the covenants specified therein.
 
       5.           Attached hereto as ANNEX 3 is the information required to
establish compliance with Sections 5.02(b), 5.02(c) and 5.02(d) of the Credit
Agreement for the Test Period ended on ______ __, ___.
 
       6.           Attached hereto as ANNEX 4 is the information required to
establish compliance with Section 10.02(iv) of the Credit Agreement for the Test
Period ended on _____ __, ___.
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit K
Page 2

    IN WITNESS WHEREOF, I have executed this Compliance Certificate this ____
day of _________, ______.
 
 

          LEE ENTERPRISES, INCORPORATED                    By:          Name:  
     Title:  

 




 
 

--------------------------------------------------------------------------------

 
ANNEX 1


[Applicable Financial Statements To Be Attached]



 






 
 

--------------------------------------------------------------------------------

 
ANNEX 2




 
    The information described herein is as of _______ __, ____ (the “Computation
Date”) and pertains to (i) in the case of items I.A below, I.C below and I.D.
below, the respective amounts outstanding as of the Computation Date, (ii) in
the case of items I.B, I.D. (iii) and (vi) below, the period from [the Initial
Borrowing Date] [_______ __, ____]1 through _______ __, ____  (the “Year-to-Date
Period”) and (iii) in the case of item I.E.1 below, the period from _______ __,
____ to _______ __, ____ (the “Test Period”).
 
I.           Negative and Financial Covenants
 


A.
Liens (Section 10.01)
 
         
Section
 
     
Amount
(i)
10.01(x)
 
     
$_____
(ii)
10.01(xii)
 
     
$_____
(iii)
10.01(xvii)
 
     
$_____
B.
Dividends (Section 10.03)
 
         
Section
 
     
Amount
(i)
10.03(iii)
 
     
$_____
C.
Indebtedness (Section 10.04)
 
         
Section
 
     
Amount
(i)
10.04(iv)
 
     
$_____
(ii)
10.04(ix)
 
     
$_____
D.
Investments (Section 10.05)
 
         
Section
 
     
Amount
(i)
10.05(v)
 
     
$_____
(ii)
10.05(viii)
 
     
$_____
(iii)
10.05(xiii)
 
     
$_____
(iv)
10.05(xiv)
 
     
$_____

 
 
                    
1
Insert the first day of the Borrower’s fiscal year (beginning with the first day
of its fiscal year commencing closest to [___], 2011).

 
 
 
 

--------------------------------------------------------------------------------

 
 
Annex 2
Page 2
 
 
(v)
10.05(xv)
 
     
$_____
(vi)
10.05(xvi)
 
 
 
 
     
$_____
E.
Financial Covenants
 
         
1.  Lee EBITDA (Section 10.07)
                     
Lee EBITDA2
for the Test Period
 
$_____
           

 
 

 
 
                    
2  Attach hereto in reasonable detail the calculations required to arrive at Lee
EBITDA.


 
 

--------------------------------------------------------------------------------

 
ANNEX 3

 
[information required to establish compliance with Sections 5.02(b), 5.02(c) and
5.02(d) of the
Credit Agreement for the Test Period ended on ______ __, ___
 
 
 


 
 

--------------------------------------------------------------------------------

 
ANNEX 4




 
 
 
           Asset Sales (Section 10.02)              
Section
 
Amount
 
10.02(iv)(z) 
                     
Fair Market Value of the assets sold
after the Closing Date (other than
the assets described in Schedule XI
of the Credit Agreement)
 
$_____
         

 

 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT L


FORM OF ASSIGNMENT
AND
ASSUMPTION AGREEMENT1
 
    This Assignment and Assumption Agreement (this “Assignment”), is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item [1][2] below ([the] [each, an]
“Assignor”) and [the] [each] Assignee identified in item 2 below ([the] [each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of such [Assignees][and Assignors] hereunder are several and not
joint.]  Capitalized terms used herein but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”).  The Standard Terms and Conditions for Assignment and
Assumption Agreement set forth in Annex 1 hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment as if set forth herein in full.
   
    For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the] [each] Assignee, and [the] [each] Assignee hereby
irrevocably purchases and assumes from [the][each] Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated
below, the interest in and to all of [the][each] Assignor’s rights and
obligations under the Credit Agreement and any other documents or instruments
delivered pursuant thereto that represents the amount and percentage interest
identified below of all of the [respective] Assignor’s outstanding rights and
obligations identified below (including Letters of Credit and Swingline Loans)
([the] [each, an] “Assigned Interest”).  [Each] [Such] sale and assignment is
without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment, without representation or warranty by [the][any] Assignor.
 
[1.          Assignor:                                                 
 
2.           Assignee:                                  ]2
 
[1][3].
Credit Agreement:
 
Credit and Guaranty Agreement, dated as of [______], 2011, among Lee
Enterprises, Incorporated (the “Borrower”), which is a debtor and
debtor-in-possession in a case pending in the United States Bankruptcy Court for
the District of Delaware under Chapter 11 of the Bankruptcy Code, the Subsidiary
Guarantors, the lenders from time to time party thereto, Deutsche Bank
Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers
and Joint Book Running Managers, and Deutsche Bank Trust Company Americas, as
Administrative Agent.



 
 
                  
1
This Form of Assignment and Assumption Agreement should be used by Lenders for
an assignment to a single Assignee or to funds managed by the same or related
investment managers.

 
2
If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively.  In the case of an assignment
to funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignee(s) should be listed in the
table under bracketed item 2 below.

 
 
 

--------------------------------------------------------------------------------

 
Exhibit L
Page 2 


[2.
Assigned Interest:3
 

 
 
 
 
Assignor
 
Assignee
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
[Name of Assignor]
[Name of Assignee]
 
 
__________
 
__________
[Name of Assignor]
[Name of Assignee]
 
__________
 
__________



 
 
 

 
 
                
3
Insert this chart if this Form of Assignment and Assumption Agreement is being
used for assignments to funds managed by the same or related investment managers
or for an assignment by multiple Assignors. Insert additional rows as needed.

 

 
 

--------------------------------------------------------------------------------

 
Exhibit L
Page 3 
 


[4.
Assigned Interest:4 
 

 
 
Aggregate Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
 
$______________
 
$______________
 
$______________
 
$______________
 
 
$______________
 
 
$______________
 
$______________
 
$______________



Effective Date ___________, ____, ____.


 
Assignor[s] Information
     
Assignee[s] Information
   
Payment Instructions:
     
Payment Instructions:
                                                 
Reference:________
     
Reference:________
             
Notice Instructions:
     
Notice Instructions:
                                                 
Reference:________
     
Reference:________

 
The terms set forth in this Assignment are hereby agreed to:



 
ASSIGNOR                                                                ASSIGNEE
[NAME OF ASSIGNOR]                                         [NAME OF ASSIGNEE]5
 

 
                    
4
Insert this chart if this Form of Assignment and Assumption Agreement is being
used by a single Assignor for an assignment to a single Assignee.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit L
Page 4
 
 
By:
 
By:
   
Name:
 
Name:
 
Title:
 
Title:

 
 
 
 
 
 

         5  Add additional signature blocks, as needed, if this Form of
Assignment and Assumption Agreement is being used by funds managed by the same
or related investment managers.        

 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit L
Page 5


[Consented to and]6 Accepted:
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Administrative Agent
             
By:
     
Name:
   
Title:
             
By:
     
Name:
   
Title:
             
LEE ENTERPRISES, INCORPORATED
           
By:
     
Name:
   
Title:]7
 

 
 
                    
6
Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(y) of the Credit Agreement.  Consent of the Administrative
Agent shall not be unreasonably withheld or delayed.

 
 
7
Insert only if (i) no Default or Event of Default is then in existence and (ii)
the assignment is being made to an Eligible Transferee pursuant to 13.04(b)(y)
of the Credit Agreement.  Consent of the Borrower shall not be unreasonably
withheld or delayed.

 


 
 

--------------------------------------------------------------------------------

 
 


LEE ENTERPRISES, INCORPORATED
 
CREDIT AGREEMENT
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
 
 
    1.      Representations and Warranties.
 
    1.1.           Assignor.  [The] [Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the] [its] Assigned Interest,
(ii) [the] [its] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or affiliates
or any other Person of any of their respective obligations under any Credit
Document.
 
    1.2.           Assignee.  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii)
confirms that it is (A) a Lender, (B) a parent company and/or an affiliate of
[the][each] Assignor which is at least 50% owned by [the][each] Assignor or its
parent company, (C) an affiliate of any other Lender which is at least 50% owned
by such other Lender or its parent company (provided that any fund that invests
in loans and is managed or advised by the same investment advisor of another
fund which is a Lender (or by an Affiliate of such investment advisor) shall be
treated as an affiliate of such other Lender for the purposes of this clause),
(D) a fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (E) an Eligible Transferee under Section 13.04(b) of the Credit Agreement;
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and, to the extent of [the][its] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase [the][its]
Assigned Interest on the basis of which it has made such analysis and decision
and (v) if it is organized under the laws of a jurisdiction outside the United
States, it has attached to this Assignment any tax documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by it; (b) agrees that it will, independently and without reliance
upon the Administrative Agent, [the][each] Assignor, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (c) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Credit


 
 

--------------------------------------------------------------------------------

 
Exhibit L
Page 2


Documents as are delegated to or otherwise conferred upon the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (d) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
 
    2.           Payment.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect [the] [each] Assigned Interest
(including payments of principal, interest, fees, commissions and other amounts)
to [the][each] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [each] Assignee for amounts which have accrued from
and after the Effective Date.
 
    3.           Effect of Assignment.  Upon the delivery of a fully executed
original hereof to the Administrative Agent, as of the Effective Date, (i)
[the][each] Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment, have the rights and obliga­tions of a Lender
thereunder and under the other Credit Documents and (ii) [the][each] Assignor
shall, to the extent provided in this Assignment, re­linquish its rights and be
released from its obligations under the Credit Agreement and the other Credit
Documents.
 
    4.           General Provisions.  This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of the Assignment.  THIS ASSIGNMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE
GENERAL OBLIGATIONS LAW).
 
*           *           *
 
 
 